
	
		II
		112th CONGRESS
		1st Session
		S. 1258
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 22, 2011
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Mr. Leahy, Mr.
			 Durbin, Mr. Schumer,
			 Mr. Kerry, Mrs.
			 Murray, and Mrs. Gillibrand)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for comprehensive immigration
		  reform, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Immigration Reform Act
			 of 2011.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. References to Immigration and Nationality
				Act.
				Sec. 4. Definitions.
				TITLE I—Immigration
				Subtitle A—Registration of
				undocumented individuals, the Dream Act, family unity, and AgJobs
				PART I—Lawful Prospective
				Immigrant status
				Sec. 111. Lawful prospective
				immigrant status.
				Sec. 112. Adjustment of status
				for lawful prospective immigrants.
				Sec. 113. Administrative
				review, removal proceedings, and judicial review for aliens who have applied
				for lawful prospective immigrant status.
				Sec. 114. Confidentiality of
				information.
				Sec. 115. Aliens not subject to
				direct numerical limitations.
				Sec. 116. Employer
				protections.
				Sec. 117. Assignment of Social
				Security number.
				PART II—Implementation
				Sec. 121.
				Rulemaking.
				Sec. 122. Exemption from
				government contracting and hiring rules.
				Sec. 123. Authority to acquire
				leaseholds.
				Sec. 124. Privacy and civil
				liberties.
				Sec. 125. Statutory
				construction.
				PART III—Miscellaneous
				Sec. 131. Correction of Social
				Security records.
				Sec. 132. Fraud prevention
				program.
				Sec. 133. Data collection
				requirements.
				PART IV—Dream Act
				Sec. 141. Short
				title.
				Sec. 142.
				Definitions.
				Sec. 143. Conditional permanent
				resident status for certain long-term residents who entered the United States
				as children.
				Sec. 144. Terms of conditional
				permanent resident status.
				Sec. 145. Removal of
				conditional basis of permanent resident status.
				Sec. 146.
				Regulations.
				Sec. 147. Penalties for false
				statements.
				Sec. 148. Confidentiality of
				information.
				Sec. 149. Higher education
				assistance.
				PART V—Agricultural Job
				Opportunities, Benefits, and Security
				Sec. 150. Short
				titles.
				Chapter 1—Blue Card
				Status
				Sec. 151. Requirements for blue
				card status.
				Sec. 152. Application for blue
				card status.
				Sec. 153. Adjustment to
				permanent residence.
				Sec. 154. Other
				provisions.
				Sec. 155. Correction of Social
				Security records.
				Sec. 156. Determination and use
				of user fees.
				Sec. 157.
				Rulemaking.
				Sec. 158. Reports to
				Congress.
				Chapter 2—Reform of H–2A worker
				program
				Sec. 159. Amendments to the
				Immigration and Nationality Act.
				PART VI—Family unity
				reforms
				Sec. 161. Promoting family
				unity.
				Sec. 162. Effective
				legalization program funding.
				Subtitle B—Worksite
				enforcement
				Sec. 171. Unlawful employment
				of aliens.
				Sec. 172. Compliance by
				Department of Homeland Security contractors with confidentiality
				safeguards.
				Sec. 173. Increasing security
				and integrity of Social Security cards.
				Sec. 174. Increasing security
				and integrity of immigration documents.
				Sec. 175. Responsibilities of
				the Social Security Administration.
				Sec. 176. Antidiscrimination
				protections.
				Sec. 177. Immigration
				enforcement support by the Internal Revenue Service and the Social Security
				Administration.
				Sec. 178. Enhanced Verification
				System.
				Sec. 179. Authorization of
				appropriations.
				TITLE II—Immigration Enforcement
				and Reform
				Subtitle A—Border
				Enforcement
				PART I—Additional Assets and
				Resources
				Sec. 201. Effective date
				triggers.
				Sec. 202. Customs and border
				protection personnel.
				Sec. 203. Secure communication;
				equipment; and grants for border personnel.
				Sec. 204. Infrastructure
				improvements and expansion of land ports of entry.
				Sec. 205. Additional
				authorities for port of entry construction.
				Sec. 206. Additional increases
				in immigration enforcement personnel.
				Sec. 207. Additional
				immigration court personnel.
				Sec. 208. Improved training for
				border security and immigration enforcement officers.
				Sec. 209. Inventory of assets
				and personnel.
				Sec. 210. U.S. Customs and
				Border Protection assets.
				Sec. 211. Technological assets
				and programs.
				PART II—Enhanced Coordination and
				Planning for Border Security
				Sec. 216. Annual report on
				improving North American security information exchange.
				Sec. 217. Cooperation with the
				Government of Mexico.
				Sec. 218. Expansion of commerce
				security programs.
				Sec. 219. Northern Border and
				Southern Border Drug Prosecution Initiative.
				Sec. 220. Border Relief Grant
				Program.
				Sec. 221. Report on deaths and
				strategy study.
				Sec. 222. Immigration and
				United States-Mexico Border Enforcement Commission.
				Sec. 223.
				Preemption.
				Sec. 224. Inherent
				authority.
				Sec. 225. Border protection
				strategy.
				Sec. 226. Border communities
				liaison office.
				Sec. 227. Authorization of
				appropriations.
				Subtitle B—Interior
				enforcement
				PART I—Preventing unauthorized
				entries and ensuring removal
				Sec. 235. US–VISIT
				System.
				Sec. 236. Illegal entry and
				reentry.
				Sec. 237. Deterring aliens
				ordered removed from remaining in the United States unlawfully.
				Sec. 238. Biometric
				screening.
				Sec. 239. Encouraging aliens to
				depart voluntarily.
				Sec. 240. Cancellation of
				visas.
				Sec. 241. Penalties relating to
				vessels and aircraft.
				Sec. 242. Sanctions for
				countries that delay or prevent repatriation of their citizens and
				nationals.
				Sec. 243. State Criminal Alien
				Assistance Program.
				Sec. 244. Procedures regarding
				aliens apprehended by State and local law enforcement officers.
				Sec. 245. Reform of passport,
				visa, and immigration fraud offenses.
				Sec. 246. Directives related to
				passport and document fraud.
				Sec. 247. Expanding the
				definition of conveyances subject to forfeiture.
				Sec. 248. Criminal
				forfeiture.
				Sec. 249. Advance delivery of
				information including passenger manifests.
				Sec. 250. Unlawful flight from
				immigration or customs controls and disobeyance of lawful orders.
				Sec. 251. Reducing illegal
				immigration and alien smuggling on tribal lands.
				Sec. 252. Diplomatic security
				service.
				Sec. 253. Increased penalties
				barring the admission of convicted sex offenders failing to register and
				requiring deportation of sex offenders failing to register.
				Sec. 254. Aggravated
				felony.
				Sec. 255. Increased criminal
				penalties related to gang violence.
				PART II—Detention
				reform
				Sec. 261.
				Definitions.
				Sec. 262. Protections for
				vulnerable populations.
				Sec. 263. Apprehension
				procedures for immigration enforcement-related activities relating to
				children.
				Sec. 264. Detention of
				families.
				Sec. 265. Access to children,
				local and State courts, child welfare agencies, and consular
				officials.
				Sec. 266. Memoranda of
				understanding.
				Sec. 267. Mandatory
				training.
				Sec. 268. Alternatives to
				detention.
				Sec. 269. Detention
				conditions.
				Sec. 270. Access to
				counsel.
				Sec. 271. Group legal
				orientation presentations.
				Sec. 272. Protections for
				refugees.
				Sec. 273. Immigration and
				Customs Enforcement Ombudsman.
				Sec. 274. Elimination of time
				limits on asylum applications.
				Sec. 275. Efficient asylum
				determination process and detention of asylum seekers.
				Sec. 276. Protection of
				stateless persons in the United States.
				Sec. 277. Authority to
				designate certain groups of refugees for consideration.
				Sec. 278. Admission of refugees
				in the absence of the annual presidential determination.
				Subtitle C—Reforming America’s
				Legal Immigration System
				PART I—Standing Commission on
				Foreign Workers, Labor Markets, and the National Interest
				Sec. 300. Standing Commission
				on Foreign Workers, Labor Markets, and the National Interest.
				PART II—Family and employment visa
				reforms
				Chapter 1—Family and
				employment-based immigrant visas
				Sec. 301. Recapture of
				immigrant visas lost to bureaucratic delay.
				Sec. 302. Reclassification of
				spouses and minor children of lawful permanent residents as immediate
				relatives.
				Sec. 303. Retention of priority
				date.
				Sec. 304. Discretionary
				authority with respect to removal or deportation of citizen and resident
				immediate family members.
				Sec. 305. Military
				families.
				Sec. 306. Equal treatment for
				all stepchildren.
				Sec. 307. Widows, widowers, and
				orphans.
				Sec. 308. Fiancé child status
				protection.
				Sec. 309. Special humanitarian
				visas.
				Sec. 310. Exemption from
				immigrant visa limit for certain veterans from the Philippines.
				Sec. 311. Affidavit of
				support.
				Sec. 312. Retaining workers
				subject to green card backlog.
				Chapter 2—Uniting American
				Families Act
				Sec. 315. Short
				title.
				Sec. 316. Definitions of
				permanent partner and permanent partnership.
				Sec. 317. Immigrant
				visas.
				Sec. 318. Refugees and
				asylees.
				Sec. 319. Inadmissible
				aliens.
				Sec. 320. Nonimmigrant status
				for permanent partners awaiting the availability of an immigrant
				visa.
				Sec. 321. Conditional permanent
				resident status.
				Sec. 322. Deportation and
				removal.
				Sec. 323. Adjustment of status;
				criminal penalties; other requirements.
				Sec. 324. Naturalization for
				permanent partners of citizens.
				Sec. 325. Application of family
				unity provisions to other laws.
				Chapter 3—Reforms to specific
				employment-based visa categories
				SUBCHAPTER A—EB–5 Program
				reauthorization
				Sec. 326. EB–5 Permanent
				reauthorization of EB–5 Regional Center Program.
				SUBCHAPTER B—Adjustments to
				other select visa programs
				Sec. 331. Elimination of sunset
				provisions.
				Sec. 332. Permanent
				authorization of the nonimmigrant nurses in health professional shortage areas
				program.
				Sec. 333. Incentives for
				physicians to practice in medically underserved communities.
				Sec. 334. Retaining physicians
				in medically underserved communities.
				Sec. 335. Temporary visas for
				individuals from Ireland.
				Chapter 4—Miscellaneous
				employment visa reforms
				Sec. 336. Providing premium
				processing of employment-based visa petitions.
				Sec. 337. Visa
				revalidation.
				Sec. 338. Application fees for
				intending immigrants.
				Sec. 339. Employment of
				spouses.
				Sec. 340. Time limits for
				nonimmigrants to depart the United States.
				Chapter 5—POWER Act
				Sec. 341. Short
				titles.
				Sec. 342. Victims of serious
				labor and employment violations or crime.
				Sec. 343. Labor enforcement
				actions.
				Sec. 344. Authorization of
				appropriations.
				Subtitle D—Immigrant
				integration and other reforms
				PART I—Strengthen and unite
				communities with civics education and English skills
				Chapter 1—Expanding English
				literacy, United States history, and civics education
				Sec. 351. Increased investment
				in English literacy, United States history, and civics education under the
				Adult Education And Family Literacy Act.
				Sec. 352. Definitions of
				English language learner.
				Sec. 353. Credits for teachers
				of english language learners.
				Sec. 354. Research in adult
				education.
				Chapter 2—Supporting English
				language acquisition and adult education in the workforce
				Sec. 356. Credit for
				employer-provided adult English literacy and basic education
				programs.
				Sec. 357. Presidential award
				for business leadership in promoting United States citizenship.
				Chapter 3—Building stronger
				communities
				Sec. 361. Office of Citizenship
				and New Americans.
				Sec. 362. Grants to
				States.
				Sec. 363. Authorized
				activities.
				Sec. 364. Reporting and
				evaluation.
				Sec. 365. New Citizens Award
				Program.
				Sec. 366. Rule of
				construction.
				Sec. 367. Report to Congress on
				fee increases.
				Sec. 368. Authorization of
				appropriations.
				PART II—Emergency relief for
				certain populations
				Sec. 371. Adjustment of status
				for certain Haitian orphans.
				Sec. 372. Adjustment of status
				for certain Liberian nationals.
				PART III—State Court Interpreter
				Grant Program
				Sec. 381. Findings.
				Sec. 382. State Court
				Interpreter Program.
				Sec. 383. Authorization of
				appropriations.
				PART IV—Other matters
				Sec. 391. Adjustment of status
				for certain victims of terrorism.
				Sec. 392. Development of
				assessment and strategy addressing factors driving migration.
				Sec. 393. Prioritization of
				migration source countries by the United States Agency for International
				Development.
				Sec. 394. Sense of Congress on
				increased United States foreign policy coherency in the Western
				Hemisphere.
			
		3.References to Immigration and Nationality
			 ActExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms as an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
		4.DefinitionsIn this Act:
			(1)DepartmentThe term Department means the
			 Department of Homeland Security.
			(2)Northern borderThe term Northern border means
			 the international land border between the United States and Canada.
			(3)Secretary The term Secretary means the
			 Secretary of Homeland Security.
			(4)Southern borderThe term Southern border means
			 the international land border between the United States and Mexico.
			IImmigration Registration and
			 Employment
			ARegistration of undocumented individuals,
			 the Dream Act, family unity, and AgJobs
				ILawful Prospective Immigrant
			 status
					111.Lawful prospective immigrant
			 status
						(a)In general
							(1)Authority to grant lawful prospective
			 immigrant statusNotwithstanding any other provision of law,
			 the Secretary may grant lawful prospective immigrant status to an alien
			 who—
								(A)submits an application for such status;
			 and
								(B)meets the requirements under this
			 section.
								(2)Treatment of applicantsAn applicant for lawful prospective
			 immigrant status under this section shall be treated as an applicant for
			 admission to the United States.
							(b)Eligibility requirements
							(1)In general
								(A)InadmissibilityExcept as provided in paragraph (3), an
			 alien may not be granted lawful prospective immigrant status if the alien is
			 inadmissible under section 212(a) of the Immigration and Nationality Act (8
			 U.S.C. 1182(a)).
								(B)Physical presenceAn alien may not be granted lawful
			 prospective immigrant status under this section unless the alien—
									(i)is physically present in the United States
			 on the date on which alien applies for such status;
									(ii)was physically present in the United States
			 before June 1, 2011; and
									(iii)has maintained continuous physical presence
			 in the United States between June 1, 2011 and the date on which the alien is
			 granted such status.
									(2)Grounds of ineligibility
								(A)In generalAn alien is ineligible for lawful
			 prospective immigrant status under this section if the Secretary determines
			 that the alien—
									(i)was convicted of any offense under Federal
			 or State law punishable with a maximum term of imprisonment of more than 1
			 year;
									(ii)is a person described in subparagraph
			 (A)(iii), (E)(i), or (E)(ii) of section 237(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1227(a)(2));
									(iii)ordered, incited, assisted, or otherwise
			 participated in the persecution of any person on account of race, religion,
			 nationality, membership in a particular social group, or political
			 opinion;
									(iv)is entering, has entered, or has attempted
			 to enter, the United States illegally on or after June 1, 2011; or
									(v)was, as of June 1, 2011—
										(I)an alien lawfully admitted for permanent
			 residence;
										(II)an alien granted asylum under section 208
			 of the Immigration and Nationality Act or admitted as a refugee under section
			 207 of such Act;
										(III)an alien who, according to the records of
			 the Secretary, and notwithstanding any unauthorized employment or other
			 violation of nonimmigrant status—
											(aa)is in a period of authorized stay in any
			 nonimmigrant status (other than an alien considered to be in a nonimmigrant
			 status solely by reason of section 244(f)(4) of such Act); and
											(bb)has been in the United States in a
			 nonimmigrant status for 5 consecutive years;
											(IV)an alien paroled into the United States
			 under section 212(d)(5) of such Act for purposes of prosecution or of serving
			 as a witness in proceedings being, or to be, conducted by judicial,
			 administrative, or legislative bodies in the United States; or
										(V)an alien paroled into the Commonwealth of
			 the Northern Mariana Islands.
										(B)ConstructionFor purposes of determining ineligibility
			 under this paragraph, section 101(a)(48) of the Immigration and Nationality Act
			 (8 U.S.C. 1101(a)(48)) shall apply to determinations of conviction or
			 sentencing for an offense.
								(3)Grounds of inadmissibility
								(A)In generalIn determining an alien's admissibility
			 under paragraph (1)(B)—
									(i)section 212(a)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(5)) shall not apply;
									(ii)paragraphs (6)(A), (6)(B), (6)(C), (6)(D),
			 (6)(F), (6)(G), (7), (9), and (10)(B) of section 212(a) of such Act shall not
			 apply with regard to conduct or unlawful presence occurring before the date of
			 application;
									(iii)the Secretary may not waive—
										(I)subparagraphs (B), (C), (D)(ii), (E), (H),
			 (I), or (J) of section 212(a)(2) of such Act (relating to criminals);
										(II)section 212(a)(3) of such Act (relating to
			 security and related grounds);
										(III)subparagraphs (A), (C), or (D) of section
			 212(a)(10) of such Act (relating to polygamists and child abductors); or
										(IV)paragraph (6)(A)(i) of section 212(a) of
			 such Act (with respect to any entries occurring on or after June 1, 2011);
			 and
										(iv)the Secretary may waive the application of
			 any provision under section 212(a) of such Act not listed under clause (iii) on
			 behalf of an individual alien for humanitarian purposes, to ensure family
			 unity, or if such waiver is otherwise in the public interest.
									(B)ConstructionNothing in this paragraph may be construed
			 to—
									(i)require the Secretary to commence removal
			 proceedings against an alien; or
									(ii)affect the authority of the Secretary other
			 than under this paragraph to waive the provisions of section 212(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)).
									(4)Continuous physical presenceAny absence from the United States without
			 authorization pursuant to subsection (d)(1) shall constitute a break in
			 continuous physical presence.
							(5)Applicability of other
			 provisionsSections 208(d)(6)
			 and 240B(d) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(6) and
			 1229c(d)) shall not apply to an alien with respect to an application for lawful
			 prospective immigrant status under this section.
							(c)Application procedures
							(1)Filing of application
								(A)In generalIn accordance with the rulemaking
			 procedures described in section 121—
									(i)the Secretary shall prescribe by interim
			 final rule published in the Federal Register—
										(I)the procedures for an alien in the United
			 States to apply for lawful prospective immigrant status;
										(II)the procedures for an alien granted lawful
			 prospective immigrant status to petition for a spouse or child outside the
			 United States to be classified as a lawful prospective immigrant; and
										(III)the evidence required to demonstrate
			 eligibility for such status, or otherwise required as part of the application,
			 including information about the alien’s spouse or children; and
										(ii)the Secretary of State shall prescribe by
			 regulation published in the Federal Register—
										(I)the procedures for an alien overseas who is
			 the beneficiary of an approved petition for lawful prospective immigrant status
			 to apply at a consulate for a visa or other appropriate documentation
			 authorizing travel to a United States port of entry; and
										(II)the evidence required to demonstrate
			 eligibility for such documentation.
										(B)Receipt of applicationsThe Secretary shall accept applications
			 from aliens in the United States for lawful prospective immigrant status during
			 the 1-year period beginning on the first day of the tenth month that begins
			 after the date of the enactment of this Act. If the Secretary determines,
			 during such 1-year period, that additional time is required to process
			 applications for such status or for other good cause, the Secretary may extend
			 the period for accepting applications by not more than 6 additional
			 months.
								(C)Application by aliens apprehended before
			 start of application periodIf an alien who is apprehended during the
			 application period set forth in subparagraph (B) can establish prima facie
			 eligibility for lawful prospective immigrant status under this section, the
			 Secretary shall provide the alien with a reasonable opportunity to file an
			 application under this section after regulations implementing this section are
			 promulgated.
								(D)Application by aliens in removal
			 proceedingsNotwithstanding
			 any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.)—
									(i)if the Secretary determines that an alien,
			 during the application period set forth in subparagraph (B), is in removal,
			 deportation, or exclusion proceedings before the Executive Office for
			 Immigration Review and is prima facie eligible for lawful prospective immigrant
			 status under this section—
										(I)the Secretary shall notify the Executive
			 Office for Immigration Review of such determination; and
										(II)upon the consent of the alien, the
			 Executive Office for Immigration Review shall—
											(aa)terminate such proceedings without
			 prejudice to future proceedings on any basis; and
											(bb)provide the alien a reasonable opportunity
			 to apply for such status; and
											(ii)if the Executive Office for Immigration
			 Review determines that an alien, during the application period set forth in
			 subparagraph (B), is in removal, deportation, or exclusion proceedings before
			 the Executive Office for Immigration Review and is prima facie eligible for
			 lawful prospective immigrant status under this section—
										(I)the Executive Office of Immigration Review
			 shall notify the Secretary of such determination; and
										(II)if the Secretary does not dispute the
			 determination of prima facie eligibility within 14 days, the Executive Office
			 for Immigration Review, upon consent of the alien, shall—
											(aa)terminate such proceedings without
			 prejudice to future proceedings on any basis; and
											(bb)permit the alien a reasonable opportunity
			 to apply for such status.
											(E)Application by aliens with certain
			 orders
									(i)In generalAn alien who is present in the United
			 States and has been ordered excluded, deported, or removed, or ordered to
			 depart voluntarily from the United States under any provision of the
			 Act—
										(I)notwithstanding such order or section
			 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(5)), may
			 apply for lawful prospective immigrant status under this section if the alien
			 meets all of the other conditions set forth in this section; and
										(II)shall not be required to file a separate
			 motion to reopen, reconsider, or vacate the exclusion, deportation, removal, or
			 voluntary departure order.
										(ii)Effect of grant of statusIf the Secretary grants lawful prospective
			 immigrant status to an alien under this section, the order against the alien
			 described in clause (i) shall be rendered null and void by operation of
			 law.
									(iii)Effect of denial of statusIf the Secretary renders a final
			 administrative decision to deny an alien's application for lawful prospective
			 immigrant status under this section, the order described in clause (i) shall be
			 effective and enforceable to the same extent as if the application had not been
			 made.
									(2)Application form
								(A)In generalThe Secretary shall create an application
			 form that an alien shall be required to complete to be granted lawful
			 prospective immigrant status.
								(B)Language and assistanceThe Secretary shall make available forms
			 and accompanying instructions in the most common languages spoken by persons in
			 the United States, as determined by the Secretary. The Secretary shall create a
			 plan for providing reasonable accommodation to individuals with disabilities in
			 accordance with applicable law.
								(C)Application informationThe application form created under this
			 paragraph shall request such information as the Secretary determines necessary
			 and appropriate. The application, and all information submitted as part of the
			 application process, shall be submitted in English.
								(3)Security and law enforcement background
			 checks
								(A)Submission of biometric and biographic
			 dataThe Secretary may not
			 grant lawful prospective immigrant status to an alien unless the alien submits
			 biometric and biographic data in accordance with procedures established by the
			 Secretary, or, with respect to overseas applications for visas or other
			 documentation of status submitted pursuant to regulations promulgated under
			 section 601(c)(1)(A)(ii), by the Secretary of State. The Secretary shall
			 provide an alternative procedure for applicants who cannot provide the standard
			 biometric data because of a physical impairment.
								(B)Background checksBefore granting lawful prospective
			 immigrant status to any alien, the Secretary shall complete, to the
			 satisfaction of the Secretary, security and law enforcement background checks
			 on the alien, utilizing biometric, biographic, and other data that the
			 Secretary determines to be appropriate, to determine the existence of any
			 criminal, national security, or other factors that would render the alien
			 ineligible for status under this section.
								(4)Fees and penalties
								(A)Processing fees
									(i)In generalAliens older than 14 years of age who are
			 applying for lawful prospective immigrant status, applying for an extension of
			 such status, or petitioning for classification of a spouse or child outside the
			 United States as a lawful prospective immigrant, shall be required to pay a
			 processing fee to the Department of Homeland Security. Spouses or children of
			 lawful prospective immigrants applying at United States embassies or consulates
			 for a visa or other documentation of status pursuant to regulations promulgated
			 under paragraph (1)(A)(ii) shall, regardless of age, be required to pay a
			 processing fee to the Department of State, which may not be waived.
									(ii)AmountThe amount of the fees under clause (i)
			 shall be set by regulation at a level sufficient to recover the full cost of
			 processing the application or petition.
									(B)PenaltiesAliens older than 21 years of age who are
			 filing an initial application for the first extension of the initial period of
			 lawful prospective immigrant status shall be required to pay a penalty of $500
			 in addition to the processing fee required under subparagraph (A).
								(C)Deposit and spending of feesThe processing fees required under
			 subparagraph (A) shall be deposited as an offsetting collection in the
			 appropriate account of the relevant agency identified in subparagraph (A)(i)
			 and shall remain available until expended.
								(D)Deposit, allocation, and spending of
			 penaltiesThe penalty
			 described in subparagraph (B) shall be deposited and remain available as
			 provided under section 166.
								(5)InterviewThe Secretary may interview an applicant
			 for lawful prospective immigrant status to determine eligibility for such
			 status.
							(6)Adjudication of application filed by
			 alien
								(A)In generalThe Secretary may issue documentation of
			 lawful prospective immigrant status, or documentation extending such status,
			 upon—
									(i)receiving an application that establishes
			 to the satisfaction of the Secretary that the applicant is eligible for such
			 status through such documentary or other evidence of eligibility as the
			 Secretary may require; and
									(ii)completing all background and security
			 checks to the satisfaction of the Secretary.
									(B)Burden of proofAn alien who is applying for lawful
			 prospective immigrant status under this section shall prove, by a preponderance
			 of the evidence, that the alien has satisfied the requirements of this section
			 and is eligible to receive such status.
								(C)Denial of application
									(i)Failure to meet eligibility
			 requirementsIf an applicant
			 does not meet the eligibility requirements for lawful prospective immigrant
			 status, or for the extension of such status, the Secretary shall deny any
			 application for such status or extension filed by the applicant until the
			 applicant meets such requirements.
									(ii)Failure to submit evidenceThe Secretary shall deny the application of
			 an alien who fails to submit requested initial evidence, including requested
			 biometric data, or any requested additional evidence by the date required by
			 the Secretary.
									(iii)New applicationsAn alien whose application for lawful
			 prospective immigrant status is denied under clause (ii) is not precluded from
			 filing a new application if the new application is filed within the period
			 allowed under paragraph (1)(B) and contains all required fees and
			 penalties.
									(7)Evidence of lawful prospective immigrant
			 status
								(A)In generalThe Secretary shall issue documentary
			 evidence of lawful prospective immigrant status to each alien whose application
			 for such status has been approved—
									(i)after final adjudication of such alien's
			 application for such status; or
									(ii)in the case of an alien outside the United
			 States, after admission to the United States as a lawful prospective
			 immigrant.
									(B)Features of documentationDocumentary evidence provided under
			 subparagraph (A)—
									(i)shall be machine-readable and
			 tamper-resistant;
									(ii)shall contain a digitized photograph and at
			 least 1 other biometric identifier that can be authenticated;
									(iii)shall, during the alien's authorized period
			 of admission under paragraphs (3) and (4) of subsection (e), serve as a valid
			 travel and entry document for the purpose of applying for admission to the
			 United States;
									(iv)may be accepted during the period of its
			 validity by an employer as evidence of employment authorization and identity
			 under section 274A(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1324a(b)(1)(B)); and
									(v)shall include such other features and
			 information prescribed by the Secretary.
									(d)Lawful prospective immigrant
			 dependents
							(1)In generalThe Secretary may classify an alien not
			 present in the United States as a lawful prospective immigrant if—
								(A)the alien is the spouse (as defined in
			 section 101(a)(35) of the Immigration and Nationality Act) or child (as defined
			 in section 101(b)(1) of such Act) of a lawful prospective immigrant;
								(B)the spouse or child meets the eligibility
			 requirements under subsection (b) (other than the physical presence
			 requirements under section (b)(1)(C)), except that section 212(a)(7) of the Act
			 shall apply; and
								(C)the lawful prospective immigrant files a
			 petition in the United States for status as a lawful prospective immigrant on
			 behalf of the spouse or child.
								(2)Revocation or denial of
			 statusA petition for
			 classification as a lawful prospective immigrant filed on behalf of a spouse or
			 child described in paragraph (1) shall be denied, an approved petition for
			 classification as a lawful prospective immigrant for such spouse or child shall
			 be revoked, and any lawful prospective immigrant status granted to such spouse
			 or child shall be revoked, if the alien who filed the petition on behalf of the
			 spouse or child was not eligible for lawful prospective immigrant status at the
			 time the alien filed an application under section 111(a).
							(e)Terms and conditions of lawful prospective
			 immigrant status
							(1)Benefits pending adjudication of
			 application
								(A)In generalUntil a final decision on the application
			 for lawful prospective immigrant status, an alien in the United States who
			 files an application under this section for lawful prospective immigrant
			 status—
									(i)may in the Secretary's discretion receive
			 advance parole to re-enter the United States, but only when urgent humanitarian
			 circumstances compel such travel; and
									(ii)may not be detained by the Secretary or
			 removed from the United States, unless the Secretary determines, in the
			 Secretary's sole discretion, that such alien is or has become—
										(I)ineligible for lawful prospective immigrant
			 status under section (b)(2);
										(II)inadmissible under section (b)(1)(B),
			 without regard to the possibility of a waiver under section (b)(3)(A)(iii);
			 or
										(III)removable under subparagraph (A)(iii),
			 (E)(i), or (E)(ii) of section 237 of the Immigration and Nationality Act (8
			 U.S.C. 1227(a)(2)).
										(B)Rule of constructionNothing in this section may be construed to
			 prevent the Secretary from detaining an alien for up to 48 hours on the basis
			 of probable cause that the alien is a person described in subparagraph (A)(ii).
			 After the conclusion of the 48-hour period, detention is authorized in
			 accordance with the provisions of the Immigration and Nationality Act governing
			 the removal process.
								(C)Evidence of application
			 filingA document shall be
			 issued by the Secretary showing receipt of an application for lawful
			 prospective immigrant status.
								(D)Continuing employmentAn employer who knows that an alien
			 employee is an applicant for lawful prospective immigrant status is not in
			 violation of section 274A(a)(2) of the Immigration and Nationality Act (8
			 U.S.C. 1324a(a)(2)) if the employer continues to employ the alien pending
			 adjudication of the application.
								(E)Applicability of other
			 provisionsSection 101(g) of
			 such Act shall not apply to an alien granted advance permission under
			 subparagraph (A)(ii) to reenter the United States.
								(2)Benefits of lawful prospective immigrant
			 status
								(A)EmploymentNotwithstanding any other provision of law,
			 including section 241(a)(7) of the Immigration and Nationality Act (8 U.S.C.
			 1231(a)(7)), lawful prospective immigrants shall be granted employment
			 authorization incident to their lawful prospective immigrant status.
								(B)Travel outside the United States
									(i)In generalA lawful prospective immigrant may travel
			 outside of the United States and may be admitted (if otherwise admissible) upon
			 return to the United States without having to obtain a visa if—
										(I)the alien is the bearer of valid, unexpired
			 documentary evidence of lawful prospective immigrant status that satisfies the
			 conditions set forth in subsection (c)(7);
										(II)the alien’s absence from the United States
			 was not for a period exceeding 6 months; and
										(III)the alien is not subject to the bars on
			 extension described in paragraph (4)(C).
										(ii)AdmissibilityOn seeking readmission to the United States
			 after travel outside the United States a lawful prospective immigrant shall
			 establish that he or she is not inadmissible in accordance with section 235 of
			 the Act, except as provided by subsection (b)(3).
									(iii)Effect on period of authorized
			 admissionTime spent outside
			 the United States under clause (i) shall not extend the most recent period of
			 authorized admission in the United States under paragraph (3).
									(C)Protection from detention or
			 removalA lawful prospective
			 immigrant may not be detained by the Secretary or removed from the United
			 States, unless—
									(i)the Secretary determines in her discretion
			 that such alien is or has become—
										(I)ineligible for lawful prospective immigrant
			 status under subsection (b)(2);
										(II)inadmissible under subsection (b)(1)(B);
			 or
										(III)removable under subparagraph (A)(iii),
			 (E)(i), or (E)(ii) of section 237 of the Immigration and Nationality Act (8
			 U.S.C. 1227(a)(2)); or
										(ii)the alien’s lawful prospective immigrant
			 status has expired or has been revoked under paragraph (6).
									(D)Rule of constructionNothing in this paragraph may be construed
			 to prevent the Secretary from detaining a lawful prospective immigrant for up
			 to 48 hours on the basis of probable cause that the alien is a person described
			 in subparagraph (C)(i). After the conclusion of such 48-hour period, detention
			 is authorized in accordance with the provisions of the Immigration and
			 Nationality Act governing the removal process.
								(E)AdmissionAn alien granted status as a lawful
			 prospective immigrant shall be considered to have been admitted in lawful
			 prospective immigrant status as of the date of approval of the alien’s
			 application or (in the case of an alien outside the United States) on the date
			 such alien is admitted to the United States, whichever is later. An alien in
			 lawful prospective immigrant status is lawfully admitted, but is not a
			 nonimmigrant or an alien who has been lawfully admitted for permanent
			 residence.
								(3)Initial period of authorized
			 admissionExcept as provided
			 under paragraph (4), the initial period of authorized admission for a lawful
			 prospective immigrant may not exceed 4 years from the date on which such status
			 is conferred. The Secretary may in her discretion provide for shorter
			 expiration dates among subsets of lawful prospective immigrants, based upon the
			 date of filing or other appropriate factors, in order to encourage early
			 filing, vary expiration dates, or otherwise improve the administration of the
			 program.
							(4)Extension
								(A)In generalThe Secretary may extend a lawful
			 prospective immigrant’s period of lawful admission beyond the initial period
			 described in paragraph (3) only where the lawful prospective immigrant has
			 filed, in the United States, a timely application for extension. In no case,
			 however, may the period of authorized admission provided in any such extension
			 extend past the date that is 11 years after the date of enactment of this
			 Act.
								(B)EligibilityIn order to be eligible for an extension of
			 the period of authorized admission under this paragraph, an alien shall
			 demonstrate continuing eligibility for status as a lawful prospective immigrant
			 and not be subject to any of the bars to extension in subparagraph (C).
								(C)Bars to extensionA lawful prospective immigrant shall not be
			 eligible to extend such status if—
									(i)the alien has violated any term or
			 condition of his or her lawful prospective immigrant status; or
									(ii)the period of authorized admission of the
			 lawful prospective immigrant has expired or been revoked for any reason.
									(D)Filing of application for
			 extension
									(i)In generalExcept as provided in clause (ii), an
			 extension of status under this subparagraph shall not be approved where status
			 as a lawful prospective immigrant expired or was revoked before the date on
			 which the application was filed.
									(ii)ExceptionFailure to file before the period of
			 previously authorized admission expired or was revoked may be excused in the
			 discretion of the Secretary, with any extension granted from the date the
			 previously authorized period of admission expired, where it is demonstrated at
			 the time of filing that—
										(I)the delay was due to extraordinary
			 circumstances beyond the control of the applicant, and the Secretary finds the
			 delay commensurate with the circumstances; and
										(II)the alien has not otherwise violated the
			 terms or conditions of his or her status as a lawful prospective
			 immigrant.
										(E)Security and law enforcement background
			 checksAn alien applying for
			 extension of status as a lawful prospective immigrant shall be required to
			 submit to renewed security and law enforcement background checks that shall be
			 completed to the satisfaction of the Secretary before such extension may be
			 granted.
								(F)Denial of application for
			 extensionA denial of an
			 application for extension of status as a lawful prospective immigrant shall be
			 considered a revocation of such status for purposes of this title.
								(5)Registration requirementChapter 7 of title II of the Immigration
			 and Nationality Act (8 U.S.C. 1301 et seq.) shall apply to lawful prospective
			 immigrants, except that the Secretary may, in the discretion of the Secretary,
			 excuse a delay of up to 90 days in complying with the requirement under section
			 265 of such Act to file notice of change of address. An alien whose failure to
			 timely file such notice of an address change has been excused by the Secretary
			 shall not be subject to the penalty under section 266(b) of such Act for that
			 failure.
							(6)Revocation
								(A)In generalAt any time after an alien has been granted
			 lawful prospective immigrant status but has not yet adjusted from such status
			 to that of an alien lawfully admitted for permanent residence under section
			 112, the Secretary may revoke the alien's status following appropriate notice
			 to the alien and exhaustion or waiver of all applicable administrative review
			 procedures under section 113, if—
									(i)the alien is or has become inadmissible
			 under subsection (b)(1)(B) or ineligible for such status under subsection
			 (b)(2);
									(ii)the alien knowingly used documentation
			 issued under this section for unlawful or fraudulent purposes; or
									(iii)the alien is or was absent from the United
			 States for any single period of more than 6 months since the grant of lawful
			 prospective immigrant status.
									(B)Additional evidenceIn considering revocation, the Secretary
			 may require the alien to submit additional evidence or to appear for an
			 interview. A failure to comply with such requirements will result in revocation
			 except where the alien demonstrates to the Secretary’s satisfaction that such
			 failure was reasonably excusable and not willful.
								(C)Invalidation of documentationAny documentation that is issued by the
			 Secretary under subsection (c)(7) to any alien shall automatically be rendered
			 invalid for any purpose except departure, if the alien’s status as a lawful
			 prospective immigrant is revoked under subparagraph (A).
								(7)Medical examinationA lawful prospective immigrant is required
			 to undergo medical observation and examination. The Secretary, with the
			 concurrence of the Secretary of Health and Human Services, shall prescribe
			 policies and procedures for the nature, frequency, and timing of such
			 observation and examination.
							(8)Rule of constructionNothing in this section may be
			 construed—
								(A)to require the Secretary to revoke status
			 as a lawful prospective immigrant before commencing removal proceedings with
			 respect to an alien described in subsection (a) who has been granted such
			 status, or in any way prohibit the initiation of such proceedings against a
			 lawful prospective immigrant where such proceedings are authorized under this
			 Act; or
								(B)to authorize the Attorney General to
			 adjudicate or grant any application for status as a lawful prospective
			 immigrant, to receive or consider an appeal from a denial or revocation of
			 lawful prospective immigrant status, or to adjust the status of any lawful
			 prospective immigrant to an alien lawfully admitted for permanent residence,
			 unless the Secretary has delegated such authority to the Attorney General in
			 appropriate cases pursuant to section 103(a)(6) of the Immigration and
			 Nationality Act (8 U.S.C. 1103(a)(6)).
								(f)Dissemination of information on lawful
			 prospective immigrant programAfter the date of the enactment of this
			 Act, the Secretary, in cooperation with entities approved by the Secretary, and
			 in accordance with a plan adopted by the Secretary in the Secretary’s
			 discretion, shall broadly disseminate information regarding lawful prospective
			 immigrant status, the rights and benefits that flow from such status, and the
			 requirements to be satisfied to obtain this status. Such information shall be
			 disseminated in the top 5 principal languages, as determined by the Secretary
			 in the Secretary’s discretion, spoken by aliens who would qualify for status
			 under this section, including to television, radio, and print media to which
			 such aliens would have access.
						112.Adjustment of status for lawful prospective
			 immigrants
						(a)In generalNotwithstanding any other provision of law,
			 including section 244(h) of the Immigration and Nationality Act (8 U.S.C.
			 1254a(h)), the Secretary may adjust the status of a lawful prospective
			 immigrant to that of an alien lawfully admitted for permanent residence if the
			 lawful prospective immigrant satisfies, in addition to all other requirements
			 imposed by law, the eligibility requirements under this section.
						(b)Eligibility requirements
							(1)Lawful prospective immigrant
			 status
								(A)In generalThe alien shall be in a period of
			 authorized admission as a lawful prospective immigrant and shall continue to
			 satisfy—
									(i)the eligibility requirements for such
			 status under section 601(b); and
									(ii)the terms and conditions of such status
			 under section 601(d).
									(B)Maintenance of waivers of
			 admissibility
									(i)In generalThe grounds of inadmissibility under
			 section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) that
			 are made inapplicable or previously waived for the alien under section
			 111(b)(3) shall also be considered inapplicable for purposes of the alien’s
			 adjustment pursuant to this section.
									(ii)Exception for post-filing
			 conductNo waiver previously
			 granted shall apply to any inadmissibility under section 111(b)(1)(B) arising
			 out of conduct occurring after the date on which the application for lawful
			 prospective immigrant status was filed.
									(C)Pending revocation
			 proceedingsIf the Secretary
			 has sent the applicant a notice of intent to revoke the applicant’s lawful
			 prospective immigrant status under section 111(e)(6)(A)(i), an application for
			 adjustment under this section may not be approved until the Secretary has made
			 a final determination on whether to revoke the applicant’s status.
								(2)Basic citizenship skills—
								(A)In generalExcept as provided under subparagraph (C),
			 a lawful prospective immigrant who is older than 14 years of age shall
			 establish that he or she—
									(i)meets the requirements under section 312 of
			 the Immigration and Nationality Act (8 U.S.C. 1423); or
									(ii)is satisfactorily pursuing a course of
			 study, pursuant to standards established by the Secretary of Education, in
			 consultation with the Secretary, to achieve such an understanding of English
			 and knowledge and understanding of the history and Government of the United
			 States.
									(B)Relation to naturalization
			 examinationA lawful
			 prospective immigrant who demonstrates that he or she meets the requirements
			 under section 312 of such Act may be considered to have satisfied the
			 requirements of that section for purposes of becoming naturalized as a citizen
			 of the United States under title III of such Act.
								(C)Exceptions
									(i)MandatorySubparagraph (A) shall not apply to any
			 person who is unable to comply with those requirements because of a physical or
			 developmental disability or mental impairment as described in section 312(b)(1)
			 of such Act.
									(ii)DiscretionaryThe Secretary may waive all or part of
			 subparagraph (A) for a lawful prospective immigrant who is at least 65 years of
			 age on the date on which an application is filed for adjustment of status under
			 this section.
									(3)Payment of taxes
								(A)In generalNot later than the date on which the
			 application for adjustment of status under this section is filed, the applicant
			 shall satisfy any applicable Federal tax liability.
								(B)Applicable federal tax
			 liabilityFor purposes of
			 subparagraph (A), the term applicable Federal tax liability means
			 liability for unpaid assessed Federal taxes, including penalties and interest,
			 owed.
								(4)Continuous physical presenceThe alien shall establish that the alien
			 did not have a single absence from the United States of more than 6 months
			 during the period of admission as a lawful prospective immigrant.
							(5)Military selective serviceThe alien shall establish that the alien
			 has registered under the Military Selective Service Act (50 U.S.C. App. 451 et
			 seq.), if the alien is subject to such registration under such Act.
							(c)Application procedures
							(1)In generalIn accordance with the procedures described
			 in section 121, the Secretary shall prescribe by regulation the procedures for
			 an alien in the United States to apply for adjustment of status under this
			 section and the evidence required to demonstrate eligibility for such
			 adjustment.
							(2)Filing of application
								(A)Back of the lineAn alien may not adjust status to that of
			 an alien lawfully admitted for permanent residence under this section until the
			 earlier of—
									(i)30 days after an immigrant visa has become
			 available for all approved petitions filed under sections 201 and 203 of the
			 Act that were filed before the date of enactment of this Act; or
									(ii)8 years after the date of enactment of this
			 Act.
									(B)Acceptance of applicationsNo application to adjust status under this
			 section may be filed before the date that is 6 years after the initial grant of
			 lawful prospective immigrant status, regardless of whether such date is after
			 the date on which, pursuant to subparagraph (A), an alien may adjust status
			 under this section.
								(3)Fees and penalties
								(A)Processing feesThe Secretary shall impose a processing fee
			 on applications for adjustment filed under this section which shall be
			 sufficient to recover the full cost of adjudicating the application, including
			 the cost of taking and processing biometrics, and the cost of expenses relating
			 to prevention and investigation of fraud.
								(B)PenaltiesAn alien 21 years of age or over who is
			 filing an application for adjustment of status under this section shall pay a
			 $1000 penalty to the Secretary, in addition to the processing fee required
			 under subparagraph (A).
								(C)Deposit, allocation, and spending of fees
			 and penaltiesFees and
			 penalties collected under subparagraph (B) shall be deposited and remain
			 available as provided under section 111.
								(4)InterviewThe Secretary may interview an applicant
			 for adjustment under this section to determine eligibility for such
			 adjustment.
							(5)Security and law enforcement background
			 checksAn alien applying for
			 adjustment under this section shall be required to submit to a renewed security
			 and law enforcement background check that shall be completed to the
			 satisfaction of the Secretary before such adjustment may be granted.
							(6)Adjudication of adjustment
			 application
								(A)Evidence of continuous physical
			 presenceThe Secretary shall
			 determine continuous physical presence based upon the Secretary’s records of
			 admission to the United States or such other relevant information as the
			 Secretary may require.
								(B)Evidence of payment of taxes
									(i)In generalThe alien may demonstrate compliance with
			 the requirement under paragraph (b)(3) by submitting documentation, in
			 accordance with regulations promulgated by the Secretary, that establishes
			 that—
										(I)no such unpaid assessed Federal tax
			 liability exists;
										(II)all such outstanding liabilities have been
			 met; or
										(III)the alien has entered into, and is in
			 compliance with, an agreement for payment of all outstanding liabilities with
			 the Internal Revenue Service.
										(ii)IRS cooperationThe Secretary of the Treasury, in
			 consultation with the Secretary, shall establish procedures pursuant to
			 applicable provisions of section 6103 of the Internal Revenue Code of 1986,
			 under which the Commissioner of Internal Revenue shall provide documentation
			 whereby the Secretary or the applicant may establish the payment of all taxes
			 required under this subsection, to verify that the individual meets the
			 requirements of clause (i).
									(C)Burden of proofAn alien who is applying for adjustment of
			 status under this section shall prove, by a preponderance of the evidence, that
			 the alien has satisfied the requirements of this section.
								(d)5-year eligibility waiting
			 periodAn individual who
			 meets the requirements under this section for adjustment from lawful
			 prospective immigrant status to lawful permanent resident status shall be
			 considered, as of the date of such adjustment, to have completed the 5-year
			 period specified in sections 402 and 403 of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612 and 1613).
						113.Administrative review, removal proceedings,
			 and judicial review for aliens who have applied for lawful prospective
			 immigrant status
						(a)Administrative review
							(1)Exclusive administrative
			 reviewAdministrative review
			 of a determination respecting an application for status as a lawful prospective
			 immigrant under section 111(b) or respecting an application for adjustment of
			 status under section 112 shall be conducted solely as provided in this
			 subsection.
							(2)Administrative appellate review
								(A)Establishment of administrative appellate
			 authorityThe Secretary shall
			 establish or designate an appellate authority within U.S. Citizenship and
			 Immigration Services to provide for a single level of administrative appellate
			 review of a determination respecting an application for status or revocation of
			 status as a lawful prospective immigrant under section 111(b) or respecting an
			 application for adjustment of status under section 112. Any such application is
			 not renewable in any proceeding before the Attorney General.
								(B)Single appeal for each administrative
			 decision
									(i)Lawful prospective immigrantAn alien in the United States whose
			 application for status as a lawful prospective immigrant under section 111(b)
			 has been denied or whose status as a lawful prospective immigrant has been
			 revoked, may file with the Secretary not more than 1 appeal of each decision to
			 deny or revoke such status.
									(ii)Adjustment of statusAn alien in lawful prospective immigrant
			 status whose application under section 112 for adjustment of status to that of
			 an alien lawfully admitted for permanent residence has been denied may file
			 with the Secretary not more than 1 appeal of each decision to deny or revoke
			 such status.
									(iii)Notice of appealA notice of appeal filed under this
			 subsection shall be filed not later than 60 calendar days after the date of
			 service of the decision of denial or revocation.
									(C)Secretarial reviewNothing in this subsection may be construed
			 to limit the authority of the Secretary, in the Secretary’s sole and
			 unreviewable discretion, from certifying appeals for review and final
			 administrative decision.
								(D)Denial of petitions for
			 dependentsAppeals of a
			 decision to deny a petition filed by a lawful prospective immigrant pursuant to
			 regulations promulgated under section 111(c)(1)(A)(i) to classify a spouse or
			 child of such alien as a lawful prospective immigrant shall be to the
			 administrative appellate authority described in subsection (A).
								(E)Stay of removalAliens seeking administrative review under
			 this section shall not be removed from the United States until a final decision
			 is rendered establishing ineligibility under this title, unless such removal is
			 based on criminal or national security grounds.
								(3)Record for reviewAdministrative appellate review referred to
			 in paragraph (2) shall be based solely upon the administrative record
			 established at the time of the determination on the application and upon such
			 additional newly discovered or previously unavailable evidence.
							(b)Self initiated removal and notice
			 preserving judicial review
							(1)In generalExcept as provided in subparagraphs (2) and
			 (3), any alien who receives a denial of an administrative appeal filed under
			 subsection (a) may request, not later than 60 calendar days after the date of
			 service of the administrative appellate decision, that the Secretary place the
			 alien in removal proceedings. That request shall serve as a notice preserving
			 judicial review of the denial. The Secretary shall place such alien in removal
			 proceedings to which the alien would otherwise be subject, provided that no
			 court shall have jurisdiction to review the timing of the Secretary's
			 initiation of such proceedings. If removal proceedings are not commenced within
			 1 year of the timely filing of the request specified in this section, the alien
			 may petition for review as if an order of removal was filed within 1 year of
			 the request.
							(2)Aliens in removal proceedingsAny alien who is in removal, deportation,
			 or exclusion proceedings that are not administratively final and who receives a
			 denial of an administrative appeal filed under subsection (a), may file with
			 the Secretary, not later than 60 calendar days after the date of service of the
			 administrative appellate decision, a notice to preserve judicial review of that
			 appeal.
							(3)Aliens with a final removal
			 orderAny alien who is
			 subject to an administratively final, unexecuted order of removal, deportation,
			 or exclusion and who receives a denial of an administrative appeal filed under
			 subsection (a), may file with the Secretary, not later than 60 calendar days
			 after the date of service of the administrative appellate decision, a notice to
			 preserve judicial review of that appeal. Nothing in this subsection shall be
			 construed to authorize motions to reopen or reconsider the removal order not
			 otherwise permitted under statute or regulation.
							(4)Effect of motions to reopen or
			 reconsiderThe 60-day period
			 described in paragraphs (1), (2), and (3) shall not be affected or extended by
			 the filing of a motion to reopen or reconsider.
							(5)Effect of service by mailIf the administrative appellate decision
			 described in paragraphs (1), (2), and (3) is served by mail, the date of
			 mailing shall be considered the date of service, and 3 days shall be added to
			 the prescribed period that the alien has to file the request or notices under
			 such paragraphs.
							(c)Judicial reviewSection 242 (8 U.S.C. 11252) is
			 amended—
							(1)in subsection (b)(2), by striking
			 completed the proceedings and inserting or the Secretary
			 of Homeland Security completed the removal proceedings;
							(2)by amending subsection (d)(1) to read as
			 follows:
								
									(1)the alien has exhausted all administrative
				remedies available to the alien as of right, except that the alien need not
				file an administrative appeal of an order of an immigration judge if the alien
				seeks review solely of a denial or revocation of lawful prospective immigrant
				status pursuant to subsection (i)(3),
				and
									;
				and
							(3)by adding at the end the following:
								
									(i)Judicial review of determinations relating
				to lawful prospective immigrant status
										(1)Direct reviewA person whose application for
				classification or adjustment of status under this section is denied after
				administrative appellate review under title V of the
				Comprehensive Immigration Reform Act of
				2011 may seek review of such denial, in accordance with chapter 7
				of title 5, United States Code, before the United States district court for the
				district in which the person resides.
										(2)Review after removal
				proceedingsThere shall be
				judicial review in the Federal courts of appeal of the denial of an application
				for adjustment of status under title V of the Comprehensive Immigration Reform Act of 2011
				in conjunction with judicial review of an order of removal, deportation, or
				exclusion, but only if the validity of the denial has not been upheld in a
				prior judicial proceeding under paragraph (1).
										(3)Standard for judicial reviewJudicial review of a denial of an
				application under title V of the Comprehensive Immigration Reform Act of 2011
				shall be based upon the administrative record established at the time of the
				review, but the court may remand the case to the Secretary for consideration of
				additional evidence where the court finds that the evidence is material and
				there were reasonable grounds for failure to adduce the evidence before the
				Secretary. Notwithstanding any other provision of law, judicial review of all
				questions arising from a denial of an application under title V of the
				Comprehensive Immigration Reform Act of
				2011 shall be governed by the standard of review set forth in
				chapter 7 of title 5, United States Code.
										(4)Remedial powersNotwithstanding any other provision of law,
				the district courts of the United States shall have jurisdiction over any cause
				or claim arising from a pattern or practice of the Secretary of Homeland
				Security in the operation or implementation of title V of the
				Comprehensive Immigration Reform Act of
				2011 that is arbitrary, capricious, or otherwise contrary to law,
				and may order any appropriate relief. The district courts may order any
				appropriate relief in accordance with the preceding sentence without regard to
				exhaustion, ripeness, or other standing requirements (other than
				constitutionally mandated requirements), if the court determines that
				resolution of such cause or claim will serve judicial and administrative
				efficiency or that a remedy would otherwise not be reasonably available or
				practicable.
										(5)Stay of removalAliens seeking judicial review under
				section 113 of the Comprehensive Immigration
				Reform Act of 2011 shall not be removed from the United States
				until a final decision is rendered establishing ineligibility under this
				title.
										(6)No review for late filingsAn alien may not file an application for
				lawful prospective immigrant status, under title V of the
				Comprehensive Immigration Reform Act of
				2011 beyond the period for receipt of such applications
				established by section 111(e)(1) of such Act. The denial of any application
				filed beyond the expiration of the period established by that subsection shall
				not be subject to judicial review or remedy, including under paragraph
				(5).
										(7)Challenges on validity of the lawful
				prospective immigrant system
											(A)In generalAny claim that title V of the
				Comprehensive Immigration Reform Act of
				2011, or any regulation, guideline, directive, or procedure
				issued to implement such title, violates the Constitution of the United States
				or is otherwise in violation of law is available exclusively in an action
				instituted in any United States District Court in accordance with the
				procedures prescribed under this paragraph. No claims challenging the validity
				of the system established by title V of the Comprehensive Immigration Reform Act of 2011
				may be initiated after the period for receipt of such applications established
				by subsection 111(c)(1) of title VI of the Comprehensive Immigration Reform Act of 2011
				by or on behalf of an alien who did not timely file for lawful prospective
				immigrant status.
											(B)Deadlines for bringing
				actionsAny action instituted
				under this paragraph that asserts a claim that this title or any regulation,
				guideline, directive, or procedure issued by or under the authority of the
				Secretary to implement this title violates the Constitution or is otherwise
				unlawful, shall be filed—
												(i)not later than 3 years after the date of
				the publication or promulgation of the challenged regulation, policy, or
				directive; or
												(ii)if the action challenges the validity of
				any provision of the Comprehensive
				Immigration Reform Act of 2011, not later than 3 years after the
				date of the enactment of such Act.
												(C)Subject to subparagraph (D), nothing in
				subparagraph (A) or (B) shall preclude an applicant for lawful prospective
				immigrant status under title VI of the Comprehensive Immigration Reform Act of 2011
				from asserting that an action taken or decision made by the Secretary with
				respect to his status under that title was contrary to law in a proceeding
				under section 113 of title V of the Comprehensive Immigration Reform Act of
				2011.
											(D)Class actionsAny claim described in subparagraph (A)
				that is brought as a class action shall be brought in conformity with the Class
				Action Fairness Act of 2005 (Public Law 109–2) and the Federal Rules of Civil
				Procedure. After the expiration of the period for receipt of such applications
				established by section 111(c)(1) of title V of the
				Comprehensive Immigration Reform Act of
				2011, an alien who did not timely file for lawful prospective
				immigrant status may not be a class member of or otherwise benefit from a class
				action described in subparagraph (A).
											(E)Exhaustion and stay of
				proceedingsNo claim brought
				under this paragraph shall require the plaintiff to exhaust administrative
				remedies under section 113 of title V of the Comprehensive Immigration Reform Act of
				2011, but nothing shall prevent the court from staying
				proceedings under this paragraph to permit the Secretary to evaluate an
				allegation challenging a policy or practice or to take corrective action. In
				issuing such a stay, the court shall take into account any harm the stay may
				cause to the claimant and to the government. This subsection conveys no
				authority to stay proceedings initiated under any other section of the
				Act.
											(F)Expeditious consideration of
				casesIt shall be the duty of
				the District Court, the Court of Appeals, and the United States Supreme Court
				to advance on the docket and to expedite to the greatest possible extent the
				disposition of any case considered under this
				section.
											.
							114.Confidentiality of information
						(a)In generalExcept as otherwise provided in this
			 section and in section 117, no Federal agency or bureau, or any officer or
			 employee of such agency or bureau, may, without the written consent of the
			 applicant—
							(1)use the information furnished by the
			 applicant pursuant to an application filed under section 111 or 112, for any
			 purpose, other than to make a determination on the application, including
			 revocation of an application previously approved;
							(2)make any publication through which the
			 information furnished by any particular applicant can be identified; or
							(3)permit anyone other than the sworn
			 officers, employees or contractors of such agency or bureau, to examine
			 individual applications that have been filed.
							(b)Required disclosures
							(1)The Secretary shall provide the information
			 furnished pursuant to an application filed under section 111 or 112, and any
			 other information derived from such furnished information to—
								(A)a Federal, State, tribal, or local law
			 enforcement agency, intelligence agency, national security agency, component of
			 the Department of Homeland Security, court, or grand jury in connection with a
			 criminal investigation or prosecution, a background check conducted pursuant to
			 the Brady Handgun Violence Protection Act, or for homeland security or national
			 security purposes, in each instance about an individual, when such information
			 is requested by such entity or consistent with an information sharing agreement
			 or mechanism; or
								(B)an official coroner for purposes of
			 affirmatively identifying a deceased individual, whether or not the death of
			 such individual resulted from a crime.
								(2)Nothing in this section may be construed as
			 prohibiting any entity described in paragraph (1)(A) from disseminating
			 information provided to such entity under this subsection by the Secretary for
			 any authorized purpose.
							(c)Inapplicability after denial, revocation,
			 or abandonmentThe
			 limitations under subsection (a)—
							(1)shall apply only until an application filed
			 under section 111 or 112 is denied and all opportunities for administrative
			 appeal of the denial have been exhausted;
							(2)shall not apply to the use of the
			 information furnished pursuant to such application in any removal proceeding or
			 other criminal or civil case or action, including administrative action,
			 relating to an alien whose application has been granted that is based upon any
			 violation of law committed or discovered after such grant; and
							(3)shall not apply in a case in which—
								(A)the Secretary has revoked the alien’s
			 status as a lawful prospective immigrant; or
								(B)the alien’s lawful prospective immigrant
			 status has expired.
								(d)Fraud in application process or criminal
			 conductNotwithstanding any
			 other provision of this section, information concerning whether the applicant
			 has engaged in fraud in the application for lawful prospective immigrant status
			 or for adjustment of status from lawful prospective immigrant status or at any
			 time committed a crime may be used or released for immigration enforcement, law
			 enforcement, or national security purposes.
						(e)Auditing and evaluation of
			 information
							(1)The Secretary may audit and evaluate
			 information furnished as part of any application filed under section 111 or 112
			 for purposes of identifying fraud or fraud schemes, and may use any evidence of
			 fraud detected by means of audits, evaluations, or other means for purposes of
			 investigating, prosecuting or referring for prosecution, denying, or
			 terminating immigration benefits.
							(2)Nothing in this section may be construed as
			 limiting the authority of the relevant Offices of Inspectors General from
			 conducting reviews, audits, oversight, and administrative, civil or criminal
			 investigations.
							(f)Use of information in immigration matters
			 subsequent to adjustment of statusIf the Secretary has adjusted an alien's
			 status to that of an alien lawfully admitted for permanent residence pursuant
			 to section 112, then at any time thereafter the Secretary may use the
			 information furnished by the alien in the application for adjustment of status
			 or in the applications for status pursuant to sections 501 in any subsequent
			 immigration matter.
						(g)Other authorized disclosuresThe Federal Bureau of Investigation may
			 disclose information derived from biometric and biographic checks of the
			 applicant to assist in the apprehension of a person who is the subject of a
			 warrant of arrest, or to notify intelligence agencies of the location of a
			 known or suspected terrorist.
						(h)Civil penaltyWhoever willfully uses, publishes, or
			 permits information to be disclosed in violation of this section shall be
			 subject to appropriate disciplinary action and subject to a civil monetary
			 penalty of not more than $5,000.
						(i)ConstructionNothing in this section shall be construed
			 to limit the use or release for immigration enforcement purposes of information
			 contained in files or records of the Secretary or Attorney General pertaining
			 to an application filed under section 111 or 112, other than information
			 furnished by an applicant pursuant to the application, or any other information
			 derived from the application, that is not available from any other
			 source.
						(j)Interagency fraud prevention
			 coordinationThe Secretary or
			 the Secretary’s designee shall convene an interagency committee to address
			 issues relating to the identification, prevention, investigation, and
			 prosecution of fraud and related conduct in connection with this
			 program.
						115.Aliens not subject to direct numerical
			 limitationsSection 201(b)(1)
			 (8 U.S.C. 1151(b)(1)), is amended by adding at the end the following:
						
							(N)Aliens whose status is adjusted from that
				of a lawful prospective immigrant under section 112 of CIR Act of
				2010.
							.
					116.Employer protections
						(a)Use of employment recordsCopies of employment records or other
			 evidence of employment provided by an alien or by an alien's employer in
			 support of an alien's application for lawful prospective immigrant status under
			 section 601 shall not be used in a prosecution or investigation (civil or
			 criminal) of that employer under section 274A of the Immigration and
			 Nationality Act or the tax laws of the United States for the prior unlawful
			 employment of that alien, regardless of the adjudication of such application or
			 reconsideration by the Secretary of such alien's prima facie eligibility
			 determination. This section does not apply to employment records submitted by
			 aliens or employers that are deemed to be fraudulent.
						(b)Applicability of other lawNothing in this section may be used to
			 shield an employer from liability under section 274B of the Immigration and
			 Nationality Act (8 U.S.C. 1324b) or any other labor or employment law.
						117.Assignment of Social Security
			 numberThe Commissioner of the
			 Social Security Administration, in coordination with the Secretary, shall
			 implement a system to allow for the assignment of a Social Security number and
			 issuance of a Social Security card after the Secretary has granted an alien
			 status as a lawful prospective immigrant. The Secretary shall provide to the
			 Commissioner of Social Security information from the application filed under
			 section 111(a) and such other information as the Commissioner of Social
			 Security deems necessary to assign a Social Security account number. The
			 Commissioner of Social Security may use such information to assign such Social
			 Security account numbers and to administer the programs for which the
			 Commissioner of Social Security has responsibility. The Commissioner of Social
			 Security may maintain, use, and disclose such information only as permitted by
			 the Privacy Act and other Federal law.
					IIImplementation
					121.Rulemaking
						(a)In generalThe Secretary and Attorney General
			 separately shall issue interim final regulations not later than 9 months after
			 the date of the enactment of this Act to implement this title and the
			 amendments made by this title. Such interim final regulations shall become
			 effective immediately upon publication in the Federal Register.
						(b)Exemption from national environmental
			 policy ActAny decision by
			 the Secretary concerning any rulemaking action, plan, or program described in
			 this section shall not be considered to be a major Federal action subject to
			 review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
						122.Exemption from government contracting and
			 hiring rules
						(a)Exemption from government contracting
			 rules
							(1)Procurement competition
			 exemptionAny Federal
			 agency's determination to use a procurement competition exemption under section
			 253(c) of title 41, United States Code, or to use the authority granted in
			 paragraph (2), for the purpose of implementing this title is not subject to
			 challenge by protest to either the Government Accountability Office, under
			 sections 3551 through 3556 of title 31, United States Code, or to the Court of
			 Federal Claims, under section 1491 of title 28, United States Code. An agency
			 shall immediately advise Congress of the exercise of the authority granted in
			 this subsection.
							(2)Waiver of competition
			 requirementsThe competition
			 requirement of section 253(a) of title 41, United States Code may be waived or
			 modified by a Federal agency for any procurement conducted to implement this
			 title pursuant to a determination and finding, approved by the senior
			 procurement executive for the agency conducting the procurement, that explains
			 why the waiver or modification is necessary if such a determination and finding
			 is furnished to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the
			 Committee on Oversight and Government Reform of
			 the House of Representatives.
							(b)Exemption from government hiring
			 rulesNotwithstanding any
			 other provision of law, the Secretary shall have authority to make term,
			 temporary, limited, and part-time appointments for purposes of implementing
			 this title without regard to the number of such employees, their ratio to
			 permanent full-time employees, and the duration of their employment. Nothing in
			 chapter 71 of title 5, United States Code, shall affect the authority of any
			 Department management official to hire term, temporary, limited, or part-time
			 employees under this subsection.
						123.Authority to acquire
			 leaseholdsNotwithstanding any
			 other provision of law, the Secretary may acquire a leasehold interest in real
			 property, and may provide in a lease entered into under this subsection for the
			 construction or modification of any facility on the leased property, if the
			 Secretary determines that the acquisition of such interest, and such
			 construction or modification is necessary in order to facilitate the
			 implementation of this title.
					124.Privacy and civil liberties
						(a)Protection of privacyConsistent with section 114, the Secretary
			 shall require appropriate administrative and physical safeguards to protect the
			 security, confidentiality, and integrity of personally identifiable information
			 collected, maintained, and disseminated pursuant to sections 111 and
			 112.
						(b)Requirement for impact
			 assessmentsNotwithstanding
			 privacy requirements under section 222 of the Homeland Security Act and the
			 E-Government Act of 2002, the Secretary shall conduct a privacy impact
			 assessment and a civil liberties impact assessment of the legalization program
			 established in sections 111 and 112 during the pendency of the interim final
			 rule.
						125.Statutory constructionExcept as specifically provided otherwise,
			 nothing in this title, or any amendment made by this title, shall be construed
			 to create any substantive or procedural right or benefit that is legally
			 enforceable by any party against the United States or its agencies or officers
			 or any other person.
					IIIMiscellaneous
					131.Correction of Social Security
			 records
						(a)In generalSection 208(e)(1) of the Social Security
			 Act (42 U.S.C. 408(e)(1)) is amended—
							(1)in subparagraph (B)(ii), by striking
			 or at the end;
							(2)by inserting after subparagraph (C) the
			 following:
								
									(D)who is granted status as a lawful
				prospective immigrant pursuant to section 111 of the CIR Act of 2010; or
									(E)whose status is adjusted to that of lawful
				permanent resident under section 112 of the CIR Act of
				2010,
									;
				and
							(3)by striking 1990. and
			 inserting 1990, or in the case of an alien described in subparagraph (D)
			 or (E), if such conduct is alleged to have occurred before the date on which
			 the alien submitted an application under section 111 of the CIR Act of 2010 for
			 classification as a lawful prospective immigrant..
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the first day of the tenth month that
			 begins after the date of the enactment of this Act.
						132.Fraud prevention program
						(a)In generalThe head of each Department responsible for
			 the administration of a program related to this title or with authority to
			 confer an immigration benefit, relief, or status under Federal immigration law
			 shall develop an administrative program to prevent fraud within or upon such
			 program or authority. Subject to such modifications as the head of the
			 Department may direct, the program shall provide for—
							(1)fraud prevention training for the relevant
			 administrative adjudicators within the Department;
							(2)the regular audit of pending and approved
			 applications for examples and patterns of fraud or abuse;
							(3)the receipt and evaluation of reports of
			 fraud or abuse;
							(4)the identification of deficiencies in
			 administrative practice or procedure that encourage fraud or abuse;
							(5)the remedy of any identified deficiencies;
			 and
							(6)the referral of cases of identified or
			 suspected fraud or other misconduct for investigation.
							(b)ImplementationExcept as the head of the Department shall
			 otherwise provide, the implementation of the administrative program referred to
			 in subsection (a) shall be assigned to and made part of the component or agency
			 within the Department that is responsible for conferring the relevant
			 immigration benefit, relief, or status under Federal immigration law.
						(c)CoordinationThe heads of relevant Departments shall
			 coordinate their respective efforts under this subsection.
						(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for this
			 section.
						133.Data collection requirements
						(a)In generalThe head of each department or agency of
			 the United States shall ensure that general demographic data provided by
			 applicants under this title shall be made available in the aggregate in a
			 searchable public database.
						(b)Demographic dataGeneral demographic data including gender,
			 country of origin, age, education, annual earnings, employment, State of
			 residence, marital status, date of arrival in the United States, method of
			 entry into the United States, number and ages of children, and birthplace of
			 children shall be made available to the public.
						(c)Protection of confidentialityData collected and gathered in the
			 aggregate for purposes of research shall not be recorded in such a way that it
			 violates confidentiality provisions under this title.
						IVDream Act
					141.Short titleThis part may be cited as the
			 Development, Relief, and Education for
			 Alien Minors Act of 2011 or the DREAM Act of 2011.
					142.DefinitionsIn this part:
						(1)In generalExcept as otherwise specifically provided,
			 terms used in this part shall have the meanings given such term in the
			 immigration laws (as defined in section 101(a)(17) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(17))).
						(2)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given such term in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that
			 the term does not include an institution of higher education outside the United
			 States.
						(3)SecretaryExcept as otherwise specifically provided,
			 the term Secretary means the Secretary of Homeland
			 Security.
						(4)Uniformed servicesThe term Uniformed Services
			 has the meaning given the term uniformed services in section
			 101(a) of title 10, United States Code.
						143.Conditional permanent resident status for
			 certain long-term residents who entered the United States as children
						(a)Conditional basis for statusNotwithstanding any other provision of law,
			 an alien shall be considered, at the time of obtaining the status of an alien
			 lawfully admitted for permanent residence under this section, to have obtained
			 such status on a conditional basis subject to the provisions of this
			 part.
						(b)Requirements
							(1)In generalNotwithstanding any other provision of law,
			 the Secretary may cancel removal of, and adjust to the status of an alien
			 lawfully admitted for permanent residence on a conditional basis, an alien who
			 is inadmissible or deportable from the United States or is in temporary
			 protected status under section 244 of the Immigration and Nationality Act (8
			 U.S.C. 1254a), if the alien demonstrates by a preponderance of the evidence
			 that—
								(A)the alien has been continuously physically
			 present in the United States since the date that is 5 years before the date of
			 the enactment of this Act;
								(B)the alien was 15 years of age or younger on
			 the date the alien initially entered the United States;
								(C)the alien has been a person of good moral
			 character since the date the alien initially entered the United States;
								(D)subject to paragraph (2), the alien—
									(i)is not inadmissible under paragraph (2),
			 (3), (6)(E), (6)(G), (8), (10)(A), (10)(C), or (10)(D) of section 212(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a));
									(ii)has not ordered, incited, assisted, or
			 otherwise participated in the persecution of any person on account of race,
			 religion, nationality, membership in a particular social group, or political
			 opinion; and
									(iii)has not been convicted of—
										(I)any offense under Federal or State law
			 punishable by a maximum term of imprisonment of more than 1 year; or
										(II)3 or more offenses under Federal or State
			 law, for which the alien was convicted on different dates for each of the 3
			 offenses and imprisoned for an aggregate of 90 days or more;
										(E)the alien—
									(i)has been admitted to an institution of
			 higher education in the United States; or
									(ii)has earned a high school diploma or
			 obtained a general education development certificate in the United States;
			 and
									(F)the alien was 35 years of age or younger on
			 the date of the enactment of this Act.
								(2)WaiverWith respect to any benefit under this
			 part, the Secretary may waive the grounds of inadmissibility under paragraph
			 (6)(E), (6)(G), or (10)(D) of section 212(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)) for humanitarian purposes or family unity or when it is
			 otherwise in the public interest.
							(3)Submission of biometric and biographic
			 dataThe Secretary may not
			 grant permanent resident status on a conditional basis to an alien under this
			 section unless the alien submits biometric and biographic data, in accordance
			 with procedures established by the Secretary. The Secretary shall provide an
			 alternative procedure for applicants who are unable to provide such biometric
			 or biographic data because of a physical impairment.
							(4)Background checks
								(A)Requirement for background
			 checksThe Secretary shall
			 utilize biometric, biographic, and other data that the Secretary determines is
			 appropriate—
									(i)to conduct security and law enforcement
			 background checks of an alien seeking permanent resident status on a
			 conditional basis under this section; and
									(ii)to determine whether there is any criminal,
			 national security, or other factor that would render the alien ineligible for
			 such status.
									(B)Completion of background
			 checksThe security and law
			 enforcement background checks required by subparagraph (A) for an alien shall
			 be completed, to the satisfaction of the Secretary, prior to the date the
			 Secretary grants permanent resident status on a conditional basis to the
			 alien.
								(5)Medical examinationAn alien applying for permanent resident
			 status on a conditional basis under this section shall undergo a medical
			 examination. The Secretary, with the concurrence of the Secretary of Health and
			 Human Services, shall prescribe policies and procedures for the nature and
			 timing of such examination.
							(6)Military selective serviceAn alien applying for permanent resident
			 status on a conditional basis under this section shall establish that the alien
			 has registered under the Military Selective Service Act (50 U.S.C. App. 451 et
			 seq.), if the alien is subject to such registration under that Act.
							(c)Determination of continuous
			 presence
							(1)Termination of continuous
			 periodAny period of
			 continuous physical presence in the United States of an alien who applies for
			 permanent resident status on a conditional basis under this section shall not
			 terminate when the alien is served a notice to appear under section 239(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1229(a)).
							(2)Treatment of certain breaks in
			 presence
								(A)In generalAn alien shall be considered to have failed
			 to maintain continuous physical presence in the United States under subsection
			 (b)(1)(A) if the alien has departed from the United States for any period in
			 excess of 90 days or for any periods in the aggregate exceeding 180
			 days.
								(B)Extensions for extenuating
			 circumstancesThe Secretary
			 may extend the time periods described in subparagraph (A) for an alien if the
			 alien demonstrates that the failure to timely return to the United States was
			 due to extenuating circumstances beyond the alien's control.
								(d)Application
							(1)In generalAn alien seeking lawful permanent resident
			 status on a conditional basis shall file an application for such status in such
			 manner as the Secretary may require.
							(2)Deadline for submission of
			 applicationAn alien shall
			 submit an application for relief under this section not later than the date
			 that is 1 year after the later of—
								(A)the date the alien earned a high school
			 diploma or obtained a general education development certificate in the United
			 States; or
								(B)the effective date of the final regulations
			 issued pursuant to section 536.
								(e)Limitation on removal of certain
			 aliens
							(1)In generalThe Secretary or the Attorney General may
			 not remove an alien who—
								(A)has a pending application for relief under
			 this section; and
								(B)establishes prima facie eligibility for
			 relief under this section.
								(2)Certain aliens enrolled in primary or
			 secondary school
								(A)Stay of removalThe Attorney General shall stay the removal
			 proceedings of an alien who—
									(i)meets all the requirements of subparagraphs
			 (A), (B), (C), (D), and (F) of subsection (b)(1);
									(ii)is at least 5 years of age; and
									(iii)is enrolled full-time in a primary or
			 secondary school.
									(B)Aliens not in removal
			 proceedingsIf an alien is
			 not in removal proceedings, the Secretary shall not commence such proceedings
			 with respect to the alien if the alien is described in clauses (i) through
			 (iii) of subparagraph (A).
								(C)EmploymentAn alien whose removal is stayed pursuant
			 to subparagraph (A) or who may not be placed in removal proceedings pursuant to
			 subparagraph (B) shall, upon application to the Secretary, be granted an
			 employment authorization document.
								(D)Lift of stayThe Secretary or Attorney General may lift
			 the stay granted to an alien under subparagraph (A) if the alien—
									(i)is no longer enrolled in a primary or
			 secondary school; or
									(ii)ceases to meet the requirements of such
			 paragraph.
									(f)Exemption from numerical
			 limitationsNothing in this
			 section or in any other law may be construed to apply a numerical limitation on
			 the number of aliens who may be eligible for adjustment of status under this
			 part.
						144.Terms of conditional permanent resident
			 status
						(a)Period of statusPermanent resident status on a conditional
			 basis granted under this part is—
							(1)valid for a period of 6 years, unless such
			 period is extended by the Secretary; and
							(2)subject to termination under subsection
			 (c).
							(b)Notice of requirements
							(1)At time of obtaining statusAt the time an alien obtains permanent
			 resident status on a conditional basis under this part, the Secretary shall
			 provide for notice to the alien regarding the provisions of this part and the
			 requirements to have the conditional basis of such status removed.
							(2)Effect of failure to provide
			 noticeThe failure of the
			 Secretary to provide a notice under this subsection—
								(A)shall not affect the enforcement of the
			 provisions of this part with respect to the alien; and
								(B)shall not give rise to any private right of
			 action by the alien.
								(c)Termination of status
							(1)In generalThe Secretary shall terminate the
			 conditional permanent resident status of an alien, if the Secretary determines
			 that the alien—
								(A)ceases to meet the requirements of
			 subparagraph (C) or (D) of section 533(b)(1); or
								(B)was discharged from the Uniformed Services
			 and did not receive an honorable discharge.
								(d)Return to previous immigration
			 status
							(1)In generalExcept as provided in paragraph (2), an
			 alien whose permanent resident status on a conditional basis expires under
			 subsection (a)(1) or is terminated under subsection (c) or whose application
			 for such status is denied shall return to the immigration status the alien had
			 immediately prior to receiving permanent resident status on a conditional basis
			 or applying for such status, as appropriate.
							(2)Special rule for temporary protected
			 statusIn the case of an
			 alien whose permanent resident status on a conditional basis expires under
			 subsection (a)(1) or is terminated under subsection (c) or whose application
			 for such status is denied and who had temporary protected status immediately
			 prior to receiving or applying for such status, as appropriate, the alien may
			 not return to temporary protected status if—
								(A)the relevant designation under section
			 244(b) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)) has been
			 terminated; or
								(B)the Secretary determines that the reason
			 for terminating the permanent resident status on a conditional basis renders
			 the alien ineligible for temporary protected status.
								(e)Information systemsThe Secretary shall use the information
			 systems of the Department of Homeland Security to maintain current information
			 on the identity, address, and immigration status of aliens granted permanent
			 resident status on a conditional basis under this part.
						145.Removal of conditional basis of permanent
			 resident status
						(a)Eligibility for removal of conditional
			 basis
							(1)In generalSubject to paragraph (2), the Secretary may
			 remove the conditional basis of an alien’s permanent resident status granted
			 under this part if the alien demonstrates by a preponderance of the evidence
			 that—
								(A)the alien has been a person of good moral
			 character during the entire period of conditional permanent resident
			 status;
								(B)the alien is described in section
			 533(b)(1)(D);
								(C)the alien has not abandoned the alien’s
			 residence in the United States;
								(D)the alien—
									(i)has acquired a degree from an institution
			 of higher education in the United States or has completed at least 2 years, in
			 good standing, in a program for a bachelor’s degree or higher degree in the
			 United States; or
									(ii)has served in the Uniformed Services for at
			 least 2 years and, if discharged, received an honorable discharge; and
									(E)the alien has provided a list of each
			 secondary school (as that term is defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801)) that the alien attended in
			 the United States.
								(2)Hardship exception
								(A)In generalThe Secretary may, in the Secretary’s
			 discretion, remove the conditional basis of an alien’s permanent resident
			 status if the alien—
									(i)satisfies the requirements of subparagraphs
			 (A), (B), (C), and (E) of paragraph (1);
									(ii)demonstrates compelling circumstances for
			 the inability to satisfy the requirements of subparagraph (D) of such
			 paragraph; and
									(iii)demonstrates that the alien’s removal from
			 the United States would result in extreme hardship to the alien or the alien’s
			 spouse, parent, or child who is a citizen or a lawful permanent resident of the
			 United States.
									(B)ExtensionUpon a showing of good cause, the Secretary
			 may extend the period of permanent resident status on a conditional basis for
			 an alien so that the alien may complete the requirements of subparagraph (D) of
			 paragraph (1).
								(3)Treatment of abandonment or
			 residenceFor purposes of
			 paragraph (1)(C), an alien—
								(A)shall be presumed to have abandoned the
			 alien's residence in the United States if the alien is absent from the United
			 States for more than 365 days, in the aggregate, during the alien's period of
			 conditional permanent resident status, unless the alien demonstrates to the
			 satisfaction of the Secretary that the alien has not abandoned such residence;
			 and
								(B)who is absent from the United States due to
			 active service in the Uniformed Services has not abandoned the alien’s
			 residence in the United States during the period of such service.
								(4)Citizenship requirement
								(A)In generalExcept as provided in subparagraph (B), the
			 conditional basis of an alien's permanent resident status may not be removed
			 unless the alien demonstrates that the alien satisfies the requirements of
			 section 312(a) of the Immigration and Nationality Act (8 U.S.C.
			 1423(a)).
								(B)ExceptionSubparagraph (A) shall not apply to an
			 alien who is unable because of a physical or developmental disability or mental
			 impairment to meet the requirements of such subparagraph.
								(5)Submission of biometric and biographic
			 dataThe Secretary may not
			 remove the conditional basis of an alien's permanent resident status unless the
			 alien submits biometric and biographic data, in accordance with procedures
			 established by the Secretary. The Secretary shall provide an alternative
			 procedure for applicants who are unable to provide such biometric data because
			 of a physical impairment.
							(6)Background checks
								(A)Requirement for background
			 checksThe Secretary shall
			 utilize biometric, biographic, and other data that the Secretary determines
			 appropriate—
									(i)to conduct security and law enforcement
			 background checks of an alien applying for removal of the conditional basis of
			 the alien's permanent resident status; and
									(ii)to determine whether there is any criminal,
			 national security, or other factor that would render the alien ineligible for
			 removal of such conditional basis.
									(B)Completion of background
			 checksThe security and law
			 enforcement background checks required by subparagraph (A) for an alien shall
			 be completed, to the satisfaction of the Secretary, prior to the date the
			 Secretary removes the conditional basis of the alien's permanent resident
			 status.
								(b)Application To remove conditional
			 basis
							(1)In generalAn alien seeking to have the conditional
			 basis of the alien's lawful permanent resident status removed shall file an
			 application for such removal in such manner as the Secretary may
			 require.
							(2)Deadline for submission of
			 application
								(A)In generalAn alien shall file an application under
			 this subsection during the period beginning 6 months prior to and ending on the
			 date that is later of—
									(i)6 years after the date the alien was
			 initially granted conditional permanent resident status; or
									(ii)any other expiration date of the alien's
			 conditional permanent resident status, as extended by the Secretary in
			 accordance with this part.
									(B)Status during pendencyAn alien shall be deemed to have permanent
			 resident status on a conditional basis during the period that the alien’s
			 application submitted under this subsection is pending.
								(3)Adjudication of application
								(A)In generalThe Secretary shall make a determination on
			 each application filed by an alien under this subsection as to whether the
			 alien meets the requirements for removal of the conditional basis of the
			 alien's permanent resident status.
								(B)Adjustment of status if favorable
			 determinationIf the
			 Secretary determines that the alien meets such requirements, the Secretary
			 shall notify the alien of such determination and remove the conditional basis
			 of the alien’s permanent resident status, effective as of the date of such
			 determination.
								(C)Termination if adverse
			 determinationIf the
			 Secretary determines that the alien does not meet such requirements, the
			 Secretary shall notify the alien of such determination and, if the period of
			 the alien's conditional permanent resident status under section 534(a)(1) has
			 ended, terminate the conditional permanent resident status granted the alien
			 under this part as of the date of such determination.
								(c)Treatment for purposes of
			 naturalization
							(1)In generalFor purposes of title III of the
			 Immigration and Nationality Act (8 U.S.C. 1401 et seq.), an alien granted
			 permanent resident status on a conditional basis under this part shall be
			 considered to have been admitted as an alien lawfully admitted for permanent
			 residence and to be in the United States as an alien lawfully admitted to the
			 United States for permanent residence.
							(2)Limitation on application for
			 naturalizationAn alien may
			 not apply for naturalization during the period that the alien is in permanent
			 resident status on a conditional basis under this part.
							146.Regulations
						(a)Initial publicationNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall publish regulations implementing
			 this part. Such regulations shall allow eligible individuals to apply
			 affirmatively for the relief available under section 533 without being placed
			 in removal proceedings.
						(b)Interim regulationsNotwithstanding section 553 of title 5,
			 United States Code, the regulations required by subsection (a) shall be
			 effective, on an interim basis, immediately upon publication but may be subject
			 to change and revision after public notice and opportunity for a period of
			 public comment.
						(c)Final regulationsWithin a reasonable time after publication
			 of the interim regulations in accordance with subsection (b), the Secretary
			 shall publish final regulations implementing this part.
						(d)Paperwork Reduction ActThe requirements of chapter 35 of title 44,
			 United States Code (commonly known as the Paperwork Reduction
			 Act) shall not apply to any action to implement this part.
						147.Penalties for false
			 statementsWhoever files an
			 application for any relief or benefit under this part and willfully and
			 knowingly falsifies, misrepresents, or conceals a material fact or makes any
			 false or fraudulent statement or representation, or makes or uses any false
			 writing or document knowing the same to contain any false or fraudulent
			 statement or entry, shall be fined in accordance with title 18, United States
			 Code, imprisoned not more than 5 years, or both.
					148.Confidentiality of information
						(a)ProhibitionExcept as provided in subsection (b), no
			 officer or employee of the United States may—
							(1)use the information furnished by an
			 individual pursuant to an application filed under this part in removal
			 proceedings against any person identified in the application;
							(2)make any publication whereby the
			 information furnished by any particular individual pursuant to an application
			 under this part can be identified; or
							(3)permit anyone other than an officer,
			 employee or authorized contractor of the United States Government or, in the
			 case of an application filed under this part with a designated entity, permit
			 that designated entity, to examine such application filed under such
			 sections.
							(b)Required disclosureThe Attorney General or the Secretary shall
			 provide the information furnished under this part, and any other information
			 derived from such furnished information, to—
							(1)a Federal, State, tribal, or local law
			 enforcement agency, intelligence agency, national security agency, component of
			 the Department of Homeland Security, court, or grand jury in connection with a
			 criminal investigation or prosecution, a background check conducted pursuant to
			 section 103 of the Brady Handgun Violence Protection Act (Public Law 103–159;
			 18 U.S.C. 922 note), or national security purposes, if such information is
			 requested by such entity or consistent with an information sharing agreement or
			 mechanism; or
							(2)an official coroner for purposes of
			 affirmatively identifying a deceased individual (whether or not such individual
			 is deceased as a result of a crime).
							(c)Fraud in application process or criminal
			 conductNotwithstanding any
			 other provision of this section, information concerning whether an alien
			 seeking relief under this part has engaged in fraud in an application for such
			 relief or at any time committed a crime, may be used or released for
			 immigration enforcement, law enforcement, or national security purposes.
						(d)PenaltyWhoever knowingly uses, publishes, or
			 permits information to be examined in violation of this section shall be fined
			 not more than $10,000.
						149.Higher education assistance
						(a)In generalNotwithstanding any provision of the Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.), with respect to assistance
			 provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.), an alien who has permanent resident status on a conditional basis under
			 this part shall be eligible only for the following assistance under such
			 title:
							(1)Student loans under parts D and E of such
			 title IV (20 U.S.C. 1087a et seq. and 1087aa et seq.), subject to the
			 requirements of such parts.
							(2)Federal work-study programs under part C of
			 such title IV (42 U.S.C. 2751 et seq.), subject to the requirements of such
			 part.
							(3)Services under such title IV (20 U.S.C.
			 1070 et seq.), subject to the requirements for such services.
							(b)Restoration of State option To determine
			 residency for purposes of higher education benefits
							(1)In generalsection 115 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is
			 repealed.
							(2)Effective
			 dateThe repeal under
			 paragraph (1) shall take effect as if included in the enactment of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (division C of
			 Public Law 104–208; 110 Stat. 3009–546).
							VAgricultural Job Opportunities, Benefits,
			 and Security
					150.Short titlesThis part may be cited as the
			 Agricultural Job Opportunities,
			 Benefits, and Security Act of 2011 or the
			 AgJOBS Act of
			 2011.
					1Blue Card Status
						151.Requirements for blue card status
							(a)Requirement To grant blue card
			 statusNotwithstanding any
			 other provision of law, the Secretary shall, pursuant to the requirements of
			 this section, grant blue card status to an alien who qualifies under this
			 section if the Secretary determines that the alien—
								(1)has performed agricultural employment in
			 the United States for at least 863 hours or 150 work days during the 24-month
			 period ending on December 31, 2010;
								(2)applied for such status during the 18-month
			 application period beginning on the first day of the seventh month that begins
			 after the date of the enactment of this Act;
								(3)is otherwise admissible to the United
			 States under section 212 of the Immigration and Nationality Act (8 U.S.C.
			 1182), except as otherwise provided under section 154(a)(2) of this Act;
			 and
								(4)has not been convicted of any felony or a
			 misdemeanor, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500.
								(b)Authorized travelAn alien who is granted blue card status is
			 authorized to travel outside the United States (including commuting to the
			 United States from a residence in a foreign country) in the same manner as an
			 alien lawfully admitted for permanent residence.
							(c)Authorized employmentThe Secretary shall provide an alien who is
			 granted blue card status an employment authorized endorsement or other
			 appropriate work permit, in the same manner as an alien lawfully admitted for
			 permanent residence.
							(d)Termination of blue card status
								(1)Deportable aliensThe Secretary shall terminate blue card
			 status granted to an alien if the Secretary determines that the alien is
			 deportable.
								(2)Other grounds for terminationThe Secretary shall terminate blue card
			 status granted to an alien if—
									(A)the Secretary finds, by a preponderance of
			 the evidence, that the adjustment to blue card status was the result of fraud
			 or willful misrepresentation, as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)); or
									(B)the alien—
										(i)commits an act that makes the alien
			 inadmissible to the United States under section 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182), except as provided under section 154(a)(2) of
			 this Act;
										(ii)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States;
										(iii)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500; or
										(iv)fails to perform the agricultural
			 employment required under paragraph (1)(A) of section 153(a) unless the alien
			 was unable to work in agricultural employment due to the extraordinary
			 circumstances described in paragraph (3) of such section.
										(e)Record of employment
								(1)In generalEach employer of an alien granted blue card
			 status shall annually—
									(A)provide a written record of employment to
			 the alien; and
									(B)provide a copy of such record to the
			 Secretary.
									(2)Civil penalties
									(A)In generalIf the Secretary determines, after notice
			 and opportunity for a hearing, that an employer of an alien granted blue card
			 status has failed to provide the record of employment required under paragraph
			 (1) or has provided a false statement of material fact in such a record, the
			 employer shall be subject to a civil penalty in an amount not to exceed $1,000
			 per violation.
									(B)LimitationThe penalty applicable under subparagraph
			 (A) for failure to provide records shall not apply unless the alien has
			 provided the employer with evidence of employment authorization granted under
			 this section.
									(3)SunsetThe obligation under paragraph (1) shall
			 terminate on the date that is 6 years after the date of the enactment of this
			 Act.
								(f)Required features of identity
			 cardThe Secretary shall
			 provide each alien granted blue card status, and the spouse and any child of
			 each such alien residing in the United States, with a card that
			 contains—
								(1)an encrypted, machine-readable, electronic
			 identification strip that is unique to the alien to whom the card is
			 issued;
								(2)biometric identifiers, including
			 fingerprints and a digital photograph; and
								(3)physical security features designed to
			 prevent tampering, counterfeiting, or duplication of the card for fraudulent
			 purposes.
								(g)FineAn alien granted blue card status shall pay
			 a $100 fine to the Secretary.
							(h)Maximum
			 numberThe Secretary may not
			 issue more than 1,350,000 blue cards during the 5-year period beginning on the
			 date of the enactment of this Act.
							(i)Treatment of aliens granted blue card
			 status
								(1)In generalExcept as otherwise provided under this
			 section, an alien granted blue card status (including a spouse or child of the
			 alien granted derivative status) shall be considered to be an alien lawfully
			 admitted for permanent residence for purposes of any law other than any
			 provision of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.).
								(2)Delayed eligibility for certain Federal
			 public benefitsExcept as
			 otherwise provided in law, an alien granted blue card status (including a
			 spouse or child of the alien granted derivative status) shall not be eligible,
			 by reason of such status, for any form of assistance or benefit described in
			 section 403(a) of the Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (8 U.S.C. 1613(a)) until 5 years after the date on
			 which the alien is granted an adjustment of status under section 153.
								152.Application for blue card status
							(a)SubmissionThe Secretary shall provide that—
								(1)applications for blue card status may be
			 submitted—
									(A)to the Secretary if the applicant is
			 represented by an attorney or a nonprofit religious, charitable, social
			 service, or similar organization recognized by the Board of Immigration Appeals
			 under section 292.2 of title 8, Code of Federal Regulations; or
									(B)to a qualified designated entity if the
			 applicant consents to the forwarding of the application to the Secretary;
			 and
									(2)applications for adjustment of status under
			 section 153 shall be filed directly with the Secretary.
								(b)Qualified designated entity
			 definedIn this section, the
			 term qualified designated entity means—
								(1)a qualified farm labor organization or an
			 association of employers designated by the Secretary; or
								(2)any such other person designated by the
			 Secretary if that Secretary determines such person is qualified and has
			 substantial experience, demonstrated competence, and has a history of long-term
			 involvement in the preparation and submission of applications for adjustment of
			 status under section 209, 210, or 245 of the Immigration and Nationality Act (8
			 U.S.C. 1159, 1160, and 1255), the Act entitled An Act to adjust the
			 status of Cuban refugees to that of lawful permanent residents of the United
			 States, and for other purposes, approved November 2, 1966 (Public Law
			 89–732; 8 U.S.C. 1255 note), Public Law 95–145 (8 U.S.C. 1255 note), or the
			 Immigration Reform and Control Act of 1986 (Public Law 99–603; 100 Stat. 3359)
			 or any amendment made by that Act.
								(c)Proof of eligibility
								(1)In generalAn alien may establish that the alien meets
			 the requirements under section 151(a)(1) or 153(a)(1) through government
			 employment records or records supplied by employers or collective bargaining
			 organizations, and other reliable documentation as the alien may provide. The
			 Secretary shall establish special procedures to properly credit work in cases
			 in which an alien was employed under an assumed name.
								(2)Documentation of work history
									(A)Burden of proofAn alien applying for status under section
			 151(a) or 153(a) has the burden of proving by a preponderance of the evidence
			 that the alien has worked the requisite number of hours or days required under
			 section 151(a)(1) or 153(a)(1), as applicable.
									(B)Timely production of recordsIf an employer or farm labor contractor
			 employing such an alien has kept proper and adequate records respecting such
			 employment, the alien's burden of proof under subparagraph (A) may be met by
			 securing timely production of those records under regulations to be promulgated
			 by the Secretary.
									(C)Sufficient evidenceAn alien may meet the burden of proof under
			 subparagraph (A) to establish that the alien has performed the days or hours of
			 work required by section 151(a)(1) or 153(a)(1) by producing sufficient
			 evidence to show the extent of that employment as a matter of just and
			 reasonable inference.
									(d)Applications submitted to qualified
			 designated entities
								(1)RequirementsEach qualified designated entity shall
			 agree—
									(A)to forward to the Secretary an application
			 submitted to that entity pursuant to subsection (a)(1)(B) if the applicant has
			 consented to such forwarding;
									(B)not to forward to the Secretary any such
			 application if the applicant has not consented to such forwarding; and
									(C)to assist an alien in obtaining
			 documentation of the alien's work history, if the alien requests such
			 assistance.
									(2)No authority to make
			 determinationsNo qualified
			 designated entity may make a determination required by this part to be made by
			 the Secretary.
								(e)Limitation on access to
			 informationFiles and records
			 collected or compiled by a qualified designated entity for the purposes of this
			 section are confidential and the Secretary shall not have access to such a file
			 or record relating to an alien without the consent of the alien, except as
			 allowed by a court order issued pursuant to subsection (f).
							(f)Confidentiality of information
								(1)In generalExcept as otherwise provided in this
			 section, the Secretary or any other official or employee of the Department or a
			 bureau or agency of the Department is prohibited from—
									(A)using information furnished by the
			 applicant pursuant to an application filed under this title, the information
			 provided by an applicant to a qualified designated entity, or any information
			 provided by an employer or former employer for any purpose other than to make a
			 determination on the application or for imposing the penalties described in
			 subsection (g);
									(B)making any publication in which the
			 information furnished by any particular individual can be identified; or
									(C)permitting a person other than a sworn
			 officer or employee of the Department or a bureau or agency of the Department
			 or, with respect to applications filed with a qualified designated entity, that
			 qualified designated entity, to examine individual applications.
									(2)Required disclosuresThe Secretary shall provide the information
			 furnished under this title or any other information derived from such furnished
			 information to—
									(A)a duly recognized law enforcement entity in
			 connection with a criminal investigation or prosecution, if such information is
			 requested in writing by such entity; or
									(B)an official coroner, for purposes of
			 affirmatively identifying a deceased individual, whether or not the death of
			 such individual resulted from a crime.
									(3)Construction
									(A)In generalNothing in this subsection may be construed
			 to limit the use, or release, for immigration enforcement purposes or law
			 enforcement purposes, of information contained in files or records of the
			 Department pertaining to an application filed under this section, other than
			 information furnished by an applicant pursuant to the application, or any other
			 information derived from the application, that is not available from any other
			 source.
									(B)Criminal convictionsNotwithstanding any other provision of this
			 subsection, information concerning whether the alien applying for blue card
			 status or an adjustment of status under section 153 has been convicted of a
			 crime at any time may be used or released for immigration enforcement or law
			 enforcement purposes.
									(4)CrimeAny person who knowingly uses, publishes,
			 or permits information to be examined in violation of this subsection shall be
			 subject to a fine in an amount not to exceed $10,000.
								(g)Penalties for false statements in
			 applications
								(1)Criminal penaltyAny person who—
									(A)files an application for blue card status
			 under this section or for adjustment of status under section 153 and knowingly
			 and willfully falsifies, conceals, or covers up a material fact or makes any
			 false, fictitious, or fraudulent statements or representations, or makes or
			 uses any false writing or document knowing the same to contain any false,
			 fictitious, or fraudulent statement or entry; or
									(B)creates or supplies a false writing or
			 document for use in making such an application,
									shall be fined in accordance with
			 title 18, United States Code, imprisoned not more than 5 years, or both.(2)InadmissibilityAn alien who is convicted of a crime under
			 paragraph (1) shall be considered to be inadmissible to the United States on
			 the grounds described in section 212(a)(6)(C)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)).
								(h)Eligibility for legal
			 servicesSection 114(a)(11)
			 of Public Law 104–134 (110 Stat. 1321–53 et seq.) may not be construed to
			 prevent a recipient of funds under the Legal Services Corporation Act (42
			 U.S.C. 2996 et seq.) from providing legal assistance directly related to an
			 application for blue card status under this section or for adjustment of status
			 under section 153.
							(i)Application fees
								(1)Fee scheduleThe Secretary shall provide for a schedule
			 of fees that—
									(A)shall be charged for the filing of an
			 application for blue card status under this section or for adjustment of status
			 under section 153; and
									(B)may be charged by qualified designated
			 entities to help defray the costs of services provided to such
			 applicants.
									(2)Prohibition on excess fees by qualified
			 designated entitiesA
			 qualified designated entity may not charge any fee in excess of, or in addition
			 to, the fees authorized under paragraph (1)(B) for services provided to
			 applicants.
								(3)Disposition of fees
									(A)In generalThere is established in the general fund of
			 the Treasury a separate account, which shall be known as the
			 Agricultural Worker Immigration Status Adjustment Account.
			 Notwithstanding any other provision of law, there shall be deposited as
			 offsetting receipts into the account all fees collected under paragraph
			 (1)(A).
									(B)Use of fees for application
			 processingAmounts deposited
			 in the Agricultural Worker Immigration Status Adjustment Account
			 shall remain available to the Secretary until expended for processing
			 applications for blue card status under this section or for adjustment of
			 status under section 153.
									153.Adjustment to permanent residence
							(a)In generalExcept as provided in subsection (b), the
			 Secretary shall adjust the status of an alien granted blue card status to that
			 of an alien lawfully admitted for permanent residence if the Secretary
			 determines that the following requirements are satisfied:
								(1)Qualifying employment
									(A)In generalSubject to subparagraph (B), the alien has
			 performed at least—
										(i)5 years of agricultural employment in the
			 United States for at least 100 work days per year, during the 5-year period
			 beginning on the date of the enactment of this Act; or
										(ii)3 years of agricultural employment in the
			 United States for at least 150 work days per year, during the 3-year period
			 beginning on the date of the enactment of this Act.
										(B)4-year period of employmentAn alien shall be considered to meet the
			 requirements of subparagraph (A) if the alien has performed, during the 4-year
			 period beginning on the date of the enactment of this Act—
										(i)agricultural employment in the United
			 States for at least 150 work days during 3 of such years; and
										(ii)at least 100 work days during the remaining
			 year.
										(2)ProofAn alien may demonstrate compliance with
			 the requirement under paragraph (1) by submitting—
									(A)the record of employment described in
			 section 151(e); or
									(B)documentation that may be submitted under
			 section 152(c).
									(3)Extraordinary circumstances
									(A)In generalIn determining whether an alien has met the
			 requirement under paragraph (1)(A), the Secretary may credit the alien with not
			 more than 12 additional months of agricultural employment in the United States
			 to meet such requirement if the alien was unable to work in agricultural
			 employment due to—
										(i)pregnancy, injury, or disease, if the alien
			 can establish such pregnancy, disabling injury, or disease through medical
			 records;
										(ii)illness, disease, or other special needs of
			 a minor child, if the alien can establish such illness, disease, or special
			 needs through medical records;
										(iii)severe weather conditions that prevented
			 the alien from engaging in agricultural employment for a significant period of
			 time; or
										(iv)termination from agricultural employment,
			 if the Secretary finds that the termination was without just cause and that the
			 alien was unable to find alternative agricultural employment after a reasonable
			 job search.
										(B)Effect of findingA finding made under subparagraph (A)(iv),
			 with respect to an alien, shall not—
										(i)be conclusive, binding, or admissible in a
			 separate or subsequent judicial or administrative action or proceeding between
			 the alien and a current or prior employer of the alien or any other party;
			 or
										(ii)subject the alien's employer to the payment
			 of attorney fees incurred by the alien in seeking to obtain a finding under
			 subparagraph (A)(iv).
										(4)Application periodThe alien applies for adjustment of status
			 not later than 7 years after the date of the enactment of this Act.
								(5)FineThe alien pays a fine of $400 to the
			 Secretary.
								(b)Grounds for denial of adjustment of
			 statusThe Secretary shall
			 deny an alien granted blue card status an adjustment of status under this
			 section if—
								(1)the Secretary finds, by a preponderance of
			 the evidence, that the adjustment to blue card status was the result of fraud
			 or willful misrepresentation, as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)); or
								(2)the alien—
									(A)commits an act that makes the alien
			 inadmissible to the United States under section 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182), except as provided under section
			 154(a)(2);
									(B)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States;
									(C)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500; or
									(D)failed to perform the agricultural
			 employment required under paragraph (1)(A) of subsection (a) unless the alien
			 was unable to work in agricultural employment due to the extraordinary
			 circumstances described in paragraph (3) of such subsection.
									(c)Grounds for removalAny alien granted blue card status who does
			 not apply for adjustment of status under this section before the expiration of
			 the application period described in subsection (a)(4) or who fails to meet the
			 other requirements of subsection (a) by the end of the application period, is
			 deportable and may be removed under section 240 of the Immigration and
			 Nationality Act (8 U.S.C. 1229a).
							(d)Payment of taxes
								(1)In generalNot later than the date on which an alien's
			 status is adjusted under this section, the alien shall establish that the alien
			 does not owe any applicable Federal tax liability by establishing that—
									(A)no such tax liability exists;
									(B)all such outstanding tax liabilities have
			 been paid; or
									(C)the alien has entered into an agreement for
			 payment of all outstanding liabilities with the Internal Revenue
			 Service.
									(2)Applicable federal tax
			 liabilityIn paragraph (1),
			 the term applicable Federal tax liability means liability for
			 Federal taxes, including penalties and interest, owed for any year during the
			 period of employment required under subsection (a)(1) for which the statutory
			 period for assessment of any deficiency for such taxes has not expired.
								(3)IRS cooperationThe Secretary of the Treasury shall
			 establish rules and procedures under which the Commissioner of Internal Revenue
			 shall provide documentation to an alien upon request to establish the payment
			 of all taxes required under this subsection.
								(e)Spouses and minor children
								(1)In generalNotwithstanding any other provision of law,
			 the Secretary shall confer the status of lawful permanent resident on the
			 spouse and minor child of an alien granted any adjustment of status under
			 subsection (a), including any individual who was a minor child on the date such
			 alien was granted blue card status, if the spouse or minor child applies for
			 such status, or if the principal alien includes the spouse or minor child in an
			 application for adjustment of status to that of a lawful permanent
			 resident.
								(2)Treatment of spouses and minor
			 children
									(A)Granting of status and
			 removalThe Secretary shall
			 grant derivative status to the alien spouse and any minor child residing in the
			 United States of an alien granted blue card status and shall not remove such
			 derivative spouse or child during the period that the alien granted blue card
			 status maintains such status, except as provided in paragraph (3). A grant of
			 derivative status to such a spouse or child under this subparagraph shall not
			 decrease the number of aliens who may receive blue card status under section
			 151(h).
									(B)TravelThe derivative spouse and any minor child
			 of an alien granted blue card status may travel outside the United States in
			 the same manner as an alien lawfully admitted for permanent residence.
									(C)EmploymentThe derivative spouse of an alien granted
			 blue card status may apply to the Secretary for a work permit to authorize such
			 spouse to engage in any lawful employment in the United States while such alien
			 maintains blue card status.
									(3)Grounds for denial of adjustment of status
			 and removalThe Secretary
			 shall deny an alien spouse or child adjustment of status under paragraph (1)
			 and may remove such spouse or child under section 240 of the Immigration and
			 Nationality Act (8 U.S.C. 1229a) if the spouse or child—
									(A)commits an act that makes the alien spouse
			 or child inadmissible to the United States under section 212 of such Act (8
			 U.S.C. 1182), except as provided under section 154(a)(2);
									(B)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States; or
									(C)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500.
									154.Other provisions
							(a)Waiver of numerical limitations and certain
			 grounds for inadmissibility
								(1)Numerical limitations do not
			 applyThe numerical
			 limitations of sections 201 and 202 of the Immigration and Nationality Act (8
			 U.S.C. 1151 and 1152) shall not apply to the adjustment of aliens to lawful
			 permanent resident status under section 153.
								(2)Waiver of certain grounds of
			 inadmissibilityIn the
			 determination of an alien's eligibility for status under section 101(a) or an
			 alien's eligibility for adjustment of status under section 153(b)(2)(A) the
			 following rules shall apply:
									(A)Grounds of exclusion not
			 applicableThe provisions of
			 paragraphs (5), (6)(A), (7), and (9) of section 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)) shall not apply.
									(B)Waiver of other grounds
										(i)In generalExcept as provided in subparagraph (B), the
			 Secretary may waive any other provision of such section 212(a) in the case of
			 individual aliens for humanitarian purposes, to ensure family unity, or if
			 otherwise in the public interest.
										(ii)Grounds that may not be
			 waivedSubparagraphs (A),
			 (B), (C), (D), (G), (H), and (I) of paragraph (2) and paragraphs (3) and (4) of
			 such section 212(a) may not be waived by the Secretary under subparagraph
			 (A).
										(iii)ConstructionNothing in this paragraph may be construed
			 as affecting the authority of the Secretary other than under this subparagraph
			 to waive provisions under such section 212(a).
										(C)Special rule for determination of public
			 chargeAn alien is not
			 ineligible for blue card status or an adjustment of status under section 153 by
			 reason of a ground of inadmissibility under section 212(a)(4) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(4)) if the alien demonstrates
			 a history of employment in the United States evidencing self-support without
			 reliance on public cash assistance.
									(3)Temporary stay of removal and work
			 authorization for certain applicants
									(A)Before application periodEffective on the date of the enactment of
			 this Act, the Secretary shall provide that, in the case of an alien who is
			 apprehended before the beginning of the application period described in section
			 151(a)(2) and who can establish a nonfrivolous case of eligibility for blue
			 card status (but for the fact that the alien may not apply for such status
			 until the beginning of such period), until the alien has had the opportunity
			 during the first 30 days of the application period to complete the filing of an
			 application for blue card status, the alien—
										(i)may not be removed; and
										(ii)shall be granted authorization to engage in
			 employment in the United States and be provided an employment authorized
			 endorsement or other appropriate work permit for such purpose.
										(B)During application periodThe Secretary shall provide that, in the
			 case of an alien who presents a nonfrivolous application for blue card status
			 during the application period described in section 151(a)(2), including an
			 alien who files such an application within 30 days of the alien's apprehension,
			 and until a final determination on the application has been made in accordance
			 with this section, the alien—
										(i)may not be removed; and
										(ii)shall be granted authorization to engage in
			 employment in the United States and be provided an employment authorized
			 endorsement or other appropriate work permit for such purpose.
										(b)Administrative and judicial review
								(1)In generalThere shall be no administrative or
			 judicial review of a determination respecting an application for blue card
			 status or adjustment of status under section 153 except in accordance with this
			 section.
								(2)Administrative review
									(A)Single level of administrative appellate
			 reviewThe Secretary shall
			 establish an appellate authority to provide for a single level of
			 administrative appellate review of such a determination.
									(B)Standard for reviewSuch administrative appellate review shall
			 be based solely upon the administrative record established at the time of the
			 determination on the application and upon such additional or newly discovered
			 evidence as may not have been available at the time of the
			 determination.
									(3)Judicial review
									(A)Limitation to review of
			 removalThere shall be
			 judicial review of such a determination only in the judicial review of an order
			 of removal under section 242 of the Immigration and Nationality Act (8 U.S.C.
			 1252).
									(B)Standard for judicial reviewSuch judicial review shall be based solely
			 upon the administrative record established at the time of the review by the
			 appellate authority and the findings of fact and determinations contained in
			 such record shall be conclusive unless the applicant can establish abuse of
			 discretion or that the findings are directly contrary to clear and convincing
			 facts contained in the record considered as a whole.
									(c)Use of informationBeginning not later than the first day of
			 the application period described in section 151(a)(2), the Secretary, in
			 cooperation with qualified designated entities (as that term is defined in
			 section 152(b)), shall broadly disseminate information respecting the benefits
			 that aliens may receive under this part and the requirements that an alien is
			 required to meet to receive such benefits.
							(d)Regulations, effective date, authorization
			 of appropriations
								(1)RegulationsThe Secretary shall issue regulations to
			 implement this chapter not later than the first day of the seventh month that
			 begins after the date of the enactment of this Act.
								(2)Effective
			 dateThis chapter shall take
			 effect on the date that regulations required under subsection (a) are issued,
			 regardless of whether such regulations are issued on an interim basis or on any
			 other basis.
								(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 implement this part, including any sums needed for costs associated with the
			 initiation of such implementation, for fiscal years 2012 and 2013.
								155.Correction of Social Security
			 records
							(a)In generalSection 208(e)(1) of the Social Security
			 Act (42 U.S.C. 408(e)(1)) is amended—
								(1)in subparagraph (B)(ii), by striking
			 or at the end;
								(2)in subparagraph (C), by inserting
			 or at the end;
								(3)by inserting after subparagraph (C) the
			 following:
									
										(D)who is granted blue card status under the
				AgJOBS Act of
				2011.
										;
				and
								(4)by striking 1990. and
			 inserting 1990, or in the case of an alien described in subparagraph
			 (D), if such conduct is alleged to have occurred before the date on which the
			 alien was granted blue card status..
								(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the first day of the seventh month that
			 begins after the date of the enactment of this Act.
							156.Determination and use of user fees
							(a)Schedule of feesThe Secretary shall establish and
			 periodically adjust a schedule of fees for the employment of aliens pursuant to
			 the amendment made by section 159 and a collection process for such fees from
			 employers. Such fees shall be the only fees chargeable to employers for
			 services provided under such amendment.
							(b)Determination of schedule
								(1)In generalThe schedule under subsection (a) shall
			 reflect a fee rate based on the number of job opportunities indicated in the
			 employer's application under section 218 of the Immigration and Nationality
			 Act, as amended by section 159, and sufficient to provide for the direct costs
			 of providing services related to an employer’s authorization to employ aliens
			 pursuant to the amendment made by section 159(a), to include the certification
			 of eligible employers, the issuance of documentation, and the admission of
			 eligible aliens.
								(2)Procedure
									(A)In generalIn establishing and adjusting such a
			 schedule, the Secretary shall comply with Federal cost accounting and fee
			 setting standards.
									(B)Publication and commentThe Secretary shall publish in the Federal
			 Register an initial fee schedule and associated collection process and the cost
			 data or estimates upon which such fee schedule is based, and any subsequent
			 amendments thereto, pursuant to which public comment shall be sought and a
			 final rule issued.
									(c)Use of proceedsNotwithstanding any other provision of law,
			 all proceeds resulting from the payment of the fees pursuant to the amendment
			 made by section 159 shall be available without further appropriation and shall
			 remain available without fiscal year limitation to reimburse the Secretary, the
			 Secretary of State, and the Secretary of Labor for the costs of carrying
			 out—
								(1)sections 218 and 218B of the Immigration
			 and Nationality Act, as added by section 159; and
								(2)the provisions of this part.
								(d)Effective
			 dateThis section and the
			 amendments made by section 159 shall take effect 1 year after the date of the
			 enactment of this Act.
							157.Rulemaking
							(a)Requirement for the Secretary To
			 consultThe Secretary shall
			 consult with the Secretary of Labor and the Secretary of Agriculture during the
			 promulgation of all regulations to implement the duties of the Secretary under
			 this Act and the amendments made by this Act.
							(b)Requirement for the Secretary of State To
			 consultThe Secretary of
			 State shall consult with the Secretary, the Secretary of Labor, and the
			 Secretary of Agriculture on all regulations to implement the duties of the
			 Secretary of State under this Act and the amendments made by this Act.
							(c)Requirement for the Secretary of Labor To
			 consultThe Secretary of
			 Labor shall consult with the Secretary of Agriculture and the Secretary on all
			 regulations to implement the duties of the Secretary of Labor under this Act
			 and the amendments made by this Act.
							(d)Deadline for issuance of
			 regulationsAll regulations
			 to implement the duties of the Secretary, the Secretary of State, and the
			 Secretary of Labor created under sections 218, 218A, 218B, 218C, and 218D of
			 the Immigration and Nationality Act, as amended or added by section 159 of this
			 Act—
								(1)shall take effect on the effective date of
			 section 159; and
								(2)shall be issued not later than 1 year after
			 the date of the enactment of this Act.
								158.Reports to Congress
							(a)Annual reportNot later than September 30 of each year,
			 the Secretary shall submit a report to Congress that identifies, for the
			 previous year—
								(1)the number of job opportunities approved
			 for employment of aliens admitted under section 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)), and the
			 number of workers actually admitted, disaggregated by State and by
			 occupation;
								(2)the number of such aliens reported to have
			 abandoned employment pursuant to section 218B(e)(2) of such Act;
								(3)the number of such aliens who departed the
			 United States within the period specified in section 218B(d) of such
			 Act;
								(4)the number of aliens who applied for blue
			 card status pursuant to section 151(a);
								(5)the number of aliens who were granted such
			 status pursuant section 151(a);
								(6)the number of aliens who applied for an
			 adjustment of status pursuant to section 153(a); and
								(7)the number of aliens who received an
			 adjustment of status pursuant section 153(a).
								(b)Implementation reportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall prepare and submit a report to
			 Congress that describes the measures being taken and the progress made in
			 implementing this part.
							AReform of H–2A worker program
							159.Amendments to the Immigration and
			 Nationality Act
								(a)In generalTitle II (8 U.S.C. 1151 et seq.) is amended
			 by striking section 218 and inserting the following:
									
										218.H–2A employer applications
											(a)Applications to the Secretary of
				labor
												(1)In generalNo alien may be admitted to the United
				States as an H–2A worker, or otherwise provided status as an H–2A worker,
				unless the employer has filed with the Secretary of Labor an application
				containing—
													(A)the assurances described in subsection
				(b);
													(B)a description of the nature and location of
				the work to be performed;
													(C)the anticipated period (expected beginning
				and ending dates) for which the workers will be needed; and
													(D)the number of job opportunities in which
				the employer seeks to employ the workers.
													(2)Accompanied by job offerEach application filed under paragraph (1)
				shall be accompanied by a copy of the job offer describing the wages and other
				terms and conditions of employment and the bona fide occupational
				qualifications that shall be possessed by a worker to be employed in the job
				opportunity in question.
												(b)Assurances for inclusion in
				applicationsThe assurances
				referred to in subsection (a)(1) are the following:
												(1)Job opportunities covered by collective
				bargaining agreementsWith
				respect to a job opportunity that is covered under a collective bargaining
				agreement:
													(A)Union contract describedThe job opportunity is covered by a union
				contract which was negotiated at arm's length between a bona fide union and the
				employer.
													(B)Strike or lockoutThe specific job opportunity for which the
				employer is requesting an H–2A worker is not vacant because the former occupant
				is on strike or being locked out in the course of a labor dispute.
													(C)Notification of bargaining
				representativesThe employer,
				at the time of filing the application, has provided notice of the filing under
				this paragraph to the bargaining representative of the employer's employees in
				the occupational classification at the place or places of employment for which
				aliens are sought.
													(D)Temporary or seasonal job
				opportunitiesThe job
				opportunity is temporary or seasonal.
													(E)Offers to United States
				workersThe employer has
				offered or will offer the job to any eligible United States worker who applies
				and is equally or better qualified for the job for which the nonimmigrant is,
				or the nonimmigrants are, sought and who will be available at the time and
				place of need.
													(F)Provision of insuranceIf the job opportunity is not covered by
				the State workers' compensation law, the employer will provide, at no cost to
				the worker, insurance covering injury and disease arising out of, and in the
				course of, the worker's employment which will provide benefits at least equal
				to those provided under the State's workers' compensation law for comparable
				employment.
													(2)Job opportunities not covered by collective
				bargaining agreementsWith
				respect to a job opportunity that is not covered under a collective bargaining
				agreement:
													(A)Strike or lockoutThe specific job opportunity for which the
				employer has applied for an H–2A worker is not vacant because the former
				occupant is on strike or being locked out in the course of a labor
				dispute.
													(B)Temporary or seasonal job
				opportunitiesThe job
				opportunity is temporary or seasonal.
													(C)Benefit, wage, and working
				conditionsThe employer will
				provide, at a minimum, the benefits, wages, and working conditions required by
				section 218A to all workers employed in the job opportunities for which the
				employer has applied for an H–2A worker under subsection (a) and to all other
				workers in the same occupation at the place of employment.
													(D)Nondisplacement of United States
				workersThe employer did not
				displace and will not displace a United States worker employed by the employer
				during the period of employment and for a period of 30 days preceding the
				period of employment in the occupation at the place of employment for which the
				employer has applied for an H–2A worker.
													(E)Requirements for placement of the
				nonimmigrant with other employersThe employer will not place the
				nonimmigrant with another employer unless—
														(i)the nonimmigrant performs duties in whole
				or in part at 1 or more worksites owned, operated, or controlled by such other
				employer;
														(ii)there are indicia of an employment
				relationship between the nonimmigrant and such other employer; and
														(iii)the employer has inquired of the other
				employer as to whether, and has no actual knowledge or notice that, during the
				period of employment and for a period of 30 days preceding the period of
				employment, the other employer has displaced or intends to displace a United
				States worker employed by the other employer in the occupation at the place of
				employment for which the employer seeks approval to employ H–2A workers.
														(F)Statement of liabilityThe application form shall include a clear
				statement explaining the liability under subparagraph (E) of an employer if the
				other employer described in such subparagraph displaces a United States worker
				as described in such subparagraph.
													(G)Provision of insuranceIf the job opportunity is not covered by
				the State workers' compensation law, the employer will provide, at no cost to
				the worker, insurance covering injury and disease arising out of and in the
				course of the worker's employment which will provide benefits at least equal to
				those provided under the State's workers' compensation law for comparable
				employment.
													(H)Employment of United States
				workers
														(i)RecruitmentThe employer has taken or will take the
				following steps to recruit United States workers for the job opportunities for
				which the H–2A nonimmigrant is, or H–2A nonimmigrants are, sought:
															(I)Contacting former workersThe employer shall make reasonable efforts
				to mail a letter to, or otherwise contact, any United States worker the
				employer employed during the previous season in the occupation at the place of
				intended employment for which the employer is applying for workers and has made
				the availability of the employer's job opportunities in the occupation at the
				place of intended employment known to such previous workers, unless the worker
				was terminated from employment by the employer for a lawful job-related reason
				or abandoned the job before the worker completed the period of employment of
				the job opportunity for which the worker was hired.
															(II)Filing a job offer with the local office of
				the State employment security agencyNot later than 28 days before the date on
				which the employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall submit a copy of the job offer
				described in subsection (a)(2) to the local office of the State employment
				security agency which serves the area of intended employment and authorize the
				posting of the job opportunity on America's Job Bank or other
				electronic job registry, except that nothing in this subclause shall require
				the employer to file an interstate job order under section 653 of title 20,
				Code of Federal Regulations.
															(III)Advertising of job
				opportunitiesNot later than
				14 days before the date on which the employer desires to employ an H–2A worker
				in a temporary or seasonal agricultural job opportunity, the employer shall
				advertise the availability of the job opportunities for which the employer is
				seeking workers in a publication in the local labor market that is likely to be
				patronized by potential farm workers.
															(IV)Emergency proceduresThe Secretary of Labor, by regulation,
				shall provide a procedure for acceptance and approval of applications in which
				the employer has not complied with the provisions of this clause because the
				employer's need for H–2A workers could not reasonably have been
				foreseen.
															(ii)Job offersThe employer has offered or will offer the
				job to any eligible United States worker who—
															(I)applies and is equally or better qualified
				for the job for which the nonimmigrant is, or nonimmigrants are, sought;
				and
															(II)will be available at the time and place of
				need.
															(iii)Period of employmentThe employer will provide employment to any
				qualified United States worker who applies to the employer during the period
				beginning on the date on which the H–2A worker departs for the employer's place
				of employment and ending on the date on which 50 percent of the period of
				employment for which the H–2A worker was hired has elapsed, subject to the
				following requirements:
															(I)ProhibitionNo person or entity shall willfully and
				knowingly withhold United States workers before the arrival of H–2A workers in
				order to force the hiring of United States workers under this clause.
															(II)ComplaintsUpon receipt of a complaint by an employer
				that a violation of subclause (I) has occurred, the Secretary of Labor shall
				immediately investigate the complaint. The Secretary of Labor shall, within 36
				hours of the receipt of the complaint, issue findings concerning the alleged
				violation. If the Secretary of Labor finds that a violation has occurred, the
				Secretary of Labor shall immediately suspend the application of this clause
				with respect to that certification for that date of need.
															(III)Placement of United States
				workersBefore referring a
				United States worker to an employer during the period described in the matter
				preceding subclause (I), the Secretary of Labor shall make all reasonable
				efforts to place the United States worker in an open job acceptable to the
				worker, if there are other job offers pending with the job service that offer
				similar job opportunities in the area of intended employment.
															(iv)Statutory constructionNothing in this subparagraph shall be
				construed to prohibit an employer from using such legitimate selection criteria
				relevant to the type of job that are normal or customary to the type of job
				involved if such criteria are not applied in a discriminatory manner.
														(c)Applications by associations on behalf of
				employer members
												(1)In generalAn agricultural association may file an
				application under subsection (a) on behalf of 1 or more of its employer members
				that the association certifies in its application has or have agreed in writing
				to comply with the requirements of this section and sections 218A, 218B, and
				218C.
												(2)Treatment of associations acting as
				employersIf an association
				filing an application under paragraph (1) is a joint or sole employer of the
				temporary or seasonal agricultural workers requested on the application, the
				certifications granted under subsection (e)(2)(B) to the association may be
				used for the certified job opportunities of any of its producer members named
				on the application, and such workers may be transferred among such producer
				members to perform the agricultural services of a temporary or seasonal nature
				for which the certifications were granted.
												(d)Withdrawal of applications
												(1)In generalAn employer may withdraw an application
				filed pursuant to subsection (a), except that if the employer is an
				agricultural association, the association may withdraw an application filed
				pursuant to subsection (a) with respect to 1 or more of its members. To
				withdraw an application, the employer or association shall notify the Secretary
				of Labor in writing, and the Secretary of Labor shall acknowledge in writing
				the receipt of such withdrawal notice. An employer who withdraws an application
				under subsection (a), or on whose behalf an application is withdrawn, is
				relieved of the obligations undertaken in the application.
												(2)LimitationAn application may not be withdrawn while
				any alien provided status under section 101(a)(15)(H)(ii)(a) pursuant to such
				application is employed by the employer.
												(3)Obligations under other
				statutesAny obligation
				incurred by an employer under any other law or regulation as a result of the
				recruitment of United States workers or H–2A workers under an offer of terms
				and conditions of employment required as a result of making an application
				under subsection (a) is unaffected by withdrawal of such application.
												(e)Review and approval of
				applications
												(1)Responsibility of employersThe employer shall make available for
				public examination, within 1 working day after the date on which an application
				under subsection (a) is filed, at the employer's principal place of business or
				worksite, a copy of each such application (and such accompanying documents as
				are necessary).
												(2)Responsibility of Secretary of
				labor
													(A)Compilation of listThe Secretary of Labor shall compile, on a
				current basis, a list (by employer and by occupational classification) of the
				applications filed under subsection (a). Such list shall include the wage rate,
				number of workers sought, period of intended employment, and date of need. The
				Secretary of Labor shall make such list available for examination in the
				District of Columbia.
													(B)Review of applicationsThe Secretary of Labor shall review such an
				application only for completeness and obvious inaccuracies. Unless the
				Secretary of Labor finds that the application is incomplete or obviously
				inaccurate, the Secretary of Labor shall certify that the intending employer
				has filed with the Secretary of Labor an application as described in subsection
				(a). Such certification shall be provided not later than 7 days after the
				application is filed.
													218A.H–2A employment requirements
											(a)Preferential treatment of aliens
				prohibitedEmployers seeking
				to hire United States workers shall offer the United States workers no less
				than the same benefits, wages, and working conditions that the employer is
				offering, intends to offer, or will provide to H–2A workers. Conversely, no job
				offer may impose on United States workers any restrictions or obligations which
				will not be imposed on the employer's H–2A workers.
											(b)Minimum benefits, wages, and working
				conditionsExcept in cases
				where higher benefits, wages, or working conditions are required by the
				provisions of subsection (a), in order to protect similarly employed United
				States workers from adverse effects with respect to benefits, wages, and
				working conditions, every job offer which shall accompany an application under
				section 218(b)(2) shall include each of the following benefit, wage, and
				working condition provisions:
												(1)Requirement to provide housing or a housing
				allowance
													(A)In generalAn employer applying under section 218(a)
				for H–2A workers shall offer to provide housing at no cost to all workers in
				job opportunities for which the employer has applied under that section and to
				all other workers in the same occupation at the place of employment, whose
				place of residence is beyond normal commuting distance.
													(B)Type of housingIn complying with subparagraph (A), an
				employer may, at the employer's election, provide housing that meets applicable
				Federal standards for temporary labor camps or secure housing that meets
				applicable local standards for rental or public accommodation housing or other
				substantially similar class of habitation, or in the absence of applicable
				local standards, State standards for rental or public accommodation housing or
				other substantially similar class of habitation. In the absence of applicable
				local or State standards, Federal temporary labor camp standards shall
				apply.
													(C)Family
				housingIf it is the
				prevailing practice in the occupation and area of intended employment to
				provide family housing, family housing shall be provided to workers with
				families who request it.
													(D)Workers engaged in the range production of
				livestockThe Secretary of
				Labor shall issue regulations that address the specific requirements for the
				provision of housing to workers engaged in the range production of
				livestock.
													(E)LimitationNothing in this paragraph shall be
				construed to require an employer to provide or secure housing for persons who
				were not entitled to such housing under the temporary labor certification
				regulations in effect on June 1, 1986.
													(F)Charges for housing
														(i)Charges for public housingIf public housing provided for migrant
				agricultural workers under the auspices of a local, county, or State government
				is secured by an employer, and use of the public housing unit normally requires
				charges from migrant workers, such charges shall be paid by the employer
				directly to the appropriate individual or entity affiliated with the housing's
				management.
														(ii)Deposit chargesCharges in the form of deposits for bedding
				or other similar incidentals related to housing shall not be levied upon
				workers by employers who provide housing for their workers. An employer may
				require a worker found to have been responsible for damage to such housing
				which is not the result of normal wear and tear related to habitation to
				reimburse the employer for the reasonable cost of repair of such damage.
														(G)Housing allowance as alternative
														(i)In generalIf the requirement set out in clause (ii)
				is satisfied, the employer may provide a reasonable housing allowance instead
				of offering housing under subparagraph (A). Upon the request of a worker
				seeking assistance in locating housing, the employer shall make a good faith
				effort to assist the worker in identifying and locating housing in the area of
				intended employment. An employer who offers a housing allowance to a worker, or
				assists a worker in locating housing which the worker occupies, pursuant to
				this clause shall not be deemed a housing provider under section 203 of the
				Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1823) solely
				by virtue of providing such housing allowance. No housing allowance may be used
				for housing which is owned or controlled by the employer.
														(ii)CertificationThe requirement of this clause is satisfied
				if the Governor of the State certifies to the Secretary of Labor that there is
				adequate housing available in the area of intended employment for migrant farm
				workers and H–2A workers who are seeking temporary housing while employed in
				agricultural work. Such certification shall expire after 3 years unless renewed
				by the Governor of the State.
														(iii)Amount of allowance
															(I)Nonmetropolitan countiesIf the place of employment of the workers
				provided an allowance under this subparagraph is a nonmetropolitan county, the
				amount of the housing allowance under this subparagraph shall be equal to the
				statewide average fair market rental for existing housing for nonmetropolitan
				counties for the State, as established by the Secretary of Housing and Urban
				Development pursuant to section 8(c) of the United States Housing Act of 1937
				(42 U.S.C. 1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2
				persons per bedroom.
															(II)Metropolitan countiesIf the place of employment of the workers
				provided an allowance under this paragraph is in a metropolitan county, the
				amount of the housing allowance under this subparagraph shall be equal to the
				statewide average fair market rental for existing housing for metropolitan
				counties for the State, as established by the Secretary of Housing and Urban
				Development pursuant to section 8(c) of the United States Housing Act of 1937
				(42 U.S.C. 1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2
				persons per bedroom.
															(2)Reimbursement of transportation
													(A)To place of employmentA worker who completes 50 percent of the
				period of employment of the job opportunity for which the worker was hired
				shall be reimbursed by the employer for the cost of the worker's transportation
				and subsistence from the place from which the worker came to work for the
				employer (or place of last employment, if the worker traveled from such place)
				to the place of employment.
													(B)From place of employmentA worker who completes the period of
				employment for the job opportunity involved shall be reimbursed by the employer
				for the cost of the workers transportation and subsistence from the
				place of employment to the place from which the worker, disregarding
				intervening employment, came to work for the employer, or to the place of next
				employment, if the worker has contracted with a subsequent employer who has not
				agreed to provide or pay for the workers transportation and subsistence
				to such subsequent employer's place of employment.
													(C)Limitation
														(i)Amount of reimbursementExcept as provided in clause (ii), the
				amount of reimbursement provided under subparagraph (A) or (B) to a worker or
				alien shall not exceed the lesser of—
															(I)the actual cost to the worker or alien of
				the transportation and subsistence involved; or
															(II)the most economical and reasonable common
				carrier transportation charges and subsistence costs for the distance
				involved.
															(ii)Distance traveledNo reimbursement under subparagraph (A) or
				(B) shall be required if the distance traveled is 100 miles or less, or the
				worker is not residing in employer-provided housing or housing secured through
				an allowance as provided in paragraph (1)(G).
														(D)Early terminationIf the worker is laid off or employment is
				terminated for contract impossibility (as described in paragraph (4)(D)) before
				the anticipated ending date of employment, the employer shall provide the
				transportation and subsistence required by subparagraph (B) and,
				notwithstanding whether the worker has completed 50 percent of the period of
				employment, shall provide the transportation reimbursement required by
				subparagraph (A).
													(E)Transportation between living quarters and
				worksiteThe employer shall
				provide transportation between the worker's living quarters and the employer's
				worksite without cost to the worker, and such transportation will be in
				accordance with applicable laws and regulations.
													(3)Required wages
													(A)In generalAn employer applying for workers under
				section 218(a) shall offer to pay, and shall pay, all workers in the occupation
				for which the employer has applied for workers, not less (and is not required
				to pay more) than the greater of the prevailing wage in the occupation in the
				area of intended employment or the adverse effect wage rate. No worker shall be
				paid less than the greater of the hourly wage prescribed under section 6(a)(1)
				of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable
				State minimum wage.
													(B)LimitationEffective on the date of the enactment of
				the Comprehensive Immigration Reform Act of
				2011 and continuing for 3 years thereafter, no adverse effect
				wage rate for a State may be more than the adverse effect wage rate for that
				State in effect on January 1, 2011, as established by section 655.107 of title
				20, Code of Federal Regulations.
													(C)Required wages after 3-year freeze
														(i)First adjustmentIf Congress does not set a new wage
				standard applicable to this section before the first March 1 that is not less
				than 3 years after the date of the enactment of this section, the adverse
				effect wage rate for each State beginning on such March 1 shall be the wage
				rate that would have resulted if the adverse effect wage rate in effect on
				January 1, 2011, had been annually adjusted, beginning on March 1, 2014, by the
				lesser of—
															(I)the 12-month percentage change in the
				Consumer Price Index for All Urban Consumers between December of the second
				preceding year and December of the preceding year; and
															(II)4 percent.
															(ii)Subsequent annual adjustmentsBeginning on the first March 1 that is not
				less than 4 years after the date of the enactment of this section, and each
				March 1 thereafter, the adverse effect wage rate then in effect for each State
				shall be adjusted by the lesser of—
															(I)the 12-month percentage change in the
				Consumer Price Index for All Urban Consumers between December of the second
				preceding year and December of the preceding year; and
															(II)4 percent.
															(D)DeductionsThe employer shall make only those
				deductions from the workers wages that are authorized by law or are
				reasonable and customary in the occupation and area of employment. The job
				offer shall specify all deductions not required by law which the employer will
				make from the workers wages.
													(E)Frequency of payThe employer shall pay the worker not less
				frequently than twice monthly, or in accordance with the prevailing practice in
				the area of employment, whichever is more frequent.
													(F)Hours and earnings statementsThe employer shall furnish to the worker,
				on or before each payday, in 1 or more written statements—
														(i)the worker's total earnings for the pay
				period;
														(ii)the worker's hourly rate of pay, piece rate
				of pay, or both;
														(iii)the hours of employment which have been
				offered to the worker (broken out by hours offered in accordance with and over
				and above the 3/4 guarantee described in paragraph
				(4);
														(iv)the hours actually worked by the
				worker;
														(v)an itemization of the deductions made from
				the worker's wages; and
														(vi)if piece rates of pay are used, the units
				produced daily.
														(G)Report on wage protectionsNot later than December 31, 2012, the
				Comptroller General of the United States shall submit a report to the Secretary
				of Labor, the Committee on the Judiciary
				of the Senate, and the Committee on the Judiciary of the House of
				Representatives that addresses—
														(i)whether the employment of H–2A or
				unauthorized aliens in the United States agricultural workforce has depressed
				United States farm worker wages below the levels that would otherwise have
				prevailed if alien farm workers had not been employed in the United
				States;
														(ii)whether an adverse effect wage rate is
				necessary to prevent wages of United States farm workers in occupations in
				which H–2A workers are employed from falling below the wage levels that would
				have prevailed in the absence of the employment of H–2A workers in those
				occupations;
														(iii)whether alternative wage standards, such as
				a prevailing wage standard, would be sufficient to prevent wages in occupations
				in which H–2A workers are employed from falling below the wage level that would
				have prevailed in the absence of H–2A employment;
														(iv)whether any changes are warranted in the
				current methodologies for calculating the adverse effect wage rate and the
				prevailing wage; and
														(v)recommendations for future wage protection
				under this section.
														(H)Commission on wage standards
														(i)EstablishmentThere is established the Commission on
				Agricultural Wage Standards under the H–2A program (in this subparagraph
				referred to as the Commission).
														(ii)CompositionThe Commission shall consist of 10 members
				as follows:
															(I)Four representatives of agricultural
				employers and 1 representative of the Department of Agriculture, each appointed
				by the Secretary of Agriculture.
															(II)Four representatives of agricultural
				workers and 1 representative of the Department of Labor, each appointed by the
				Secretary of Labor.
															(iii)FunctionsThe Commission shall conduct a study that
				shall address—
															(I)whether the employment of H–2A or
				unauthorized aliens in the United States agricultural workforce has depressed
				United States farm worker wages below the levels that would otherwise have
				prevailed if alien farm workers had not been employed in the United
				States;
															(II)whether an adverse effect wage rate is
				necessary to prevent wages of United States farm workers in occupations in
				which H–2A workers are employed from falling below the wage levels that would
				have prevailed in the absence of the employment of H–2A workers in those
				occupations;
															(III)whether alternative wage standards, such as
				a prevailing wage standard, would be sufficient to prevent wages in occupations
				in which H–2A workers are employed from falling below the wage level that would
				have prevailed in the absence of H–2A employment;
															(IV)whether any changes are warranted in the
				current methodologies for calculating the adverse effect wage rate and the
				prevailing wage rate; and
															(V)recommendations for future wage protection
				under this section.
															(iv)Final reportNot later than December 31, 2012, the
				Commission shall submit a report to the Congress setting forth the findings of
				the study conducted under clause (iii).
														(v)Termination dateThe Commission shall terminate upon
				submitting its final report.
														(4)Guarantee of employment
													(A)Offer to workerThe employer shall guarantee to offer the
				worker employment for the hourly equivalent of at least
				3/4 of the work days of the total period of employment,
				beginning with the first work day after the arrival of the worker at the place
				of employment and ending on the expiration date specified in the job offer. For
				purposes of this subparagraph, the hourly equivalent means the number of hours
				in the work days as stated in the job offer and shall exclude the worker's
				Sabbath and Federal holidays. If the employer affords the United States or H–2A
				worker less employment than that required under this paragraph, the employer
				shall pay such worker the amount which the worker would have earned had the
				worker, in fact, worked for the guaranteed number of hours.
													(B)Failure to workAny hours which the worker fails to work,
				up to a maximum of the number of hours specified in the job offer for a work
				day, when the worker has been offered an opportunity to do so, and all hours of
				work actually performed (including voluntary work in excess of the number of
				hours specified in the job offer in a work day, on the worker's Sabbath, or on
				Federal holidays) may be counted by the employer in calculating whether the
				period of guaranteed employment has been met.
													(C)Abandonment of employment, termination for
				causeIf the worker
				voluntarily abandons employment before the end of the contract period, or is
				terminated for cause, the worker is not entitled to the ¾ guarantee described
				in subparagraph (A).
													(D)Contract impossibilityIf, before the expiration of the period of
				employment specified in the job offer, the services of the worker are no longer
				required for reasons beyond the control of the employer due to any form of
				natural disaster, including a flood, hurricane, freeze, earthquake, fire,
				drought, plant or animal disease or pest infestation, or regulatory drought,
				before the guarantee in subparagraph (A) is fulfilled, the employer may
				terminate the worker's employment. In the event of such termination, the
				employer shall fulfill the employment guarantee in subparagraph (A) for the
				work days that have elapsed from the first work day after the arrival of the
				worker to the termination of employment. In such cases, the employer will make
				efforts to transfer the United States worker to other comparable employment
				acceptable to the worker. If such transfer is not effected, the employer shall
				provide the return transportation required in paragraph (2)(D).
													(5)Motor vehicle safety
													(A)Mode of transportation subject to
				coverage
														(i)In generalExcept as provided in clauses (iii) and
				(iv), this subsection applies to any H–2A employer that uses or causes to be
				used any vehicle to transport an H–2A worker within the United States.
														(ii)Defined termIn this paragraph, the term uses or
				causes to be used—
															(I)applies only to transportation provided by
				an H–2A employer to an H–2A worker, or by a farm labor contractor to an H–2A
				worker at the request or direction of an H–2A employer; and
															(II)does not apply to—
																(aa)transportation provided, or transportation
				arrangements made, by an H–2A worker, unless the employer specifically
				requested or arranged such transportation; or
																(bb)car pooling arrangements made by H–2A
				workers themselves, using 1 of the workers' own vehicles, unless specifically
				requested by the employer directly or through a farm labor contractor.
																(iii)ClarificationProviding a job offer to an H–2A worker
				that causes the worker to travel to or from the place of employment, or the
				payment or reimbursement of the transportation costs of an H–2A worker by an
				H–2A employer, shall not constitute an arrangement of, or participation in,
				such transportation.
														(iv)Agricultural machinery and equipment
				excludedThis subsection does
				not apply to the transportation of an H–2A worker on a tractor, combine,
				harvester, picker, or other similar machinery or equipment while such worker is
				actually engaged in the planting, cultivating, or harvesting of agricultural
				commodities or the care of livestock or poultry or engaged in transportation
				incidental thereto.
														(v)Common carriers excludedThis subsection does not apply to common
				carrier motor vehicle transportation in which the provider holds itself out to
				the general public as engaging in the transportation of passengers for hire and
				holds a valid certification of authorization for such purposes from an
				appropriate Federal, State, or local agency.
														(B)Applicability of standards, licensing, and
				insurance requirements
														(i)In generalWhen using, or causing to be used, any
				vehicle for the purpose of providing transportation to which this subparagraph
				applies, each employer shall—
															(I)ensure that each such vehicle conforms to
				the standards prescribed by the Secretary of Labor under section 401(b) of the
				Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1841(b)) and
				other applicable Federal and State safety standards;
															(II)ensure that each driver has a valid and
				appropriate license, as provided by State law, to operate the vehicle;
				and
															(III)have an insurance policy or a liability
				bond that is in effect which insures the employer against liability for damage
				to persons or property arising from the ownership, operation, or causing to be
				operated, of any vehicle used to transport any H–2A worker.
															(ii)Amount of insurance requiredThe level of insurance required shall be
				determined by the Secretary of Labor pursuant to regulations to be issued under
				this subsection.
														(iii)Effect of workers' compensation
				coverageIf the employer of
				any H–2A worker provides workers' compensation coverage for such worker in the
				case of bodily injury or death as provided by State law, the following
				adjustments in the requirements of subparagraph (B)(i)(III) relating to having
				an insurance policy or liability bond apply:
															(I)No insurance policy or liability bond shall
				be required of the employer, if such workers are transported only under
				circumstances for which there is coverage under such State law.
															(II)An insurance policy or liability bond shall
				be required of the employer for circumstances under which coverage for the
				transportation of such workers is not provided under such State law.
															(c)Compliance with labor lawsAn employer shall assure that, except as
				otherwise provided in this section, the employer will comply with all
				applicable Federal, State, and local labor laws, including laws affecting
				migrant and seasonal agricultural workers, with respect to all United States
				workers and alien workers employed by the employer, except that a violation of
				this assurance shall not constitute a violation of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.).
											(d)Copy of job offerThe employer shall provide to the worker,
				not later than the day the work commences, a copy of the employer's application
				and job offer described in section 218(a), or, if the employer will require the
				worker to enter into a separate employment contract covering the employment in
				question, such separate employment contract.
											(e)Range production of livestockNothing in this section, section 218, or
				section 218B shall preclude the Secretary of Labor and the Secretary from
				continuing to apply special procedures and requirements to the admission and
				employment of aliens in occupations involving the range production of
				livestock.
											218B.Procedure for admission and extension of
				stay of H–2A workers
											(a)Petitioning for admissionAn employer, or an association acting as an
				agent or joint employer for its members, that seeks the admission into the
				United States of an H–2A worker may file a petition with the Secretary. The
				petition shall be accompanied by an accepted and currently valid certification
				provided by the Secretary of Labor under section 218(e)(2)(B) covering the
				petitioner.
											(b)Expedited adjudication by the
				SecretaryThe Secretary shall
				establish a procedure for expedited adjudication of petitions filed under
				subsection (a) and within 7 working days shall, by fax, cable, or other means
				assuring expedited delivery, transmit a copy of notice of action on the
				petition to the petitioner and, in the case of approved petitions, to the
				appropriate immigration officer at the port of entry or United States consulate
				(as the case may be) where the petitioner has indicated that the alien
				beneficiary (or beneficiaries) will apply for a visa or admission to the United
				States.
											(c)Criteria for admissibility
												(1)In generalAn H–2A worker shall be considered
				admissible to the United States if the alien—
													(A)is otherwise admissible under this section,
				section 218, and section 218A; and
													(B)is not ineligible under paragraph
				(2).
													(2)DisqualificationAn alien shall be considered inadmissible
				to the United States and ineligible for nonimmigrant status under section
				101(a)(15)(H)(ii)(a) if the alien has, at any time during the past 5
				years—
													(A)violated a material provision of this
				section, including the requirement to promptly depart the United States when
				the alien's authorized period of admission under this section has expired;
				or
													(B)otherwise violated a term or condition of
				admission into the United States as a nonimmigrant, including overstaying the
				period of authorized admission as such a nonimmigrant.
													(3)Waiver of ineligibility for unlawful
				presence
													(A)In generalAn alien who has not previously been
				admitted into the United States pursuant to this section, and who is otherwise
				eligible for admission in accordance with paragraphs (1) and (2), shall not be
				deemed inadmissible by virtue of section 212(a)(9)(B). If an alien described in
				the preceding sentence is present in the United States, the alien may apply
				from abroad for H–2A worker status, but may not be granted that status in the
				United States.
													(B)Maintenance of waiverAn alien provided an initial waiver of
				ineligibility pursuant to subparagraph (A) shall remain eligible for such
				waiver unless the alien violates the terms of this section or again becomes
				ineligible under section 212(a)(9)(B) by virtue of unlawful presence in the
				United States after the date of the initial waiver of ineligibility pursuant to
				subparagraph (A).
													(d)Period of admission
												(1)In generalThe alien shall be admitted for the period
				of employment in the application certified by the Secretary of Labor pursuant
				to section 218(e)(2)(B), not to exceed 10 months, supplemented by a period of
				not more than 1 week before the beginning of the period of employment for the
				purpose of travel to the worksite and a period of 14 days following the period
				of employment for the purpose of departure or extension based on a subsequent
				offer of employment, except that—
													(A)the alien is not authorized to be employed
				during such 14-day period except in the employment for which the alien was
				previously authorized; and
													(B)the total period of employment, including
				such 14-day period, may not exceed 10 months.
													(2)ConstructionNothing in this subsection may be construed
				to limit the authority of the Secretary to extend the stay of the alien under
				any other provision of this Act.
												(e)Abandonment of employment
												(1)In generalAn alien admitted or provided status under
				section 101(a)(15)(H)(ii)(a) who abandons the employment which was the basis
				for such admission or status shall be considered to have failed to maintain
				nonimmigrant status as an H–2A worker and shall depart the United States or be
				subject to removal under section 237(a)(1)(C)(i).
												(2)Report by employerThe employer, or association acting as
				agent for the employer, shall notify the Secretary not later than 7 days after
				an H–2A worker prematurely abandons employment.
												(3)Removal by the SecretaryThe Secretary shall promptly remove from
				the United States any H–2A worker who violates any term or condition of the
				worker's nonimmigrant status.
												(4)Voluntary terminationNotwithstanding paragraph (1), an alien may
				voluntarily terminate his or her employment if the alien promptly departs the
				United States upon termination of such employment.
												(f)Replacement of alien
												(1)In generalUpon presentation of the notice to the
				Secretary required by subsection (e)(2), the Secretary of State shall promptly
				issue a visa to, and the Secretary shall admit into the United States, an
				eligible alien designated by the employer to replace an H–2A worker—
													(A)who abandons or prematurely terminates
				employment; or
													(B)whose employment is terminated after a
				United States worker is employed pursuant to section 218(b)(2)(H)(iii), if the
				United States worker voluntarily departs before the end of the period of
				intended employment or if the employment termination is for a lawful
				job-related reason.
													(2)ConstructionNothing in this subsection may be construed
				to limit any preference required to be accorded United States workers under any
				other provision of this Act.
												(g)Identification document
												(1)In generalEach alien authorized to be admitted under
				section 101(a)(15)(H)(ii)(a) shall be provided an identification and employment
				eligibility document to verify eligibility for employment in the United States
				and verify the alien's identity.
												(2)RequirementsNo identification and employment
				eligibility document may be issued which does not meet the following
				requirements:
													(A)The document shall be capable of reliably
				determining whether—
														(i)the individual with the identification and
				employment eligibility document whose eligibility is being verified is in fact
				eligible for employment;
														(ii)the individual whose eligibility is being
				verified is claiming the identity of another person; and
														(iii)the individual whose eligibility is being
				verified is authorized to be admitted into, and employed in, the United States
				as an H–2A worker.
														(B)The document shall be in a form that is
				resistant to counterfeiting and to tampering.
													(C)The document shall—
														(i)be compatible with other databases of the
				Secretary for the purpose of excluding aliens from benefits for which they are
				not eligible and determining whether the alien is unlawfully present in the
				United States; and
														(ii)be compatible with law enforcement
				databases to determine if the alien has been convicted of criminal
				offenses.
														(h)Extension of stay of
				H–2A aliens in the United States
												(1)Extension of stayIf an employer seeks approval to employ an
				H–2A alien who is lawfully present in the United States, the petition filed by
				the employer or an association pursuant to subsection (a), shall request an
				extension of the alien's stay and a change in the alien's employment.
												(2)Limitation on filing a petition for
				extension of stayA petition
				may not be filed for an extension of an alien's stay—
													(A)for a period of more than 10 months;
				or
													(B)to a date that is more than 3 years after
				the date of the alien's last admission to the United States under this
				section.
													(3)Work authorization upon filing a petition
				for extension of stay
													(A)In generalAn alien who is lawfully present in the
				United States may commence the employment described in a petition under
				paragraph (1) on the date on which the petition is filed.
													(B)DefinitionIn subparagraph (A), the term
				file means sending the petition by certified mail via the United
				States Postal Service, return receipt requested, or delivered by guaranteed
				commercial delivery which will provide the employer with a documented
				acknowledgment of the date of receipt of the petition.
													(C)Handling of petitionThe employer shall provide a copy of the
				employer's petition to the alien, who shall keep the petition with the alien's
				identification and employment eligibility document as evidence that the
				petition has been filed and that the alien is authorized to work in the United
				States.
													(D)Approval of petitionUpon approval of a petition for an
				extension of stay or change in the alien's authorized employment, the Secretary
				shall provide a new or updated employment eligibility document to the alien
				indicating the new validity date, after which the alien is not required to
				retain a copy of the petition.
													(4)Limitation on employment authorization of
				aliens without valid identification and employment eligibility
				documentAn expired
				identification and employment eligibility document, together with a copy of a
				petition for extension of stay or change in the alien's authorized employment
				that complies with the requirements of paragraph (1), shall constitute a valid
				work authorization document for a period of not more than 60 days beginning on
				the date on which such petition is filed, after which time only a currently
				valid identification and employment eligibility document shall be
				acceptable.
												(5)Limitation on an individual's stay in
				status
													(A)Maximum
				periodThe maximum continuous
				period of authorized status as an H–2A worker (including any extensions) is 3
				years.
													(B)Requirement to remain outside the United
				States
														(i)In generalSubject to clause (ii), in the case of an
				alien outside the United States whose period of authorized status as an H–2A
				worker (including any extensions) has expired, the alien may not again apply
				for admission to the United States as an H–2A worker unless the alien has
				remained outside the United States for a continuous period equal to at least
				1/5 the duration of the alien's previous period of
				authorized status as an H–2A worker (including any extensions).
														(ii)ExceptionClause (i) shall not apply in the case of
				an alien—
															(I)whose period of authorized status as an
				H–2A worker (including any extensions) was for a period of not more than 10
				months; and
															(II)has been outside the United States for at
				least 2 months during the 12-month period immediately preceding the date on
				which the alien is reapplying for admission to the United States as an H–2A
				worker.
															(i)Special rules for aliens employed as
				sheepherders, goat herders, or dairy workersNotwithstanding any provision of the
				Comprehensive Immigration Reform Act of
				2011, an alien admitted under section 101(a)(15)(H)(ii)(a) for
				employment as a sheepherder, goat herder, or dairy worker—
												(1)may be admitted for an initial period of 12
				months;
												(2)subject to subsection (j)(5), may have such
				initial period of admission extended for a period of up to 3 years; and
												(3)shall not be subject to the requirements of
				subsection (h)(5) (relating to periods of absence from the United
				States).
												(j)Adjustment to lawful permanent resident
				status for aliens employed as sheepherders, goat herders, or dairy
				workers
												(1)Eligible
				alienIn this subsection, the
				term eligible alien means an alien—
													(A)having nonimmigrant status under section
				101(a)(15)(H)(ii)(a) based on employment as a sheepherder, goat herder, or
				dairy worker;
													(B)who has maintained such nonimmigrant status
				in the United States for a cumulative total of 36 months (excluding any period
				of absence from the United States); and
													(C)who is seeking to receive an immigrant visa
				under section 203(b)(3)(A)(iii).
													(2)Classification petitionIn the case of an eligible alien, the
				petition under section 204 for classification under section 203(b)(3)(A)(iii)
				may be filed by—
													(A)the alien's employer on behalf of the
				eligible alien; or
													(B)the eligible alien.
													(3)No labor certification
				requiredNotwithstanding
				section 203(b)(3)(C), no determination under section 212(a)(5)(A) is required
				with respect to an immigrant visa described in paragraph (1)(C) for an eligible
				alien.
												(4)Effect of petitionThe filing of a petition described in
				paragraph (2) or an application for adjustment of status based on the approval
				of such a petition shall not constitute evidence of an alien's ineligibility
				for nonimmigrant status under section 101(a)(15)(H)(ii)(a).
												(5)Extension of stayThe Secretary shall extend the stay of an
				eligible alien having a pending or approved classification petition described
				in paragraph (2) in 1-year increments until a final determination is made on
				the alien's eligibility for adjustment of status to that of an alien lawfully
				admitted for permanent residence.
												(6)ConstructionNothing in this subsection shall be
				construed to prevent an eligible alien from seeking adjustment of status in
				accordance with any other provision of law.
												218C.Worker protections and labor standards
				enforcement
											(a)Enforcement authority
												(1)Investigation of complaints
													(A)Aggrieved person or third-party
				complaintsThe Secretary of
				Labor shall establish a process for the receipt, investigation, and disposition
				of complaints respecting a petitioners failure to meet a condition
				specified in section 218(b), or an employers misrepresentation of
				material facts in an application under section 218(a). Complaints may be filed
				by any aggrieved person or organization (including bargaining representatives).
				No investigation or hearing shall be conducted on a complaint concerning such a
				failure or misrepresentation unless the complaint was filed not later than 12
				months after the date of the failure, or misrepresentation, respectively. The
				Secretary of Labor shall conduct an investigation under this subparagraph if
				there is reasonable cause to believe that such a failure or misrepresentation
				has occurred.
													(B)Determination on complaintNot later than 30 days after the date on
				which a complaint is filed under subparagraph (A), the Secretary of Labor shall
				determine whether or not a reasonable basis exists to make a finding described
				in subparagraph (C), (D), (E), or (G). If the Secretary of Labor determines
				that such a reasonable basis exists, the Secretary of Labor shall provide for
				notice of such determination to the interested parties and an opportunity for a
				hearing on the complaint, in accordance with section 556 of title 5, United
				States Code, not later than 60 days after the date of the determination. If
				such a hearing is requested, the Secretary of Labor shall make a finding
				concerning the matter not later than 60 days after the date of the hearing. In
				the case of similar complaints regarding the same applicant, the Secretary of
				Labor may consolidate the hearings under this subparagraph on such
				complaints.
													(C)Failures to meet conditionsIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, a failure to meet a condition of
				paragraph (1)(A), (1)(B), (1)(D), (1)(F), (2)(A), (2)(B), or (2)(G) of section
				218(b), a substantial failure to meet a condition of paragraph (1)(C), (1)(E),
				(2)(C), (2)(D), (2)(E), or (2)(H) of section 218(b), or a material
				misrepresentation of fact in an application under section 218(a)—
														(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $1,000 per violation) as the Secretary of Labor determines to be
				appropriate; and
														(ii)the Secretary may disqualify the employer
				from the employment of aliens described in section 101(a)(15)(H)(ii)(a) for a
				period of 1 year.
														(D)Willful failures and willful
				misrepresentationsIf the
				Secretary of Labor finds, after notice and opportunity for hearing, a willful
				failure to meet a condition of section 218(b), a willful misrepresentation of a
				material fact in an application under section 218(a), or a violation of
				subsection (d)(1)—
														(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $5,000 per violation) as the Secretary of Labor determines to be
				appropriate;
														(ii)the Secretary of Labor may seek appropriate
				legal or equitable relief to effectuate the purposes of subsection (d)(1);
				and
														(iii)the Secretary may disqualify the employer
				from the employment of H–2A workers for a period of 2 years.
														(E)Displacement of united states
				workersIf the Secretary of
				Labor finds, after notice and opportunity for a hearing, a willful failure to
				meet a condition of section 218(b) or a willful misrepresentation of a material
				fact in an application under section 218(a), in the course of which failure or
				misrepresentation the employer displaced a United States worker employed by the
				employer during the period of employment on the employer's application under
				section 218(a) or during the period of 30 days preceding such period of
				employment—
														(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $15,000 per violation) as the Secretary of Labor determines to be
				appropriate; and
														(ii)the Secretary may disqualify the employer
				from the employment of H–2A workers for a period of 3 years.
														(F)Limitations on civil money
				penaltiesThe Secretary of
				Labor shall not impose total civil money penalties with respect to an
				application under section 218(a) in excess of $90,000.
													(G)Failures to pay wages or required
				benefitsIf the Secretary of
				Labor finds, after notice and opportunity for a hearing, that the employer has
				failed to pay the wages, or provide the housing allowance, transportation,
				subsistence reimbursement, or guarantee of employment, required under section
				218A(b), the Secretary of Labor shall assess payment of back wages, or other
				required benefits, due any United States worker or H–2A worker employed by the
				employer in the specific employment in question. The back wages or other
				required benefits under section 218A(b) shall be equal to the difference
				between the amount that should have been paid and the amount that actually was
				paid to such worker.
													(2)ConstructionNothing in this section may be construed as
				limiting the authority of the Secretary of Labor to conduct any compliance
				investigation under any other labor law, including any law affecting migrant
				and seasonal agricultural workers, or, in the absence of a complaint under this
				section, section 218, or section 218A.
												(b)Rights enforceable by private right of
				actionH–2A workers may
				enforce, through the private right of action provided in subsection (c), the
				following rights:
												(1)The provision of housing or a housing
				allowance as required under section 218A(b)(1).
												(2)The reimbursement of transportation as
				required under section 218A(b)(2).
												(3)The payment of wages required under section
				218A(b)(3) when due.
												(4)The benefits and material terms and
				conditions of employment expressly provided in the job offer described in
				section 218(a)(2), not including the assurance to comply with other Federal,
				State, and local labor laws described in section 218A(c), compliance with which
				shall be governed by the provisions of such laws.
												(5)The guarantee of employment required under
				section 218A(b)(4).
												(6)The motor vehicle safety requirements under
				section 218A(b)(5).
												(7)The prohibition of discrimination under
				subsection (d)(2).
												(c)Private right of action
												(1)MediationUpon the filing of a complaint by an H–2A
				worker aggrieved by a violation of rights enforceable under subsection (b), and
				within 60 days of the filing of proof of service of the complaint, a party to
				the action may file a request with the Federal Mediation and Conciliation
				Service to assist the parties in reaching a satisfactory resolution of all
				issues involving all parties to the dispute. Upon a filing of such request and
				giving of notice to the parties, the parties shall attempt mediation within the
				period specified in subparagraph (B).
													(A)Mediation servicesThe Federal Mediation and Conciliation
				Service shall be available to assist in resolving disputes arising under
				subsection (b) between H–2A workers and agricultural employers without charge
				to the parties.
													(B)90-Day limitThe Federal Mediation and Conciliation
				Service may conduct mediation or other nonbinding dispute resolution activities
				for a period not to exceed 90 days beginning on the date on which the Federal
				Mediation and Conciliation Service receives the request for assistance unless
				the parties agree to an extension of this period of time.
													(C)Authorization
														(i)In generalSubject to clause (ii), there are
				authorized to be appropriated to the Federal Mediation and Conciliation Service
				$500,000 for each fiscal year to carry out this section.
														(ii)MediationNotwithstanding any other provision of law,
				the Director of the Federal Mediation and Conciliation Service is authorized to
				conduct the mediation or other dispute resolution activities from any other
				appropriated funds available to the Director and to reimburse such appropriated
				funds when the funds are appropriated pursuant to this authorization, such
				reimbursement to be credited to appropriations currently available at the time
				of receipt.
														(2)Maintenance of civil action in district
				court by aggrieved personAn
				H–2A worker aggrieved by a violation of rights enforceable under subsection (b)
				by an agricultural employer or other person may file suit in any district court
				of the United States having jurisdiction over the parties, without regard to
				the amount in controversy, without regard to the citizenship of the parties,
				and without regard to the exhaustion of any alternative administrative remedies
				under this Act, not later than 3 years after the date the violation
				occurs.
												(3)ElectionAn H–2A worker who has filed an
				administrative complaint with the Secretary of Labor may not maintain a civil
				action under paragraph (2) unless a complaint based on the same violation filed
				with the Secretary of Labor under subsection (a)(1) is withdrawn before the
				filing of such action, in which case the rights and remedies available under
				this subsection shall be exclusive.
												(4)Preemption of state contract
				rightsNothing in this Act
				may be construed to diminish the rights and remedies of an H–2A worker under
				any other Federal or State law or regulation or under any collective bargaining
				agreement, except that no court or administrative action shall be available
				under any State contract law to enforce the rights established under this
				Act.
												(5)Waiver of rights prohibitedAgreements by employees purporting to waive
				or modify their rights under this Act shall be void as contrary to public
				policy, except that a waiver or modification of the rights or obligations in
				favor of the Secretary of Labor shall be valid for purposes of the enforcement
				of this Act. The preceding sentence may not be construed to prohibit agreements
				to settle private disputes or litigation.
												(6)Award of damages or other equitable
				relief
													(A)If the court finds that the respondent has
				intentionally violated any of the rights enforceable under subsection (b), it
				shall award actual damages, if any, or equitable relief.
													(B)Any civil action brought under this section
				shall be subject to appeal as provided in chapter 83 of title 28, United States
				Code.
													(7)Workers' compensation benefits; exclusive
				remedy
													(A)Notwithstanding any other provision of this
				section, where a State's workers' compensation law is applicable and coverage
				is provided for an H–2A worker, the workers' compensation benefits shall be the
				exclusive remedy for the loss of such worker under this section in the case of
				bodily injury or death in accordance with such State's workers' compensation
				law.
													(B)The exclusive remedy prescribed in
				subparagraph (A) precludes the recovery under paragraph (6) of actual damages
				for loss from an injury or death but does not preclude other equitable relief,
				except that such relief shall not include back or front pay or in any manner,
				directly or indirectly, expand or otherwise alter or affect—
														(i)a recovery under a State workers'
				compensation law; or
														(ii)rights conferred under a State workers'
				compensation law.
														(8)Tolling of statute of
				limitationsIf it is
				determined under a State workers' compensation law that the workers'
				compensation law is not applicable to a claim for bodily injury or death of an
				H–2A worker, the statute of limitations for bringing an action for actual
				damages for such injury or death under subsection (c) shall be tolled for the
				period during which the claim for such injury or death under such State
				workers' compensation law was pending. The statute of limitations for an action
				for actual damages or other equitable relief arising out of the same
				transaction or occurrence as the injury or death of the H–2A worker shall be
				tolled for the period during which the claim for such injury or death was
				pending under the State workers' compensation law.
												(9)Preclusive effectAny settlement by an H–2A worker and an
				H–2A employer or any person reached through the mediation process required
				under subsection (c)(1) shall preclude any right of action arising out of the
				same facts between the parties in any Federal or State court or administrative
				proceeding, unless specifically provided otherwise in the settlement
				agreement.
												(10)SettlementsAny settlement by the Secretary of Labor
				with an H–2A employer on behalf of an H–2A worker of a complaint filed with the
				Secretary of Labor under this section or any finding by the Secretary of Labor
				under subsection (a)(1)(B) shall preclude any right of action arising out of
				the same facts between the parties under any Federal or State court or
				administrative proceeding, unless specifically provided otherwise in the
				settlement agreement.
												(d)Discrimination prohibited
												(1)In generalIt is a violation of this subsection for
				any person who has filed an application under section 218(a), to intimidate,
				threaten, restrain, coerce, blacklist, discharge, or in any other manner
				discriminate against an employee (which term, for purposes of this subsection,
				includes a former employee and an applicant for employment) because the
				employee has disclosed information to the employer, or to any other person,
				that the employee reasonably believes evidences a violation of section 218 or
				218A or any rule or regulation pertaining to section 218 or 218A, or because
				the employee cooperates or seeks to cooperate in an investigation or other
				proceeding concerning the employer's compliance with the requirements of
				section 218 or 218A or any rule or regulation pertaining to either of such
				sections.
												(2)Discrimination against H–2A
				workersIt is a violation of
				this subsection for any person who has filed an application under section
				218(a), to intimidate, threaten, restrain, coerce, blacklist, discharge, or in
				any manner discriminate against an H–2A employee because such worker has, with
				just cause, filed a complaint with the Secretary of Labor regarding a denial of
				the rights enumerated and enforceable under subsection (b) or instituted, or
				caused to be instituted, a private right of action under subsection (c)
				regarding the denial of the rights enumerated under subsection (b), or has
				testified or is about to testify in any court proceeding brought under
				subsection (c).
												(e)Authorization To seek other appropriate
				employmentThe Secretary of
				Labor and the Secretary shall establish a process under which an H–2A worker
				who files a complaint regarding a violation of subsection (d) and is otherwise
				eligible to remain and work in the United States may be allowed to seek other
				appropriate employment in the United States for a period not to exceed the
				maximum period of stay authorized for such nonimmigrant classification.
											(f)Role of associations
												(1)Violation by a member of an
				associationAn employer on
				whose behalf an application is filed by an association acting as its agent is
				fully responsible for such application, and for complying with the terms and
				conditions of sections 218 and 218A, as though the employer had filed the
				application itself. If such an employer is determined, under this section, to
				have committed a violation, the penalty for such violation shall apply only to
				that member of the association unless the Secretary of Labor determines that
				the association or other member participated in, had knowledge, or reason to
				know, of the violation, in which case the penalty shall be invoked against the
				association or other association member as well.
												(2)Violations by an association acting as an
				employerIf an association
				filing an application as a sole or joint employer is determined to have
				committed a violation under this section, the penalty for such violation shall
				apply only to the association unless the Secretary of Labor determines that an
				association member or members participated in or had knowledge, or reason to
				know of the violation, in which case the penalty shall be invoked against the
				association member or members as well.
												218D.DefinitionsIn this section and in sections 218, 218A,
				218B, and 218C:
											(1)Agricultural employmentThe term agricultural
				employment means any service or activity that is considered to be
				agricultural under section 3(f) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 203(f)) or agricultural labor under section 3121(g) of the Internal
				Revenue Code of 1986 or the performance of agricultural labor or services
				described in section 101(a)(15)(H)(ii)(a).
											(2)Bona fide unionThe term bona fide union means
				any organization in which employees participate and which exists for the
				purpose of dealing with employers concerning grievances, labor disputes, wages,
				rates of pay, hours of employment, or other terms and conditions of work for
				agricultural employees. Such term does not include an organization formed,
				created, administered, supported, dominated, financed, or controlled by an
				employer or employer association or its agents or representatives.
											(3)DisplaceThe term displace, in the case
				of an application with respect to 1 or more H–2A workers by an employer, means
				laying off a United States worker from a job for which H–2A workers are
				sought.
											(4)EligibleThe term eligible, when used
				with respect to an individual, means an individual who is not an unauthorized
				alien (as defined in section 274A).
											(5)EmployerThe term employer means any
				person or entity, including any farm labor contractor and any agricultural
				association, that employs workers in agricultural employment.
											(6)H–2A employerThe term H–2A employer means
				an employer who seeks to hire 1 or more nonimmigrant aliens described in
				section 101(a)(15)(H)(ii)(a).
											(7)H–2A workerThe term H–2A worker means a
				nonimmigrant described in section 101(a)(15)(H)(ii)(a).
											(8)Job opportunityThe term job opportunity means
				a job opening for temporary or seasonal full-time employment at a place in the
				United States to which United States workers can be referred.
											(9)Laying off
												(A)In generalThe term laying off, with
				respect to a worker—
													(i)means to cause the worker's loss of
				employment, other than through a discharge for inadequate performance,
				violation of workplace rules, cause, voluntary departure, voluntary retirement,
				contract impossibility (as described in section 218A(b)(4)(D)), or temporary
				suspension of employment due to weather, markets, or other temporary
				conditions; and
													(ii)does not include any situation in which the
				worker is offered, as an alternative to such loss of employment, a similar
				employment opportunity with the same employer (or, in the case of a placement
				of a worker with another employer under section 218(b)(2)(E), with either
				employer described in such section) at equivalent or higher compensation and
				benefits than the position from which the employee was discharged, regardless
				of whether or not the employee accepts the offer.
													(B)Statutory constructionNothing in this paragraph is intended to
				limit an employee's rights under a collective bargaining agreement or other
				employment contract.
												(10)Regulatory droughtThe term regulatory drought
				means a decision subsequent to the filing of the application under section 218
				by an entity not under the control of the employer making such filing which
				restricts the employer's access to water for irrigation purposes and reduces or
				limits the employer's ability to produce an agricultural commodity, thereby
				reducing the need for labor.
											(11)SeasonalLabor is performed on a
				seasonal basis if—
												(A)ordinarily, it pertains to or is of the
				kind exclusively performed at certain seasons or periods of the year;
				and
												(B)from its nature, it may not be continuous
				or carried on throughout the year.
												(12)SecretaryExcept as otherwise provided, the term
				Secretary means the Secretary of Homeland Security.
											(13)TemporaryA worker is employed on a
				temporary basis where the employment is intended not to exceed 10
				months.
											(14)United States workerThe term United States worker
				means any worker, whether a national of the United States, an alien lawfully
				admitted for permanent residence, or any other alien, who is authorized to work
				in the job opportunity within the United States, except an alien admitted or
				otherwise provided status under section
				101(a)(15)(H)(ii)(a).
											.
								(b)Table of contentsThe table of contents of the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.) is amended by striking the item
			 relating to section 218 and inserting the following:
									
										
											Sec. 218. H–2A employer applications.
											Sec. 218A. H–2A employment requirements.
											Sec. 218B. Procedure for admission and extension of stay of
				H–2A workers.
											Sec. 218C. Worker protections and labor standards
				enforcement.
											Sec. 218D.
				Definitions.
										
										.
								VIFamily unity reforms
					161.Promoting family unity
						(a)Unlawfully present aliensSection 212(a)(9) (8 U.S.C. 1182(a)(9)) is
			 amended by striking subparagraphs (B) and (C) and inserting the
			 following:
							
								(B)Aliens unlawfully present
									(i)In generalSubject to clause (iii), any alien (other
				than an alien lawfully admitted for permanent residence) who has been
				unlawfully present in the United States for 1 year or more is inadmissible
				until such time as the alien departs or is removed and remains outside of the
				United States for a period of 3 consecutive years.
									(ii)Construction of unlawful
				presenceFor purposes of this
				paragraph, an alien is deemed to be unlawfully present in the United States if
				the alien is present in the United States after the expiration of the period of
				stay authorized by the Secretary or is present in the United States without
				being admitted or paroled.
									(iii)Exceptions
										(I)MinorsNo period of time in which an alien is
				under 21 years of age shall be taken into account in determining the period of
				unlawful presence in the United States under clause (i).
										(II)AsyleesNo period of time in which an alien has a
				bona fide application for asylum pending under section shall be taken into
				account in determining the period of unlawful presence in the United States
				under clause (i) unless the alien during such period was employed without
				authorization in the United States.
										(III)Family unityNo period of time in which the alien is a
				beneficiary of family unity protection pursuant to section of the Immigration
				Act of 1990 shall be taken into account in determining the period of unlawful
				presence in the United States under clause (I).
										(IV)Battered women and childrenClause (i) shall not apply to an alien who
				would be described in paragraph (6)(A)(ii) if violation of the terms of
				the alien's nonimmigrant visa were substituted for unlawful
				entry into the United States in subclause (III) of that
				paragraph.
										(V)Trafficking victimsClause (i) shall not apply to an alien who
				demonstrates that the severe form of trafficking (as that term is defined in
				section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102))
				was at least 1 central reason for the alien's unlawful presence in the United
				States.
										(VI)Immigrant visasClause (i) shall not apply to an alien for
				whom an immigrant visa is available or was available on or before the date of
				the enactment of the Comprehensive
				Immigration Reform Act of 2011, and is otherwise admissible to
				the United States for permanent residence.
										(VII)Prior unlawful presenceAny unlawful presence accrued by an alien
				as of the date of enactment of the Comprehensive Immigration Reform Act of 2011
				shall not be considered unlawful presence for the purpose of the subparagraph
				if such alien was as of the date of enactment of the
				Comprehensive Immigration Reform Act of
				2011—
											(aa)the beneficiary of a pending or approved
				petition for classification as an immediate relative (as described in section
				201(b)(2));
											(bb)the beneficiary of a pending or approved
				petition under section 203(a) or (b); or
											(cc)a derivative beneficiary of a pending or
				approved petition for classification as an immediate relative or under section
				203(a) or (b).
											(iv)Tolling for good causeIn the case of an alien who—
										(I)has been lawfully admitted or paroled into
				the United States;
										(II)has filed a nonfrivolous application for a
				change or extension of status before the date of expiration of the period of
				stay authorized by the Secretary; and
										(III)has not been employed without authorization
				in the United States before or during the pendency of such application, the
				calculation of the period of time specified in clause (i)(I) shall be tolled
				during the pendency of such application, but not to exceed 120 days.
										(v)WaiverThe Secretary may waive the applicability
				of clause (i) for an immigrant who is the spouse, son, daughter, or parent of a
				United States citizen or of an alien lawfully admitted for permanent residence
				if the Secretary determines that—
										(I)the refusal of admission to such immigrant
				alien would result in hardship to the alien or to the citizen or lawfully
				resident spouse, son, daughter, or parent of such alien;
										(II)a waiver is necessary for humanitarian
				purposes or the public interest or to ensure family unity in the case of an
				alien who is eligible for an immigrant visa under section 201 or 203; or
										(III)the alien should be permitted to depart the
				United States voluntarily pursuant to section
				240B(a)(1).
										.
						(b)False claims and
			 misrepresentationsTitle II
			 (8 U.S.C. 1151 et seq.) is amended—
							(1)in section 212 (8 U.S.C. 1182)—
								(A)in subsection (a)(6)(C)—
									(i)in clause (ii), by inserting and
			 willfully after falsely each place such term appears;
			 and
									(ii)in clause (iii), by striking of
			 clause (i); and
									(B)in subsection (i), by amending paragraph
			 (1) to read as follows:
									
										(1)The Attorney General or the Secretary of
				Homeland Security may, in the discretion of the Attorney General or the
				Secretary, waive the application of subsection (a)(6)(C) if it is established
				to the satisfaction of the Attorney General or the Secretary that the refusal
				of admission to the United States would—
											(A)result in extreme hardship to the alien or,
				in the case of an immigrant who is the parent, spouse, son, or daughter of a
				United States citizen or of an alien lawfully admitted for permanent residence,
				to the citizen or lawfully resident parent, spouse, son, or daughter; or
											(B)in the case of a VAWA self-petitioner,
				result in significant hardship to the alien or the alien’s United States
				citizen, lawful permanent resident, or qualified alien parent or
				child.
											;
				and
								(2)in section 237(a)(3)(D) (8 U.S.C.
			 1227(a)(3)(D)), by inserting and willfully after
			 falsely each place such term appears.
							162.Effective legalization program
			 funding
						(a)Department of Homeland Security
			 Legalization Program Account
							(1)EstablishmentThere is established in the General Fund of
			 the Treasury a separate account, which shall be known as the Department
			 of Homeland Security Legalization Program Account.
							(2)Source of fundsThe Secretary of the Treasury shall
			 immediately transfer such sums as the Secretary of Homeland Security determines
			 to be necessary from the General Fund of the Treasury to the Department of
			 Homeland Security Legalization Program Account.
							(3)Authorization of appropriations
								(A)In generalThere are authorized to be appropriated,
			 for the purposes described in subparagraph (B), such sums as are transferred
			 pursuant to paragraph (2), which shall remain available for obligation during
			 the 10-year period beginning on the date of the enactment of this Act.
								(B)Use of fundsAmounts appropriated pursuant to
			 subparagraph (A) may be used by the Secretary to implement and operate the
			 legalization programs and activities described in this subtitle,
			 including—
									(i)infrastructure, staffing, and adjudication
			 activities;
									(ii)outreach activities;
									(iii)grants to community and faith-based
			 organizations; and
									(iv)anti-fraud programs and actions relating to
			 such legalization programs.
									(4)Report
								(A)In generalNot later than 90 days after the date of
			 the enactment of this Act, and annually thereafter, the Secretary shall provide
			 a plan to the congressional committees set forth in subparagraph (B) that
			 describes how funds made available under paragraph (3) will be expended,
			 including—
									(i)1-time and on-going costs;
									(ii)the level of funding for each program,
			 project, and activity, including whether such funding will supplement a
			 program, project, or activity receiving Federal funding otherwise appropriated;
			 and
									(iii)the amount of funding to be obligated in
			 each fiscal year, by program, project, and activity.
									(B)Congressional committeesThe congressional committees set forth in
			 the subparagraph are—
									(i)the Committee on the Judiciary of the
			 Senate;
									(ii)the Committee on Appropriations of the
			 Senate;
									(iii)the Committee on the Judiciary of the House of
			 Representatives; and
									(iv)the Committee on Appropriations of the House of
			 Representatives.
									(b)Department of State Legalization Program
			 Account
							(1)EstablishmentThere is established in the General Fund of
			 the Treasury a separate account, which shall be known as the Department
			 of State Legalization Program Account.
							(2)Source of fundsThe Secretary of the Treasury shall
			 immediately transfer such sums as the Secretary of State determines to be
			 necessary from the General Fund of the Treasury to the Department of State
			 Legalization Program Account.
							(3)Authorization of appropriations
								(A)In generalThere are authorized to be appropriated,
			 for the purposes described in subparagraph (B), such sums as are transferred
			 pursuant to paragraph (2), which shall remain available for obligation during
			 the 10-year period beginning on the date of the enactment of this Act.
								(B)Use of fundsAmounts appropriated pursuant to
			 subparagraph (A) may be used by the Secretary of State to implement and operate
			 the legalization programs and activities described in this subtitle,
			 including—
									(i)infrastructure, staffing, and adjudication
			 activities;
									(ii)outreach activities; and
									(iii)anti-fraud programs and actions relating to
			 such legalization programs.
									(4)ReportNot later than 90 days after the date of
			 the enactment of this Act, and annually thereafter, the Secretary of State
			 shall provide a plan to the congressional committees set forth in subsection
			 (a)(4)(B) that describes how funds made available under paragraph (3) will be
			 expended, including—
								(A)1-time and on-going costs;
								(B)the level of funding for each program,
			 project, and activity, including whether such funding will supplement a
			 program, project, or activity receiving Federal funding otherwise appropriated;
			 and
								(C)the amount of funding to be obligated in
			 each fiscal year, by program, project, and activity.
								(c)Immigration Reform Penalty Account
							(1)EstablishmentThere is established in the General Fund of
			 the Treasury a separate account, which shall be known as the Immigration
			 Reform Penalty Account.
							(2)Source of fundsNotwithstanding any other provision of this
			 Act, there shall be deposited into the Immigration Reform Penalty Account all
			 civil penalties collected under section 274A of the Immigration and Nationality
			 Act (8 U.S.C. 1324a) and this subtitle, except as specifically provided
			 otherwise in this subtitle.
							(3)Use of fundsAmounts deposited into the Immigration
			 Reform Penalty Account shall remain available to the Secretary until expended
			 in the following priority order:
								(A)Any costs incurred in implementing and
			 operating the immigration services programs described in this subtitle that are
			 not otherwise paid for with—
									(i)funds from the Department of Homeland
			 Security Legalization Program Account; or
									(ii)processing fees described in section
			 111(c)(4)(A).
									(B)Any amount remaining in the account after
			 the costs described in subparagraph (A) have been paid for shall be deposited
			 into the General Fund of the Treasury to the extent necessary to reimburse the
			 General Fund for funds transferred to the Department of Homeland Security
			 Legalization Program Account under subsection (a)(2).
								(C)Of the amount, if any, remaining in the
			 account after the reimbursement described in subparagraph (B)—
									(i)1/3 shall be allocated
			 to the Secretary to carry out investigation and prevention of fraud in—
										(I)the legalization programs established under
			 this subtitle; and
										(II)the employment verification programs
			 established under subtitle B;
										(ii)1/3 shall be allocated
			 to the Secretary for immigrant integration programs, including English-language
			 and United States civics instruction;
									(iii)1/6 shall be allocated
			 to the Secretary for immigration services; and
									(iv)1/6 shall be allocated
			 to the Secretary for immigration enforcement.
									(d)ConstructionNothing in this section may be construed to
			 modify or limit any authority to collect and use immigration fees under this
			 Act, section 286 of the Immigration and Nationality Act (8 U.S.C. 1356), or any
			 other law.
						BWorksite enforcement
				171.Unlawful employment of aliens
					(a)Section 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended to read as follows:
						
							274A.Unlawful employment of unauthorized
				aliens
								(a)In general
									(1)In generalIt is unlawful for an employer—
										(A)to hire an alien for employment in the
				United States knowing or with reckless disregard that the alien is an
				unauthorized alien with respect to such employment; or
										(B)to hire for employment in the United States
				an individual without complying with the requirements under subsections (c) and
				(d).
										(2)Continuing employmentIt is unlawful for an employer, after
				hiring an alien for employment, to continue to employ the alien in the United
				States knowing or with reckless disregard that the alien is, or has become, an
				unauthorized alien with respect to such employment. Nothing in this section may
				be construed to prohibit or to require the employment of an authorized employee
				who was previously unauthorized.
									(3)Use of labor through contract
										(A)In generalAny person or entity who uses a contract,
				subcontract, or exchange to obtain the labor of an alien in the United States
				knowing or with reckless disregard that the alien is an unauthorized alien with
				respect to performing such labor, shall be deemed to have hired the alien for
				employment in the United States in violation of subparagraph (a)(1)(A).
										(B)Contract requirementFor purposes of ensuring compliance with
				Federal immigration law, the Secretary may require by regulation that a person
				or entity include in a written contract or subcontract an effective and
				enforceable requirement that the contractor or subcontractor adhere to the
				immigration laws, including the use of an employment verification system
				(referred to in this section as the System).
										(C)Confirmation proceduresThe Secretary may establish procedures by
				which a person or entity may obtain confirmation from the Secretary that the
				contractor or subcontractor has registered with the System and is utilizing the
				System to verify its employees.
										(D)Other requirementsThe Secretary may establish such other
				requirements for persons or entities using contractors or subcontractors,
				including procedures adapted to different employment sectors, as the Secretary
				deems necessary to prevent knowing violations of this paragraph.
										(4)Defense
										(A)In generalSubject to subparagraphs (B) and (C), an
				employer that establishes that it has complied in good faith with the
				requirements under paragraphs (1) through (4) of subsection (c) (pertaining to
				document verification requirements) and subsection (d) (pertaining to the use
				of the System) has established an affirmative defense that the employer has not
				violated subsection (a)(1)(A) with respect to such hiring until such time as
				the Secretary has required an employer to participate in the System.
										(B)Voluntary participationIf an employer is participating on a
				voluntary basis pursuant to subsection (d), a defense may be established under
				this paragraph without a showing of compliance with subsection (d).
										(C)Additional requirementsTo establish a defense under this
				paragraph, the employer shall also be in compliance with any additional
				requirements that the Secretary may promulgate by regulation pursuant to
				subsections (c) and (d).
										(5)PresumptionAn employer is presumed to have acted with
				knowledge or reckless disregard if the employer fails to comply with written
				standards, procedures, or instructions issued by the Secretary.
									(b)DefinitionsIn this section:
									(1)EmployerThe term employer—
										(A)means any person or entity hiring an
				individual for employment in the United States, including—
											(i)any person or entity who is an agent acting
				on behalf of an employer; and
											(ii)entities in any branch of the Federal
				Government; and
											(B)does not include a person or entity with
				fewer than 5 full- or part-time employees, for purposes of any requirement to
				participate in the System under subsection (d), except as it relates to
				subsection (d)(2)(H).
										(2)Unauthorized alienThe term unauthorized alien
				means, with respect to the employment of an alien at a particular time, that
				the alien is not—
										(A)an alien lawfully admitted for permanent
				residence; or
										(B)authorized to be so employed under this Act
				or by the Secretary.
										(c)Document verification
				requirementsAny employer
				hiring an individual for employment in the United States shall take the
				following steps, and those provided in subsection (d), to verify that the
				individual is authorized to work in the United States:
									(1)Attestation after examination of
				documentation
										(A)In generalThe employer shall attest, under penalty of
				perjury and on a form prescribed by the Secretary, that it has verified the
				identity and employment authorization status of the individual by
				examining—
											(i)a document described in subparagraph (B);
				or
											(ii)a document described in subparagraph (C)
				and a document described in subparagraph (D).
											The form prescribed by the
				Secretary may be electronic or on paper, and may be integrated electronically
				with the requirements under subsection (d), if the Secretary determines that
				combining the requirements in (c) and (d) would improve efficiency of the
				verification requirements. Such attestation may be manifested by either a
				handwritten or digital signature. An employer has complied with the
				requirements of this paragraph with respect to examination of documentation if
				the employer has followed applicable regulations and any written procedures or
				instructions provided by the Secretary, and if a reasonable person would
				conclude that the documentation is genuine and relates to the individual
				presenting it, taking into account any information provided to the employer by
				the Secretary, including photographs and other biometric information.(B)Documents establishing both employment
				authorization and identityA
				document described in this subparagraph is an individual’s—
											(i)United States passport or passport card
				issued pursuant to the Secretary of State’s authority under section 211a of
				title 22, United States Code;
											(ii)permanent resident card or other document
				issued to aliens authorized to work in the United States, as designated by the
				Secretary, if the document—
												(I)contains a photograph of the individual,
				other biometric data such as fingerprints, or such other personal identifying
				information relating to the individual as the Secretary finds, by regulation,
				sufficient for the purposes of this subsection;
												(II)is evidence of authorization for employment
				in the United States; and
												(III)contains security features to make it
				resistant to tampering, counterfeiting, and fraudulent use;
												(iii)enhanced driver’s license, enhanced
				identification card, or enhanced tribal card issued to a citizen of the United
				States, provided that the Secretary has certified by notice published in the
				Federal Register that such enhanced document is suitable for use under this
				subparagraph based upon the accuracy and security of the issuance process,
				security features on the document, and such other factors as the Secretary may
				determine; or
											(iv)a passport issued by the Federated States
				of Micronesia (FSM) or the Republic of the Marshall Islands (RMI) with evidence
				of nonimmigrant admission to the United States under the Compact of Free
				Association between the United States and the FSM or the RMI.
											(C)Documents establishing identity of
				individualA document
				described in this subparagraph includes—
											(i)an individual’s driver’s license or
				identity card issued by a State or an outlying possession of the United States,
				a Federally recognized Indian tribe, or an agency (including military) of the
				Federal government if the driver’s license or identity card includes, at a
				minimum,—
												(I)the individual’s photograph, name, date of
				birth, gender, and driver’s license or identification card number, and
												(II)security features to make it resistant to
				tampering, counterfeiting, and fraudulent use, or
												(ii)for individuals under 18 years of age who
				are unable to present a document listed in clause (i), documentation of
				personal identity of such other type as the Secretary finds provides a reliable
				means of identification, which may include an attestation as to the
				individual’s identity by a person 21 years of age or older under penalty of
				perjury.
											(D)Documents evidencing employment
				authorizationAll documents
				shall be unexpired. The following documents may be accepted as evidence of
				employment authorization—
											(i)a Social Security account number card
				issued by the Commissioner of Social Security (referred to in this section as
				the Commissioner) other than a card which specifies on its face
				that the card is not valid for employment in the United States or has other
				similar words of limitation. The Secretary, in consultation with the
				Commissioner, may require by publication of a notice in the Federal Register
				that only a Social Security account number card described in section 173 of the
				CIR Act of 2011 be accepted for
				this purpose; or
											(ii)any other documentation evidencing
				authorization of employment in the United States which the Secretary
				determines, by notice published in the Federal Register, to be acceptable for
				purposes of this section, provided that the document, including any electronic
				security measures linked to the document, contains security features to make it
				resistant to tampering, counterfeiting, and fraudulent use.
											(E)Authority to prohibit use of certain
				documentsIf the Secretary
				finds that any document or class of documents described in subparagraph (B),
				(C), or (D) does not reliably establish employment authorization or identity or
				is being used fraudulently to an unacceptable degree, the Secretary may
				prohibit or restrict the use of that document or class of documents for
				purposes of this subsection.
										(2)Individual attestation of employment
				authorizationThe individual
				shall attest, under penalty of perjury in the form prescribed by the Secretary,
				that the individual is a citizen or national of the United States, an alien
				lawfully admitted for permanent residence, or an alien who is authorized under
				this Act or by the Secretary to be hired for such employment. Such attestation
				may be manifested by either a hand-written or digital signature. The individual
				shall also provide any Social Security Account Number issued to the individual
				on such form.
									(3)Retention of verification
				recordAfter completion of
				such form in accordance with paragraphs (1) and (2), the employer shall retain
				a paper, microfiche, microfilm, or electronic version of the form, according to
				such standards as the Secretary may provide, and make it available for
				inspection by officers or employees of the Department of Homeland Security (or
				persons designated by the Secretary), the Special Counsel for
				Immigration-Related Unfair Employment Practices, or the Department of Labor
				during a period beginning on the date of the hiring of the individual and
				ending 7 years after such date of hiring, or 2 years after the date the
				individual’s employment is terminated, whichever is later.
									(4)Copying of documentation and recordkeeping
				required
										(A)Notwithstanding any other provision of law,
				the employer shall copy all documents presented by an individual pursuant to
				this subsection and shall retain a paper, microfiche, microfilm, or electronic
				copy, but only (except as otherwise permitted under law) for the purposes of
				complying with the requirements of this section and section 274B. Such copies
				may be required to reflect the signatures of the employer and the employee, as
				well as the date of receipt. The Secretary may authorize or require an
				alternative method of storing and authenticating the employee’s documentation
				information if the Secretary determines that such alternative method is more
				secure or efficient.
										(B)The employer shall maintain records of all
				actions and copies of any correspondence or action taken by the employer to
				clarify or resolve any issue as to the validity of the individual’s identity or
				employment authorization.
										(C)The employer shall maintain the records
				described in this paragraph for any employee for the period of time required by
				paragraph (3) for retention of that employee’s verification form. The Secretary
				may prescribe the manner of recordkeeping and may require that additional
				records be kept or that additional documents be copied and maintained. The
				Secretary in furtherance of an investigation based on reasonable suspicion of a
				violation of this act, may require that these documents be transmitted
				electronically for purposes of authorized inspections or other enforcement
				actions, and may develop automated capabilities to request such
				documents.
										(D)An employer shall safeguard any information
				retained under this paragraph and paragraph (3) and protect any means of access
				to such information to ensure that such information is not used for any purpose
				other than as authorized in this paragraph or paragraph (3) or to determine the
				identity and employment eligibility of the individual, and to protect the
				confidentiality of such information, including ensuring that such information
				is not provided to any person other than a person who carries out the
				employer’s responsibilities under this subsection, except as provided in
				paragraph (3).
										(5)PenaltiesAn employer that fails to comply with any
				requirement of this subsection shall be penalized under subsection
				(e)(4)(B).
									(6)Protection of civil rights
										(A)Nothing in this section shall be construed
				to prohibit any reasonable accommodation necessary to protect the religious
				freedom of any individual, or to ensure access to employment opportunities of
				any disabled individual.
										(B)The employer shall use the procedures for
				document verification set forth in this paragraph for all employees without
				regard to race, sex, national origin, or, unless specifically permitted in this
				section, to citizenship status.
										(7)ReceiptsThe Secretary shall provide for the use of
				receipts for replacement documents, and temporary evidence of employment
				authorization by an individual to meet a documentation requirement of this
				subsection on a temporary basis not to exceed 1 year, pending satisfaction by
				the individual of such requirement.
									(d)Employment verification system
									(1)In general
										(A)The Secretary, in consultation with the
				Commissioner, shall implement and specify the procedures for the System. The
				participating employers shall timely register with the System and shall use the
				System as described in subsection (d)(5).
										(B)The Secretary shall create the necessary
				processes to monitor the functioning of the System, including the volume of the
				workflow, the speed of processing of queries, the speed and accuracy of
				responses, misuse of the System, fraud or identity theft, whether use of the
				System results in wrongful adverse actions or discrimination based upon a
				prohibited factor against U.S. citizens or employment authorized aliens, and
				the security, integrity and privacy of the program.
										(2)Implementation schedule
										(A)Federal governmentAll employers within the Executive,
				Legislative, or Judicial Branches of the Federal Government shall participate
				in the System on or after the date of enactment of this subsection as
				follows—
											(i)as of the date of enactment, to the extent
				required by section 402(e)(1) of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 as already implemented by each Branch; or
											(ii)on or after the date that is 60 days after
				the date of enactment of this subsection,
											whichever is earlier, with respect
				to all newly hired employees and employees with expiring employment
				authorization.(B)Federal contractorsFederal contractors shall participate in
				the System as provided in the final rule published at 73 Federal Register
				67,651 (Nov. 14, 2008), or any subsequent amendments to such rule, for which
				purpose references to E–Verify in the final rule shall be construed to apply to
				the System.
										(C)Critical infrastructureAs of the date that is 1 year after the end
				of the application period for lawful protective status under section
				111(c)(1)(B) of the Comprehensive Immigration
				Reform Act of 2011, the Secretary, in the Secretary’s discretion,
				with notice to the public provided in the Federal Register, may require any
				employer or industry which the Secretary determines to be part of the critical
				infrastructure or directly related to the national security or homeland
				security of the United States to participate in the System with respect to all
				newly hired employees and employees with expiring employment authorization. The
				Secretary shall notify employers subject to this subparagraph no less than 60
				days prior to such required participation.
										(D)Employers with more than 1,000
				employeesNot later than 2
				years after the end of the application period for lawful protective status
				under section 111(c)(1)(B), all employers with more than 1,000 employees shall
				participate in the System with respect to all newly hired employees and
				employees with expiring employment authorization.
										(E)Employers with more than 500
				employeesNot later than 3
				years after the end of the application period for lawful protective status
				under section 111(c)(1)(B), all employers with more than 500 employees shall
				participate in the System with respect to all newly hired employees and
				employees with expiring employment authorization.
										(F)Employers with more than 100
				employeesNot later than 4
				years after the end of the application period for lawful protective status
				under section 111(c)(1)(B), all employers with more than 100 employees shall
				participate in the System with respect to all newly hired employees and
				employees with expiring employment authorization.
										(G)All employersNot later than 5 years after the end of the
				application period for lawful protective status under section 111(c)(1)(B), all
				employers shall participate in the System with respect to all newly hired
				employees and employees with expiring employment authorization.
										(H)Waiver
											(i)AuthorizationThe Secretary of Homeland Security may
				waive or delay the participation requirements under this paragraph with respect
				to any employer or class of employers if the Secretary provides notice to
				Congress of such waiver before the date on which such waiver is granted.
											(ii)RequirementThe Secretary of Homeland Security shall
				waive or delay the participation requirements under this paragraph with respect
				to any employer or class of employers—
												(I)until the date on which the Comptroller
				General of the United States submits the initial certification under paragraph
				(10)(E); and
												(II)during any year in which the Comptroller
				General fails to submit a certification under such paragraph.
												(I)Immigration law violatorsAn order finding any employer to have
				violated section 274A, 274B, or 274C shall require the employer to participate
				in the System with respect to newly hired employees and employees with expiring
				employment authorization, if such employer is not otherwise required to
				participate in the System by this section. The Secretary shall monitor such
				employer’s compliance with System procedures.
										(3)Participation in the systemThe Secretary may—
										(A)permit any employer that is not required
				under this section to participate in the System to do so on a voluntary basis;
				and
										(B)require any employer that is required to
				participate in the System with respect to its newly hired employees also to do
				so with respect to its current workforce if the employer is determined by the
				Secretary or other appropriate authority to have engaged in any violation of
				the immigration laws.
										(4)Consequence of failure to
				participateIf an employer is
				required under this subsection to participate in the System and fails to comply
				with the requirements of such program with respect to an individual—
										(A)such failure shall be treated as a
				violation of subsection (a)(1)(B) with respect to that individual, and
										(B)a rebuttable presumption is created that
				the employer has violated paragraph (1)(A) or (2) of subsection (a), except in
				the case of any criminal prosecution.
										(5)Procedures for participants in the
				system
										(A)In generalAn employer participating in the System
				shall register such participation with the Secretary and conform to the
				following procedures in the event of hiring any individual for employment in
				the United States—
											(i)Registration of employersThe Secretary, through notice in the
				Federal Register, shall prescribe procedures that employers shall follow to
				register with the System. In prescribing these procedures, the Secretary shall
				have authority to require employers to provide—
												(I)employer’s name;
												(II)employer’s Employment Identification Number
				(EIN) and such other employer identification information as the Secretary may
				designate;
												(III)company address;
												(IV)name, date of birth, and position of the
				employer’s employees accessing the System;
												(V)the information described in subclauses (I)
				through (IV) of this clause with respect to any agent, contractor, or other
				service provider accessing the System on the employer’s behalf; and
												(VI)such other information as the Secretary
				deems necessary to ensure proper use and security of the System.
												(ii)Updating informationThe employer is responsible for providing
				notice of any change to the information required under subclauses (I) through
				(V) of clause (i) before conducting any further inquiries within the System, or
				on such other schedule as the Secretary may provide.
											(iii)TrainingThe Secretary shall require employers to
				undergo such training to ensure proper use, protection of civil rights and
				civil liberties, privacy, integrity and security of the System. To the extent
				practicable, such training shall be made available electronically.
											(iv)Notification to employeesThe employer shall post notice or otherwise
				inform individuals hired for employment of the use of the System, that the
				System may be used for immigration enforcement purposes, and that the System
				cannot be used to discriminate or to take adverse action against U.S. citizens
				or employment authorized aliens.
											(v)Provision of additional
				informationThe employer
				shall obtain from the individual (and the individual shall provide) and shall
				record in such manner as the Secretary may specify—
												(I)the individual's Social Security account
				number, or any other information relevant to determining citizenship as the
				Secretary of Homeland Security may specify,
												(II)if the individual does not attest to United
				States nationality under subsection (c)(2), such identification or
				authorization number established by the Department of Homeland Security as the
				Secretary of Homeland Security shall specify, and
												(III)such other information as the Secretary may
				require to determine the identity and employment authorization of an
				employee.
												(vi)Presentation of documentationThe employer, and the individual whose
				identity and employment eligibility are being confirmed, shall fulfill the
				requirements of subsection (c).
											(B)Seeking confirmation
											(i)The employer shall use the System to
				provide to the Secretary all required information in order to initiate
				confirmation of the identity and employment eligibility of any individual no
				earlier than the date upon which the individual has accepted an offer of
				employment, and no later than 3 business days, or such other reasonable period
				as the Secretary may provide, after the date when employment begins. An
				employer may not, however, make the starting date of an individual’s employment
				or training or any other term and condition of employment dependent on the
				receipt of a confirmation of identity and employment eligibility.
											(ii)For reverification of an individual with a
				limited period of employment authorization, all required System procedures
				shall be initiated no later than 3 business days after the date the
				individual’s employment authorization expires.
											(iii)For those employers required by the
				Secretary to verify their entire workforce, the System can be used for initial
				verification of an individual hired before the employer is subject to the
				System, and the employer shall initiate all required procedures on or before
				such date as the Secretary shall specify.
											(iv)The Secretary shall provide, and the
				employer shall utilize, as part of the System, a method of notifying employers
				of a confirmation or nonconfirmation of an individual’s identity and employment
				eligibility, or a notice that further action is required to verify such
				identity or employment eligibility (further action notice). The
				Secretary and the Commissioner shall establish procedures to directly notify
				the individual, as well as the employer, of a confirmation, nonconfirmation, or
				further action notice, and provide information about filing an administrative
				appeal pursuant to paragraph (7). The Secretary and the Commissioner may
				provide for a phased-in implementation of the notification requirements of this
				clause as appropriate, but the notification system shall cover all inquiries
				not later than 5 years after the date of the enactment of the
				CIR Act of 2011.
											(C)Confirmation or nonconfirmation
											(i)Initial responseThe System shall provide a confirmation of
				an individual’s identity and employment eligibility or a further action notice
				at the time of the inquiry, unless for technological reasons or due to
				unforeseen circumstances, the System is unable to provide such confirmation or
				further action notice. In such situations, the System shall provide a
				confirmation or further action notice within 3 business days of the initial
				inquiry. If providing a confirmation or further action notice, the System shall
				provide an appropriate code indicating such confirmation or such further action
				notice.
											(ii)Confirmation upon initial
				inquiryWhen the employer
				receives an appropriate confirmation of an individual’s identity and employment
				eligibility under the System, the employer shall record the confirmation in
				such manner as the Secretary may specify.
											(iii)Further action notice and later
				confirmation or nonconfirmation
												(I)Notification and acknowledgment that
				further action is requiredNot later than 3 business days after an
				employer’s receipt of a further action notice of an individual’s identity or
				employment eligibility under the System, the employer shall notify the
				individual for whom the confirmation is sought of the further action notice and
				any procedures specified by the Secretary for addressing such notice. The
				further action notice shall be given to the individual in writing. The
				individual shall affirmatively acknowledge in writing, or in such other manner
				as the Secretary may specify, the receipt of the further action notice from the
				employer. If the individual refuses to acknowledge the receipt of the further
				action notice, or acknowledges in writing that he or she will not contest the
				further action notice under subclause (II), the employer shall notify the
				Secretary in such manner as the Secretary may specify.
												(II)ContestNot later than 15 business days after
				receiving notification of a further action notice under subclause (I), the
				individual shall contact the appropriate Federal agency and, if the Secretary
				so requires, appear in person for purposes of verifying the individual’s
				identity and employment eligibility. The employer shall provide the individual
				with time as needed during daytime hours to contest the further action notice.
				The Secretary, in consultation with the Commissioner and other appropriate
				Federal agencies, shall specify an available secondary verification procedure
				to confirm the validity of information provided and to provide a confirmation
				or nonconfirmation.
												(III)No contestIf the individual refuses to acknowledge
				receipt of the further action notice, acknowledges that he or she will not
				contest the further action notice as provided in subclause (I), or does not
				contact the appropriate Federal agency within the period specified in subclause
				(II), a nonconfirmation shall issue. The employer shall record the
				nonconfirmation in such manner as the Secretary may specify and terminate the
				individual’s employment. An individual’s failure to contest a further action
				notice shall not be considered an admission of guilt with respect to any
				violation of this section or any provision of law.
												(IV)Confirmation or
				nonconfirmationUnless the
				period is extended in accordance with this subclause, the System shall provide
				a confirmation or nonconfirmation within 15 business days from the date that
				the individual contests the further action notice under subclause (II). If the
				Secretary determines that good cause exists, including to permit the individual
				to obtain and provide needed evidence of identity or employment eligibility,
				the Secretary shall extend the period for providing confirmation or
				nonconfirmation for stated periods beyond 15 business days. When confirmation
				or nonconfirmation is provided, the confirmation system shall provide an
				appropriate code indicating such confirmation or nonconfirmation.
												(V)Re-examinationNothing in this section shall prevent the
				Secretary from establishing procedures to reexamine a case where a confirmation
				or nonconfirmation has been provided if subsequently received information
				indicates that the confirmation or nonconfirmation may not have been
				correct.
												(VI)Employee protectionsIn no case shall an employer terminate
				employment or take any other adverse action against an individual solely
				because of a failure of the individual to have identity and employment
				eligibility confirmed under this subsection until a nonconfirmation has been
				issued, and if the further action notice was contested, the period to timely
				file an administrative appeal has expired without an appeal, or in the case
				where an administrative appeal or an action for judicial review has been filed,
				or the stay of the nonconfirmation has been terminated.
												(iv)Notice of nonconfirmationNot later than 3 business days after an
				employer’s receipt of a nonconfirmation, the employer shall notify the
				individual who is the subject of the nonconfirmation, and provide information
				about filing an administrative appeal pursuant to paragraph (7). The
				nonconfirmation notice shall be given to the individual in writing. The
				individual shall affirmatively acknowledge in writing, or in such other manner
				as the Secretary may specify, the receipt of the nonconfirmation notice from
				the employer. If the individual refuses or fails to acknowledge the receipt of
				the nonconfirmation notice, the employer shall notify the Secretary in such
				manner as the Secretary may specify.
											(D)Consequences of nonconfirmation
											(i)Termination of continued
				employmentExcept as provided
				in clause (iii), if the employer has received a nonconfirmation regarding an
				individual and has notified the individual as required by subparagraph (C)(iv),
				the employer shall terminate employment of the individual upon the expiration
				of the time period as specified in paragraph (7)(A) for filing an
				administrative appeal, or immediately if the further action notice was not
				contested.
											(ii)Continued employment after
				nonconfirmationIf the
				employer, in violation of clause (i), continues to employ an individual after
				receiving nonconfirmation, a rebuttable presumption is created that the
				employer has violated subsections (a)(1)(A) and (a)(2) of this section. The
				previous sentence shall not apply in any prosecution under subsection (l)(1) of
				this section.
											(iii)Effect of administrative appeal and
				judicial reviewIf an
				individual files an administrative appeal of the nonconfirmation within the
				time period specified in paragraph (7)(A) and provides a copy of such appeal to
				the employer, the employer shall not terminate the individual’s employment
				under this subparagraph prior to the resolution of the administrative appeal or
				an action for judicial review under paragraph (8)(A) unless the Secretary or
				Commissioner terminates the stay under paragraph (7)(B).
											(E)Obligation to respond to queries and
				additional information
											(i)Employers are required to comply with
				requests for information from the Secretary, including queries concerning
				current and former employees (within the time frame during which records are
				required to be maintained under this section regarding such former employees)
				that relate to the functioning of the System, the accuracy of the responses
				provided by the System, and any suspected misuse, discrimination, fraud, or
				identity theft in the use of the System. Failure to comply with such a request
				is a violation of section (a)(1)(B).
											(ii)Individuals being verified through the
				System may be required to take further action to address irregularities
				identified by the Secretary or the Commissioner in the documents relied upon
				for purposes of subsection (c). The employer shall communicate to the
				individual within 3 business days any such requirement for further actions and
				shall record the date and manner of such communication. The individual shall
				acknowledge in writing, or in such other manner as the Secretary may specify,
				the receipt of this communication from the employer. Failure to communicate
				such a requirement is a violation of section (a)(1)(B).
											(iii)The Secretary is authorized, with notice to
				the public provided in the Federal Register, to implement, clarify, and
				supplement the requirements of this paragraph in order to facilitate the
				functioning, accuracy, and fairness of the System or to prevent misuse,
				discrimination, fraud, or identity theft in the use of the System.
											(F)The Secretary may establish a process to
				certify, on an annual basis or such other time frame as the Secretary may
				provide, designated agents and other System service providers seeking access to
				the System to perform verification queries on behalf of employers, based upon
				training, usage, and security standards designated by the Secretary.
										(G)No later than 3 months after the date of
				the enactment of this section, the Secretary of Homeland Security, in
				consultation with the Secretary of Labor, the Secretary of Agriculture, the
				Commissioner of Social Security, the Attorney General, the Equal Employment
				Opportunity Commission, Office of Special Counsel for Unfair Immigration
				Related Employment Practices, and the Administrator of the Small Business
				Administration, shall commence a campaign to disseminate information respecting
				the procedures, rights, and remedies prescribed under this section. Such
				campaign shall be aimed at increasing the knowledge of employers, employees,
				and the general public concerning employer and employee rights,
				responsibilities, and remedies under this section. The Secretary shall assess
				the success of the campaign in achieving its goals.
											(i)In order to carry out and assess the
				campaign under this paragraph, the Secretary of Homeland Security may, to the
				extent deemed appropriate and subject to the availability of appropriations,
				contract with public and private organizations for outreach and assessment
				activities under the campaign.
											(ii)There are authorized to be appropriated to
				carry out this paragraph $40,000,000 for each fiscal year 2012 through
				2014.
											(H)Based on a regular review of the System and
				the document verification procedures to identify misuse or fraudulent use and
				to assess the security of the documents and processes being used to establish
				identity or employment authorization, the Secretary, in consultation with the
				Commissioner, may modify the documents or information that shall be presented
				to the employer, the information that shall be provided to the System by the
				employer, and the procedures that shall be followed by employers with respect
				to any aspect of the System if the Secretary, in the Secretary’s discretion,
				concludes that the modification is necessary to ensure that the System
				accurately and reliably determines the identity and employment authorization of
				employees while providing protection against misuse, discrimination, fraud, and
				identity theft.
										(I)Subject to appropriate safeguards to
				prevent misuse of the system, the Secretary, in consultation with the
				Commissioner, shall establish a secure self-verification procedure to permit an
				individual who seeks to verify the individual’s own employment eligibility
				prior to obtaining or changing employment to contact the appropriate agency
				and, in a timely manner, correct or update the information used by the
				System.
										(J)The Secretary may, upon notice provided in
				the Federal Register, adjust the time periods described in this
				paragraph.
										(6)Protection from liability for actions taken
				on the basis of information provided by the systemNo
				employer participating in the System who complies with all System procedures as
				required in this Act shall be liable under this Act for any employment-related
				action taken with respect to the employee in good faith reliance on information
				provided through the confirmation system.
									(7)Administrative review
										(A)In generalAn individual who is notified pursuant to
				paragraph (5)(C)(iv) of a nonconfirmation by the employer may, not later than
				15 business days after the date that such notice is received, file an
				administrative appeal of such nonconfirmation. An individual subject to a
				nonconfirmation may file an appeal thereof after the 15-day period if the
				appeal is accompanied by evidence that the individual did not receive timely
				notice of a nonconfirmation, or that there was good cause for the failure to
				file an appeal within the 15-day period. All administrative appeals shall be
				filed as follows:
											(i)Citizens or nationals of the United
				StatesAn individual claiming
				to be a citizen or national of the United States shall file the administrative
				appeal with the Commissioner.
											(ii)AliensAn individual claiming to be an alien
				authorized to work in the United States shall file the administrative appeal
				with the Secretary.
											(B)Administrative stay of
				nonconfirmationThe
				nonconfirmation shall be automatically stayed upon the timely filing of an
				administrative appeal, and the stay shall remain in effect until the resolution
				of the appeal, unless the Secretary or the Commissioner terminates the stay
				based on a determination that the administrative appeal is frivolous or filed
				for purposes of delay.
										(C)Review for errorThe Secretary and the Commissioner shall
				develop procedures for resolving administrative appeals regarding
				nonconfirmations based upon the information that the individual has provided,
				including any additional evidence or argument that was not previously
				considered. Any such additional evidence or argument shall be filed within 15
				days of the date the appeal was originally filed. Appeals shall be resolved
				within 30 days after the individual has submitted all evidence and arguments he
				or she wishes to submit, or has stated in writing that there is no additional
				evidence that he or she wishes to submit. The Secretary and the Commissioner
				may, on a case by case basis for good cause, extend the filing and submission
				period in order to ensure accurate resolution of an appeal before him or her.
				Administrative review under this paragraph shall be limited to whether the
				nonconfirmation notice is supported by the weight of the evidence.
										(D)Compensation for errorIf the individual was denied a stay under
				subparagraph (B) and the Secretary makes a determination that the
				nonconfirmation issued for an individual was not caused by an act or omission
				of the individual or the employer, the Secretary shall compensate the
				individual for lost wages in an amount not exceeding $75,000 and reasonable
				costs and attorneys’ fees incurred during administrative and judicial review
				which shall not exceed $50,000. Amounts under this clause may be adjusted to
				account for inflation pursuant to the US Consumer Price Index—All Urban
				Consumers (CPI–U) compiled by the Bureau of Labor Statistics.
											(i)Calculation of lost wagesLost wages shall be calculated based on the
				wage rate and work schedule that prevailed prior to termination. The individual
				shall be compensated for wages lost beginning on the first scheduled work day
				after employment was terminated and ending 180 days after completion of the
				administrative review process described in this paragraph, or judicial review
				if any, or the day after the individual is reinstated or obtains employment
				elsewhere, whichever occurs first. If the individual obtains employment
				elsewhere at a lower wage rate, the individual shall be compensated for the
				difference in wages for the period ending 180 days after completion of the
				administrative review process or judicial review, if any.
											(ii)Limitation on compensationFor purposes of determining an individual's
				compensation for the loss of employment, such compensation shall not include
				any period in which the individual was ineligible for employment in the United
				States.
											(iii)Source of fundsCompensation or reimbursement provided
				under this paragraph shall not be provided from funds appropriated in annual
				appropriations Acts to the Secretary for the Department of Homeland
				Security.
											(E)Temporary stay of final administrative
				decision denying appealIf
				the appeal is denied, the Secretary shall stay the decision for a period of 30
				days to permit the individual to seek judicial review of the decision under
				paragraph (8)(A). If a judicial action is brought within this period, the stay
				shall remain in effect until the resolution of the case, unless the Court
				terminates the stay based on a determination that the action for judicial
				review is frivolous or filed for purposes of delay.
										(8)Judicial review
										(A)In generalAfter the Secretary or the Commissioner
				makes a final determination on an appeal filed by an individual under paragraph
				(7), the individual may obtain judicial review of such determination in a civil
				action commenced not later than 30 days after notice of such decision.
										(B)JurisdictionA civil action for such judicial review
				shall be brought in the district court of the United States for the judicial
				district in which the plaintiff resides or, if the plaintiff does not reside
				within any such judicial district, in the District Court of the United States
				for the District of Columbia.
										(C)ServiceThe defendant is either the Secretary or
				the Commissioner, but not both, depending upon who issued the administrative
				order under paragraph (7). In addition to serving the defendant, the plaintiff
				shall also serve the Attorney General.
										(D)AnswerAs part of the Secretary's or the
				Commissioner’s answer to a complaint for such judicial review, the Secretary or
				the Commissioner shall file a certified copy of the administrative record
				compiled during the administrative review under paragraph (7), including the
				evidence upon which the findings and decision complained of are based. The
				court shall have power to enter, upon the pleadings and the administrative
				record, a judgment affirming or reversing the result of that administrative
				review, with or without remanding the cause for a rehearing.
										(E)Standard of review
											(i)The burden shall be on the plaintiff to
				show that the administrative order was erroneous. Administrative findings of
				fact are conclusive unless any reasonable adjudicator would be compelled to
				conclude to the contrary. The court, upon good cause shown, may in its
				discretion remand to the Secretary or the Commissioner for additional
				fact-finding or other proceedings.
											(ii)If the plaintiff meets his or her burden to
				show that the administrative order was erroneous, the court shall, upon request
				of the plaintiff, determine whether the plaintiff can establish by the
				preponderance of the evidence that the error was caused by the decision rules,
				processes, or procedures utilized by the System or erroneous system information
				that was not the result of acts or omissions of the individual.
											(F)Compensation for error
											(i)In generalIn cases in which the judicial review
				reverses the final determination of the Secretary or the Commissioner made
				under paragraph (7), the individual was denied a stay under subparagraph (B),
				and the court finds that the final determination was erroneous by reason of the
				decision rules, processes, or procedures utilized by the System or erroneous
				system information that was not the result of acts or omissions of the
				individual, the court may award to the individual lost wages not exceeding
				$75,000, reasonable costs and attorneys’ fees incurred during administrative
				and judicial review which shall not exceed $50,000, and compensatory damages in
				an amount deemed necessary by the court. Amounts under this clause may be
				adjusted to account for inflation pursuant to the US Consumer Price Index—All
				Urban Consumers (CPI–U) compiled by the Bureau of Labor Statistics.
											(ii)Calculation of lost wagesLost wages shall be calculated based on the
				wage rate and work schedule that prevailed prior to termination. The individual
				shall be compensated for wages lost beginning on the first scheduled work day
				after employment was terminated and ending 180 days after completion of the
				judicial review described in this paragraph or the day after the individual is
				reinstated or obtains employment elsewhere, whichever occurs first. If the
				individual obtains employment elsewhere at a lower wage rate, the individual
				shall be compensated for the difference in wages for the period ending 180 days
				after completion of the judicial review process. No lost wages shall be awarded
				for any period of time during which the individual was not authorized to be
				employed in the United States.
											(iii)Payment of compensationNotwithstanding any other law, payment of
				compensation for lost wages, costs and attorneys’ fees under this paragraph, or
				compromise settlements of the same, shall be made as provided by section 1304
				of title 31, United States Code. Appropriations made available to the Secretary
				or the Commissioner, accounts provided for under section 286 of the Immigration
				and Nationality Act (8 U.S.C. 1356), and funds from the Federal Old-Age and
				Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund
				shall not be available to pay such compensation.
											(iv)Exclusive remedyAwards of compensation for lost wages,
				costs, and attorneys’ fees under this paragraph shall be the exclusive remedy
				for a finding under clause (i) that a final determination of the Secretary or
				the Commissioner made under paragraph (7) was erroneous by reason of the
				negligence or recklessness of the Secretary or the Commissioner.
											(9)Private right of actionIf the nonconfirmation issued for an
				individual was caused by negligence or other misconduct on the part of the
				employer, the individual may seek recovery of damages, reinstatement, back pay,
				and other appropriate remedies in a civil action against the employer. Such
				action shall be commenced not later than 90 days after notice of the
				Secretary’s or the Commissioner’s decision on an administrative appeal under
				paragraph (7) or the Court's decision in an action for judicial review under
				paragraph (8), or 90 days after termination of the individual as a result of
				the final nonconfirmation if no such administrative appeal or action for
				judicial review is taken. The action shall be brought in the district court of
				the United States for the judicial district in which the plaintiff resides or,
				if the plaintiff does not reside within any such judicial district, in the
				District Court of the United States for the District of Columbia. In such
				action, no prior administrative or judicial finding relating to the employer in
				any proceeding to which the employer was not a party may be given any res
				judicata or collateral estoppel effect against the employer.
									(10)Annual study and report
										(A)Requirement for studyThe Comptroller General of the United
				States shall conduct an annual study of the System as described in this
				paragraph.
										(B)Purpose of the studyThe Comptroller General shall, for each
				year, undertake a study to determine whether the System meets the following
				requirements:
											(i)Demonstrated accuracy of the
				databasesNew information and
				information changes submitted by an individual to the System is updated in all
				of the relevant databases not later than 3 working days after submission in at
				least 99 percent of all cases.
											(ii)Low error rates and compliance with system
				rules
												(I)Rates of incorrect nonconfirmation and
				confirmation noticesThat,
				during a year, the number of incorrect tentative nonconfirmations provided
				through the System is not more than 1 percent.
												(II)Stability or improvement in error
				ratesThat, during a
				year—
													(aa)the rate of incorrect tentative
				nonconfirmations shall not have increased by more than 3 percent compared to
				the previous year.
													(bb)the rate at which unauthorized immigrants
				receive incorrect confirmations shall not have increased by more than 3 percent
				compared to the previous year.
													(III)Employer complianceThat, during the year, not more than 10
				percent of employers are found in violation of section 171(a)(4).
												(iii)Protections for american workers
												(I)No discrimination based on system
				operationsThe System has not
				resulted in increased discrimination or cause reasonable employers to conclude
				that individuals of certain races or ethnicities are more likely to have
				difficulties when offered employment caused by the operation of the
				System.
												(II)No increase in employer
				noncomplianceThe System has
				not resulted in increased employer noncompliance with system rules, including
				not notifying workers of tentative nonconfirmations, adverse employment
				consequences due to tentative nonconfirmations, prescreening, and
				reverification of workers against System rules.
												(III)No increase in identity fraud and
				theftThe System has not and
				will not result in increased identity fraud or theft.
												(iv)Protection of workers’ private
				informationAt least 97
				percent of employers who participate in the System are in full compliance with
				the privacy requirements described in this subsection.
											(v)Protecting small businessesThe System will not result in lost
				productivity or replacement and retraining costs due to United States citizen
				and work-authorized immigrants being terminated due to database errors.
											(vi)Protecting americans access to produce and
				small family farms
												(I)No increase in food pricesThe System has not and will not increase
				the cost of agricultural products by more than 5 percent.
												(II)Protecting small farmersUse of the System will not put small family
				farms out of business.
												(III)Protecting jobsUse of the System will not cause Americans
				to lose jobs related to the agriculture industry.
												(vii)Adequate agency staffing and
				fundingThe Secretary and
				Commissioner of Social Security have sufficient funding to meet all of the
				deadlines and requirements of this subsection.
											(C)Requirement for independent
				studyThe determinations
				described in clauses (i) through (vi) of subparagraph (B) shall be based on an
				independent study commissioned by the Comptroller General in each phase of
				expansion of the System.
										(D)ConsultationIn conducting a study under this paragraph,
				the Comptroller General shall consult with representatives of business, labor,
				immigrant communities, State governments, privacy advocates, and appropriate
				departments of the United States.
										(E)ReportsNot later than 21 months after the date of
				the enactment of the Act, and annually thereafter, the Comptroller General
				shall submit to the Secretary and to Congress a report containing the findings
				of the study carried out under this paragraph and shall include the
				following:
											(i)An assessment of the accuracy of the
				databases utilized by the System and of the timeliness and accuracy of the
				responses provided through the System to employers.
											(ii)An assessment of the privacy and
				confidentiality of the System and of the overall security of the System with
				respect to cybertheft and theft or misuse of private data.
											(iii)An assessment of whether the System is
				being implemented in a nondiscriminatory and nonretaliatory manner.
											(iv)An assessment of the most common causes for
				the erroneous issuance of nonconfirmations by the System and recommendations to
				correct such causes.
											(v)The recommendations of the Comptroller
				General regarding whether or not the System should be modified prior to further
				expansion.
											(F)CertificationIf the Comptroller General determines that
				the System meets the requirements set out in clauses (i) through (vii) of
				subparagraph (B) for 1 year, the Comptroller shall certify such determination
				and submit such certification to Congress with the report required by
				subparagraph (E).
										(11)Annual audit and report
										(A)Purpose of the audit and
				reportThe Office for Civil
				Rights and Civil Liberties shall conduct annual audits of E–Verify described in
				section 403(a) of the Illegal Immigration Reform and Responsibility Act of
				1996, Public Law No. 104–208, Div. C, 110 Stat. 3009–546, to assess employer
				compliance with System requirements, including civil rights and civil liberties
				protections, and compliance with the System rules and procedures set forth in
				the Memorandum of Understanding between employers and the Social Security
				Administration and the Department of Homeland Security.
										(B)Requirements of auditAnnual audits shall include, but are not
				limited to, the following activities:
											(i)Use of testers to check if employers’ are
				using E–Verify as outlined in the Memorandum of Understanding between employers
				and the Department of Homeland Security and the Social Security Administration,
				including if employers are misusing of the system to prescreen job applicants,
				if employers are giving proper notification to employees’ regarding
				nonconfirmations, and if employers are taking adverse actions against workers
				based upon nonconfirmations.
											(ii)Random audits of employers to confirm that
				employers are using the system as outlined in the Memorandum of Understanding
				and in a manner consistent with civil rights and civil liberties protections;
				and
											(iii)Periodic audits of employers for which the
				Special Counsel has received information or complaints and/or actual charges of
				citizenship/national origin discrimination or document abuse.
											(C)Authority of office for civil rights and
				civil libertiesThe Office
				shall have the authority to obtain from users of E–Verify relevant documents
				and testimony and answers to written interrogatories. The Office shall also
				have the authority to conduct site visits, and interview employees.
										(D)Failure of employers to
				cooperateEmployers that fail
				to cooperate with the Office for Civil Rights and Civil Liberties shall be
				noted in the annual report set forth below in this subsection.
										(E)Requirement for reportsNot later than 18 months after the date of
				the enactment of the Act, and annually thereafter, the Office for Civil Rights
				and Civil Liberties shall submit a report to the President of the Senate, the
				Speaker of the House of Representatives, and the appropriate committees and
				subcommittees of Congress that contains the findings of the audit carried out
				under this paragraph.
										(12)Management of the system
										(A)In generalThe Secretary is authorized to establish,
				manage, and modify the System, which shall—
											(i)respond to inquiries made by participating
				employers at any time through the internet, or such other means as the
				Secretary may designate, concerning an individual’s identity and whether the
				individual is authorized to be employed;
											(ii)maintain records of the inquiries that were
				made, of confirmations provided (or not provided), and of the codes provided to
				employers as evidence of their compliance with their obligations under the
				System; and
											(iii)provide information to, and require action
				by, employers and individuals using the System.
											(B)Design and operation of
				systemThe System shall be
				designed and operated—
											(i)to maximize its reliability and ease of use
				by employers consistent with protecting the privacy and security of the
				underlying information, and ensuring full notice of such use to
				employees;
											(ii)to maximize its ease of use by employees,
				including notification of its use, of results, and ability to challenge
				results;
											(iii)to respond accurately to all inquiries made
				by employers on whether individuals are authorized to be employed and to
				register any times when the system is unable to receive inquiries;
											(iv)to maintain appropriate administrative,
				technical, and physical safeguards to prevent unauthorized disclosure of
				personal information, misuse by employers and employees, and
				discrimination;
											(v)to allow for auditing of the use of the
				System to detect misuse, discrimination, fraud, and identity theft, and to
				preserve the integrity and security of the information in all of the System,
				including but not limited to the following—
												(I)to develop and use tools and processes to
				detect or prevent fraud and identity theft, such as multiple uses of the same
				identifying information or documents to fraudulently gain employment;
												(II)to develop and use tools and processes to
				detect and prevent misuse of the system by employers and employees;
												(III)to develop tools and processes to detect
				anomalies in the use of the system that may indicate potential fraud or misuse
				of the system; and
												(IV)to audit documents and information
				submitted by employees to employers, including authority to conduct interviews
				with employers and employees, and obtain information concerning employment from
				the employer;
												(vi)to confirm identity and employment
				authorization through verification and comparison of records maintained by the
				Secretary, other Federal departments, states, or outlying possessions of the
				United States, or other available information, as determined necessary by the
				Secretary, including—
												(I)records maintained by the Social Security
				Administration;
												(II)birth and death records maintained by vital
				statistics agencies of any state or other United States jurisdiction;
												(III)passport and visa records (including
				photographs) maintained by the Department of State; and
												(IV)state driver's license or identity card
				information (including photographs) maintained by State departments of motor
				vehicles;
												(vii)to confirm electronically the issuance of
				the employment authorization or identity document and to display the digital
				photograph that the issuer placed on the document so that the employer can
				compare the photograph displayed to the photograph on the document presented by
				the employee. If a photograph is not available from the issuer, the Secretary
				shall specify alternative procedures for confirming the authenticity of the
				document; and
											(viii)to include, notwithstanding section 6103 of
				title 26, U.S. Code, procedures for verification by the Secretary of the
				Treasury of the validity of any employer identification number and related
				information provided by an employer to the Secretary for the purpose of
				participating in the System.
											(C)Access to information
											(i)Notwithstanding any other provision of law,
				the Secretary of Homeland Security shall have access to relevant records
				described in subparagraphs (B)(vi) and (viii), for the purposes of preventing
				identity theft, fraud and misuse in the use of the System and administering and
				enforcing the provisions of this section governing employment verification. Any
				governmental agency or entity possessing such relevant records shall provide
				such assistance and cooperation in resolving further action notices and
				nonconfirmations relating to such records, or otherwise to improve the accuracy
				of the System, as the Secretary may request. A state or other non-Federal
				jurisdiction that does not provide such access, assistance, and cooperation
				shall not be eligible for any grant or other program of financial assistance
				administered by the Secretary or by the Commissioner.
											(ii)The Secretary, in consultation with the
				Commissioner and other appropriate Federal and State agencies, shall develop
				policies and procedures to ensure protection of the privacy and security of
				personally identifiable information and identifiers contained in the records
				accessed or maintained by the System. The Secretary, in consultation with the
				Commissioner and other appropriate Federal and State agencies, shall develop
				and deploy appropriate privacy and security training for the Federal and State
				employees accessing the records under the System.
											(iii)The Secretary, acting through the Chief
				Privacy Officer of the Department of Homeland Security, shall conduct regular
				privacy audits of the policies and procedures established under clause (ii),
				including any collection, use, dissemination, and maintenance of personally
				identifiable information and any associated information technology systems, as
				well as scope of requests for this information. The Chief Privacy Officer shall
				review the results of the audits and recommend to the Secretary any changes
				necessary to improve the privacy protections of the program.
											(D)Responsibilities of the secretary of
				homeland security
											(i)As part of the System, the Secretary shall
				maintain a reliable, secure method, which, operating through the System and
				within the time periods specified, compares the name, alien identification or
				authorization number, or other information as determined relevant by the
				Secretary, provided in an inquiry against such information maintained or
				accessed by the Secretary in order to confirm (or not confirm) the validity of
				the information provided, the correspondence of the name and number, whether
				the alien is authorized to be employed in the United States (or, to the extent
				that the Secretary determines to be feasible and appropriate, whether the
				records available to the Secretary verify the identity or status of a national
				of the United States), and such other information as the Secretary may
				prescribe.
											(ii)As part of the System, the Secretary shall
				establish a reliable, secure method, which, operating through the System,
				displays the digital photograph described in subparagraph (B)(vii).
											(iii)The Secretary shall have authority to
				prescribe when a confirmation, nonconfirmation, or further action notice shall
				be issued.
											(iv)The Secretary shall perform regular audits
				under the System, as described in subparagraph (B)(v) and shall utilize the
				information obtained from such audits, as well as any information obtained from
				the Commissioner pursuant to section 174 of the
				Comprehensive Immigration Reform Act of
				2011, for the purposes of this section, to administer and enforce
				the immigration laws, and to ensure employee rights are protected under the
				System.
											(v)The Secretary may make appropriate
				arrangements to allow employers or employees who are otherwise unable to access
				the System to use Federal Government facilities or public facilities or other
				available locations in order to utilize the program.
											(vi)The Secretary shall, in consultation with
				the Commissioner, establish a program which shall provide a reliable, secure
				method by which victims of identity fraud and other individuals may suspend or
				limit the use of their Social Security account number or other identifying
				information for System purposes. The Secretary may implement the program on a
				limited pilot program basis before making it fully available to all
				individuals.
											(vii)The Secretary, in consultation with the
				Commissioner of Social Security, shall establish procedures for an Enhanced
				Verification System under section 178 of the Comprehensive Immigration Reform Act of
				2011.
											(viii)The Secretary and the Commissioner shall
				establish a program in which Social Security account numbers that have been
				identified to be subject to unusual multiple use in the System, or that are
				otherwise suspected or determined to have been compromised by identity fraud or
				other misuse, shall be blocked from use for System purposes unless the
				individual using such number is able to establish, through secure and fair
				additional security procedures, that he or she is the legitimate holder of the
				number.
											(ix)The Secretary shall establish a monitoring
				and compliance unit to detect and reduce identity fraud and other misuse of the
				program.
											(x)The Secretary, acting through the Officer
				for Civil Rights and Civil Liberties of the Department of Homeland Security,
				shall conduct regular civil rights and civil liberties assessments of the
				System, including participation by employers, other private entities, other
				Federal agencies, and state and local government. The Officer shall review the
				results of the assessment and recommend to the Secretary any changes necessary
				to improve the civil rights and civil liberties protections of the
				program.
											(E)Responsibilities of the Secretary of
				StateAs part of the System,
				the Secretary of State shall provide to the Secretary access to passport and
				visa information as needed to confirm that a passport or passport card
				presented under subsection (c)(1)(B) confirms the identity of the subject of
				the System check, or that a passport, passport card or visa photograph matches
				the Secretary of State’s records, and shall provide such assistance as the
				Secretary may request in order to resolve further action notices or
				nonconfirmations relating to such information.
										(F)Updating informationThe Commissioner and the Secretaries of
				Homeland Security and State shall update their information in a manner that
				promotes maximum accuracy and shall provide a process for the prompt correction
				of erroneous information.
										(13)Limitation on use of the
				systemNotwithstanding any
				other provision of law, nothing in this subsection shall be construed to permit
				or allow any department, bureau, or other agency of the United States
				Government to utilize any information, database, or other records assembled
				under this subsection for any purpose other than for verification as provided
				by this subsection the enforcement and administration of the immigration laws,
				or the enforcement of Federal laws for violations relating to use of the
				System.
									(14)Conforming amendmentSections 401 to 405 of the Illegal
				Immigration Reform and Immigrant Responsibility Act of 1996 (division C of
				Public Law 104–208; 8 U.S.C. 1234a note) are repealed. Nothing in this
				subsection may be construed to limit the authority of the Secretary to allow or
				continue to allow the participation in the System of employers who have
				participated in the E–Verify program established by such sections.
									(15)NondiscriminationThe employer shall use the procedures for
				the System specified in this section for all employees without regard to race,
				sex, national origin, or, unless specifically permitted in this section, to
				citizenship status.
									(e)Compliance
									(1)Complaints and investigationsThe Secretary of Homeland Security shall
				establish procedures—
										(A)for individuals and entities to file
				complaints respecting potential violations of subsections (a) or (f)(1);
										(B)for the investigation of those complaints
				which the Secretary deems appropriate to investigate; and
										(C)for such other investigations of violations
				of subsections (a) or (f)(1) as the Secretary determines to be
				appropriate.
										(2)Authority in investigationsIn conducting investigations and hearings
				under this subsection, immigration officers shall have reasonable access to
				examine evidence of any employer being investigated.
									(3)Joint employment fraud task
				forceThe Secretary, in
				cooperation with the Commissioner and Attorney General, and in consultation
				with other relevant agencies, shall establish a Joint Employment Fraud Task
				Force consisting of, at a minimum, the System’s compliance personnel,
				immigration law enforcement officers, Special Counsel for Unfair
				Immigration-Related Employment Practices personnel, Department of Homeland
				Security Office for Civil Rights and Civil Liberties personnel, and Social
				Security Administration fraud division personnel.
									(4)Compliance procedures
										(A)Pre-penalty noticeIf the Secretary has reasonable cause to
				believe that there has been a civil violation of this section, the Secretary
				shall issue to the employer concerned a written notice of the Department’s
				intention to issue a claim for a monetary or other penalty. Such pre-penalty
				notice shall—
											(i)describe the violation;
											(ii)specify the laws and regulations allegedly
				violated;
											(iii)disclose the material facts which establish
				the alleged violation;
											(iv)describe the penalty sought to be imposed;
				and
											(v)inform such employer that he or she shall
				have a reasonable opportunity to make representations as to why a monetary or
				other penalty should not be imposed.
											(B)Employer’s responseWhenever any employer receives written
				pre-penalty notice of a fine or other penalty in accordance with subparagraph
				(A), the employer may, within 30 days from receipt of such notice, file with
				the Secretary its written response to the notice. The response may include any
				relevant evidence or proffer of evidence that the employer wishes to present
				with respect to whether the employer violated this section and whether, if so,
				the penalty should be mitigated, and shall be filed and considered in
				accordance with procedures to be established by the Secretary.
										(C)Penalty claimAfter considering the employer’s response
				under subparagraph (B), the Secretary shall determine whether there was a
				violation and promptly issue a written final determination setting forth the
				findings of fact and conclusions of law on which the determination is based. If
				the Secretary determines that there was a violation, the Secretary shall issue
				the final determination with a written penalty claim. The penalty claim shall
				specify all charges in the information provided under clauses (i) through (iii)
				of subparagraph (A) and any mitigation of the penalty that the Secretary deems
				appropriate under paragraph (5)(D).
										(5)Civil penalties
										(A)Hiring or continuing to employ unauthorized
				aliensAny employer that
				violates any provision of subsection (a)(1)(A) or (a)(2) shall:
											(i)pay a civil penalty of not less than $2,000
				and not more than $5,000 for each unauthorized alien with respect to which each
				violation of either subsection (a)(1)(A) or (a)(2) occurred;
											(ii)if the employer has previously been fined
				under this paragraph, pay a civil penalty of not less than $4,000 and not more
				than $10,000 for each unauthorized alien with respect to which a violation of
				either subsection (a)(1)(A) or (a)(2) occurred; and
											(iii)if the employer has previously been fined
				more than once under this paragraph, pay a civil penalty of not less than
				$8,000 and not more than $25,000 for each unauthorized alien with respect to
				which a violation of either subsection (a)(1)(A) or (a)(2) occurred.
											(B)Enhanced penaltyIf an employer is determined to have
				committed within the 5 years immediately preceding the date of any violation of
				subsection (a)(1)(A) or (a)(2) a civil or criminal violation of a Federal or
				State law relating to wage and hour or other employment standards, workplace
				safety, collective bargaining, civil rights, or immigration, by a court or an
				administrative agency with jurisdiction over such violation, for which a
				monetary penalty of at least $500, a judicial injunction, or other equitable
				relief, or any term of imprisonment has been imposed, any civil money penalty
				or criminal fine otherwise applicable under this section shall be trebled. In
				any proceeding under this section, the Secretary of Homeland Security,
				administrative law judge, or court, as appropriate, shall determine whether a
				court or administrative agency has imposed such penalty for such previous
				violation of other law, but the validity and appropriateness of such prior
				action shall not be subject to review.
										(C)Recordkeeping or verification
				practicesAny employer that
				violates or fails to comply with any requirement of subsection (a)(1)(B), shall
				pay a civil penalty as follows:
											(i)not less than $500 and not more than $2,000
				for each violation;
											(ii)if an employer has previously been fined
				under this paragraph, not less than $1,000 and not more than $4,000 for each
				violation; and
											(iii)if an employer has previously been fined
				more than once under this paragraph, not less than $2,000 and not more than
				$8,000 for each violation.
											(D)Other penaltiesThe Secretary may impose additional
				penalties for violations, including cease and desist orders, specially designed
				compliance plans to prevent further violations, suspended fines to take effect
				in the event of a further violation, and in appropriate cases, the remedy
				provided by paragraph (f)(2).
										(E)MitigationThe Secretary is authorized, upon such
				terms and conditions as the Secretary deems reasonable and just and in
				accordance with such procedures as the Secretary may establish, to reduce or
				mitigate penalties imposed upon employers, based upon factors including, but
				not limited to, the employer's hiring volume, compliance history, good-faith
				implementation of a compliance program, and voluntary disclosure of violations
				of this subsection to the Secretary. The Secretary shall not mitigate a penalty
				below the minimum penalty provided by this section, except that the Secretary
				may, in the case of an employer subject to penalty for record-keeping or
				verification violations only who has not previously been penalized under this
				section, in the Secretary’s discretion, mitigate the penalty below the
				statutory minimum or remit it entirely.
										(F)Inflation adjustmentsAll penalties authorized in this paragraph
				may be adjusted periodically to account for inflation as provided by
				law.
										(6)Order of internal review and certification
				of complianceIf the
				Secretary has reasonable cause to believe that an employer has failed to comply
				with this section, the Secretary is authorized, at any time, to require that
				the employer certify that it is in compliance with this section, or has
				instituted a program to come into compliance. Within 60 days of receiving a
				notice from the Secretary requiring such a certification, the employer’s chief
				executive officer or similar official with responsibility for, and authority to
				bind the company on, all hiring and immigration compliance notices shall
				certify under penalty of perjury that the employer is in conformance with the
				requirements under paragraphs (1) through (4) of subsection (c), pertaining to
				document verification requirements, and with subsection (d), pertaining to the
				System (once that system is implemented with respect to that employer according
				to the requirements of subsection (d)(1)), and with any additional requirements
				that the Secretary may promulgate by regulation pursuant to subsections (c) or
				(d) or that the employer has instituted a program to come into compliance with
				these requirements. At the request of the employer, the Secretary may extend
				the 60-day deadline for good cause. The Secretary is authorized to publish in
				the Federal Register standards or methods for such certification, require
				specific recordkeeping practices with respect to such certifications, and audit
				the records thereof at any time. This authority shall not be construed to
				diminish or qualify any other penalty provided by this section.
									(7)Judicial review
										(A)In generalNotwithstanding any other provision of law,
				including sections 1361 and 1651 of title 28, United States Code, no court
				shall have jurisdiction to consider a final determination or penalty claim
				issued under paragraph (4)(C), except as specifically provided by this
				paragraph. Judicial review of a final determination under paragraph (5) is
				governed only by chapter 158 of such title 28, except as specifically provided
				below. The Secretary is authorized to require that the petitioner provide,
				prior to filing for review, security for payment of fines and penalties through
				bond or other guarantee of payment acceptable to the Secretary.
										(B)Requirements for review of a final
				determinationWith respect to
				judicial review of a final determination or penalty claim issued under
				paragraph (4)(C), the following requirements apply:
											(i)DeadlineThe petition for review shall be filed no
				later than 30 days after the date of the final determination or penalty claim
				issued under paragraph (4)(C).
											(ii)Venue and formsThe petition for review shall be filed with
				the court of appeals for the judicial circuit where the employer’s principal
				place of business was located when the final determination or penalty claim was
				issued. The record and briefs do not have to be printed. The court of appeals
				shall review the proceeding on a typewritten or electronically filed record and
				briefs.
											(iii)ServiceThe respondent is the Secretary of Homeland
				Security. In addition to serving the respondent, the petitioner shall also
				serve the Attorney General.
											(iv)Petitioner’s briefThe petitioner shall serve and file a brief
				in connection with a petition for judicial review not later than 40 days after
				the date on which the administrative record is available, and may serve and
				file a reply brief not later than 14 days after service of the brief of the
				respondent, and the court may not extend these deadlines, except for good cause
				shown. If a petitioner fails to file a brief within the time provided in this
				paragraph, the court shall dismiss the appeal unless a manifest injustice would
				result.
											(v)Scope and standard for reviewThe court of appeals shall decide the
				petition only on the administrative record on which the final determination is
				based. The burden shall be on the petitioner to show that the final
				determination was arbitrary, capricious, an abuse of discretion, not supported
				by substantial evidence, or otherwise not in accordance with law.
											(C)Exhaustion of administrative
				remediesA court may review a
				final determination under paragraph (4)(C) only if—
											(i)the petitioner has exhausted all
				administrative remedies available to the petitioner as of right; and
											(ii)another court has not decided the validity
				of the order, unless the reviewing court finds that the petition presents
				grounds that could not have been presented in the prior judicial proceeding or
				that the remedy provided by the prior proceeding was inadequate or ineffective
				to test the validity of the order.
											(D)Limit on injunctive reliefRegardless of the nature of the action or
				claim or of the identity of the party or parties bringing the action, no court
				(other than the Supreme Court) shall have jurisdiction or authority to enjoin
				or restrain the operation of the provisions in this section, other than with
				respect to the application of such provisions to an individual
				petitioner.
										(8)Enforcement of ordersIf the final determination issued against
				the employer under this subsection is not subject to review under paragraph
				(7), the Attorney General, upon request by the Secretary, may bring a civil
				action to enforce compliance with the final determination in any appropriate
				district court of the United States. The court, on a proper showing, shall
				issue a temporary restraining order or a preliminary or permanent injunction
				requiring that the employer comply with the final determination issued against
				that employer under this subsection. In any such civil action, the validity and
				appropriateness of the final determination shall not be subject to
				review.
									(9)Liens
										(A)Creation of lienIf any employer liable for a fee or penalty
				under this section neglects or refuses to pay such liability and fails to file
				a petition for review (if applicable) under paragraph (7), such liability is a
				lien in favor of the United States on all property and rights to property of
				such person as if the liability of such person were a liability for a tax
				assessed under the Internal Revenue Code of 1986. If a petition for review is
				filed as provided in paragraph (7), the lien (if any) shall arise upon the
				entry of a final judgment by the court. The lien continues for 20 years or
				until the liability is satisfied, remitted, set aside, or terminated.
										(B)Effect of filing notice of
				lienUpon filing of a notice
				of lien in the manner in which a notice of tax lien would be filed under
				paragraphs (1) and (2) of section 6323(f) of the Internal Revenue Code of 1986,
				the lien shall be valid against any purchaser, holder of a security interest,
				mechanic’s lien or judgment lien creditor, except with respect to properties or
				transactions specified in subsection (b), (c), or (d) of section 6323 of the
				Internal Revenue Code of 1986 for which a notice of tax lien properly filed on
				the same date would not be valid. The notice of lien shall be considered a
				notice of lien for taxes payable to the United States for the purpose of any
				State or local law providing for the filing of a notice of a tax lien. A notice
				of lien that is registered, recorded, docketed, or indexed in accordance with
				the rules and requirements relating to judgments of the courts of the State
				where the notice of lien is registered, recorded, docketed, or indexed shall be
				considered for all purposes as the filing prescribed by this section. The
				provisions of section 3201(e) of chapter 176 of title 28, United States Code,
				shall apply to liens filed as prescribed under this section.
										(C)Enforcement of a lienA lien obtained through this process shall
				be considered a debt (as defined in section 3002 of title 28, United States
				Code) and enforceable pursuant to the Federal Debt Collection Procedures Act
				(28 U.S.C. 3201 et seq.).
										(10)Transition provisionThe Attorney General shall have
				jurisdiction to adjudicate administrative proceedings under this subsection,
				pursuant to procedures for hearings before administrative law judges as in
				effect under section 274A(e) of this Act and its implementing regulations on
				the day immediately before the date of the enactment of the
				CIR Act of 2011, until the date
				that regulations promulgated by the Secretary, in consultation with the
				Attorney General, for the adjudication of cases under this subsection are in
				effect. Such regulations may provide for the continuing jurisdiction of the
				Attorney General over cases pending before the Attorney General on such date
				that the regulations are promulgated. Sections 1512 and 1517 of the Homeland
				Security Act (6 U.S.C. 552 and 557) shall apply to any transfer of jurisdiction
				to adjudicate cases under this subsection from the Attorney General to the
				Secretary as if such transfer is a transfer under the Homeland Security Act;
				provided that, nothing in this sentence shall be construed to require any
				transfer of personnel from the Department of Justice to the Department of
				Homeland Security.
									(f)Prohibition of indemnity bonds
									(1)ProhibitionIt is unlawful for an employer, in the
				hiring of any individual, to require the individual to post a bond or security,
				to pay or agree to pay an amount, or otherwise to provide a financial guarantee
				or indemnity, against any potential liability arising under this section
				relating to such hiring of the individual.
									(2)Civil penaltyAny employer who is determined, after
				notice and opportunity for mitigation of the monetary penalty under subsection
				(e), to have violated paragraph (1) shall be subject to a civil penalty of
				$10,000 for each violation and to an administrative order requiring the return
				of any amounts received in violation of such paragraph to the employee or, if
				the employee cannot be located, to the general fund of the Treasury.
									(g)Government contracts
									(1)Contractors and recipientsWhenever an employer who holds Federal
				contracts, grants, or cooperative agreements, or reasonably may be expected to
				submit offers for or be awarded a government contract, is determined by the
				Secretary to be a repeat violator of this section or is convicted of a crime
				under this section, the employer shall be subject to debarment from the receipt
				of Federal contracts, grants, or cooperative agreements for a period of up to 5
				years in accordance with the procedures and standards prescribed by the Federal
				Acquisition Regulation. Prior to debarring the employer, the Secretary, in
				cooperation with the Administrator of General Services, shall advise all
				agencies holding contracts, grants, or cooperative agreements with the employer
				of the proceedings to debar the employer from the receipt of new Federal
				contracts, grants, or cooperative agreements for a period of up to 5 years.
				After consideration of the views of agencies holding contracts, grants or
				cooperative agreements with the employer, the Secretary may, in lieu of
				proceedings to debar the employer from the receipt of new Federal contracts,
				grants, or cooperative agreements for a period of up to 5 years, waive
				operation of this subsection, limit the duration or scope of the proposed
				debarment, or may refer to an appropriate lead agency the decision of whether
				to seek debarment of the employer, for what duration, and under what scope in
				accordance with the procedures and standards prescribed by the Federal
				Acquisition Regulation. However, any administrative determination of liability
				for civil penalty by the Secretary or the Attorney General shall not be
				reviewable in any debarment proceeding.
									(2)Effect of indictments or other
				actionsIndictments for
				violations of this section or adequate evidence of actions that could form the
				basis for debarment under this subsection shall be considered a cause for
				suspension under the procedures and standards for suspension prescribed by the
				Federal Acquisition Regulation.
									(3)Inadvertent violationsInadvertent violations of recordkeeping or
				verification requirements, in the absence of any other violations of this
				section, shall not be a basis for determining that an employer is a repeat
				violator for purposes of this subsection.
									(4)Other remedies availableNothing in this subsection shall be
				construed to modify or limit any remedy available to any agency or official of
				the Federal Government for violation of any contractual requirement to
				participate in the System, as provided in the final rule published at 73
				Federal Register 67,651 (Nov. 14, 2008), or any subsequent amendments to such
				rule.
									(h)PreemptionThe provisions of this section preempt any
				State or local law, contract license, or other standard, requirement, action or
				instrument from—
									(1)imposing sanctions or liabilities for
				employing, or recruiting or referring for employment, unauthorized aliens, or
				for working without employment authorization;
									(2)requiring those hiring, recruiting, or
				referring individuals for employment to ascertain or verify the individuals’
				employment authorization or to participate in an employment authorization
				verification system, or requiring individuals to demonstrate employment
				authorization; and
									(3)requiring, authorizing or permitting the
				use of an employment verification system, unless otherwise mandated by Federal
				law, for any other purpose, including verifying the status of renters,
				determining eligibility for receipt of benefits, enrollment in school,
				obtaining or retaining a business license or other license, or conducting a
				background check.
									(i)Backpay remediesNeither backpay nor any other monetary
				remedy for unlawful employment practices, workplace injuries or other causes of
				action giving rise to liability shall be denied to a present or former employee
				on account of—
									(1)the employer's or the employee's failure to
				comply with the requirements of this section in establishing or maintaining the
				employment relationship; the employees violation of the provisions of
				federal law related to the employment verification system set forth in
				subsection (a); or
									(2)the employee's continuing status as an
				unauthorized alien both during and after termination of employment.
									(j)Deposit of amounts receivedExcept as otherwise specified, civil
				penalties collected under this section shall be deposited by the Secretary into
				the Immigration Reform Penalty Account.
								(k)Challenges to validity of the
				system
									(1)In generalAny right, benefit, or claim not otherwise
				waived or limited pursuant to this section is available in an action instituted
				in the United States District Court for the District of Columbia, but shall be
				limited to determinations of—
										(A)whether this section, or any regulation
				issued to implement this section, violates the Constitution of the United
				States; or
										(B)whether such a regulation issued by or
				under the authority of the Secretary to implement this section, is contrary to
				applicable provisions of this section or was issued in violation of title 5,
				chapter 5, United States Code.
										(2)Deadlines for bringing
				actionsAny action instituted
				under this subsection shall be filed not later than 180 days after the date of
				the implementation of the challenged section or regulation described in
				subparagraph (A) or (B) of paragraph (1).
									(3)ConstructionIn determining whether the Secretary's
				interpretation regarding any provision of this section is contrary to law, a
				court shall accord to such interpretation the maximum deference permissible
				under the Constitution.
									(l)Private right of actionAny person or entity who is injured in his
				business or property by reason of the employment of an unauthorized alien by
				any other person or entity may sue such other person or entity in any district
				court of the United States in the district in which the defendant resides or is
				found or has an agent, without respect to the amount in controversy, and shall
				recover threefold the damages sustained, and the cost of suit, including
				reasonable attorney’s fees. The award of interest, and the amount of damages
				payable to foreign states and instrumentalities of foreign states, shall be
				determined in the manner provided by section 15 of title 15, United States
				Code. The provision shall become effective 3 years after the date of the
				enactment of the CIR Act of
				2011 and shall apply only to injury occurring after the effective
				date.
								(m)Criminal penalties and injunctions for
				pattern or practice violations
									(1)Pattern and practiceAny employer who engages in a pattern or
				practice of knowing violations of paragraph (1)(A) or (2) of subsection (a)
				shall be fined under title 18, United States Code, imprisoned for not more than
				3 years for the entire pattern or practice, or both.
									(2)Enjoining of pattern or practice
				violationsWhenever the
				Secretary or the Attorney General has reasonable cause to believe that an
				employer is engaged in a pattern or practice of employment in violation of
				paragraph (1)(A) or (2) of subsection (a), the Attorney General may bring a
				civil action in the appropriate district court of the United States requesting
				such relief, including a permanent or temporary injunction, restraining order,
				or other order against the employer, as the Secretary or Attorney General
				determines to be necessary.
									(n)Criminal penalties for unlawful
				employment
									(1)Unauthorized aliensAny person who, during any 12-month period,
				knowingly employs or hires for employment 10 or more individuals within the
				United States knowing that the individuals are unauthorized aliens (as defined
				in subsection (b)(1) of this section) shall be fined under title 18, United
				States Code, imprisoned for not more than 5 years, or both.
									(2)Abusive employmentAny person who, during any 12-month period,
				knowingly employs or hires for employment 10 or more individuals within the
				United States—
										(A)knowing that the individuals are
				unauthorized aliens; and
										(B)under conditions that violate section 206
				or 207 of title 29, United States Code (relating to minimum wages and maximum
				hours of employment),
										shall be fined under title 18, United
				States Code, or imprisoned for not more than 10 years, or both.(3)Attempt and conspiracyAny person who attempts or conspires to
				commit any offense under this subsection shall be punished in the same manner
				as a person who completes the
				offense.
									.
					(b)Conforming amendmentSection 274(a)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1324(a)(3)) is repealed.
					172.Compliance by Department of Homeland
			 Security contractors with confidentiality safeguards
					(a)In generalSection 6103(p) of the Internal Revenue
			 Code is amended by adding at the end the following new paragraph:
						
							(9)Disclosure to department of homeland
				securityNotwithstanding any
				other provision of this section, no return or return information shall be
				disclosed to any contractor of the Department of Homeland Security unless such
				Department, to the satisfaction of the Secretary of the Treasury—
								(A)has requirements in effect that require
				each such contractor that would have access to returns or return information to
				provide safeguards (within the meaning of paragraph (4)) to protect the
				confidentiality of such returns or return information;
								(B)agrees to conduct an on-site review every 3
				years (mid-point review in the case of contracts or agreements of less than 3
				years in duration) of each contractor to determine compliance with such
				requirements;
								(C)submits the findings of the most recent
				review conducted under subparagraph (B) to the Secretary as part of the report
				required by paragraph (4)(E); and
								(D)certifies to the Secretary for the most
				recent annual period that such contractor is in compliance with all such
				requirements, which shall include the name and address of each contractor, a
				description of the contract or agreement with such contractor, and the duration
				of such contract or
				agreement.
								.
					(b)Conforming amendments
						(1)Section 6103(p)(8)(B) of such Code is
			 amended by inserting or paragraph (9) after subparagraph
			 (A).
						(2)Section 7213(a)(2) of such Code is amended
			 by striking or (20) and inserting (20), or
			 (21).
						(c)Repeal of reporting requirements
						(1)Report on earnings of aliens not authorized
			 to workSubsection (c) of
			 section 290 of the Immigration and Nationality Act (8 U.S.C. 1360) is
			 repealed.
						(2)Report on fraudulent use of Social Security
			 account numbersSubsection
			 (b) of section 414 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1360
			 note) is repealed.
						173.Increasing security and integrity of Social
			 Security cards
					(a)Fraud resistant, tamper-Resistant, and
			 wear-Resistant Social Security cards
						(1)Issuance
							(A)Preliminary workNot later than 180 days after the date of
			 the enactment of this Act, the Commissioner of Social Security shall begin work
			 to administer and issue fraud-resistant, tamper-resistant, and wear-resistant
			 Social Security cards.
							(B)CompletionNot later than 2 years after the date of
			 the enactment of this Act, the Commissioner of Social Security shall issue only
			 fraud-resistant, tamper-resistant and wear-resistant Social Security
			 cards.
							(2)AmendmentSection 205(c)(2)(G) of the Social Security
			 Act (42 U.S.C. 405(c)(2)(G)) is amended to read—
							
								(i)The Commissioner of Social Security shall
				issue a Social Security card to each individual at the time of the issuance of
				a Social Security account number to such individual. The Social Security card
				shall be fraud-resistant, tamper-resistant and
				wear-resistant.
								.
						(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subsection and the amendments made by this subsection.
						(b)Multiple
			 cardsSection 205(c)(2)(G) of
			 the Social Security Act (42 U.S.C. 405(c)(2)(G)) is further amended by adding
			 at the end the following:
						
							(ii)The Commissioner of Social Security shall
				not issue a replacement Social Security card to any individual unless the
				Commissioner determines that the purpose for requiring the issuance of the
				replacement document is
				legitimate.
							.
					(c)Criminal penaltiesSection 208(a) of the Social Security Act
			 (42 U.S.C. 408(a)) is amended—
						(1)by amending paragraph (7) to read as
			 follows:
							
								(7)for any purpose—
									(A)knowingly uses a Social Security account
				number or social security card knowing that the number or card was obtained
				from the Commissioner of Social Security by means of fraud or false statement
				with the intent to defraud the actual holder of the number or card;
									(B)knowingly and falsely represents a number
				to be the Social Security account number assigned by the Commissioner of Social
				Security to him or to another person, when in fact such number is not the
				Social Security account number assigned by the Commissioner of Social Security
				to him or to such other person with the intent to defraud the actual holder of
				the number or card;
									(C)knowingly sells, or possesses with intent
				sell a Social Security account number or a Social Security card that is or
				purports to be a number or card issued by the Commissioner of Social Security;
				or
									(D)knowingly alters, counterfeits, forges, or
				falsely makes a Social Security account number or a Social Security
				card;
									(E)knowingly distributes a social security
				account number or a Social Security card knowing the number or card to be
				altered, counterfeited, forged, falsely made, or stolen;
				or;
									;
						(2)in paragraph (8)—
							(A)by inserting the word
			 knowingly immediately before the word
			 discloses;
							(B)by inserting the word
			 account immediately after the word security;
			 and
							(C)by adding or at the end of
			 the paragraph;
							(3)by inserting immediately after paragraph
			 (8) the following:
							
								(9)without lawful authority, knowingly
				produces or acquires for any person a Social Security account number, a Social
				Security card, or a number or card that purports to be a Social Security
				account number or Social Security
				card;
								;
						(4)in the undesignated penalty language at the
			 end of subsection (a), by striking the word five and inserting
			 the word ten.
						(d)Conspiracy and disclosureSection 208 of the Social Security Act (42
			 U.S.C. 408) is amended by adding at the end the following:
						
							(f)Whoever attempts or conspires to violate
				any criminal provision within this section shall be punished in the same manner
				as a person who completes a violation of that
				provision.
							.
					174.Increasing security and integrity of
			 immigration documentsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall—
					(1)issue only machine-readable,
			 tamper-resistant employment authorization documents that use biometric
			 identifiers; and
					(2)submit a report to Congress that describes
			 the feasibility, advantages, and disadvantages of issuing a document described
			 in paragraph (1) to any nonimmigrant alien authorized for employment with a
			 specific employer.
					175.Responsibilities of the Social Security
			 AdministrationSection
			 205(c)(12) of the Social Security Act, 42 U.S.C. 405(c)(2), is amended by
			 adding at the end the following new subparagraph:
					
						(A)Responsibilities of the commissioner of
				Social Security
							(i)As part of the verification system, the
				Commissioner of Social Security shall, subject to the provisions of section
				274A(d) of the Immigration and Nationality Act, establish a reliable, secure
				method that, operating through the System and within the time periods specified
				in section 274A(d) of the Immigration and Nationality Act:
								(I)Compares the name, date of birth, Social
				Security account number and available citizenship information provided in an
				inquiry against such information maintained by the Commissioner in order to
				confirm (or not confirm) the validity of the information provided regarding an
				individual whose identity and employment eligibility shall be confirmed.
								(II)Determines the correspondence of the name,
				number, and any other identifying information.
								(III)Determines whether the name and number
				belong to an individual who is deceased.
								(IV)Determines whether an individual is a
				national of the United States (when available).
								(V)Determines whether the individual has
				presented a Social Security account number that is not valid for
				employment.
								The System shall not disclose or release
				Social Security information to employers through the confirmation system (other
				than such confirmation or nonconfirmation, information provided by the employer
				to the System, or the reason for the issuance of a further action
				notice).(ii)Social Security administration database
				improvementsFor purposes of
				preventing identity theft, protecting employees, and reducing burden on
				employers, and notwithstanding section 6103 of the Internal Revenue Code of
				1986, the Commissioner of Social Security, in consultation with the Secretary
				of Homeland Security, shall review the Social Security Administration databases
				and information technology to identify any deficiencies and discrepancies
				related to name, birth date, citizenship status, or death records of the Social
				Security accounts and Social Security account holders likely to contribute to
				fraudulent use of documents, or identity theft, or to affect the proper
				functioning of the System, and shall correct any identified errors. The
				Commissioner shall ensure that a system for identifying and correcting such
				deficiencies and discrepancies is adopted to ensure the accuracy of the Social
				Security Administration’s databases.
							(iii)Notification to suspend use of Social
				Security numberThe
				Commissioner of Social Security, in consultation with the Secretary of Homeland
				Security, may establish a secure process whereby an individual can request that
				the Commissioner preclude any confirmation under the System based on that
				individual's Social Security number until it is reactivated by that
				individual.
							.
				176.Antidiscrimination protections
					(a)AmendmentsSection 274B (8 U.S.C. 1324b) is
			 amended—
						(1)by amending subsection (a) to read as
			 follows:
							
								(a)Prohibition of discrimination based on
				national origin or citizenship status
									(1)In generalIt is an unfair immigration-related
				employment practice for a person or other entity to discriminate against any
				individual, because of such individual’s national origin or citizenship status,
				with respect to the hiring of the individual for employment, the verification
				of the individual’s eligibility for employment through the System described in
				section 274A(d), the compensation, terms, conditions, or privileges of the
				employment of the individual, or the discharging of the individual from
				employment.
									(2)ExceptionsParagraph (1) shall not apply to—
										(A)a person or other entity that employs 3 or
				fewer employees, except for an employment agency, as defined in paragraph
				(9);
										(B)a person’s or entity’s discrimination
				because of an individual’s national origin if the discrimination with respect
				to that person or entity and that individual is covered under section 703 of
				the Civil Rights Act of 1964 (42 U.S.C. 2000e–2);
										(C)discrimination because of citizenship
				status which is otherwise required in order to comply with law, regulation, or
				executive order, or required by Federal, State, or local government contract,
				or which the Attorney General determines to be essential for an employer to do
				business with an agency or department of the Federal, State, or local
				government.
										(3)Additional exception providing right to
				prefer equally qualified citizensNotwithstanding any other provision of this
				section, it is not an unfair immigration-related employment practice for a
				person or other entity to prefer to hire, recruit, or refer an individual who
				is a citizen or national of the United States over another individual who is an
				alien if the two individuals are equally qualified.
									(4)Unfair immigration-related employment
				practices and the systemIt
				is also an unfair immigration-related employment practice for a person or other
				entity—
										(A)to terminate the employment of an
				individual or take any adverse employment action with respect to that
				individual (including any change in the terms and conditions of employment of
				the individual) due to a further action notice issued by the System, or the
				individual’s decision to challenge or appeal any System determination;
										(B)to use the System with regard to any person
				who is not an employee;
										(C)to use the System to reverify the
				employment authorization of a current employee, other than reverification upon
				expiration of employment authorization, or as otherwise authorized under
				section 274A(d) or by Executive Order;
										(D)to use the System selectively to exclude
				certain individuals from consideration for employment as a result of a
				perceived likelihood that additional verification will be required, beyond what
				is required for most newly hired individuals;
										(E)to fail to provide any required notice to a
				current employee within the relevant time period;
										(F)to use the System to deny workers’
				employment benefits or otherwise interfere with their labor rights;
										(G)to use the System for any discriminatory or
				retaliatory purpose;
										(H)to use the System to prescreen an
				individual for employment; and
										(I)to use an immigration status verification
				system or service other than those described in section 274A for purposes of
				verifying employment eligibility under that section.
										(5)Prohibition of intimidation or
				retaliationIt is also an
				unfair immigration-related employment practice for a person or other entity to
				intimidate, threaten, coerce, or retaliate against any individual for the
				purpose of interfering with any right or privilege secured under this section
				or because the individual intends to file or has filed a charge or a complaint,
				testified, assisted, or participated in any manner in an investigation,
				proceeding, or hearing under this section.
									(6)Treatment of certain documentary practices
				as employment practicesA
				person’s or other entity’s request, for purposes of satisfying the requirements
				of section 274A(b), for more or different documents than are required under
				such section or refusing to honor documents tendered that reasonably appear to
				be genuine shall be treated as an unfair immigration-related employment
				practice in violation of paragraph (1).
									(7)Burden of proof in disparate impact
				cases
										(A)An unlawful immigration-related employment
				practice or unfair employment practice case based on disparate impact is
				established only if:
											(i)A complaining party demonstrates that a
				respondent uses a particular employment practice that causes a disparate impact
				on the basis of national origin or citizenship status and the respondent fails
				to demonstrate that the challenged practice is job related for the position in
				question and consistent with business necessity.
											(ii)The complaining party demonstrates that an
				alternative employment practice is available and the respondent refuses to
				adopt such an alternative employment practice. An alternative employment
				practice is defined as a policy that would satisfy the employer’s legitimate
				interests without having a disparate impact on a protected class.
											(B)With respect to demonstrating that a
				particular employment practice causes a disparate impact as described in
				subparagraph (A), the complaining party shall demonstrate that each particular
				challenged employment practice causes a disparate impact, except that if the
				complaining party can demonstrate to the court that the elements of a
				respondent’s decision-making process are not capable of separation for
				analysis, the decision-making process may be analyzed as one employment
				practice.
										(C)If the respondent demonstrates that a
				specific employment practice does not cause the disparate impact, the
				respondent shall not be required to demonstrate that such practice is required
				by business necessity.
										(D)A demonstration that an employment practice
				is required by business necessity may not be used as a defense against a claim
				of intentional discrimination under this statute.
										(8)Motivating factorExcept as otherwise provided in this Act,
				an unlawful immigration-related unfair employment practice is established when
				the charging party demonstrates that citizenship status or national origin was
				a motivating factor for any employment practice, even though other factors also
				motivated the practice.
									(9)Employment agency definedAs used in this section, the term
				employment agency means any person or entity regularly
				undertaking with or without compensation to procure employees for an employer
				or to procure for employees opportunities to work for an employer and includes
				an agent of such person or
				entity.
									;
						(2)in subsection (d), by amending paragraphs
			 (1) and (2) to read as follows:
							
								(1)The Special Counsel shall investigate each
				charge received and determine whether or not there is reasonable cause to
				believe that the charge is true and whether or not to bring a complaint with
				respect to the charge before an administrative law judge. The Special Counsel
				may, on his or her own initiative, conduct investigations respecting unfair
				immigration-related employment practices or unfair employment practices and,
				based on such an investigation, file a complaint before such judge.
								(2)If the Special Counsel, after receiving
				such a charge respecting an unfair immigration-related employment practice or
				an unfair employment practice which alleges discriminatory activity or a
				pattern or practice of discriminatory activity, has not filed a complaint
				before an administrative law judge with respect to such charge within 120 days,
				the Special Counsel shall notify the person making the charge of the
				determination not to file such a complaint during such period and the person
				making the charge may file a complaint directly before such judge within 90
				days after the date of receipt of the
				notice.
								;
						(3)in subsection (g)(2)—
							(A)in subparagraph (A), by inserting before
			 the period and which requires such affirmative action as may be
			 appropriate, or any other individual equitable relief as the administrative law
			 judge determines appropriate.;
							(B)in subparagraph (B)—
								(i)in clause (iii), by inserting before the
			 semicolon , and to provide such other relief as the administrative law
			 judge determines appropriate to make the individual whole; and
								(ii)by amending clause (iv) to read as
			 follows—
									
										(iv)to pay any applicable civil penalties
				proscribed below, the amounts of which may be adjusted periodically to account
				for inflation as provided by law—
											(I)except as provided in subclauses (II)
				through (IV), to pay a civil penalty of not less than $2,000 and not more than
				$5,000 for each individual subjected to an unfair immigration related
				employment practice;
											(II)except as provided in subclauses (III) and
				(IV), in the case of a person or entity previously subject to a single order
				under this paragraph, to pay a civil penalty of not less than $4,000 and not
				more than $10,000 for each individual subjected to an unfair immigration
				related employment practice;
											(III)except as provided in subclause (IV), in
				the case of a person or entity previously subject to more than one order under
				this paragraph, to pay a civil penalty of not less than $8,000 and not more
				than $25,000 for each individual subjected to an unfair immigration related
				employment practice; and
											(IV)in the case of an unfair
				immigration-related employment practice described in subsection (a)(6) of this
				section, to pay a civil penalty of not less than $500 and not more than $5,000
				for each individual subjected to an unfair immigration related employment
				practice.
											;
								(C)in clause (vii) by striking
			 and at the end;
							(D)in clause (viii), by striking the period at
			 the end and inserting ; and; and
							(E)by adding at the end the following:
								
									(ix)(I)An order of the administrative law judge
				may not require the admission or reinstatement of an individual as a member of
				a union, or the hiring, reinstatement, or promotion of an individual as an
				employee, if such individual was refused admission, suspended, or expelled, or
				was refused employment or advancement or was suspended or discharged more
				likely that not, for any reason other than discrimination on account of
				citizenship status or national origin or in violation of this section.
										(II)On a claim in which an individual proves a
				violation under paragraph (a)(9) and a respondent demonstrates that the
				respondent would have taken the same action in the absence of the impermissible
				motivating factor, the administrative law judge may grant declaratory relief,
				injunctive relief (except as provided in clause (b)(2)), and attorney’s fees
				and costs demonstrated to be directly attributable only to the pursuit of a
				claim under paragraph (a)(9); and shall not award damages or issue an order
				requiring any admission, reinstatement, hiring, promotion, or payment,
				described in subparagraph
				(I).
										;
							(4)in subsection (l)(3), by inserting
			 and an additional $40,000,000 for each of fiscal years 2012 through
			 2014 before the period at the end; and
						(5)by adding at the end the following:
							
								(m)ReportsThe Secretary of Homeland Security shall
				make transactional data and citizenship status data related to the System
				available upon request by the Special Counsel.
								(n)Records
									(1)In generalEvery employer, employment agency, and
				labor organization subject to this section shall—
										(A)make and keep such records relevant to the
				determinations of whether unlawful employment practices have been or are being
				committed;
										(B)preserve such records for such periods;
				and
										(C)make reports from such records as
				prescribed by the Special Counsel, by regulation or order, after public
				hearing, as reasonable, necessary, or appropriate for the enforcement of this
				section.
										(2)CooperationThe Special Counsel may—
										(A)cooperate with State and local agencies
				charged with the administration of State fair employment practices laws;
										(B)with the consent of the agencies referred
				to in subparagraph (A), for the purpose of carrying out its functions and
				duties under this section, and within the limitation of funds appropriated
				specifically for such purpose—
											(i)engage in and contribute to the cost of
				research and other projects of mutual interest undertaken by such
				agencies;
											(ii)utilize the services of such agencies and
				their employees; and
											(iii)notwithstanding any other provision of law,
				pay by advance or reimbursement such agencies and their employees for services
				rendered to assist the Special Counsel in carrying out this section.
											(C)in furtherance of the cooperative efforts
				under this paragraph, enter into written agreements with such State or local
				agencies, which—
											(i)may include provisions under which the
				Special Counsel shall refrain from processing a charge in any cases or class of
				cases specified in such agreements or under which the Special Counsel shall
				relieve any person or class of persons in such State or locality from
				requirements imposed under this section; and
											(ii)shall be rescinded if the Special Counsel
				determines that the agreement no longer serves the interest of effective
				enforcement of this
				section.
											.
						(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply to violations occurring on or after such date.
					177.Immigration enforcement support by the
			 Internal Revenue Service and the Social Security Administration
					(a)Increase in penalty on employer failing To
			 file correct information returnsSection 6721 of the Internal Revenue Code
			 of 1986 (relating to failure to file correct information returns) is
			 amended—
						(1)in subsection (a)(1)—
							(A)by striking $100 and
			 inserting $200; and
							(B)by striking $1,500,000 and
			 inserting $2,000,000;
							(2)in subsection (b)(1)—
							(A)in subparagraph (A), by striking $30
			 in lieu of $100 and inserting $60 in lieu of $200;
			 and
							(B)in subparagraph (B), by striking
			 $250,000 and inserting $300,000;
							(3)in subsection (b)(2)—
							(A)in subparagraph (A), by striking $60
			 in lieu of $100 and inserting $120 in lieu of $200;
			 and
							(B)in subparagraph (B), by striking
			 $500,000 and inserting $600,000;
							(4)in subsection (d)—
							(A)in the subsection heading, by striking
			 $5,000,000 and inserting
			 $2,000,000;
							(B)in paragraph (1)(B), by striking
			 $75,000 for $250,000 and inserting
			 $100,000 for $300,000;
							(C)in paragraph (1)(C), by striking
			 $200,000 for $500,000 and
			 inserting $200,000 for $600,000;
			 and
							(D)in paragraph (2)(A), by striking
			 $5,000,000 and inserting $2,000,000; and
							(5)in subsection (e)—
							(A)in paragraph (2)—
								(i)in the matter preceding subparagraph (A),
			 by striking $250 and inserting $400;
								(ii)in subparagraph (C)(i), by striking
			 $25,000 and inserting $100,000; and
								(iii)in subparagraph (C)(ii), by striking
			 $100,000 and inserting $400,000; and
								(B)in paragraph (3)(A), by striking
			 $1,500,000 and inserting $2,000,000.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to failures occurring after the date of the
			 enactment of this Act.
					178.Enhanced Verification System
					(a)Right To review and correct system
			 informationThe Secretary, in
			 consultation with the Commissioner of Social Security, shall establish—
						(1)procedures to permit an individual—
							(A)to verify the individual’s eligibility for
			 employment in the United States before obtaining or changing employment;
							(B)to view the individual’s own records in the
			 Enhanced Verification System in order to ensure the accuracy of such records;
			 and
							(C)to correct or update the information used
			 by the System regarding the individual by electronic means, to the greatest
			 extent practicable; and
							(2)procedures for establishing an Enhanced
			 Verification System under subsection (b) through which an individual who has
			 viewed the individual’s own record may electronically—
							(A)block the use of the individual’s Social
			 Security number under the System; and
							(B)remove such block in order to—
								(i)prevent the fraudulent or other misuse of a
			 Social Security account number;
								(ii)prevent employer misuse of the
			 system;
								(iii)protect privacy; and
								(iv)limit erroneous nonconfirmations during
			 employment verification.
								(b)Enhanced Verification System
						(1)In generalThe Secretary, in consultation with the
			 Commissioner of Social Security, shall establish a voluntary self-verification
			 system to allow an individual to submit biometric information, verify the
			 individual’s own record, and to block and unblock the use of the individual’s
			 Social Security number in order to prevent the fraudulent or other misuse of
			 the individual’s Social Security number during employment verification, to
			 prevent employer misuse of the system, to protect privacy, and to limit
			 erroneous non-confirmations during employment verification.
						(2)Voluntary enrollmentAn individual may enroll in the Enhanced
			 Verification System on a voluntary basis.
						(3)Electronic accessThe Secretary shall establish procedures
			 allowing individuals to use a Personal Identification Number (PIN) or other
			 biographic information to authenticate the individual’s identity and to block
			 and unblock the individual’s Social Security number electronically.
						(4)Use of enhanced verification system receipt
			 for purpose of employment verificationThe Secretary shall establish procedures to
			 allow an individual who has authenticated the individual’s identity and
			 unblocked the individual’s Social Security number to receive a single –use code
			 as a receipt indicating that the individual is work authorized and has
			 self-verified, and procedures to allow the individual to use the single-use
			 code in place of the identity and eligibility documents described in this
			 section.
						(5)Expedited review processThe Secretary shall establish an expedited
			 review process to allow an individual who has authenticated the individual’s
			 identity and unblocked the individual’s Social Security number immediately to
			 correct user or system errors which result in an erroneous non-confirmation of
			 work eligibility.
						(6)Reports
							(A)System assessmentNot later than 3 months after the end of
			 the third and fourth years in which the programs are in effect, the Secretary
			 shall submit reports to the Committee on
			 the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of
			 Representatives on the Enhanced Verification System
			 that—
								(i)assesses the degree of fraudulent attesting
			 of United States citizenship;
								(ii)assesses the benefits of the Enhanced
			 Verification System to employers and the degree to which it assists in the
			 enforcement of section 274A of the Immigration and Nationality Act;
								(iii)assesses the benefits of the Enhanced
			 Verification System to individuals and the degree to which they prevent misuse
			 of the System and erroneous non-confirmations during employment
			 verification;
								(iv)determines whether the Enhanced
			 Verification System reduces discrimination during the employment verification
			 process;
								(v)assesses the degree to which the Enhanced
			 Verification System protects employee civil liberties and privacy; and
								(vi)includes recommendations on whether the
			 Enhanced Verification System should be continued or modified.
								(B)Report on expansionNot later than July 1, 2016, the Secretary
			 shall submit a report shall to the committees referred to in subparagraph (A)
			 that—
								(i)evaluates whether the problems identified
			 by the reports submitted under subparagraph (A) have been substantially
			 resolved; and
								(ii)describes the actions to be taken by the
			 Secretary before requiring any individual to participate in the Enhanced
			 Verification System.
								(7)Limitation on Use of the Confirmation
			 System and Any Related SystemsNotwithstanding any other provision of law,
			 nothing in this section may be construed to permit any department, bureau, or
			 other agency of the United States Government to utilize any information,
			 database, or other records assembled under this section for any other purpose
			 other than as provided for under the Enhanced Verification System.
						179.Authorization of appropriations
					(a)Department of Homeland
			 SecurityThere are authorized
			 to be appropriated to the Department such sums as may be necessary to carry out
			 this subtitle, and the amendments made by this subtitle, including the
			 following:
						(1)In each of the 5 years beginning on the
			 date of the enactment of this Act, the appropriations necessary to increase to
			 a level not less than 4500, by the end of such five-year period, the total
			 number of personnel of the Department of Homeland Security assigned exclusively
			 or principally to an office or offices in U.S. Citizenship and Immigration
			 Services and U.S. Immigration and Customs Enforcement (and consistent with the
			 missions of such agencies), dedicated to administering the System, and
			 monitoring and enforcing compliance with sections 274A, 274B, and 274C of the
			 Immigration and Nationality Act (8 U.S.C. 1324a, 1324b, and 1324c), including
			 compliance with the requirements of the System. These personnel shall perform
			 compliance and monitoring functions, including the following:
							(A)Verify Employment Identification Numbers of
			 employers participating in the System.
							(B)Verify compliance of employers
			 participating in the System with the requirements for participation that are
			 prescribed by the Secretary.
							(C)Monitor the System for multiple uses of
			 Social Security numbers and immigration identification numbers that could
			 indicate identity theft or fraud.
							(D)Monitor the System to identify
			 discriminatory or unfair practices.
							(E)Monitor the System to identify employers
			 who are not using the system properly, including employers who fail to make
			 available appropriate records with respect to their queries and any notices of
			 confirmation, nonconfirmation, or further action.
							(F)Identify instances where employees allege
			 that an employer violated their privacy, civil or labor rights, or misused the
			 System, and create procedures for employees to report such allegations.
							(G)Analyze and audit the use of the System and
			 the data obtained through the System to identify fraud trends, including fraud
			 trends across industries, geographical areas, or employer size.
							(H)Analyze and audit the use of the System and
			 the data obtained through the System to develop compliance tools as necessary
			 to respond to changing patterns of fraud.
							(I)Provide employers with additional training
			 and other information on the proper use of the System, including but not
			 limited to privacy training and employee rights.
							(J)Perform threshold evaluation of cases for
			 referral to the Special Counsel for Unfair Immigration-Related Employment
			 Practices or the Equal Employment Opportunity Commission, and other officials
			 or agencies with responsibility for enforcing anti-discrimination, civil
			 rights, privacy or worker protection laws, as may be appropriate.
							(K)Any other compliance and monitoring
			 activities that, in the Secretary's judgment, are necessary to ensure the
			 functioning of the System.
							(L)Investigate identity theft and fraud
			 detected through the System and undertake the necessary enforcement or referral
			 actions.
							(M)Investigate use of or access to fraudulent
			 documents and undertake the necessary enforcement actions.
							(N)Perform any other investigations that, in
			 the Secretary's judgment, are necessary to ensure the lawful functioning of the
			 System, and undertake any enforcement actions necessary as a result of these
			 investigations.
							(2)The appropriations necessary to acquire,
			 install and maintain technological equipment necessary to support the
			 functioning of the System and the connectivity between U.S. Citizenship and
			 Immigration Services and U.S. Immigration and Customs Enforcement, Department
			 of Justice, and other agencies or officials with respect to the sharing of
			 information to support the System and related immigration enforcement
			 actions.
						(3)The appropriations necessary to establish a
			 robust redress process for employees who wish to appeal contested
			 nonconfirmations to ensure the accuracy and fairness of the System.
						(4)The appropriations necessary to provide a
			 means by which individuals may access their own employment authorization data
			 to ensure its accuracy independent of their employer.
						(5)The appropriations necessary to establish a
			 Joint Employment Fraud Task Force to promote employer compliance with the
			 system and ensure a coordinated response to noncompliance.
						(6)The appropriations necessary for the Office
			 for Civil Rights and Civil Liberties and the Office of Privacy to perform their
			 responsibilities as they relate to the System.
						(7)The appropriations necessary to make grants
			 to states to support them in assisting the federal government in carrying out
			 the provisions of this subtitle.
						(b)Social Security
			 AdministrationThere are
			 authorized to be appropriated to the Social Security Administration such sums
			 as may be necessary to carry out its responsibilities under this subtitle,
			 including section 177.
					(c)Department of JusticeThere are authorized to be appropriated to
			 the Department of Justice such sums as may be necessary to carry out its
			 responsibilities under this subtitle, including enforcing compliance with
			 section 274B of the Act, as amended by section 176 of this Act.
					(d)Department of StateThere are authorized to be appropriated to
			 the Department of State such sums as may be necessary to carry out its
			 responsibilities under this subtitle.
					
	
		IIImmigration
			 Enforcement and Reform
			ABorder
			 Enforcement
				IAdditional Assets
			 and Resources
					201.Effective date
			 triggers
						(a)In
			 generalNotwithstanding any effective date provision or any other
			 law, the status of an alien in lawful prospective immigrant status may not be
			 adjusted to the status of an alien lawfully admitted for permanent residence
			 under section 112 unless—
							(1)the Secretary has
			 submitted a written certification to the President and Congress that the
			 measures described in subsection (b) are established, funded, and operational;
			 and
							(2)the Attorney
			 General has submitted a written certification to the President and Congress
			 that each of the measures described in subsection (c) are established, funded,
			 and operational.
							(b)Measures by
			 Department of Homeland SecurityThe measures described in this
			 subsection are established, funded, and operational if—
							(1)U.S. Immigration
			 and Customs Enforcement has—
								(A)employed not
			 fewer than 6,410 agents to investigate violations of criminal law,
			 including—
									(i)document and
			 benefit fraud; and
									(ii)the cross-border
			 smuggling of aliens, firearms, narcotics, and other contraband;
									(B)employed not
			 fewer than 185 worksite enforcement auditors to support a worksite enforcement
			 strategy that prioritizes developing cases against employers committing serious
			 violations;
								(C)created and
			 staffed an Immigration Benefit and Document Fraud Task Force in each field
			 office headed by a Special Agent in Charge;
								(D)established a
			 nationwide plan, with benchmarks, to dramatically increase the nationwide
			 enrollment in an alternatives to detention program that utilizes
			 community-based nonprofit organizations; and
								(E)implemented civil
			 detention standards with which each facility detaining immigrants is required
			 to comply;
								(2)U.S. Customs and
			 Border Protection has—
								(A)employed not
			 fewer than 21,000 United States Border Patrol agents who have been trained and
			 have reported for duty, including additional agents who conduct inspections for
			 drugs, contraband, and immigrants who are unlawfully present at ports of entry
			 in the United States;
								(B)employed not
			 fewer than 21,500 officers who have been trained and have reported for duty at
			 the Office of Field Operations;
								(C)deployed 7
			 unmanned aircraft systems;
								(D)deployed remote
			 video surveillance systems at 300 sites;
								(E)acquired 200
			 scope trucks; and
								(F)acquired 56
			 mobile surveillance systems; and
								(3)the Secretary has
			 received and is processing and adjudicating applications under title I in a
			 timely manner, including conducting all necessary background and security
			 checks required under such title.
							(c)Measures by
			 Department of JusticeThe measures described in this subsection
			 are established, funded, and operational if the Department of Justice
			 has—
							(1)employed not
			 fewer than 150 Assistant United States Attorneys who prosecute criminal
			 violations at the border; and
							(2)employed not
			 fewer than 275 immigration judges and appropriate support staff.
							202.Customs and
			 border protection personnel
						(a)Staff
			 enhancements
							(1)Revisions to
			 fiscal year allocations and fundingTitle II of the Department of
			 Homeland Security Appropriations Act, 2010 (Public Law 111–83), is amended by
			 inserting Provided
			 further, That of the total amount provided, $40,000,000
			 shall be used to pay the salaries and related compensation for 250 additional
			 Customs and Border Protection officers and 25 associated support staff
			 personnel, who shall be devoted to new inspection lanes at new land ports of
			 entry on the Southwest border before the period at the end of the first
			 paragraph.
							(2)New
			 personnelIn addition to positions authorized before the date of
			 the enactment of this Act and any officer vacancies within U.S. Customs and
			 Border Protection on such date, the Secretary shall hire, train, and assign to
			 duty, not later than September 30, 2013—
								(A)2,500 full-time
			 Customs and Border Protection officers to serve on all primary, secondary,
			 incoming, and outgoing inspection lanes and enforcement teams at United States
			 land ports of entry on the Northern border;
								(B)2,500 full-time
			 Customs and Border Protection officers to serve on all primary, secondary,
			 incoming, and outgoing inspection lanes and enforcement teams at United States
			 land ports of entry on the Southern border; and
								(C)350 full-time
			 support staff for all United States ports of entry.
								(b)Waiver of FTE
			 limitationThe Secretary may waive any limitation on the number
			 of full-time equivalent personnel assigned to the Department to comply with
			 subsection (a).
						(c)Report to
			 Congress
							(1)Outbound
			 inspectionsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary shall submit a report that describes the
			 Department’s plans for ensuring the placement of sufficient U.S. Customs and
			 Border Protection officers on outbound inspections at all Southern border and
			 Northern border land ports of entry to—
								(A)the
			 Committee on the Judiciary of the
			 Senate;
								(B)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
								(C)the
			 Committee on the Judiciary of the House of
			 Representatives; and
								(D)the
			 Committee on Homeland Security of the House of
			 Representatives.
								(2)Agricultural
			 specialistsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary, in consultation with the Secretary of
			 Agriculture, shall submit a report to the committees set forth in paragraph (1)
			 that contains plans for ensuring the placement of sufficient agriculture
			 specialists at all Southern border and Northern border land ports of
			 entry.
							(d)Retention
			 incentive payments
							(1)Payments
			 authorizedSubject to paragraph (2), during the 6-year period
			 beginning on July 1, 2011, the Secretary may make incentive payments to
			 qualified U.S. Customs and Border Protection port of entry officers, to the
			 extent necessary to retain such officers.
							(2)Special rules
			 for incentive payments
								(A)In
			 generalEach payment made under paragraph (1)—
									(i)shall be paid to
			 each qualified employee, in a lump sum that does not exceed $10,000, at the end
			 of the fiscal year in which the employee is selected by the Secretary, or a
			 delegate of the Secretary, to receive such payment;
									(ii)may not be
			 limited solely to work performance, but may be based on criteria such
			 as—
										(I)comparative
			 salaries for law enforcement officers in other Federal agencies;
										(II)costs for
			 replacement and training of a new employee; and
										(III)volume of work
			 at the port of entry;
										(iii)shall be
			 contingent upon the selected employee signing an agreement, under penalty of
			 perjury, to continue serving as a United States Customs and Border Protection
			 officer at a land port of entry for at least 3 additional years; and
									(iv)shall be subject
			 to reimbursement if the employee fails to complete the 3-year service
			 requirement described in clause (iii) due to voluntary or involuntary
			 separation from service.
									(B)Limitations
									(i)Total
			 paymentsThe total payments under subparagraph (A) may not exceed
			 $55,000,000.
									(ii)Fiscal years
			 2012 through 2016In each of the fiscal years 2012 through 2016,
			 the Secretary may not make more than 500 incentive payments under this
			 subsection.
									(iii)EligibilityAny
			 employee who receives a retention incentive payment under this subsection in a
			 fiscal year shall not be eligible to receive another such payment until the
			 employee completes at least 2 years of service with the Department after
			 receiving such payment.
									203.Secure
			 communication; equipment; and grants for border personnel
						(a)Secure
			 communicationThe Secretary shall ensure that each U.S. Customs
			 and Border Protection officer is equipped with a secure 2-way communication and
			 satellite-enabled device, supported by system interoperability, which allows
			 such officers to communicate—
							(1)between ports of
			 entry and inspection stations; and
							(2)with other
			 Federal, State, local, and tribal law enforcement entities.
							(b)Border area
			 security initiative grant program
							(1)In
			 generalThe Secretary shall establish a grant program for the
			 purchase of detection equipment at land ports of entry and mobile, hand-held,
			 2-way communication devices for State and local law enforcement officers
			 serving on the Southern border or the Northern border.
							(2)Authorization
			 of appropriationsThere is authorized to be appropriated, for the
			 6-year period beginning on October 1, 2011, $30,000,000, which shall be used
			 for grants authorized under paragraph (1).
							204.Infrastructure
			 improvements and expansion of land ports of entry
						(a)Amendments to
			 American Recovery and Reinvestment Act of 2009Title VI of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended,
			 under the heading entitled Construction—
							(1)by striking
			 U.S. Customs and Border Protection owned; and
							(2)by inserting
			 Provided further, That $300,000,000 shall be used for
			 infrastructure improvements, expansion, and new construction (or reimbursement
			 for new construction costs incurred during fiscal years 2007 through 2012) of
			 high-volume ports of entry along the Northern border and the Southern border,
			 regardless of port ownership before the period at the end.
							(b)Effective
			 dateThe amendments made under subsection (a) shall take effect
			 as if included in the American Recovery and Reinvestment Act of 2009, as of the
			 date of the enactment of such Act.
						205.Additional
			 authorities for port of entry construction
						(a)In
			 generalIn order to aid in the enforcement of Federal customs,
			 immigration, and agriculture laws, the Commissioner of U.S. Customs and Border
			 Protection may—
							(1)design,
			 construct, and modify land ports of entry and other structures and facilities,
			 including living quarters for officers, agents, and personnel;
							(2)acquire, by
			 purchase, donation, exchange, or otherwise, land or any interest in land
			 determined to be necessary to carry out the Commissioner’s duties under this
			 section; and
							(3)construct
			 additional ports of entry along the Southern border and the Northern
			 border.
							(b)Consultation
							(1)Locations for
			 new ports of entryThe Secretary shall consult with the Secretary
			 of the Interior, the Secretary of Agriculture, the Secretary of State, the
			 International Boundary and Water Commission, the International Joint
			 Commission, and appropriate representatives of States, local governments,
			 Indian tribes (as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b)), and property owners to—
								(A)determine
			 locations for new ports of entry; and
								(B)minimize adverse
			 impacts from such ports on the environment, historic and cultural resources,
			 commerce, and quality of life for the communities and residents located near
			 such ports.
								(2)Savings
			 provisionNothing in this subsection may be construed—
								(A)to create any
			 right or liability of the parties described in paragraph (1);
								(B)to affect the
			 legality and validity of any determination under this Act by the Secretary;
			 or
								(C)to affect any
			 consultation requirement under any other law.
								206.Additional
			 increases in immigration enforcement personnel
						(a)Immigration and
			 customs enforcement investigatorsSection 5203 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;
			 118 Stat. 3734) is amended by striking 800 and inserting
			 1000.
						(b)Additional
			 personnelIn addition to the positions authorized under section
			 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004, as
			 amended by subsection (a), during each of the fiscal years 2012 through 2016,
			 the Secretary shall, subject to the availability of appropriations, increase by
			 not less than 50 the number of positions for personnel within the Department
			 assigned to investigate alien smuggling.
						(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of the fiscal years 2012
			 through 2016 to carry out this section.
						207.Additional
			 immigration court personnel
						(a)Department of
			 Justice
							(1)Litigation
			 attorneysIn each of the fiscal years 2012 through 2016, the
			 Attorney General, subject to the availability of appropriations for such
			 purpose, shall increase the number of positions for attorneys in the Office of
			 Immigration Litigation of the Department of Justice by not fewer than
			 50.
							(2)Immigration
			 judgesIn each of the fiscal years 2012 through 2016, the
			 Attorney General, subject to the availability of appropriations for such
			 purpose, shall—
								(A)increase the
			 number of full-time immigration judges by not fewer than 20, compared to the
			 number of such positions for which funds were made available during the
			 preceding fiscal year; and
								(B)increase the
			 number of personnel to support the immigration judges described in subparagraph
			 (A) by not fewer than 80, compared to the number of such positions for which
			 funds were made available during the preceding fiscal year.
								(3)Staff
			 attorneysIn each of fiscal years 2012 through 2016, the Attorney
			 General, subject to the availability of appropriations for such purpose, shall
			 increase by not fewer than 10—
								(A)the number of
			 positions for full-time staff attorneys in the Board of Immigration Appeals,
			 compared to the number of such positions for which funds were made available
			 during the preceding fiscal year; and
								(B)the number of
			 positions for personnel to support the staff attorneys described in
			 subparagraph (A), compared to the number of such positions for which funds were
			 made available during the preceding fiscal year.
								(4)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General for each of the fiscal years 2012 through 2016 such sums as
			 may be necessary to carry out this subsection, including hiring necessary
			 support staff.
							208.Improved
			 training for border security and immigration enforcement officersThe Secretary shall ensure that U.S. Customs
			 and Border Protection agents, U.S. Border Patrol agents, U.S. Immigration and
			 Customs Enforcement agents, and Agricultural Inspectors stationed within 100
			 miles of any land or marine border of the United States or at any United States
			 port of entry receive appropriate training, which shall be prepared in
			 collaboration with the Office for Civil Rights and Civil Liberties, in—
						(1)identifying and
			 detecting fraudulent travel documents;
						(2)protecting the
			 civil, constitutional, and privacy rights of individuals, including the rights
			 of detained persons;
						(3)limitations on
			 the use of force, including lethal force, against individuals apprehended or
			 encountered while on duty; and
						(4)screening,
			 identifying, and addressing vulnerable populations, including children, victims
			 of crime and human trafficking, and individuals fleeing persecution or
			 torture.
						209.Inventory of
			 assets and personnel
						(a)InventoryThe
			 Secretary shall compile an inventory of—
							(1)the assets,
			 equipment, supplies, and other physical resources dedicated to border security
			 and enforcement as of the date of the enactment of this Act; and
							(2)the personnel and
			 other human resources dedicated to border security and enforcement as of the
			 date of the enactment of this Act.
							(b)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall submit the inventory required under subsection (a) to—
							(1)the
			 Committee on the Judiciary of the
			 Senate;
							(2)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
							(3)the
			 Committee on the Judiciary of the House of
			 Representatives;
							(4)the
			 Committee on Homeland Security of the House of
			 Representatives; and
							(5)the
			 Committee on Oversight and Government Reform of
			 the House of Representatives.
							210.U.S. Customs
			 and Border Protection assets
						(a)Personal
			 equipment
							(1)Body
			 armorThe Secretary shall ensure that each border patrol
			 agent—
								(A)is issued
			 high-quality body armor that is appropriate for the climate and risks faced by
			 the agent;
								(B)is permitted to
			 select body armor from among a variety of approved brands and styles;
								(C)is strongly
			 encouraged to wear such body armor whenever practicable; and
								(D)is issued
			 replacement body armor not less frequently than once every 5 years.
								(2)WeaponsThe
			 Secretary shall ensure that—
								(A)border patrol
			 agents are equipped with weapons that are reliable and effective to protect
			 themselves, their fellow agents, and innocent third parties from the threats
			 posed by armed criminals; and
								(B)all agents are
			 authorized to carry weapons that are suited to the potential threats that they
			 face.
								(3)UniformsThe
			 Secretary shall ensure that all agents are provided, at no cost to such
			 agents—
								(A)all necessary
			 uniform items, including outerwear suited to the climate, footwear, belts,
			 holsters, and personal protective equipment; and
								(B)replacement
			 uniform items when such items become worn or unserviceable or no longer fit
			 properly.
								(b)Helicopters and
			 power boats
							(1)HelicoptersThe
			 Secretary shall—
								(A)conduct a review
			 of the helicopters needed by the Border Patrol;
								(B)acquire
			 additional helicopters for the Border Patrol if the Secretary determines that
			 the existing number of helicopters is insufficient; and
								(C)ensure that
			 appropriate types of helicopters are procured for the various missions being
			 performed.
								(2)Power
			 boatsThe Secretary shall—
								(A)conduct a review
			 of the power boats needed by the Border Patrol;
								(B)acquire
			 additional power boats for the Border Patrol if the Secretary determines that
			 the existing number of power boats is insufficient; and
								(C)ensure that
			 appropriate types of power boats are procured for the waterways in which they
			 are used and the mission requirements.
								(3)Use and
			 trainingThe Secretary shall—
								(A)establish a
			 standard policy on the use of the helicopters and power boats procured under
			 this subsection; and
								(B)implement
			 training programs for the Border Patrol agents who use such assets, including
			 safe operating procedures and rescue operations.
								(c)Motor
			 vehicles
							(1)QuantityThe
			 Secretary shall—
								(A)conduct a review
			 of the motor vehicles needed by the Border Patrol;
								(B)acquire
			 additional, appropriate motor vehicles for the Border Patrol if the Secretary
			 determines that the existing number of motor vehicles is insufficient;
			 and
								(C)ensure that there
			 are sufficient numbers and types of other motor vehicles to support the mission
			 of the Border Patrol.
								(2)FeaturesAll
			 motor vehicles purchased for the Border Patrol shall—
								(A)be appropriate
			 for the mission of the Border Patrol; and
								(B)have a panic
			 button and a global positioning system device that is activated solely in
			 emergency situations to track the location of agents in distress.
								(d)Electronic
			 equipment
							(1)Portable
			 computersThe Secretary shall ensure that each police-type motor
			 vehicle in the fleet of the Border Patrol—
								(A)is equipped with
			 a portable computer with access to all necessary law enforcement databases;
			 and
								(B)is otherwise
			 suited to the unique operational requirements of the Border Patrol.
								(2)Radio
			 equipmentThe Secretary shall augment the radio communications
			 system of the Border Patrol so that—
								(A)all law
			 enforcement personnel working in each area where Border Patrol operations are
			 conducted have clear and encrypted 2-way radio communication capabilities at
			 all times; and
								(B)each portable
			 communications device is equipped with a panic button and a global positioning
			 system device that is activated solely in emergency situations to track the
			 location of agents in distress.
								(3)Handheld global
			 positioning system devicesIf the Secretary determines that each
			 member of a class of Border Patrol agents need a handheld global positioning
			 system device to effectively and safely carry out his or her duties, the
			 Secretary shall ensure that each such agent is issued such device for
			 navigational purposes.
							(4)Night vision
			 equipmentThe Secretary shall ensure that sufficient quantities
			 of state-of-the-art night vision equipment are procured and maintained to
			 enable each Border Patrol agent working during the hours of darkness to be
			 equipped with a portable night vision device.
							(e)AppropriationsThere
			 are authorized to be appropriated to the Secretary such sums as may be
			 necessary for each of fiscal years 2012 through 2016 to carry out this
			 section.
						211.Technological
			 assets and programs
						(a)AcquisitionSubject
			 to the availability of appropriations for such purpose, the Secretary shall
			 procure additional unmanned aerial systems, aircrafts, cameras, poles, ground
			 sensors, and other technologies necessary to achieve effective control of the
			 land and maritime borders of the United States.
						(b)Unmanned
			 aircraft and associated infrastructureThe Secretary shall
			 acquire and maintain unmanned aerial systems for use on the border, including
			 related equipment such as—
							(1)additional
			 sensors;
							(2)critical
			 spares;
							(3)satellite command
			 and control; and
							(4)other necessary
			 equipment for operational support.
							(c)Privacy and
			 civil liberties assessmentsThe Secretary, in consultation with
			 the Attorney General, shall conduct a privacy impact assessment and a civil
			 liberties impact assessment before deploying new technologies acquired under
			 this subsections (a) and (b).
						(d)Authorization
			 of appropriations
							(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 such sums as may be necessary for each of the fiscal years 2012 through 2016 to
			 carry out subsections (a) and (b).
							(2)Availability of
			 fundsAmounts appropriated pursuant to paragraph (1) shall remain
			 available until expended.
							(e)Surveillance
			 technologies programs
							(1)Aerial
			 surveillance program
								(A)In
			 generalIn conjunction with the border surveillance plan
			 developed under section 5201 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (8 U.S.C. 1701 note) and subject to the availability of
			 appropriations for such purpose, the Secretary shall fully integrate and
			 utilize aerial surveillance technologies, including unmanned aerial systems,
			 that the Secretary determines to be necessary to enhance the security of the
			 Northern border and the Southern border.
								(B)Assessment and
			 consultation requirementsThe Secretary shall—
									(i)consider current
			 and proposed aerial surveillance technologies;
									(ii)assess the
			 feasibility and advisability of utilizing such technologies to address border
			 threats, including an assessment of the technologies considered best suited to
			 address respective threats;
									(iii)consult with
			 the Secretary of Defense regarding any technologies or equipment which the
			 Secretary may deploy along a border of the United States;
									(iv)consult with the
			 Administrator of the Federal Aviation Administration regarding safety, airspace
			 coordination and regulation, and any other issues necessary for implementation
			 of the program;
									(v)consult with the
			 Secretary of State with respect to any foreign policy or international law
			 implications relating to the implementation or conduct of the program;
			 and
									(vi)conduct a
			 privacy impact assessment and civil liberties impact assessment before the
			 deployment of the new technologies acquired under this paragraph.
									(C)Evaluation of
			 technologiesThe aerial surveillance program authorized under
			 this paragraph shall include the use of a variety of aerial surveillance
			 technologies in a variety of topographies and areas, including populated and
			 unpopulated areas located on or near the international border of the United
			 States, to evaluate, for a range of circumstances—
									(i)the
			 significance of previous experiences with such technologies in border security
			 or critical infrastructure protection;
									(ii)the cost and
			 effectiveness of various technologies for border security, including varying
			 levels of technical complexity; and
									(iii)liability,
			 safety, civil liberties, and privacy concerns relating to the utilization of
			 such technologies for border security.
									(D)Additional
			 reviewsIn accordance with sections 222 and 705 of the Homeland
			 Security Act of 2002 (6 U.S.C. 142 and 345), the Chief Privacy Officer and the
			 Officer for Civil Rights and Civil Liberties shall conduct additional reviews,
			 as necessary.
								(E)Continued use
			 of aerial surveillance technologiesThe Secretary may continue
			 the operation of aerial surveillance technologies in use on the date of the
			 enactment of this Act while assessing the effectiveness of the utilization of
			 such technologies.
								(F)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of the fiscal years 2012 through 2016 to
			 carry out this paragraph.
								(2)Integrated and
			 automated surveillance program
								(A)Requirement for
			 programSubject to the availability of appropriations, the
			 Secretary shall establish a program to procure additional unmanned aerial
			 systems, cameras, poles, sensors, satellites, radar coverage, and other
			 technologies necessary—
									(i)to
			 achieve effective control of the Northern border and the Southern border;
			 and
									(ii)to
			 establish a security perimeter (to be known as a virtual fence)
			 along the Northern border and the Southern border to provide a barrier to
			 unauthorized immigration.
									(B)Program
			 componentsIn carrying out the program authorized under this
			 paragraph, the Secretary, to the maximum extent feasible, shall—
									(i)utilize
			 integrated technologies that function cohesively in an automated
			 fashion;
									(ii)use a standard
			 process to collect, catalog, and report intrusion and response data collected
			 under the program;
									(iii)ensure that
			 future surveillance technology investments and upgrades for the program can be
			 integrated with existing systems;
									(iv)develop and
			 apply performance measures to evaluate whether the program is providing desired
			 results by increasing response effectiveness in monitoring and detecting
			 unauthorized intrusions along the Northern border and the Southern
			 border;
									(v)develop plans, in
			 accordance with relevant environmental laws, to streamline site selection, site
			 validation, and environmental assessment processes to minimize delays of
			 installing surveillance technology infrastructure;
									(vi)develop
			 standards to expand the shared use of existing private and governmental
			 structures to install remote surveillance technology infrastructure to the
			 extent possible; and
									(vii)develop
			 standards to identify and deploy the use of nonpermanent or mobile surveillance
			 platforms that will increase the Secretary’s mobility and ability to identify
			 unauthorized border intrusions.
									(C)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of the fiscal years 2012 through 2016 to
			 carry out this paragraph.
								IIEnhanced
			 Coordination and Planning for Border Security
					216.Annual report
			 on improving North American security information exchange
						(a)Requirement for
			 reportsNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of State, in coordination with
			 the Secretary and the heads of other appropriate Federal agencies, shall submit
			 a report to Congress that describes the progress made during the most recent
			 12-month period in improving the effectiveness with which information relating
			 to North American security is exchanged between the Governments of the United
			 States, of Canada, and of Mexico.
						(b)Contents
							(1)Security
			 clearances and document integrityEach report submitted under
			 subsection (a) shall describe the development of common enrollment, security,
			 technical, and biometric standards for the issuance, authentication,
			 validation, and repudiation of secure documents, including—
								(A)technical and
			 biometric standards based on best practices and consistent with international
			 standards for the issuance, authentication, validation, and repudiation of
			 travel documents, including—
									(i)passports;
									(ii)visas;
			 and
									(iii)permanent
			 resident cards;
									(B)the joint efforts
			 of the United States, Canada, and Mexico to encourage foreign governments to
			 enact laws that—
									(i)combat alien
			 smuggling and trafficking; and
									(ii)forbid the use
			 and manufacture of fraudulent travel documents; and
									(C)efforts made to
			 ensure that other countries meet proper travel document standards and are
			 committed to travel document verification before the nationals of such
			 countries travel internationally, including travel to the United States.
								(2)Immigration and
			 visa managementEach report submitted under subsection (a) shall
			 describe the progress made in sharing information regarding high-risk
			 individuals who attempt to enter the United States, Canada, or Mexico,
			 including—
								(A)implementing the
			 Statement of Mutual Understanding on Information Sharing, signed by Canada and
			 the United States in February 2003; and
								(B)identifying and
			 analyzing trends related to immigration fraud, including asylum and document
			 fraud.
								(3)Visa policy
			 coordination and immigration securityEach report submitted under
			 subsection (a) shall describe the progress made by the United States, Canada,
			 and Mexico to enhance North American security by cooperating on visa policy and
			 identifying best practices regarding immigration security, including—
								(A)enhancing
			 consultation among officials who issue visas at the consulates or embassies of
			 the United States, of Canada, or of Mexico, or throughout the world to share
			 information, trends, and best practices on visa flows;
								(B)comparing the
			 procedures and policies of the United States and Canada related to visitor visa
			 processing, including—
									(i)application
			 process;
									(ii)interview
			 policy;
									(iii)general
			 screening procedures;
									(iv)visa
			 validity;
									(v)quality control
			 measures; and
									(vi)access to appeal
			 or review;
									(C)exploring methods
			 for the United States, Canada, and Mexico to waive visa requirements for
			 nationals and citizens of the same foreign countries;
								(D)developing and
			 implementing an immigration security strategy for North America that utilizes a
			 common security perimeter by enhancing technical assistance for programs and
			 systems to support advance automated reporting and risk targeting of
			 international passengers;
								(E)real-time sharing
			 of information on lost and stolen passports among immigration or law
			 enforcement officials of the United States, Canada, and Mexico; and
								(F)collecting 10
			 fingerprints from each individual who applies for a visa.
								(4)North american
			 visitor overstay programEach report submitted under subsection
			 (a) shall describe the progress made by the United States and Canada in
			 implementing parallel entry-exit tracking systems that—
								(A)respect the
			 privacy laws of both countries; and
								(B)share information
			 regarding third country nationals who have overstayed their period of
			 authorized admission in the United States or Canada.
								(5)Terrorist watch
			 listsEach report submitted under subsection (a) shall describe
			 the capacity of the United States to combat terrorism through the coordination
			 of counterterrorism efforts, including—
								(A)developing and
			 implementing bilateral agreements between Canada and the United States and
			 between Mexico and the United States—
									(i)to
			 govern the sharing of terrorist watch list data; and
									(ii)to
			 comprehensively enumerate the uses of such data by the governments of each
			 country;
									(B)establishing
			 appropriate linkages among Canada, Mexico, and the United States Terrorist
			 Screening Center;
								(C)establishing a
			 multilateral watch list mechanism that would facilitate direct coordination
			 between the country that identifies individuals on a watch list and the country
			 that owns such list, including procedures that satisfy security concerns,
			 comply with privacy laws, and are consistent with the other laws of each
			 participating country; and
								(D)establishing
			 transparent standards and processes that enable innocent individuals to remove
			 their names from a watch list.
								(6)Money
			 laundering, currency smuggling, and alien smugglingEach report
			 submitted under subsection (a) shall describe improvements made in information
			 sharing and law enforcement cooperation in combating organized crime,
			 including—
								(A)combating
			 currency smuggling, money laundering, alien smuggling, and trafficking in
			 alcohol, firearms, and explosives;
								(B)determining the
			 feasibility of formulating a firearms trafficking action plan between Mexico
			 and the United States;
								(C)developing a
			 joint threat assessment on organized crime between Canada and the United
			 States;
								(D)determining the
			 feasibility of formulating a joint threat assessment on organized crime between
			 Mexico and the United States;
								(E)developing
			 mechanisms to exchange information on findings, seizures, and capture of
			 individuals transporting undeclared currency; and
								(F)developing and
			 implementing a plan to combat the transnational threat of illegal drug
			 trafficking.
								(7)Law enforcement
			 cooperationEach report submitted under subsection (a) shall
			 describe enhancements in law enforcement cooperation among the United States,
			 Canada, and Mexico, including—
								(A)enhanced
			 technical assistance for the development and maintenance of a national database
			 built upon identified best practices to identify suspected criminals or
			 terrorists;
								(B)the feasibility
			 of establishing law enforcement teams that include personnel from the United
			 States and Mexico; and
								(C)the appropriate
			 procedures for such multinational teams.
								217.Cooperation
			 with the Government of Mexico
						(a)Cooperation
			 regarding border securityThe Secretary of State, in cooperation
			 with the Secretary and representatives of Federal, State, and local law
			 enforcement agencies that are involved in border security and immigration
			 enforcement efforts, shall work with appropriate officials of the Government of
			 Mexico to improve coordination between the United States and Mexico in—
							(1)improving border
			 security along the international border between the United States and
			 Mexico;
							(2)reducing human
			 trafficking and smuggling between the United States and Mexico;
							(3)reducing drug
			 trafficking and smuggling between the United States and Mexico;
							(4)reducing gang
			 membership in the United States and Mexico;
							(5)reducing violence
			 against women in the United States and Mexico; and
							(6)reducing other
			 violence and criminal activity.
							(b)Cooperation
			 regarding education on immigration lawsThe Secretary of State,
			 in cooperation with other appropriate Federal officials, shall work with
			 appropriate officials of the Government of Mexico to educate citizens and
			 nationals of Mexico regarding their eligibility for nonimmigrant status in the
			 United States to ensure that such citizens and nationals are not exploited
			 while working in the United States.
						(c)Cooperation
			 regarding circular migrationThe Secretary of State, in
			 cooperation with the Secretary of Labor and other appropriate Federal
			 officials, shall work with appropriate officials of the Government of Mexico to
			 encourage circular migration of citizens and nationals of Mexico,
			 including—
							(1)assisting in the
			 development of economic opportunities; and
							(2)providing job
			 training for such citizens and nationals.
							(d)Consultation
			 requirementThe Secretary, in cooperation with State and local
			 government officials in the United States, shall cooperate with their
			 counterparts in Mexico to enhance border security structures along the
			 international border between the United States and Mexico, as authorized by
			 this title, by—
							(1)soliciting the
			 views of affected communities;
							(2)lessening
			 tensions; and
							(3)fostering greater
			 understanding and stronger cooperation on border security structures and other
			 important security issues of mutual concern.
							(e)Annual
			 reportNot later than 180 days after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of State shall submit a report
			 to Congress that describes the actions taken by the United States and Mexico
			 pursuant to this section.
						218.Expansion of
			 commerce security programs
						(a)Customs-trade
			 partnership against terrorism
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Commissioner, U.S. Customs and Border Protection, in
			 consultation with the Secretary, shall develop a plan to expand the programs of
			 the Customs-Trade Partnership Against Terrorism established pursuant to section
			 211 of the SAFE Port Act (6 U.S.C. 961), including adding additional personnel
			 for such programs along the Northern border and the Southern border.
							(2)C-TPAT
			 programsThe programs referred to in paragraph (1)
			 include—
								(A)the Business
			 Anti-Smuggling Coalition;
								(B)the Carrier
			 Initiative Program;
								(C)the Americas
			 Counter Smuggling Initiative;
								(D)the Container
			 Security Initiative established pursuant to section 205 of the SAFE Port Act (6
			 U.S.C. 945);
								(E)the Free and
			 Secure Trade Initiative; and
								(F)other industry
			 partnership programs administered by the Commissioner.
								(b)Demonstration
			 programsNot later than 180 days after the date of the enactment
			 of this Act, the Commissioner shall—
							(1)implement, on a
			 demonstration basis, a Customs-Trade Partnership Against Terrorism program,
			 which has been successfully implemented along the Northern border and the
			 Southern border; and
							(2)establish a
			 demonstration program to develop a cooperative trade security system to improve
			 supply chain security.
							219.Northern
			 Border and Southern Border Drug Prosecution Initiative
						(a)Reimbursement
			 to State and local prosecutors for prosecuting federally initiated drug
			 casesSubject to the availability of appropriations, the Attorney
			 General shall reimburse State and county prosecutors located in States along
			 the Northern border or the Southern border for prosecuting federally initiated
			 and referred drug cases.
						(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of the fiscal years 2012 through 2016 to
			 carry out subsection (a).
						220.Border Relief
			 Grant Program
						(a)Grants
			 authorized
							(1)In
			 generalThe Attorney General may award grants, on a competitive
			 basis, to—
								(A)eligible law
			 enforcement agencies or a coalition of such agencies, including sheriff’s
			 offices, police departments, and tribal police departments; and
								(B)institutions of
			 higher education that provide assistance to law enforcement agencies in
			 counties described in subparagraph (A) or (B) of subsection (e)(1) to provide
			 the resources described in subsection (b)(4).
								(2)PriorityIn
			 awarding grants for the uses described in paragraphs (1) through (3) of
			 subsection (b), the Attorney General shall give priority to law enforcement
			 agencies—
								(A)located in a
			 county that is within 100 miles from the Northern border or the Southern
			 border; and
								(B)that are in
			 compliance with Federal and State racial profiling laws and guidelines.
								(3)DurationGrants
			 awarded under this section may not exceed 2 years.
							(4)Subsequent
			 grantsA grantee desiring continued grant funding after the
			 expiration of the initial grant shall reapply for such funding.
							(5)ProhibitionThe
			 Attorney General may not award a grant under this section to any applicant that
			 is under investigation for a violation of Federal or State racial profiling
			 laws or guidelines.
							(b)Use of
			 fundsGrants awarded under this section may only be used to
			 provide—
							(1)additional
			 resources for eligible law enforcement agencies to address drug-related
			 criminal activity;
							(2)training and
			 technical assistance related to—
								(A)narcotics-related
			 kidnaping negotiation and rescue tactics;
								(B)intelligence and
			 information sharing on drug trafficking organizations; and
								(C)the interdiction
			 of narcotics, weapons, and illegal drug proceeds;
								(3)resources to
			 combat criminal activities along the Northern border and the Southern border
			 by—
								(A)obtaining,
			 upgrading, or maintaining equipment;
								(B)hiring additional
			 personnel;
								(C)reimbursing
			 operational expenditures, including overtime and transportation costs;
			 and
								(D)providing other
			 assistance necessary to address drug-related criminal activity;
								(4)resources to
			 facilitate information sharing and collaboration by—
								(A)establishing,
			 maintaining, or enhancing multi-jurisdictional intelligence gathering and
			 sharing activities;
								(B)facilitating
			 regional crime prevention and reduction efforts; and
								(C)strengthening
			 partnerships between Federal, State, tribal, and local law enforcement
			 agencies; and
								(5)resources to
			 enhance jails, community corrections, and detention operations by—
								(A)improving the
			 administration and operations of correction functions related to reducing and
			 preventing criminal narcotics activity;
								(B)improving access
			 to intelligence and collaboration between law enforcement and correctional
			 system personnel;
								(C)reducing the
			 recidivism rates of drug offenders; and
								(D)hiring detention,
			 probation, parole, and other corrections personnel for implementation of the
			 efforts described in this paragraph.
								(c)Application
							(1)In
			 generalEach eligible law enforcement agency or coalition of such
			 agencies seeking a grant under this section shall submit an application to the
			 Attorney General at such time, in such manner, and accompanied by such
			 information as the Attorney General may reasonably require.
							(2)ContentsEach
			 application submitted under paragraph (1) shall—
								(A)describe the
			 activities for which assistance under this section is sought;
								(B)disclose whether
			 the applicant has been investigated for, or convicted of, a violation of
			 Federal or State racial profiling laws; and
								(C)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with this section.
								(d)Monitoring and
			 oversight
							(1)In
			 generalEach grantee under this section shall submit a report to
			 the Attorney General that documents the use of grant funds received under this
			 section, including an assessment of their utility in—
								(A)protecting border
			 community safety;
								(B)preventing
			 smuggling activities; and
								(C)apprehending
			 persons involved in violence and organized crime.
								(2)Use of
			 informationThe Attorney General shall analyze the information
			 contained in the reports submitted under paragraph (1) to determine whether the
			 grantee—
								(A)used grant funds
			 appropriately; and
								(B)should be
			 considered for a renewal grant.
								(e)DefinitionsIn
			 this section:
							(1)Eligible law
			 enforcement agencyThe term eligible law enforcement
			 agency means a State, tribal, or local law enforcement agency, including
			 a community corrections agency and any agency that employs prosecutors,
			 probation officers, or parole officers, which is located or performs duties
			 in—
								(A)a county that is
			 not more than 100 miles from a United States border with Mexico;
								(B)a county that is
			 not more than 100 miles from a United States border with Canada; or
								(C)a jurisdiction
			 that has been designated by the Director of the Office of Drug Control Policy
			 as a High Intensity Drug Trafficking Area.
								(2)High intensity
			 drug trafficking areaThe term High Intensity Drug
			 Trafficking Area means any jurisdiction so designated by the National
			 Drug Control Program under section 707 of the Office of National Drug Control
			 Policy Reauthorization Act of 1998 (21 U.S.C. 1706).
							(f)Assessment and
			 reportThe Attorney General shall submit a biannual report to the
			 Committee on the Judiciary of the
			 Senate and the Committee on
			 the Judiciary of the House of Representatives that
			 assesses—
							(1)the success of
			 the grant program established under this section in combating and reducing
			 drug-trafficking and drug-related criminal activity;
							(2)the
			 cost-effectiveness of the program; and
							(3)the future value
			 and viability of the program.
							(g)Authorization
			 of appropriations
							(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of the fiscal years 2012 through 2016 to carry out this section.
							(2)Allocation of
			 authorized fundsOf the amounts appropriated pursuant to
			 paragraph (1)—
								(A)not more than 33
			 percent may be set aside for High Intensity Drug Trafficking Areas; and
								(B)not more than 30
			 percent may be used for activities described in paragraphs (2) and (5) of
			 subsection (b).
								(3)Supplement not
			 supplantAmounts appropriated for grants pursuant to paragraph
			 (1) shall be used to supplement, and not to supplant, other State, tribal, and
			 local public funds obligated for the purposes described in subsection
			 (b).
							221.Report on
			 deaths and strategy study
						(a)In
			 generalThe Commissioner of U.S. Customs and Border Protection
			 shall—
							(1)collect
			 statistics relating to deaths occurring at the Southern border,
			 including—
								(A)the causes of the
			 deaths; and
								(B)the total number
			 of deaths;
								(2)publish the
			 statistics collected under paragraph (1) on a quarterly basis; and
							(3)not later than 1
			 year after the date of the enactment of this Act, and annually thereafter,
			 submit a report to the Secretary that—
								(A)analyzes trends
			 with respect to the statistics collected under paragraph (1) during the
			 preceding year; and
								(B)recommends
			 actions to reduce and prevent the deaths described in paragraph (1)(B).
								(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of the fiscal years 2012 through 2016 to
			 carry out this section.
						222.Immigration
			 and United States-Mexico Border Enforcement Commission
						(a)Establishment
			 of Commission
							(1)In
			 generalThere is established an independent commission to be
			 known as the Immigration and United States-Mexico Border Enforcement Commission
			 (referred to in this section as the Commission).
							(2)PurposesThe
			 purposes of the Commission are—
								(A)to study the
			 overall enforcement strategies, programs, and policies of Federal agencies
			 along the Southern border, including the Department, the Department of Justice,
			 and other relevant agencies;
								(B)to strengthen
			 relations and collaboration between communities in the border regions and the
			 Department, the Department of Justice, and other Federal agencies that carry
			 out such strategies, programs, and policies;
								(C)to ensure that
			 the strategies, programs, and policies of Federal agencies along the Southern
			 border and the agents and employees charged to implement such strategies,
			 programs, and policies protect the due process, civil, and human rights of all
			 individuals and communities at and near the Southern border; and
								(D)to make
			 recommendations to the President and Congress with respect to such strategies,
			 programs, and policies.
								(3)Membership
								(A)In
			 generalThe Commission shall be composed of 16 voting members and
			 2 nonvoting members.
								(B)Appointment of
			 voting membersThe Governors of the States of California, New
			 Mexico, Arizona, and Texas shall each appoint 4 voting members to the
			 Commission, of whom—
									(i)1
			 shall be a local elected official from the State’s border region;
									(ii)1
			 shall be a local law enforcement official from the State’s border region;
			 and
									(iii)2
			 shall be from the State’s communities of academia, religious leaders, civic
			 leaders or community leaders.
									(C)Appointment of
			 nonvoting membersThe Secretary and the Attorney General shall
			 each appoint 1 nonvoting member to the Commission.
								(4)Qualifications
								(A)In
			 generalMembers of the Commission shall be—
									(i)individuals with
			 expertise in migration, border enforcement and protection, civil and human
			 rights, community relations, cross-border trade and commerce, or other
			 pertinent qualifications or experience; and
									(ii)representative
			 of a broad cross section of perspectives from the region along the Southern
			 border.
									(B)Political
			 affiliationNot more than 2 members of the Commission appointed
			 by each Governor under paragraph (3)(B) may be members of the same political
			 party.
								(C)Nongovernmental
			 appointeesAn individual appointed as a voting member to the
			 Commission may not be an officer or employee of the Federal Government.
								(5)Deadline for
			 appointmentAll members of the Commission shall be appointed not
			 later than 6 months after the date of the enactment of this Act. If any member
			 of the Commission described in paragraph (3)(A) is not appointed by such date,
			 the Commission shall carry out its duties under this section without the
			 participation of such member.
							(6)Term of
			 serviceMembers of the Commission shall be appointed for terms
			 lasting not longer than the shorter of—
								(A)3 years;
			 or
								(B)the life of the
			 Commission.
								(7)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made.
							(8)Meetings
								(A)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
								(B)Subsequent
			 meetingsAfter its initial meeting, the Commission shall meet
			 upon the call of the Chairman or a majority of its members.
								(C)OutreachThe
			 Commission shall formulate and implement an effective outreach strategy to
			 border communities.
								(9)QuorumNine
			 members of the Commission shall constitute a quorum.
							(10)Chair and vice
			 chairThe voting members of the Commission shall elect a Chairman
			 and Vice Chairman from among its members, who shall serve in such capacities
			 for the life of the Commission or until removed by the majority vote of a
			 quorum.
							(11)StructureThe
			 Commission shall have a Federal, regional, and local review structure, divided
			 into 2 subcommittees, of which—
								(A)1 shall focus on
			 border technology, equipment, and infrastructure; and
								(B)1 shall focus on
			 border and immigration enforcement policies and programs.
								(b)DutiesThe
			 Commission shall review, examine, and make recommendations regarding
			 immigration and border enforcement policies, strategies, and programs,
			 including recommendations regarding—
							(1)the compliance of
			 the Department and other immigration and border-related agencies with existing
			 laws and regulations;
							(2)the extent to
			 which agency policies and practices protect the civil rights of migrants and
			 border community residents, including policies and practices relating to
			 engagement, detention, apprehension, use of force, definition and use of
			 reasonable suspicion and probable cause, and racial profiling;
							(3)the frequency,
			 adequacy, and effectiveness of human and civil rights training of border
			 enforcement personnel and others from Federal agencies who have contact with
			 the public near the Southern border;
							(4)the extent to
			 which—
								(A)the complaint
			 process is transparent and accessible to the public;
								(B)investigations
			 are opened as necessary and are effectively pursued; and
								(C)complaints are
			 resolved in a timely and transparent manner;
								(5)the effectiveness
			 and capacity of agency oversight, accountability, and management, including
			 prevention and disciplinary policies involving use of force, abuse,
			 malfeasance, corruption, and illegal activity;
							(6)the effect of
			 operations, technology, and enforcement infrastructure along the Southern
			 border on the—
								(A)environment;
								(B)cross border
			 traffic and commerce;
								(C)privacy rights
			 and other civil liberties; and
								(D)the quality of
			 life of border communities;
								(7)the extent to
			 which State and local law enforcement engage in the enforcement of Federal
			 immigration law;
							(8)the extent of
			 compliance with due process standards and equal protection of the law for
			 immigrants and other individuals at and near the Southern border;
							(9)whether border
			 policies and agencies are accomplishing their stated goals; and
							(10)any other
			 matters regarding immigration and border enforcement policies, strategies, and
			 programs that the Commission determines to be appropriate.
							(c)Powers of
			 commission
							(1)Hearings and
			 evidenceThe Commission and any subcommittee or member of the
			 Commission authorized by the Commission may, for the purpose of carrying out
			 this title—
								(A)hold hearings,
			 sit and act, take testimony, receive evidence, and administer oaths; and
								(B)request the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, and documents, as the Commission or
			 such authorized subcommittee or member determines to be advisable.
								(2)Recommendations
								(A)In
			 generalThe Commission may make recommendations to the Secretary
			 on the disposition of cases and the discipline of personnel under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
								(B)ResponseNot
			 later than 180 days after receipt a report from the Commission, the Secretary
			 shall issue a response that describes how the Department, the Department of
			 Justice, and the Department of Defense have addressed the recommendations
			 included in such report.
								(3)ContractingThe
			 Commission may enter into contracts to enable the Commission to discharge its
			 duties under this title.
							(4)Information
			 from federal agencies
								(A)In
			 generalUpon request made by the Chairman, the chairman of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission, the Commission may secure information,
			 suggestions, estimates, and statistics for the purposes of this title directly
			 from any executive department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality of the Federal Government, which
			 shall, to the extent authorized by law, furnish such information, suggestions,
			 estimates, and statistics directly to the Commission.
								(B)Receipt,
			 handling, storage, and disseminationInformation may only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff in accordance with all applicable statutes, regulations, and
			 Executive orders.
								(5)Assistance from
			 federal agencies
								(A)General
			 services administrationThe Administrator of General Services
			 shall provide, on a reimbursable basis, administrative support to the
			 Commission and other services required for the performance of the Commission’s
			 functions.
								(B)Other
			 departments and agenciesIn addition to the assistance described
			 in paragraph (1), Federal departments and agencies may provide the Commission
			 with such services, funds, facilities, staff, and other support services as may
			 be authorized by law.
								(6)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
							(d)Compensation
							(1)In
			 generalMembers of the Commission shall serve without pay.
							(2)Reimbursement
			 of expensesAll members of the Commission shall be reimbursed for
			 reasonable travel expenses and subsistence, and other reasonable and necessary
			 expenses incurred by them in the performance of their duties.
							(e)TrainingThe
			 Commission shall establish a process and criteria by which Commission members
			 receive orientation and training on human, constitutional, and civil
			 rights.
						(f)ReportNot
			 later than 2 years after the date of the meeting called pursuant to subsection
			 (a)(8)(A), the Commission shall submit a report to the President and Congress
			 that contains—
							(1)findings with
			 respect to the duties of the Commission;
							(2)recommendations
			 regarding border and immigration enforcement policies, strategies, and
			 programs;
							(3)suggestions for
			 the implementation of the Commission’s recommendations;
							(4)a recommendation
			 as to whether the Commission should continue to operate after the sunset date
			 set forth in subsection (h); and
							(5)if continued
			 operations are recommended under paragraph (4), a description of the purposes
			 and duties recommended to be carried out by the Commission after the sunset
			 date set forth in subsection (h).
							(g)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of the fiscal years 2012 through 2014 to
			 carry out this section.
						(h)SunsetUnless
			 the Commission is authorized by Congress to continue operations after such
			 date, the Commission shall terminate on the date that is 60 days after the date
			 on which the Commission submits the report described in subsection (f).
						223.Preemption
						(a)In
			 generalExcept as provided in subsections (b) and (c), this Act
			 preempts any State or local law, licensing requirement, or other standard,
			 requirement, action or instrument that—
							(1)discriminates
			 among persons on the basis of immigration status; or
							(2)imposes any
			 sanction or liability—
								(A)on any person
			 based on his or her immigration status;
								(B)on any person or
			 entity based on the immigration status of its clients, employees, tenants, or
			 other associates; or
								(C)based on a
			 violation or alleged violation of immigration law.
								(b)Effect of
			 convictionNotwithstanding subsection (a)(2)(C), a State or
			 political subdivision of a State may take account of a Federal conviction for
			 an immigration-related crime in the same manner as any other Federal criminal
			 conviction.
						(c)LimitationNothing
			 in this Act may be construed to preempt—
							(1)State or local
			 discrimination based on immigration status if such discrimination is explicitly
			 authorized by Federal law; or
							(2)State or local
			 citizenship requirements for voting, jury service, elective office, or other
			 important governmental positions, to the extent such requirements comply with
			 the Constitution of the United States.
							(d)Defined
			 termIn this section, the term immigration status
			 refers to a person’s—
							(1)actual or
			 perceived present or previous visa classification, refugee status, temporary
			 protected status, status as an immigrant lawfully admitted for permanent
			 residence, lawful presence, work authorization, or other classification or
			 category authorized under this Act; and
							(2)lack of any
			 status referred to in paragraph (1).
							224.Inherent
			 authoritySection 287(g) (8
			 U.S.C. 1357(g)) is amended by striking paragraph (10) and inserting the
			 following:
						
							(10)Except as provided in sections 103(a)(10),
				103(a)(11), 242(c), and 274(c), or an agreement under this subsection, the
				authority to investigate, identify, apprehend, arrest, or detain persons for
				any violation of this Act or any regulation issued pursuant to this Act—
								(A)is
				restricted to immigration officers and employees of the Department of Homeland
				Security; and
								(B)is
				subject to the specific limitations set forth in this Act.
								(11)(A)Not later than 60 days
				after the end of each fiscal year, the Secretary of Homeland Security
				shall—
									(i)review the compliance of the State or
				local government with the terms of each agreement under this subsection;
				and
									(ii)prepare a written report that
				contains the results of the compliance review and any recommendations to
				improve compliance with such agreement.
									(B)Not later than 120 days after date on
				which recommendations are issued under subparagraph (A)(ii), the Secretary
				shall—
									(i)review the implementation of such
				recommendations; and
									(ii)inform the State or local government
				of any unresolved recommendations.
									(C)If 1 or more of the recommendations
				issued under subparagraph (A)(ii) remain unresolved at the time of the
				subsequent annual compliance review, the Secretary shall immediately terminate
				the State or local government’s agreement under this
				subsection.
								.
					225.Border
			 protection strategy
						(a)In
			 generalNot later than July 1, 2012, the Secretary, the Secretary
			 of the Interior, the Secretary of Agriculture, the Secretary of Defense, and
			 the Secretary of Commerce, in consultation with State, tribal, and local
			 government officials, shall jointly develop and submit to Congress a border
			 protection strategy for the Northern border and the Southern border.
						(b)Elements of the
			 strategyThe strategy developed under subsection (a) shall
			 include—
							(1)a comparative
			 analysis of the levels of border security, based on auditable and verifiable
			 data, achievable through alternative tactical infrastructure and other security
			 measures, including an assessment of—
								(A)pedestrian
			 fencing;
								(B)vehicle barriers,
			 especially in the vicinity of existing or planned roads;
								(C)additional Border
			 Patrol agents;
								(D)efficacy of
			 natural barriers and open space in response to unauthorized or unlawful border
			 crossing;
								(E)fielding of
			 advanced remote sensing and information integration technology, including the
			 use of—
									(i)unmanned aerial
			 vehicles;
									(ii)other advanced
			 technologies and systems developed and employed, or under development, for
			 tactical surveillance, multisource information integration, and response
			 analysis in difficult terrain and under adverse environmental
			 conditions;
									(F)regional, urban,
			 and rural variation in border security methodologies, including the
			 incorporation of natural barriers;
								(G)enhanced
			 cooperation with, and assistance to, intelligence, security, and law
			 enforcement agencies in Canada and Mexico in detecting, reporting, analyzing,
			 and successfully responding to unauthorized or unlawful border crossings from
			 or into Canada or Mexico; and
								(H)removal of
			 obstructive nonnative vegetation;
								(2)a comprehensive
			 analysis of cost and other impacts of security measures assessed in paragraph
			 (1), including an assessment of—
								(A)land acquisition
			 costs, including related litigation and other costs;
								(B)construction
			 costs, including labor and material costs;
								(C)maintenance costs
			 for the next 25 years;
								(D)contractor
			 costs;
								(E)management and
			 overhead costs;
								(F)the impacts on
			 wildlife, wildlife habitat, natural communities, and functioning cross-border
			 wildlife migration corridors and hydrology (including water quantity, quality,
			 and natural hydrologic flows) on Federal, State, tribal, local government, and
			 private lands along the Northern border and the Southern border; and
								(G)the costs of
			 fully mitigating the adverse impacts to Federal, State, tribal, local, and
			 private lands, waters (including water quality, quantity, and hydrological
			 flows), wildlife, and wildlife habitats, including, if such action is possible,
			 the full costs of the replacement or restoration of severed wildlife migration
			 corridors with protected corridors of equivalent biological functionality, as
			 determined by each Secretary concerned, in consultation with appropriate
			 authorities of State, tribal, and local governments and appropriate authorities
			 of the Government of Canada and the Government of Mexico;
								(3)a comprehensive
			 compilation of the fiscal investments in acquiring or managing Federal, State,
			 tribal, local, and private lands and waters in the vicinity of, or ecologically
			 related to, the land borders of the United States that have been acquired or
			 managed in whole or in part for conservation purposes (including the creation
			 or management of protected wildlife migration corridors) in—
								(A)units of the
			 National Park System;
								(B)National Forest
			 System land;
								(C)land under the
			 jurisdiction of the Bureau of Land Management;
								(D)land under the
			 jurisdiction of the United States Fish and Wildlife Service;
								(E)other relevant
			 land under the jurisdiction of the Department of the Interior or the Department
			 of Agriculture;
								(F)land under the
			 jurisdiction of the Department of Defense or any military department;
								(G)land under the
			 jurisdiction of the Department of Commerce;
								(H)tribal
			 lands;
								(I)State and private
			 lands; and
								(J)lands within
			 Canada or Mexico; and
								(4)recommendations
			 for strategic border security management based on—
								(A)comparative
			 security described in paragraph (1);
								(B)the cost-benefit
			 analysis described in paragraph (2); and
								(C)the protection of
			 investments in the lands specified in paragraph (3).
								(c)Training
							(1)Required
			 trainingThe Secretary, in cooperation with the Secretary
			 concerned, shall provide—
								(A)natural resource
			 protection training for U.S. Customs and Border Protection agents or other
			 Federal personnel assigned to plan or oversee the construction or operation of
			 border security tactical infrastructure or to patrol land along or in the
			 vicinity of a land border of the United States; and
								(B)cultural resource
			 training for U.S. Customs and Border Protection agents and other Federal
			 personnel assigned to plan or oversee the construction or operation of border
			 security tactical infrastructure or to patrol tribal lands.
								(2)Additional
			 considerationsIn developing and providing training under
			 paragraph (1)(A), the Secretary shall coordinate with the Secretary concerned
			 and the relevant tribal government to ensure that such training—
								(A)is appropriate to
			 the mission of the relevant agency; and
								(B)is focused on
			 achieving border security objectives while avoiding or minimizing the adverse
			 impact on natural and cultural resources resulting from border security
			 tactical infrastructure, operations, or other activities.
								(d)Defined
			 termIn this section, the term Secretary concerned
			 means—
							(1)the Secretary of
			 Agriculture, with respect to land under the jurisdiction of the Secretary of
			 Agriculture;
							(2)the Secretary of
			 the Interior, with respect to land under the jurisdiction of the Secretary of
			 the Interior;
							(3)the Secretary of
			 Defense, with respect to land under the jurisdiction of the Secretary of
			 Defense or the secretary of a military department; and
							(4)the Secretary of
			 Commerce, with respect to land under the jurisdiction of the Secretary of
			 Commerce.
							226.Border
			 communities liaison office
						(a)EstablishmentThe
			 Secretary shall establish, in consultation with the Office of Civil Rights and
			 Civil Liberties, a Border Communities Liaison Office in every Border Patrol
			 sector on the Southern border or the Northern border.
						(b)PurposeThe
			 purpose of the Border Communities Liaison Office shall be—
							(1)to foster and
			 institutionalize consultation with border communities;
							(2)to consult with
			 border communities on—
								(A)agency policies,
			 directives, and laws;
								(B)agency strategies
			 and strategy development; and
								(C)agency services
			 and operational issues;
								(3)to receive
			 assessments on agency performance from border communities; and
							(4)to receive
			 complaints regarding agency performance and agent conduct.
							(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary in each of the fiscal years 2012 through 2016 to carry
			 out this section.
						227.Authorization
			 of appropriations
						(a)In
			 generalIn addition to any funds otherwise available, there are
			 authorized to be appropriated such sums as may be necessary for the fiscal
			 years 2012 through 2016 to carry out this part.
						(b)International
			 agreementsAmounts appropriated pursuant to subsection (a) may be
			 used to implement projects that are authorized under this part and are
			 described in—
							(1)the Declaration
			 on Embracing Technology and Cooperation to Promote the Secure and Efficient
			 Flow of People and Commerce across our Shared Border between the United States
			 and Mexico, agreed to March 22, 2002, Monterrey, Mexico; or
							(2)the Smart Border
			 Declaration between the United States and Canada, agreed to December 12, 2001,
			 Ottawa, Canada.
							BInterior
			 enforcement
				IPreventing
			 unauthorized entries and ensuring removal
					235.US–VISIT
			 System
						(a)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Secretary, in consultation with the heads of other appropriate
			 Federal agencies, shall submit to Congress a schedule for—
							(1)equipping all
			 ports of entry of the United States with the United States-Visitor and
			 Immigrant Status Indicator Technology system (referred to in this section as
			 US–VISIT) implemented under section 110 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a),
			 including all necessary changes to infrastructure at the ports of entry to
			 fully deploy US–VISIT;
							(2)developing and
			 deploying the exit component of US–VISIT at such ports of entry; and
							(3)making
			 interoperable all immigration screening systems operated by the
			 Secretary.
							(b)Visa exit
			 tracking systemNot later than 18 months after the date of the
			 enactment of this Act, the Secretary shall establish and deploy a system
			 capable of recording the departure of aliens admitted on temporary nonimmigrant
			 visas under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.)—
							(1)at designated
			 ports of entry; and
							(2)in coordination
			 with the Secretary of State, at designated United States consulates.
							236.Illegal entry
			 and reentry
						(a)Illegal
			 entrySection 275(b) (8
			 U.S.C. 1325(b)) is amended to read as follows:
							
								(b)Improper time
				or place; civil penaltiesAny alien older than 18 years of age
				who is apprehended while entering or attempting to enter, or knowingly crossing
				or attempting to cross the border to, the United States at a time or place that
				has not been designated as a lawful entry by immigration officers shall be
				subject to a civil penalty, in addition to any criminal or other civil
				penalties that may be imposed under any other provision of law, in an amount
				equal to—
									(1)not less than
				$250 or more than $500 for each such entry or attempted entry; or
									(2)twice the amount
				specified in paragraph (1), if the alien had previously been subject to a civil
				penalty under this
				subsection.
									.
						(b)Illegal
			 reentrySection 276 (8 U.S.C.
			 1326) is amended to read as follows:
							
								276.Reentry of
				removed aliens
									(a)Reentry after
				removalAny alien who has been denied admission, excluded,
				deported, or removed, or who has departed the United States while an order of
				exclusion, deportation, or removal is outstanding, and subsequently enters,
				attempts to enter, crosses the border to, attempts to cross the border to, or
				is at any time found in the United States, shall be fined under title 18,
				United States Code, imprisoned not more than 2 years, or both.
									(b)Reentry of
				criminal offendersIn addition to the penalty provided in
				subsection (a), any alien described in that subsection—
										(1)whose removal was
				subsequent to a conviction for 3 or more misdemeanors involving drugs or crimes
				against the person, or a felony for which the alien was sentenced to a term of
				imprisonment of more than 12 months before such removal or departure, shall be
				fined under title 18, United States Code, imprisoned not more than 10 years, or
				both;
										(2)whose removal was
				subsequent to a conviction for a felony involving drugs or crimes against the
				person before such removal or departure for which the alien was sentenced to a
				term of imprisonment of not less than 30 months, shall be fined under such
				title 18, imprisoned not more than 10 years, or both;
										(3)who has been
				excluded from the United States pursuant to section 235(c) because the alien
				was excludable under section 212(a)(3)(B) or has been removed from the United
				States, and who thereafter, without the permission of the Attorney General,
				enters the United States, or attempts to do so, shall be fined under title 18,
				United States Code, and imprisoned for a period of 10 years, which sentence
				shall not run concurrently with any other sentence;
										(4)who was removed
				from the United States pursuant to section 241(a)(4)(B) and who thereafter,
				without the permission of the Attorney General, enters, attempts to enter, or
				is at any time found in, the United States (unless the Attorney General has
				expressly consented to such alien’s reentry) shall be fined under title 18,
				United States Code, imprisoned for not more than 10 years, or both;
										(5)whose removal was
				subsequent to a conviction for an aggravated felony before such removal or
				departure for which the alien was sentenced to a term of imprisonment of not
				less than 60 months, shall be fined under such title 18, imprisoned not more
				than 20 years, or both; or
										(6)was convicted for
				3 felonies before such removal or departure, shall be fined under such title
				18, imprisoned not more than 25 years, or both.
										(c)Proof of prior
				convictionsThe prior convictions described in subsection (b) are
				elements of the crimes described in that subsection. The penalties set forth in
				subsection (b) shall apply only in cases in which the conviction or convictions
				that form the basis for the additional penalty are—
										(1)alleged in the
				indictment or information; and
										(2)proven beyond a
				reasonable doubt at trial or admitted by the defendant.
										(d)Affirmative
				defensesIt shall be an affirmative defense to a violation of
				this section if—
										(1)the alien sought
				and received the express consent of the Secretary of Homeland Security to
				reapply for admission into the United States before the alleged violation
				occurred;
										(2)with respect to
				an alien previously denied admission and removed, the alien—
											(A)was not required
				to obtain such advance consent under this Act; and
											(B)had complied with
				all other laws and regulations governing the alien’s admission into the United
				States; or
											(3)the prior order
				of removal was based on charges filed against the alien before the alien
				reached 18 years of age.
										(e)Limitation on
				collateral attack on underlying removal orderIn a criminal
				proceeding under this section, an alien may not challenge the validity of the
				order described in subsection (a) or (b) unless the alien demonstrates
				that—
										(1)the alien
				exhausted any administrative remedies that may have been available to seek
				relief against the order;
										(2)the removal
				proceedings at which the order was issued improperly deprived the alien of the
				opportunity for judicial review; and
										(3)the entry of the
				order was fundamentally unfair.
										(f)Re-entry of
				alien removed prior to completion of term of imprisonmentAny
				alien removed pursuant to section 241(a)(4) who enters, attempts to enter,
				crosses the border to, attempts to cross the border to, or is at any time found
				in, the United States—
										(1)shall be
				incarcerated for the remainder of the sentence of imprisonment which was
				pending at the time of deportation without any reduction for parole or
				supervised release unless the alien affirmatively demonstrates that the
				Secretary of Homeland Security has expressly consented to the alien’s reentry
				or the alien is prima facie eligible for protection from removal; and
										(2)shall be subject
				to such other penalties relating to the reentry of removed aliens as may be
				available under this section or any other provision of law.
										(g)LimitationAn
				individual, acting without compensation or the expectation of compensation, is
				not aiding and abetting a violation of this section by—
										(1)providing, or
				attempting to provide, an alien with humanitarian assistance, including
				emergency medical care or food; or
										(2)transporting the
				alien to a location where such humanitarian assistance can be rendered without
				compensation or the expectation of
				compensation.
										.
						237.Deterring
			 aliens ordered removed from remaining in the United States
			 unlawfullySection
			 212(a)(9)(A) (8 U.S.C. 1182(a)(9)(A)) is amended—
						(1)in clause (i), by
			 striking seeks admission within 5 years of the date of such removal (or
			 within 20 years and inserting seeks admission not later than 5
			 years after the date of the alien’s removal (or not later than 20 years after
			 the alien’s removal; and
						(2)in clause (ii),
			 by striking seeks admission within 10 years of the date of such alien’s
			 departure or removal (or within 20 years of and inserting seeks
			 admission not later than 10 years after the date of the alien’s departure or
			 removal (or not later than 20 years after.
						238.Biometric
			 screeningSection 212 (8
			 U.S.C. 1182) is amended—
						(1)in subsection
			 (a)(7), by adding at the end the following:
							
								(C)Withholding
				informationExcept as provided in subsection (d)(2), any alien
				who, through his or her own fault, fails or has failed to comply with a lawful
				request for biometric information is
				inadmissible.
								;
				and
						(2)in subsection
			 (d), by inserting after paragraph (1) the following:
							
								(2)The Secretary may waive the
				application of subsection (a)(7)(C) for an individual alien or a class of
				aliens. A decision by the Secretary to grant or deny a waiver under this
				paragraph shall not be subject to
				review.
								.
						239.Encouraging
			 aliens to depart voluntarily
						(a)In
			 generalSection 240B (8 U.S.C. 1229c) is amended—
							(1)in subsection
			 (a)—
								(A)by amending
			 paragraph (1) to read as follows:
									
										(1)In
				generalIf an alien is not removable under paragraph (2)(A)(iii)
				or (4) of section 237(a)—
											(A)the Secretary of
				Homeland Security may permit the alien to voluntarily depart the United States
				at the alien’s own expense under this subsection instead of being subject to
				proceedings under section 240; or
											(B)the Attorney
				General may permit the alien to voluntarily depart the United States at the
				alien’s own expense under this subsection after the initiation of removal
				proceedings under section 240 and before the conclusion of such proceedings
				before an immigration
				judge.
											;
								(B)in paragraph (2),
			 by amending subparagraph (A) to read as follows:
									
										(A)In
				general
											(i)Instead of
				removalSubject to subparagraph (B), the Secretary of Homeland
				Security—
												(I)may not grant an
				alien permission to voluntarily depart the United States under paragraph (1)(A)
				for a period exceeding 180 days; and
												(II)may require such
				alien to post a voluntary departure bond, which shall be surrendered upon proof
				that the alien has departed the United States within the time specified in such
				bond.
												(ii)Before the
				conclusion of removal proceedings
												(I)LimitationThe
				Attorney General—
													(aa)may not grant an
				alien permission to voluntarily depart under paragraph (1)(B) for a period
				exceeding 90 days; and
													(bb)may only grant
				such permission after determining that the alien has the means to depart the
				United States and intends to do so.
													(II)Voluntary
				departure bondAn immigration judge may—
													(aa)require an alien
				permitted to voluntarily depart under paragraph (1)(B) to post a voluntary
				departure bond, in an amount necessary to ensure that the alien will depart,
				which shall be surrendered upon proof that the alien has departed the United
				States within the time specified in such bond; and
													(bb)waive the
				requirement to post a voluntary departure bond after determining that the alien
				has presented—
														(AA)compelling
				evidence that the posting of a bond will pose a serious financial hardship;
				and
														(BB)credible
				evidence that such a bond is unnecessary to guarantee timely
				departure.
														;
								(C)by striking
			 paragraph (3); and
								(D)by redesignating
			 paragraph (4) as paragraph (3);
								(2)by amending
			 subsection (c) to read as follows:
								
									(c)Conditions on
				voluntary departure
										(1)Voluntary
				departure agreementVoluntary departure under this section may
				only be granted as part of an affirmative agreement by the alien.
										(2)Concessions by
				the secretaryIn connection with the alien’s agreement to
				voluntarily depart under paragraph (1)(A), the Secretary of Homeland Security
				may reduce the period of inadmissibility under subparagraph (A) or (B)(i) of
				section 212(a)(9).
										(3)AdvisalsAgreements
				relating to voluntary departure granted during removal proceedings under
				section 240, or at the conclusion of such proceedings, shall be presented on
				the record before the immigration judge, who shall advise the alien of the
				consequences of a voluntary departure agreement, including the consequences of
				failing to comply with the agreement, before accepting such agreement.
										(4)Failure to
				comply with agreementIf an alien who has agreed to voluntarily
				depart under this section fails to depart the United States within the time
				allowed for voluntary departure or fails to comply with any other terms of the
				agreement (including failure to timely post any required bond), unless such
				noncompliance is through no fault of the alien, the alien is—
											(A)ineligible for
				the benefits of the agreement;
											(B)subject to the
				penalties described in subsection (d); and
											(C)subject to an
				alternate order of removal if voluntary departure was granted under subsection
				(a)(1)(B) or (b).
											(5)Voluntary
				departure period not affectedExcept as expressly agreed to by
				the Secretary of Homeland Security in writing before the expiration of the
				period allowed for voluntary departure, no motion, appeal, application,
				petition, or petition for review shall affect, reinstate, enjoin, delay, stay,
				or toll the alien’s obligation to depart from the United States during the
				period agreed to by the alien and the
				Secretary.
										;
							(3)by amending
			 subsection (d) to read as follows:
								
									(d)Penalties for
				failure to depart
										(1)Civil
				penaltyAn alien who is permitted to voluntarily depart under
				this section and fails to leave the United States during the period specified
				in the voluntary departure agreement or otherwise violates the terms of such
				agreement shall be liable for a civil penalty of $1,000. The voluntary
				departure order shall specify the amount of the penalty, which shall be
				acknowledged by the alien on the record.
										(2)Collection of
				penaltyIf the Secretary of Homeland Security establishes, by
				clear and convincing evidence, that the alien failed to leave the United States
				during the period specified in the voluntary departure agreement—
											(A)no further
				procedure will be necessary to establish the amount of the penalty;
											(B)the Secretary may
				collect the civil penalty at any time thereafter and by whatever means provided
				by law; and
											(C)the alien shall
				be ineligible for any benefits under this chapter until this civil penalty is
				paid.
											;
				and
							(4)by amending
			 subsection (e) to read as follows:
								
									(e)Eligibility
										(1)Prior grant of
				voluntary departureAn alien may not be permitted to voluntarily
				depart under this section if the Secretary of Homeland Security or the Attorney
				General previously permitted the alien to depart voluntarily under this section
				on or after the date of the enactment of the CIR Act of 2011.
										(2)RulemakingThe
				Secretary may promulgate regulations to limit eligibility or impose additional
				conditions for voluntary departure under subsection (a)(1)(A) for any class of
				aliens.
										.
							(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to all orders granting voluntary departure under section 240B of the
			 Immigration and Nationality Act (8 U.S.C. 1229c) made on or after the date that
			 is 180 days after the date of the enactment of this Act.
						240.Cancellation
			 of visasSection 222(g) (8
			 U.S.C. 1202(g)) is amended—
						(1)in paragraph (1),
			 by striking Attorney General, such visa and inserting
			 Secretary of Homeland Security, such visa and any other nonimmigrant
			 visa issued by the United States that is in the possession of the
			 alien; and
						(2)in paragraph
			 (2)(A), by striking (other than the visa described in paragraph (1))
			 issued in a consular office located in the country of the alien’s
			 nationality and inserting (other than a visa described in
			 paragraph (1)) issued in a consular office located in the country of the
			 alien’s nationality or foreign residence.
						241.Penalties
			 relating to vessels and aircraftSection 243(c) (8 U.S.C. 1253(c)) is
			 amended—
						(1)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
						(2)by striking
			 Commissioner each place such term appears and inserting
			 Secretary; and
						(3)in paragraph
			 (1)—
							(A)in subparagraph
			 (A), by striking $2,000 and inserting
			 $5,000;
							(B)in subparagraph
			 (B), by striking $5,000 and inserting $10,000;
			 and
							(C)by amending
			 paragraph (1)(C) to read as follows:
								
									(C)CompromiseThe
				Secretary of Homeland Security, in the Secretary’s unreviewable discretion and
				upon the receipt of a written request, may mitigate the monetary penalties
				required under this subsection for each alien stowaway to an amount equal to
				not less than $500, upon such terms that the Secretary determines to be
				appropriate.
									.
							242.Sanctions for
			 countries that delay or prevent repatriation of their citizens and
			 nationalsSec. 243(d) (8
			 U.S.C. 1253(d)) is amended—
						(1)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security ;
						(2)by inserting
			 or subsets of such visas after both,; and
						(3)by inserting
			 of State after Secretary the last place such term
			 appears.
						243.State Criminal
			 Alien Assistance Program
						(a)Authorization
			 of appropriationsSection
			 241(i)(5)(C) (8 U.S.C. 1231(i)(5)(C)) is amended by striking to carry
			 out this subsection and all that follows and inserting
			 $950,000,000 for each of the fiscal years 2012 through 2016 to carry out
			 this subsection..
						(b)Reimbursement
			 of States for indirect costs relating to the incarceration of unauthorized
			 aliensSection 501 of the Immigration Reform and Control Act of
			 1986 (8 U.S.C. 1365) is amended—
							(1)by striking
			 subsection (a) and inserting the following:
								
									(a)Reimbursement
				of StatesSubject to the amounts provided in advance in
				appropriation Acts, the Attorney General shall reimburse a State for—
										(1)the costs
				incurred by the State for the imprisonment of all unauthorized aliens convicted
				of a felony by such State; and
										(2)the indirect
				costs related to the imprisonments described in paragraph
				(1).
										;
				and
							(2)by striking
			 subsections (c) through (e) and inserting the following:
								
									(c)Allocation of
				reimbursementsReimbursements under this section shall be
				allocated in a manner that gives special consideration for any State that
				shares a border with Mexico or with Canada.
									(d)DefinitionsIn
				this section:
										(1)Indirect
				costsThe term indirect costs includes—
											(A)court costs,
				county attorney costs, detention costs, and criminal proceedings expenditures
				that do not involve going to trial;
											(B)indigent defense
				costs; and
											(C)unsupervised
				probation costs.
											(2)StateThe
				term State has the meaning given such term in section 101(a)(36)
				of the Immigration and Nationality Act (8 U.S.C. 1101(a)(36)).
										(e)Authorization
				of appropriationsThere are authorized to be appropriated
				$200,000,000 for each of the fiscal years 2012 through 2016 to carry out
				subsection
				(a)(2).
									.
							244.Procedures
			 regarding aliens apprehended by State and local law enforcement
			 officers
						(a)Issuance of
			 detainersSection 287(d) (8 U.S.C. 1357(d)) is amended to read as
			 follows:
							
								(d)Issuance of
				detainers
									(1)DeterminationAn
				authorized officer or employee of the Department of Homeland Security shall
				promptly determine whether or not to issue a detainer to detain an alien who is
				arrested by a Federal, State, or local law enforcement official for a violation
				of any law relating to controlled substances if the law enforcement
				official—
										(A)has reason to
				believe that the alien has not been lawfully admitted to the United States or
				is otherwise not lawfully present in the United States;
										(B)expeditiously
				informs such officer or employee of the arrest and of facts concerning the
				status of the alien; and
										(C)requests the
				Department of Homeland Security to determine whether or not to issue such
				detainer.
										(2)CustodyIf
				a detainer is issued pursuant to paragraph (1) and the alien is not otherwise
				detained by Federal, State, or local officials, the Secretary shall effectively
				and expeditiously take custody of the alien.
									(3)Data
				collectionThe Secretary of Homeland Security shall collect data
				regarding detainers issued under this subsection, including—
										(A)the criminal
				charge for which the individual was arrested or convicted;
										(B)the date on which
				the detainer was issued;
										(C)the basis for the
				issuance of the detainer;
										(D)the date on which
				the detainer was lifted;
										(E)the date on which
				a Federal or State criminal court or other government entity ordered the
				release of the individual;
										(F)the date on which
				the Department of Homeland Security took custody of the individual;
										(G)the perceived
				race, ethnicity, and country of origin of the individual against whom the
				detainer was issued;
										(H)the age of the
				individual;
										(I)whether the
				individual was a victim of, or a witness to, a crime;
										(J)the disposition
				of the criminal case against the individual;
										(K)the ultimate
				disposition of the immigration case, including whether the individual was
				determined to be a United States citizen;
										(L)the grounds of
				removal, if applicable, and any charges brought by the Secretary; and
										(M)the number of
				individuals removed after the Secretary took custody while any criminal matter
				was
				pending.
										.
						(b)RulemakingThe
			 Secretary shall issue regulations that require officers and employees of the
			 Department of Homeland Security—
							(1)to confirm,
			 before issuing a detainer—
								(A)the alienage of
			 the individual to be made subject to such detainer through lawfully obtained
			 information, including—
									(i)the
			 name of the individual;
									(ii)the date of
			 birth of the individual; or
									(iii)the
			 fingerprints of the individual;
									(B)whether the
			 individual is removable from the United States; and
								(C)that the
			 individual was not the victim of a crime or a witness to a crime; and
								(2)to provide notice
			 to the individual being detained, in the individual’s native language—
								(A)that a detainer
			 has been issued; and
								(B)the procedure for
			 challenging the detainer.
								245.Reform of
			 passport, visa, and immigration fraud offenses
						(a)Trafficking in
			 passportsSection 1541 of title 18, United States Code, is
			 amended to read as follows:
							
								1541.Trafficking
				in passports
									(a)Multiple
				passportsAny person who, during any period of 3 years or less,
				knowingly—
										(1)and without
				lawful authority produces, issues, or transfers 10 or more passports;
										(2)forges,
				counterfeits, alters, or falsely makes 10 or more passports;
										(3)secures,
				possesses, uses, receives, buys, sells, or distributes 10 or more passports,
				knowing the passports to be forged, counterfeited, altered, falsely made,
				stolen, procured by fraud, or produced or issued without lawful authority;
				or
										(4)completes, mails,
				prepares, presents, signs, or submits 10 or more applications for a United
				States passport, knowing the applications to contain any false statement or
				representation,
										shall be
				fined under this title, imprisoned not more than 20 years, or both.(b)Passport
				materialsAny person who knowingly and without lawful authority
				produces, buys, sells, possesses, or uses any official material (or counterfeit
				of any official material) used to make a passport, including any distinctive
				paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall
				be fined under this title, imprisoned not more than 20 years, or
				both.
									.
						(b)False statement
			 in an application for a passportSection 1542 of title 18, United
			 States Code, is amended to read as follows:
							
								1542.False
				statement in an application for a passport
									(a)In
				generalAny person who knowingly—
										(1)makes any false
				statement or representation in an application for a United States passport;
				or
										(2)mails, prepares,
				presents, or signs an application for a United States passport knowing the
				application to contain any false statement or representation,
										shall be
				fined under this title, imprisoned not more than 15 years, or both.(b)Venue
										(1)In
				generalAn offense under subsection (a) may be prosecuted in any
				district—
											(A)in which the
				false statement or representation was made or the application for a United
				States passport was prepared or signed; or
											(B)in which or to
				which the application was mailed or presented.
											(2)Acts occurring
				outside the united statesAn offense under subsection (a)
				involving an application for a United States passport prepared and adjudicated
				outside the United States may be prosecuted in the district in which the
				resultant passport was or would have been produced.
										(c)Savings
				clauseNothing in this section may be construed to limit the
				venue otherwise available under sections 3237 and
				3238.
									.
						(c)Forgery and
			 unlawful production of a passportSection 1543 of title 18,
			 United States Code, is amended to read as follows:
							
								1543.Forgery and
				unlawful production of a passport
									(a)ForgeryAny
				person who knowingly—
										(1)forges,
				counterfeits, alters, or falsely makes any passport; or
										(2)transfers any
				passport knowing it to be forged, counterfeited, altered, falsely made, stolen,
				or to have been produced or issued without lawful authority,
										shall be
				fined under this title, imprisoned not more than 15 years, or both.(b)Unlawful
				productionAny person who knowingly and without lawful
				authority—
										(1)produces, issues,
				authorizes, or verifies a passport in violation of the laws, regulations, or
				rules governing the issuance of the passport;
										(2)produces, issues,
				authorizes, or verifies a United States passport for or to any person knowing
				or in reckless disregard of the fact that such person is not entitled to
				receive a passport; or
										(3)transfers or
				furnishes a passport to any person for use by any person other than the person
				for whom the passport was issued or designed,
										shall be
				fined under this title, imprisoned not more than 15 years, or
				both..
						(d)Misuse of a
			 passportSection 1544 of title 18, United States Code, is amended
			 to read as follows:
							
								1544.Misuse of a
				passportAny person who
				knowingly—
									(1)uses any passport
				issued or designed for the use of another person;
									(2)uses any passport
				in violation of the conditions or restrictions contained in the passport, or in
				violation of the laws, regulations, or rules governing the issuance and use of
				the passport;
									(3)secures,
				possesses, uses, receives, buys, sells, or distributes any passport knowing it
				to be forged, counterfeited, altered, falsely made, procured by fraud, or
				produced or issued without lawful authority; or
									(4)violates the
				terms and conditions of any safe conduct duly obtained and issued under the
				authority of the United States,
									shall be
				fined under this title, imprisoned not more than 15 years, or
				both..
						(e)Schemes To
			 defraud aliensSection 1545 of title 18, United States Code, is
			 amended to read as follows:
							
								1545.Schemes To
				defraud aliens
									(a)In
				generalAny person who knowingly executes a scheme or artifice,
				in connection with any matter that is authorized by or arises under any Federal
				immigration law or any matter the offender claims or represents is authorized
				by or arises under any Federal immigration law, to—
										(1)defraud any
				person; or
										(2)obtain or receive
				money or anything else of value from any person by means of false or fraudulent
				pretenses, representations, or promises,
										shall be
				fined under this title, imprisoned not more than 15 years, or both.(b)MisrepresentationAny
				person who knowingly and falsely represents that such person is an attorney or
				an accredited representative (as that term is defined in section 1292.1 of
				title 8, Code of Federal Regulations (or any successor regulation)) in any
				matter arising under any Federal immigration law shall be fined under this
				title, imprisoned not more than 15 years, or
				both.
									.
						(f)Immigration and
			 visa fraudSection 1546 of title 18, United States Code, is
			 amended—
							(1)by amending the
			 section heading to read as follows:
								
									1546.Immigration
				and visa
				fraud
									;
							(2)by striking
			 subsections (b) and (c) and inserting the following:
								
									(b)TraffickingAny
				person who, during any period of 3 years or less, knowingly—
										(1)and without
				lawful authority produces, issues, or transfers 10 or more immigration
				documents;
										(2)forges,
				counterfeits, alters, or falsely makes 10 or more immigration documents;
										(3)secures,
				possesses, uses, buys, sells, or distributes 10 or more immigration documents,
				knowing the immigration documents to be forged, counterfeited, altered, stolen,
				falsely made, procured by fraud, or produced or issued without lawful
				authority; or
										(4)completes, mails,
				prepares, presents, signs, or submits 10 or more immigration documents knowing
				the documents to contain any materially false statement or
				representation,
										shall be
				fined under this title, imprisoned not more than 20 years, or both.(c)Immigration
				document materialsAny person who knowingly and without lawful
				authority produces, buys, sells, possesses, or uses any official material (or
				counterfeit of any official material) used to make immigration documents,
				including any distinctive paper, seal, hologram, image, text, symbol, stamp,
				engraving, or plate, shall be fined under this title, imprisoned not more than
				20 years, or both.
									(d)Employment
				documentsAny person who uses—
										(1)an identification
				document, knowing or having reason to know that the document is false or was
				not issued lawfully for the use of the possessor; or
										(2)a false
				attestation, for the purpose of satisfying a requirement under section 274A(b)
				of the Immigration and Nationality Act (8 U.S.C. 1324a(b)), shall be fined
				under this title, imprisoned not more than 1 year, or
				both.
										.
							(g)Alternative
			 imprisonment maximum for certain offensesSection 1547 of title
			 18, United States Code, is amended—
							(1)in the matter
			 preceding paragraph (1), by striking (other than an offense under
			 section 1545);
							(2)in paragraph (1),
			 by striking 15 and inserting 20; and
							(3)in paragraph (2),
			 by striking 20 and inserting 25.
							(h)Attempts,
			 conspiracies, jurisdiction, and definitionsChapter 75 of title
			 18, United States Code, is amended by adding after section 1547 the
			 following:
							
								1548.Attempts and
				conspiraciesAny person who
				attempts or conspires to violate any section of this chapter shall be punished
				in the same manner as a person who completed a violation of such
				section.
								1549.Additional
				jurisdiction
									(a)In
				generalAny person who commits an offense under this chapter
				within the special maritime and territorial jurisdiction of the United States
				shall be punished as provided under this chapter.
									(b)Extraterritorial
				jurisdictionAny person who commits an offense under this chapter
				outside the United States shall be punished as provided under this chapter
				if—
										(1)the offense
				involves a United States passport or immigration document (or any document
				purporting to be such a document) or any matter, right, or benefit arising
				under or authorized by any Federal immigration law;
										(2)the offense is in
				or affects foreign commerce;
										(3)the offense
				affects, jeopardizes, or poses a significant risk to the lawful administration
				of Federal immigration laws, or the national security of the United
				States;
										(4)the offense is
				committed to facilitate an act of international terrorism (as defined in
				section 2331) or a drug trafficking crime (as defined in section 929(a)(2))
				that affects or would affect the national security of the United States;
										(5)the offender is a
				national of the United States or an alien lawfully admitted for permanent
				residence (as those terms are defined in section 101(a) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a))); or
										(6)the offender is a
				stateless person whose habitual residence is in the United States.
										1550.Authorized
				law enforcement activitiesNothing in this chapter may be construed to
				prohibit—
									(1)any lawfully authorized investigative,
				protective, or intelligence activity of a law enforcement agency of the United
				States, a State, or a political subdivision of a State, or an intelligence
				agency of the United States; or
									(2)any activity authorized under title V of
				the Organized Crime Control Act of 1970 (Public Law 91–452; 84 Stat.
				933).
									.
						(i)Clerical
			 amendmentThe table of sections for chapter 75 of title 18,
			 United States Code, is amended to read as follows:
							
								
									Sec.
									1541. Trafficking in
				passports.
									1542. False statement in an
				application for a passport.
									1543. Forgery and unlawful
				production of a passport.
									1544. Misuse of a
				passport.
									1545. Schemes to defraud
				aliens.
									1546. Immigration and visa
				fraud.
									1547. Alternative imprisonment
				maximum for certain offenses.
									1548. Attempts and
				conspiracies.
									1549. Additional
				jurisdiction.
									1550. Authorized law
				enforcement
				activities.
								
								.
						(j)Uniform statute
			 of limitations for certain immigration, naturalization, and peonage
			 offenses
							(1)In
			 generalSection 3291 of title 18, United States Code, is amended
			 to read as follows:
								
									3291.Immigration,
				naturalization, and peonage offensesA person may not be prosecuted, tried, or
				punished for any violation under chapter 69 (relating to nationality and
				citizenship offenses), 75 (relating to passport, visa, and immigration
				offenses), or 77 (relating to peonage, slavery, and trafficking in persons),
				for an attempt or conspiracy to commit such a violation, for a violation of any
				criminal provision under section 243, 266, 274, 275, 276, 277, or 278 of the
				Immigration and Nationality Act (8 U.S.C. 1253, 1306, 1324, 1325, 1326, 1327,
				and 1328), or for an attempt or conspiracy to commit any such violation, unless
				the indictment is returned or the information filed not later than 10 years
				after the commission of the
				offense.
									.
							(2)Clerical
			 amendmentThe table of sections for chapter 213 of title 18,
			 United States Code, is amended by striking the item relating to section 3291
			 and inserting the following:
								
									
										3291. Immigration, naturalization, and peonage
				offenses.
									
									.
							246.Directives
			 related to passport and document fraud
						(a)Directive to
			 the United States Sentencing Commission
							(1)In
			 generalPursuant to the authority under section 994 of title 28,
			 United States Code, the United States Sentencing Commission shall promulgate or
			 amend the sentencing guidelines, policy statements, and official commentaries
			 related to passport fraud offenses, including the offenses described in chapter
			 75 of title 18, United States Code, as amended by section 245, to reflect the
			 serious nature of such offenses.
							(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the United
			 States Sentencing Commission shall submit a report on the implementation of
			 this subsection to—
								(A)the
			 Committee on the Judiciary of the
			 Senate; and
								(B)the
			 Committee on the Judiciary of the House of
			 Representatives.
								(b)Protection for
			 legitimate refugees and asylum seekers
							(1)In
			 general
								(A)Requirement for
			 guidelinesThe Attorney General, in consultation with the
			 Secretary, shall develop binding prosecution guidelines for Federal prosecutors
			 to ensure that each prosecution of an alien seeking entry into the United
			 States by fraud is consistent with the United States treaty obligations under
			 Article 31(1) of the Convention Relating to the Status of Refugees, done at
			 Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status
			 of Refugees, done at New York January 31, 1967 (19 UST 6223)).
								(B)No private
			 right of actionThe guidelines developed pursuant to subparagraph
			 (A), and any internal office procedures related to such guidelines—
									(i)are
			 intended solely for the guidance of attorneys of the United States; and
									(ii)are not intended
			 to, do not, and may not be relied upon to, create any right or benefit,
			 substantive or procedural, enforceable at law by any party in any
			 administrative, civil, or criminal matter.
									(2)Protection of
			 vulnerable personsA person described in paragraph (3) may not be
			 prosecuted under chapter 75 of title 18, United States Code, or under section
			 275 or 276 of the Immigration and Nationality Act (8 U.S.C. 1325 and 1326), in
			 connection with the person’s entry or attempted entry into the United States
			 until after the date on which the person’s application for such protection,
			 classification, or status has been adjudicated and denied in accordance with
			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(3)Persons seeking
			 protection, classification, or statusA person described in this
			 paragraph is a person who—
								(A)is seeking
			 protection, classification, or status; and
								(B)(i)has filed an
			 application for asylum under section 208 of the Immigration and Nationality Act
			 (8 U.S.C. 1158), withholding of removal under section 241(b)(3) of such Act (8
			 U.S.C. 1231), or relief under the Convention against Torture and Other Cruel,
			 Inhuman or Degrading Treatment or Punishment, done at New York, December 10,
			 1994, pursuant to title 8, Code of Federal Regulations;
									(ii)indicates immediately after
			 apprehension, that he or she intends to apply for such asylum, withholding of
			 removal, or relief and promptly files the appropriate application;
									(iii)has been referred for a credible
			 fear interview, a reasonable fear interview, or an asylum-only hearing under
			 section 235 of the Immigration and Nationality Act (8 U.S.C. 1225) or title 8,
			 Code of Federal Regulations; or
									(iv)has filed an application for
			 classification or status under—
										(I)paragraph (15)(T), (15) (U), (27)(J), or
			 (51) of section 101(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)); or
										(II)section 216(c)(4)(C), 240A(b)(2), or
			 244(a)(3) of such Act (8 U.S.C. 1186a(c)(4)(C), 1229b(b)(2), and
			 1254a(a)(3)).
										247.Expanding the
			 definition of conveyances subject to forfeiture
						(a)In
			 generalSection 1703 of title 19, United States Code, is
			 amended—
							(1)by amending the
			 section heading to read as follows:
								
									1703.Seizure and
				forfeiture of vessels, vehicles, other conveyances, and instruments of
				international
				traffic
									;
							(2)in subsection
			 (a), by amending the subsection heading to read as follows:
								
									(a)Vessels,
				vehicles, other conveyances, and instruments of international traffic subject
				to seizure and
				forfeiture
									;
							(3)in subsection
			 (b), by amending the subsection heading to read as follows:
								
									(b)Vessels,
				vehicles, other conveyances, and instruments of international traffic
				defined
									;
							(4)in subsections
			 (a) and (b), by inserting , vehicle, other conveyance, or instrument of
			 international traffic after vessel each place such term
			 appears; and
							(5)by amending
			 subsection (c) to read as follows:
								
									(c)Acts
				constituting prima facie evidence of smugglingFor purposes of
				this section, prima facie evidence that a conveyance is being, has been, or is
				attempting to be employed in smuggling or to defraud the revenue of the United
				States shall be—
										(1)in the case of a
				vessel, the vessel—
											(A)has become
				subject to pursuit, as described in section 1581;
											(B)is a hovering
				vessel; or
											(C)fails, at any
				place within the customs waters of the United States or within a
				customs-enforcement area, to display lights as required by law;
											(2)in the case of a
				vehicle, other conveyance, or instrument of international traffic, the vehicle,
				other conveyance, or instrument of international traffic has any compartment or
				equipment that is built or fitted out for
				smuggling.
										.
							(b)Clerical
			 amendmentThe table of sections for chapter 5 of title 19, United
			 States Code, is amended by striking the item relating to section 1703 and
			 inserting the following:
							
								
									1703. Seizure and forfeiture of
				vessels, vehicles, other conveyances, or instruments of international
				traffic.
								
								.
						248.Criminal
			 forfeitureSection 982(a) of
			 title 18, United States Code, is amended—
						(1)in paragraph
			 (2)(B), by inserting 1028A between 1028 and
			 1029;
						(2)in paragraph
			 (6)(A)—
							(A)by striking
			  or 274A(a)(2) and inserting 274A(a)(2) or
			 274A(i); and
							(B)by inserting
			 and 1028A after 1028 and
							(3)in paragraph (8),
			 by inserting and 1028A after 1028.
						249.Advance
			 delivery of information including passenger manifests
						(a)In
			 generalSection 231 (8 U.S.C. 1221) is amended—
							(1)by striking
			 commercial vessel or aircraft each place it appears and
			 inserting commercial vessel, commercial vehicle, or
			 aircraft;
							(2)in subsection
			 (a), by striking such vessel or aircraft and inserting
			 such vessel, vehicle, or aircraft;
							(3)in subsection
			 (g), by striking $1,000 and inserting
			 $5,000;
							(4)in subsection
			 (j), by striking The Attorney General and inserting the
			 following:
								
									(j)Information to
				be recordedThe Secretary of Homeland
				Security
									;
				and
							(5)by inserting at
			 the end the following:
								
									(k)Sharing of
				manifest and passenger name record information with other government
				agenciesThe Secretary of Homeland Security may provide
				information contained in passenger and crew manifests and passenger name record
				information received under this section to other Federal, State, tribal, local,
				and foreign government authorities in order to protect the national security of
				the United States or as otherwise authorized by law.
									(l)Savings
				provisionNothing in this section may be construed to abrogate,
				diminish, or weaken the provisions of any Federal law that prevents or protects
				against unauthorized collection or release of personal
				records.
									.
							(b)AssessmentsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall assess the privacy and civil liberties impacts of the amendments made by
			 subsection (a).
						250.Unlawful
			 flight from immigration or customs controls and disobeyance of lawful
			 ordersSection 758 of title
			 18, United States Code, is amended to read as follows:
						
							758.Unlawful
				flight from Federal checkpoints and disobeyance of lawful orders
								(a)Evading a
				checkpointAny person who, while operating a motor vehicle or
				vessel—
									(1)knowingly flees
				or evades a checkpoint operated by the Department of Homeland Security or any
				other Federal law enforcement agency; and
									(2)knowingly or
				recklessly disregards or disobeys the lawful command of a Federal law
				enforcement officer engaged in the enforcement of Federal law, or the lawful
				command of any law enforcement officer assisting such Federal officer,
									shall be
				fined under this title, imprisoned not more than 5 years, or both.(b)Failure to
				stopAny person who, while operating a motor vehicle, aircraft,
				or vessel, knowingly or recklessly disregards or disobeys the lawful command of
				a Federal law enforcement officer engaged in the enforcement of Federal law, or
				the lawful command of any law enforcement officer assisting such Federal
				officer, shall be fined under this title, imprisoned not more than 2 years, or
				both.
								.
					251.Reducing
			 illegal immigration and alien smuggling on tribal lands
						(a)Grants
			 authorizedThe Secretary may award grants to any Indian tribe
			 that—
							(1)owns land that is
			 adjacent to an international border of the United States; and
							(2)has been
			 adversely affected by illegal immigration.
							(b)Use of
			 fundsGrants awarded under subsection (a) may be used for—
							(1)law enforcement
			 activities;
							(2)health care
			 services;
							(3)environmental
			 restoration; and
							(4)the preservation
			 of cultural resources.
							(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit a report to the Committee on
			 the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of
			 Representatives that—
							(1)describes the
			 level of access that Border Patrol agents have on tribal lands;
							(2)describes the
			 extent to which the enforcement of Federal immigration laws and rescue
			 operations by Border Patrol officers may be improved by enhanced access to
			 tribal lands;
							(3)contains a
			 strategy for improving access to tribal lands through increased cooperation
			 with tribal authorities; and
							(4)identifies grants
			 provided by the Department to Indian tribes, either directly or through grants
			 provided to State or local governments, for border security expenses.
							(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of the fiscal years 2012 through 2016 to
			 carry out this section.
						252.Diplomatic
			 security service
						(a)Section 37(a)(1)
			 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2709(a)(1)) is
			 amended to read as follows:
							
								(1)conduct
				investigations concerning—
									(A)illegal passport
				or visa issuance or use;
									(B)identity theft or
				document fraud affecting or relating to the programs, functions, or authorities
				of the Department of State;
									(C)violations of
				chapter 77 of title 18, United States Code; and
									(D)Federal offenses
				committed within the special maritime and territorial jurisdiction defined in
				section 7(9) of title 18, United States Code, except as that jurisdiction
				relates to the premises of United States military missions and related
				residences;
									.
						(b)Rule of
			 constructionNothing in this section may be construed to limit
			 the investigative authority of any Federal department or agency.
						253.Increased
			 penalties barring the admission of convicted sex offenders failing to register
			 and requiring deportation of sex offenders failing to register
						(a)InadmissibilitySection
			 212(a)(2)(A)(i) (8 U.S.C. 1182(a)(2)(A)(i)) is amended—
							(1)in subclause (I),
			 by striking or at the end;
							(2)in subclause
			 (II), by striking the comma at the end and inserting a semicolon; and
							(3)by inserting
			 after subclause (II) the following:
								
									(III)a conviction
				under section 2250 of title 18, United States Code (relating to failure to
				register as a sex
				offender),
									.
							(b)DeportabilitySection
			 237(a)(2)(A)(i) (8 U.S.C. 1227(a)(2)(A)(i)) is amended—
							(1)in subclause (I),
			 by striking , and and inserting a semicolon;
							(2)in subclause
			 (II), by striking the comma at the end and inserting ; or;
			 and
							(3)by inserting
			 after subclause (II) the following:
								
									(III)a conviction
				under section 2250 of title 18, United States Code (relating to failure to
				register as a sex
				offender),
									.
							254.Aggravated
			 felony
						(a)Definition of
			 aggravated felonySection 101(a)(43) (8 U.S.C. 1101(a)(43)) is
			 amended—
							(1)in the matter
			 preceding subparagraph (A), by striking The term aggravated
			 felony means— and inserting Notwithstanding any other
			 provision of law, the term aggravated felony applies to any
			 offense which is a felony described in this paragraph, whether in violation of
			 Federal or State law, for which the individual served at least 1 year of
			 imprisonment and to such a felony offense in violation of the law of a foreign
			 country, for which the term of imprisonment was completed during the previous
			 15 years, regardless of whether the conviction was entered before, on, or after
			 September 30, 1996, and means—;
							(2)in subparagraph
			 (N), by striking paragraph (1)(A) or (2) of and inserting
			 paragraph (1)(A), (2), or (4) of; and
							(3)by striking the
			 undesignated matter following subparagraph (U).
							(b)Effective date
			 and application
							(1)In
			 generalThe amendments made by subsection (a) shall—
								(A)take effect on
			 the date of the enactment of this Act; and
								(B)apply to any act
			 that occurred on or after such date.
								(2)Application of
			 amendmentsThe amendments to section 101(a)(43) of the
			 Immigration and Nationality Act made by section 321 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (division C of Public Law
			 104–208; 110 Stat. 3009–627) shall continue to apply to actions taken on or
			 after September 30, 1996, regardless of when the conviction for such actions
			 occurred.
							255.Increased
			 criminal penalties related to gang violence
						(a)Criminal street
			 gangs
							(1)InadmissibilitySection
			 212(a)(2) (8 U.S.C. 1182(a)(2)) is amended by adding at the end the
			 following:
								
									(J)Members of
				criminal street gangsUnless the Secretary of Homeland Security
				or the Attorney General waives the application of this subparagraph, any alien
				who has been convicted of a crime under section 521 of title 18, United States
				Code, is
				inadmissible.
									.
							(2)DeportabilitySection
			 237(a)(2) (8 U.S.C. 1227(a)(2)) is amended by adding at the end the
			 following:
								
									(F)Members of
				criminal street gangsUnless the Secretary of Homeland Security
				or the Attorney General waives the application of this subparagraph, any alien
				who has been convicted of a crime under section 521 of title 18, United States
				Code, is
				deportable.
									.
							(3)Temporary
			 protected statusSection 244 (8 U.S.C. 1254a) is amended—
								(A)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security;
								(B)in subsection
			 (c)(2)(B)—
									(i)in
			 clause (i), by striking , or at the end and inserting a
			 semicolon;
									(ii)in
			 clause (ii), by striking the period at the end and inserting ;
			 or; and
									(iii)by adding at
			 the end the following:
										
											(iii)the alien has
				been convicted of a crime under section 521 of title 18, United States
				Code.
											.
									(C)in subsection
			 (d)—
									(i)by
			 striking paragraph (3);
									(ii)by
			 redesignating paragraph (4) as paragraph (3); and
									(iii)in paragraph
			 (3), as redesignated, by adding at the end the following: The Secretary
			 of Homeland Security shall detain an alien provided temporary protected status
			 under this section if the alien has been found by an immigration judge to be
			 subject to detention under section 236(c)(1)..
									(b)Penalties
			 related to removalSection 243 (8 U.S.C. 1253) is amended—
							(1)in subsection
			 (a)(1), in the matter following subparagraph (D)—
								(A)by striking
			 or imprisoned not more than four years and inserting and
			 imprisoned for not more than 5 years; and
								(B)by striking
			 , or both; and
								(2)in subsection
			 (b), by striking not more than $1,000 or imprisoned for not more than 1
			 year, or both and inserting under title 18, United States Code,
			 and imprisoned for not more than 3 years (or for not more than 10 years if the
			 alien is removable under paragraph (1)(E), (2), or (4) of section
			 237(a))..
							IIDetention
			 reform
					261.DefinitionsIn this part:
						(1)ApprehensionThe
			 term apprehension means the detention, arrest, or custody, or any
			 significant deprivation of an individual’s freedom of action by government
			 officials or entities acting under agreement with the Department for suspicion
			 of violations under the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.).
						(2)ChildThe
			 term child has the meaning given to the term in section 101(b)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)).
						(3)Child welfare
			 agencyThe term child welfare agency means the State
			 or local agency responsible for child welfare services under subtitles B and E
			 of title IV of the Social Security Act (42 U.S.C. 601 et seq.).
						(4)Cooperating
			 entityThe term cooperating entity means a State or
			 local entity acting under agreement with, or at the request of, the
			 Department.
						(5)DetaineeThe
			 term detainee means an individual who is subject to detention
			 under the Immigration and Nationality Act.
						(6)DetentionThe
			 term detention means government custody or any other deprivation
			 of an individual's freedom of movement by government agents.
						(7)Detention
			 facilityThe term detention facility means a
			 Federal, State, or local government facility, or a privately owned and operated
			 facility, that is used to hold individuals suspected or found to be in
			 violation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) for
			 more than 72 hours.
						(8)Families with
			 childrenThe term family with children means any
			 parent or legal guardian who is apprehended with 1 or more of their
			 children.
						(9)Group legal
			 orientation presentationsThe term group legal orientation
			 presentations means live group presentations, supplemented by individual
			 orientations, pro se workshops, and pro bono referrals, that—
							(A)are carried out
			 by private nongovernmental organizations;
							(B)are presented to
			 detainees;
							(C)inform detainees
			 about Federal immigration law and procedures; and
							(D)enable detainees
			 to determine their eligibility for relief.
							(10)Immigration
			 enforcement actionThe term immigration enforcement
			 action means the apprehension of, detention of, or request for or
			 issuance of a detainer for, 1 or more individuals for suspected or confirmed
			 violations of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) by
			 the Department or cooperating entities.
						(11)Local
			 education agencyThe term local education agency has
			 the meaning given to the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
						(12)NGOThe
			 term NGO means a nongovernmental organization that provides social
			 services or humanitarian assistance to the immigrant community.
						(13)Secure
			 alternativesThe term secure alternatives means
			 custodial or noncustodial programs under which aliens are screened and provided
			 with appearance assistance services or placed in supervision programs as needed
			 to ensure they appear at all immigration interviews, appointments and
			 hearings.
						(14)Short-term
			 detention facilityThe term detention facility means
			 a Federal, State, or local government facility, or a privately owned and
			 operated facility, that is used to hold individuals suspected or found to be in
			 violation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) for 72
			 hours or less.
						(15)Unaccompanied
			 alien childrenThe term unaccompanied alien children
			 has the meaning given the term in section 462(g) of the Homeland Security Act
			 of 2002 (6 U.S.C. 279(g)).
						262.Protections
			 for vulnerable populations
						(a)Protection of
			 vulnerable populations
							(1)In
			 generalNot later than 72 hours after the commencement of an
			 immigration-related enforcement activity, the Department shall screen each
			 detainee to determine if the individual is a member of a vulnerable
			 population.
							(2)Eligibility for
			 releaseAn individual is a member of a vulnerable population and
			 eligible for release under subsection (b) if the Department determines that he
			 or she—
								(A)has a
			 nonfrivolous claim to United States citizenship;
								(B)has been deemed
			 by a medically trained professional to have medical or mental health needs, or
			 a disability;
								(C)is pregnant or
			 nursing;
								(D)is being detained
			 with 1 or more of his or her children, or is 1 of such children;
								(E)provides
			 financial, physical, and other direct support to his or her minor children,
			 parents, or other dependents;
								(F)is older than 65
			 years of age;
								(G)is a child (as
			 defined in section 101(b) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b));
								(H)is a victim of
			 abuse, violence, crime, or human trafficking;
								(I)is a lesbian,
			 gay, bisexual, or transgender individual;
								(J)has been referred
			 for a credible fear interview, a reasonable fear interview, or an asylum
			 hearing, or is a stateless individual;
								(K)has applied or
			 intends to apply for asylum, withholding of removal, or protection under the
			 Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or
			 Punishment, done at New York December 10, 1984;
								(L)is prima facie
			 eligible for relief under any provision of the Immigration and Nationality Act
			 (8 U.S.C. 1101 et seq.) including returning lawful permanent residents;
			 or
								(M)is a member of
			 any other group that has been designated as a vulnerable population in
			 regulations or guidance promulgated by the Secretary.
								(b)Options
			 regarding detention decisions for vulnerable populationsSection
			 236 (8 U.S.C. 1226), as amended by this Act, is further amended—
							(1)in subsection
			 (a)—
								(A)in the matter
			 preceding paragraph (1) by striking (c) and inserting
			 (g); and
								(B)in paragraph
			 (2)—
									(i)in
			 subparagraph (A), by striking or at the end;
									(ii)in
			 subparagraph (B), by striking but at the end; and
									(iii)by inserting
			 after subparagraph (B) the following:
										
											(C)the alien’s own
				recognizance;
											;
				and.
									(C)by redesignating
			 paragraph (3) as paragraph (4); and
								(D)by inserting
			 after paragraph (2) the following:
									
										(3)may enroll the
				alien in a secure alternatives program;
				and
										;
				and
								(2)by redesignating
			 subsections (b), (c), and (d), as subsections (f), (g), and (h),
			 respectively;
							(3)by inserting
			 after subsection (a) the following:
								
									(b)Custody
				decisions
										(1)Criteria to be
				consideredFor any alien who is not charged with inadmissibility
				or removability under a ground specified in subsection (g) or section 236A, the
				criteria that the Secretary of Homeland Security or the Attorney General shall
				use to demonstrate that detention is necessary are—
											(A)whether the alien
				poses a risk to public safety, including a risk to national security;
				and
											(B)whether alien
				poses a flight risk and there are no conditions of release that will reasonably
				ensure that the alien will appear for immigration proceedings, including bond
				or other conditions that reduce the risk of flight.
											(2)ExceptionA
				decision to detain an alien shall not be subject to the criteria under
				paragraph (1) if the Secretary demonstrates, by a preponderance of the
				evidence, that the alien is described in subsection (g)(1).
										(3)ReviewDecisions
				by the Secretary or the Attorney General under this section shall be subject to
				review.
										(c)Custody
				decisions for vulnerable populations
										(1)In
				generalNot later than 72 hours after an individual is detained
				under this section (unless the 72-hour requirement is waived in writing by the
				individual), an individual who is a member of a vulnerable population shall be
				released from the custody of the Department of Homeland Security and shall not
				be subject to electronic monitoring unless the Department demonstrates by a
				preponderance of evidence that the individual—
											(A)is subject to
				mandatory detention under subsection (g) or section 236A;
											(B)poses a risk to
				public safety, including a risk to national security; or
											(C)is a flight risk
				and the risk cannot be mitigated through other conditions of release, such as
				bond or secure alternatives, which will reasonably ensure the alien will appear
				for immigration proceedings.
											(2)ReleaseAn
				individual shall be released from custody under this subsection—
											(A)on the
				individual’s own recognizance;
											(B)by posting a
				minimum bond under subsection (a)(2)(a);
											(C)on parole, in
				accordance with section 212(d)(5)(A); or
											(D)into a
				noncustodial secure alternatives program.
											(d)Decision To
				remove or release an alien
										(1)In
				generalAll decisions to detain an individual under this
				Act—
											(A)shall be made in
				writing by the Secretary of Homeland Security or the Attorney General;
											(B)shall specify the
				reasons for such decision if the decision is made to continue detention without
				bond, parole, release on recognizance, or release into a noncustodial secure
				alternatives program; and
											(C)shall be served
				upon the individual in the language spoken by the individual—
												(i)not later than 72
				hours after the commencement of the alien’s detention; or
												(ii)in the case of
				an alien subject to section 235 or 241(a)(5) who must establish a credible fear
				of persecution or torture, not later than 72 hours after a positive credible
				fear of persecution or reasonable fear of persecution or torture
				determination.
												(2)Redetermination
											(A)In
				generalAny alien detained by the Department of Homeland Security
				under this Act may, at any time after being served with the Secretary’s
				decision under paragraph (1), request a redetermination of that decision by an
				immigration judge.
											(B)Other
				decisionsThe Attorney General may review and conduct custody
				redeterminations for any custody decision by the Secretary.
											(C)Savings
				provisionNothing in this subparagraph may be construed to
				prevent an individual from requesting a bond redetermination.
											(e)Timely notice
				upon apprehension and service of charging documents
										(1)NoticeThe
				Secretary of Homeland Security, for each individual detained by the Department
				of Homeland Security under this section, shall—
											(A)file the notice
				to appear or other relevant charging document with the closest immigration
				court to where the individual was apprehended; and
											(B)serve such notice
				on the individual not later than 48 hours after the commencement of the
				individual’s detention.
											(2)Custody
				determinationAny individual who is detained under this section
				for more than 48 hours shall be brought before an immigration judge for a
				custody determination not later than 72 hours after the commencement of such
				detention unless the individual waives such right in accordance with paragraph
				(3).
										(3)WaiverThe
				requirements under this subsection may be waived for 7 days if the
				individual—
											(A)enters into a
				written agreement with the Department of Homeland Security to waive such
				requirement; and
											(B)is eligible for
				immigration benefits or demonstrates eligibility for a defense against
				removal.
											(4)Applicability
				of other lawNothing in this section may be construed to repeal
				section
				236A.
										;
							(4)in subsection
			 (g)(2), as redesignated, by inserting or for humanitarian
			 reasons, after such an investigation,; and
							263.Apprehension
			 procedures for immigration enforcement-related activities relating to
			 children
						(a)Notification
							(1)Advance
			 notificationSubject to paragraph (2), when conducting any
			 immigration enforcement action involving more than 10 individuals, the
			 Department and cooperating entities shall notify the Governor of the State, the
			 local child welfare agency, and relevant State and local law enforcement before
			 commencing the action, or, if advance notification is not possible, immediately
			 after commencing such action, of—
								(A)the approximate
			 number of individuals to be targeted in the immigration enforcement action;
			 and
								(B)the primary
			 language or languages believed to be spoken by individuals at the targeted
			 site.
								(2)Hours of
			 notificationTo the extent possible, advance notification under
			 paragraph (1) should occur during business hours and allow the notified
			 entities sufficient time to identify resources to conduct the interviews
			 described in subsection (b)(1).
							(3)Other
			 notificationWhen conducting any immigration action involving
			 more than 10 individuals, the Department and cooperating entities shall notify
			 the relevant local education agency and local NGOs of the information described
			 in paragraph (1) immediately after commencing the action.
							(b)Apprehension
			 proceduresIn any immigration enforcement action involving more
			 than 10 individuals, the Department and cooperating entities shall—
							(1)as soon as
			 possible and not later than 6 hours after an immigration enforcement action,
			 provide licensed social workers or case managers employed or contracted by the
			 child welfare agency or local NGOs with confidential access to screen and
			 interview individuals apprehended in such immigration enforcement action to
			 assist the Department or cooperating entity in determining if such individuals
			 are parents, legal guardians, or primary caregivers of a child in the United
			 States;
							(2)as soon as
			 possible and not later than 8 hours after an immigration enforcement action,
			 provide any apprehended individual believed to be a parent, legal guardian, or
			 primary caregiver of a child in the United States with—
								(A)free,
			 confidential telephone calls, including calls to child welfare agencies,
			 attorneys, and legal services providers, to arrange for the care of children or
			 wards, unless the Department has reasonable grounds to believe that providing
			 confidential phone calls to the individual would endanger public safety or
			 national security; and
								(B)contact
			 information for—
									(i)child welfare
			 agencies in all 50 States, the District of Columbia, all United States
			 territories, counties, and local jurisdictions; and
									(ii)attorneys and
			 legal service providers capable of providing free legal advice or free legal
			 representation regarding child welfare, child custody determinations, and
			 immigration matters;
									(3)ensure that
			 personnel of the Department and cooperating entities do not—
								(A)interview
			 individuals in the immediate presence of children; or
								(B)compel or request
			 children to translate for interviews of other individuals who are encountered
			 as part of an immigration enforcement action; and
								(4)ensure that any
			 parent, legal guardian, or primary caregiver of a child in the United
			 States—
								(A)receives due
			 consideration of the best interests of his or her children or wards in any
			 decision or action relating to his or her detention, release, or transfer
			 between detention facilities; and
								(B)is not
			 transferred from his or her initial detention facility or to the custody of the
			 Department until the individual—
									(i)has
			 made arrangements for the care of his or her children or wards; or
									(ii)if
			 such arrangements are impossible, is informed of the care arrangements made for
			 the children and of a means to maintain communication with the children.
									(c)Nondisclosure
			 and retention of information about apprehended individuals and their
			 children
							(1)In
			 generalInformation collected by child welfare agencies and NGOs
			 in the course of the screenings and interviews described in subsection (b)(1)
			 about an individual apprehended in an immigration enforcement action may not be
			 disclosed to Federal, State, or local government entities or to any person,
			 except pursuant to written authorization from the individual or his or her
			 legal counsel.
							(2)Child welfare
			 agency or ngo recommendationNotwithstanding paragraph (1), a
			 child welfare agency or NGO may—
								(A)submit a
			 recommendation to the Department of Homeland Security or cooperating entities
			 regarding whether an apprehended individual is a parent, legal guardian, or
			 primary caregiver who is eligible for the protections provided under this Act;
			 and
								(B)disclose
			 information that is necessary to protect the safety of the child, to allow for
			 the application of subsection (b)(4)(A), or to prevent reasonably certain death
			 or substantial bodily harm.
								264.Detention of
			 families
						(a)Placement in
			 removal proceedingsAny family with children sought to be removed
			 by the Department shall be placed in removal proceedings under section 240 of
			 the Immigration and Nationality Act (8 U.S.C. 1229a).
						(b)Custody of
			 families with children
							(1)SeparationFamilies
			 with children shall not be separated or taken into custody except when
			 justified by exceptional circumstances, or when required by law.
							(2)Exceptional
			 circumstancesIn exceptional circumstances, if release or a
			 secure alternatives program is not an option for families with children, the
			 Secretary shall ensure that—
								(A)special nonpenal,
			 residential, home-like facilities that enable families to live as a family unit
			 are designed to house families with children, taking into account the
			 particular needs and vulnerabilities of the children;
								(B)procedures and
			 conditions of custody are appropriate for families with children;
								(C)entities with
			 demonstrated experience and expertise in child welfare staff and are
			 responsible for the management of facilities housing families with
			 children;
								(D)unless such
			 restrictions are necessary to prevent flight or to ensure the safety of
			 residents, families with children are not subject to restrictions—
									(i)on
			 freedom of movement;
									(ii)involving access
			 to visitations, telephones, internet, a library, and a law library;
									(iii)regarding
			 possession of personal property, including personal clothing;
									(iv)on
			 the availability of age appropriate education; or
									(v)religious
			 practices;
									(E)individualized
			 reviews by an immigration judge of each family’s well being, custody status and
			 the need for continued detention are conducted every 30 days for any family
			 held in such a facility for more than 3 weeks;
								(F)all families are
			 notified in writing of the decisions resulting from such reviews and of the
			 individualized reasons for the decision; and
								(G)parents retain
			 fundamental parental rights and responsibilities, including the discipline of
			 children, in accordance with applicable State laws.
								(c)Discretionary
			 waiver authority for families with childrenSection
			 235(b)(1)(B)(iii) (8 U.S.C. 1225(b)(1)(B)(iii)) is amended—
							(1)in subclause
			 (IV), by striking Any alien and inserting Except as
			 provided in subclause (V), any alien; and
							(2)by adding at the
			 end the following:
								
									(V)Discretionary
				waiver authority for families with childrenThe Secretary of
				Homeland Security may decide for humanitarian reasons or significant public
				benefit not to detain families with children who are otherwise subject to
				mandatory detention under subclause
				(IV).
									.
							265.Access to
			 children, local and State courts, child welfare agencies, and consular
			 officials
						(a)In
			 generalThe Secretary shall ensure that all detention facilities
			 operated by or under agreement with the Department implement procedures to
			 ensure that the best interest of the child, including the best outcome for the
			 family of the child, is considered in any decision or action relating to the
			 custody of children whose parent, legal guardian, or primary caregiver is
			 detained as the result of an immigration enforcement action.
						(b)Access to
			 children, State and local courts, child welfare agencies, and consular
			 officialsAt all detention facilities operated by, or under
			 agreement with, the Department, the Secretary shall—
							(1)ensure that
			 individuals who are detained by reason of their immigration status may receive
			 the screenings and interviews described in section 263(b)(1) not later than 6
			 hours after their arrival at the detention facility;
							(2)ensure that
			 individuals who are detained by reason of their immigration status and are
			 believed to be parents, legal guardians, or primary caregivers of children in
			 the United States are—
								(A)permitted daily
			 phone calls and regular contact visits with their children or wards;
								(B)able to
			 participate fully, and to the extent possible in-person, in all family court
			 proceedings and any other proceeding impacting upon custody of their children
			 or wards;
								(C)able to fully
			 comply with all family court or child welfare agency orders impacting upon
			 custody of their children or wards;
								(D)provided with
			 contact information for family courts in all 50 States, the District of
			 Columbia, all United States territories, counties, and local
			 jurisdictions;
								(E)granted free and
			 confidential telephone calls to child welfare agencies and family
			 courts;
								(F)granted free and
			 confidential telephone calls and confidential in-person visits with attorneys,
			 legal representatives, and consular officials;
								(G)provided United
			 States passport applications for the purpose of obtaining travel documents for
			 their children or wards;
								(H)granted adequate
			 time before removal to obtain passports and other necessary travel documents on
			 behalf of their children or wards if such children or wards will accompany them
			 on their return to their country of origin or join them in their country of
			 origin; and
								(I)provided with the
			 access necessary to obtain birth records or other documents required to obtain
			 passports for their children or wards; and
								(3)facilitate the
			 ability of detained parents, legal guardians, and primary caregivers to share
			 information regarding travel arrangements with their children or wards, child
			 welfare agencies, or other caregivers well in advance of the detained
			 individual's departure from the United States.
							266.Memoranda of
			 understandingThe Secretary
			 shall develop and implement memoranda of understanding or protocols with child
			 welfare agencies and NGOs regarding the best ways to cooperate and facilitate
			 ongoing communication between all relevant entities in cases involving a child
			 whose parent, legal guardian, or primary caregiver has been apprehended or
			 detained in an immigration enforcement action to protect the best interests of
			 the child and the best outcome for the family of the child.
					267.Mandatory
			 trainingThe Secretary, in
			 consultation with the Secretary of Health and Human Services and independent
			 child welfare experts, shall require and provide in-person training on the
			 protections required to all personnel of the Department and of States and local
			 entities acting under agreement with the Department who regularly come into
			 contact with children or parents in the course of conducting immigration
			 enforcement actions.
					268.Alternatives
			 to detention
						(a)Secure
			 alternativesThe Secretary shall establish secure alternatives
			 programs to ensure public safety and appearances at immigration proceedings.
			 The Secretary may use secure alternatives programs to maintain custody over any
			 alien detained under the Immigration and Nationality Act, except aliens
			 detained under section 236A of such Act (8 U.S.C. 1226a). If an individual is
			 not eligible for release from custody, the Secretary shall consider the alien
			 for placement in secure alternatives that maintain custody over the alien,
			 including the use of electronic ankle devices.
						(b)Contracts
			 authorizedThe Secretary shall contract with nongovernmental
			 organizations to conduct screening of detainees, provide appearance assistance
			 services, and operate community-based supervision programs.
						(c)Individualized
			 determinationsWhen deciding whether to use custodial secure
			 alternatives, the Secretary shall make an individualized determination and
			 review each case on a monthly basis.
						269.Detention
			 conditions
						(a)Detention
			 requirements
							(1)In
			 generalThe Secretary shall ensure that all persons detained
			 pursuant to the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) are
			 treated humanely and granted the protections set forth in this section by
			 complying and enforcing the minimum requirements under this subsection.
							(2)Quality of
			 medical care
								(A)In
			 generalEach detainee has the right to prompt and adequate
			 medical care, designed to ensure continuity of care, at no cost to the
			 detainee, including care to address medical needs that existed before the
			 detainee was placed in detention, primary care, emergency care, chronic care,
			 reproductive health care, prenatal care, dental care, eye care, mental health
			 care, medical dietary needs, and other medically necessary specialized care.
			 The Secretary shall discontinue the use of any short term facility or detention
			 facility that fails to maintain accreditation for more than 1 year.
								(B)Intake
			 screening and examinationEach detainee shall receive, from a
			 licensed health care professional—
									(i)a
			 comprehensive medical, dental, and mental health intake screening upon arrival
			 at the detention facility; and
									(ii)a
			 comprehensive medical and mental health examination not later than 14 days
			 after arrival.
									(C)Medications
									(i)Prescription
			 medicationsEach detainee taking prescribed medications prior to
			 detention shall be allowed to continue taking such medications, on schedule and
			 without interruption, until and unless a licensed health care professional
			 examines the immigration detainee and decides upon an alternative course of
			 treatment. Detainees who arrive at a detention facility with prescription
			 medications shall be permitted to continue taking their medications, on
			 schedule and without interruption, until such time as a qualified health care
			 professional examines the detainee and decides upon an alternative course of
			 treatment. Detainees who arrive at a detention facility without prescription
			 medications but who report being on such medications shall be evaluated by a
			 qualified health care professional as soon as possible, but not later than 24
			 hours after arrival. All decisions to discontinue or modify a detainee’s
			 reported prescription medication regimen shall be conveyed to the detainee in a
			 language that the detainee understands and shall be recorded in writing in the
			 detainee’s medical records.
									(ii)Involuntary
			 psychotropic medicationInvoluntary psychotropic medication may
			 be used only if allowed by applicable law and then only in emergency situations
			 when a physician has determined, after personally examining the patient, that a
			 detainee is imminently dangerous to self or others due to a mental illness and
			 that involuntary psychotropic medication is medically appropriate to treat the
			 mental illness and necessary to prevent harm. Medication shall not be forcibly
			 administered to a detainee to facilitate transport, removal or otherwise to
			 control the detainee’s behavior.
									(D)Medically
			 necessary treatmentEach detainee shall be provided access to
			 medically necessary treatment, including, for female detainees, prenatal care,
			 prenatal vitamins, and hormonal therapies, such as birth control, and adequate
			 access to sanitary products.
								(E)On-site medical
			 providersAny decision regarding requested medical care for a
			 detainee—
									(i)shall be made in
			 writing by an on-site licensed health care professional within 72 hours;
			 and
									(ii)shall be
			 communicated to the detainee without delay.
									(F)Administrative
			 appeals processDetention facilities, in conjunction with the
			 Department, shall provide for an administrative process for handling appeals of
			 denials of medical or mental health treatment or care. Detention facilities, in
			 conjunction with the Department, shall ensure that detainees, medical
			 providers, and legally-appointed advocates have the opportunity to appeal a
			 denial of requested health care services by an on-site provider to an
			 independent appeals board. The appeals board shall include health care
			 professionals in the fields relevant to the request for medical or mental
			 health care. Any such appeal shall be resolved in writing within 7 days by the
			 appeals board or earlier if medically necessary.
								(G)Review of
			 on-site medical provider requestsThe Secretary shall respond
			 within 72 hours to any request by an on-site medical provider for authorization
			 to provide medical or mental health care to an immigration detainee. In each
			 case in which the Secretary denies or fails to grant such a request by the
			 onsite medical provider, a written explanation of the reasons for the decision
			 shall be conveyed without delay to the on-site medical provider and the
			 immigration detainee. The on-site medical provider and immigration detainee (or
			 legally appointed advocate) shall be permitted to appeal the denial of or
			 failure to grant the requested health care service. Such appeal shall be
			 resolved in writing within 7 days by an impartial appeals board or earlier if
			 medically necessary and communicated without delay to the on-site medical
			 provider and the immigration detainee.
								(H)Medical
			 releaseAny detainee deemed by a licensed health care
			 professional to have a medical or mental health care condition shall be
			 considered for release on parole, on bond, or into a secure alternatives
			 program, with periodic reevaluations for such detainees not initially released.
			 Upon removal or release, all detainees with medical or mental health conditions
			 and women who are pregnant, post-natal, and nursing mothers shall receive
			 discharge planning to ensure continuity of care for a reasonable period of
			 time.
								(I)Medical
			 recordsThe Department shall maintain complete, confidential
			 medical records for every detainee, which shall be made available within 72
			 hours upon request to a detainee or individuals authorized by the detainee.
			 Immediately upon an immigration detainee's transfer from 1 detention facility
			 to another, the immigration detainee's complete medical records, including any
			 transfer summary, shall be provided to the receiving facility.
								(3)Transfers of
			 detainees
								(A)NoticeAbsent
			 exigent circumstances, such as a natural disaster or comparable emergency, the
			 Secretary shall provide not less than 72 hours written notice to any detainee
			 before such detainee is transferred to another detention facility. Not later
			 than 24 hours after a transfer, the Secretary shall notify, by telephone and in
			 writing, the detainee’s legal representative or other person designated by the
			 detainee of the transfer.
								(B)ProceduresAbsent
			 exigent circumstances, such as a natural disaster or comparable emergency, the
			 Secretary may not transfer a detainee to another detention facility if such
			 transfer would—
									(i)impair an
			 existing attorney-client relationship;
									(ii)prejudice the
			 rights of the detainee in any legal proceeding, including any Federal, State or
			 administrative proceeding; or
									(iii)negatively
			 affect the detainee’s health, including by interrupting the continuity of
			 medical care or provision of prescription medication.
									(C)TransportationThe
			 Secretary shall ensure the safe transport and deportation of each individual
			 detained under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.),
			 including the appropriate use of safety harnesses and occupancy limitations of
			 vehicles.
								(4)Access to
			 telephones
								(A)In
			 generalThe Secretary shall ensure that detainees at detention
			 facilities are provided with reasonable access to telephones not later than 6
			 hours after the commencement of their detention. Such access shall include not
			 fewer than 1 working phone for every 25 detainees.
								(B)Toll-free
			 numbersEach detainee has the right to contact, free of charge
			 through confidential toll-free numbers—
									(i)legal
			 representatives;
									(ii)designated
			 nongovernmental organizations;
									(iii)consular
			 officials;
									(iv)Federal and
			 State courts where the detainee is or may become involved in a legal
			 proceeding; and
									(v)all
			 Government immigration agencies and adjudicatory bodies, including the Office
			 of the Inspector General and the Office for Civil Rights and Civil Liberties of
			 the Department.
									(C)PrivacyThe
			 Secretary shall—
									(i)make confidential
			 calls available at no charge to detainees, who are subject to expedited removal
			 or who are experiencing personal or family emergencies, including the need to
			 arrange care for dependents, for the purpose of obtaining legal representation
			 or discussing other legal matters; and
									(ii)ensure that
			 rates charged in detention facilities for telephone calls are reasonable and do
			 not significantly impair the detainee’s right to access telephones.
									(5)Physical and
			 sexual abuseNo detainee, whether in a detention facility or
			 short term detention facility, shall be subject to degrading or inhumane
			 treatment such as physical abuse, sexual abuse or harassment, or arbitrary
			 punishment. Detention facilities shall take all necessary measures to prevent
			 sexual abuse and sexual assaults of detainees, to provide medical and mental
			 health treatment to victims of sexual abuse and sexual assaults and shall
			 comply fully with the standards under the Prison Rape Elimination Act of 2003
			 (42 U.S.C. 15601 et seq.)
							(6)Limitations on
			 solitary confinement and strip searchesThe use of solitary
			 confinement, shackling, and strip searches of detainees shall be limited to
			 situations where the use of such techniques is necessitated by extraordinary
			 circumstances when the safety of other persons is at imminent risk. These
			 techniques shall in no event be used for the purpose of humiliating detainees
			 either within or outside the detention facility. Detention facilities shall
			 adopt written policies pertaining to the use of force and the use of restraints
			 and shall train all staff on the proper use of such devices. Solitary
			 confinement, shackling and strip searches shall not be used on pregnant women,
			 nursing mothers, women in labor or delivery or children who are younger than 18
			 years of age. Strip searches shall not be conducted in front of children who
			 are younger than 21 years of age.
							(7)Location of
			 detention facilitiesAll new detention facilities used by the
			 Department shall be located within 50 miles of a city or municipality in which
			 there is a demonstrated capacity to provide free or low-cost legal
			 representation by non-profit legal aid organizations or pro bono attorneys with
			 expertise in asylum or immigration law. By January 1, 2013, all detention
			 facilities used by the Department shall meet this requirement, and if the
			 Secretary is unable to comply, the Secretary shall submit a report to Congress
			 on that date and annually each year thereafter, explaining the reasons for the
			 failure and the specific plans to meet the requirement.
							(8)Access to
			 immigration courtsAt any detention facility where a contract to
			 house immigration detainees is newly made, renewed, or extended during the
			 period beginning on the date of the enactment of this Act and ending on
			 December 31, 2013, detainees in removal proceedings shall appear before the
			 immigration court in person, unless in person appearance is knowingly waived in
			 writing by the detainee or the detainee’s representative.
							(9)Translation
			 capabilitiesDetention facilities and short term detention
			 facilities shall employ facility staff who are professionally qualified in any
			 language spoken by more than 10 percent of its immigration detainee population.
			 All short term detention facilities and detention facilities shall provide
			 alternative translation services in the exceptional circumstances when trained
			 bilingual staff members are unavailable to translate. All such facilities shall
			 provide notices and written materials to detainees translated in any language
			 spoken by more than 5 percent of its immigration detainee population.
							(10)Legal
			 accessDetainees in detention facilities have the right to access
			 legal information, including an on-site law library with up-to-date legal
			 materials and law databases. Each detainee has the right to access free of
			 charge the necessary equipment and materials for legal research and
			 correspondence, such as computers, printers, copiers, and typewriters. The
			 Secretary shall ensure each detainee is provided with information regarding the
			 availability of legal information and services to assist those with limited
			 English proficiency or disabilities. Detention facilities shall also provide
			 access for each detainee to meet confidentially with legal counsel and shall
			 provide services to send confidential legal documents to legal counsel,
			 government offices and legal organizations.
							(11)VisitationsDetainees
			 in detention facilities have the right to meet privately with his or her
			 current or prospective legal representative, interpreters, and other legal
			 support staff a minimum of 8 hours per day on regular business days and 4 hours
			 per day on weekends and holidays, subject to appropriate security procedures.
			 Legal visits shall not be restricted absent narrowly defined exceptional
			 circumstances, such as a natural disaster or comparable emergency. Detention
			 facilities shall prominently post official lists, updated semi-annually by the
			 Secretary of Homeland Security, of pro bono legal organizations and their
			 contact information in detainee housing units and other appropriate areas. Each
			 detainee has the right to reasonable access to religious or other qualified
			 individuals to address religious, cultural, or spiritual considerations.
			 Detainees have the right to regular, private contact visits with children who
			 are younger 18 years of age.
							(12)Recreational
			 programs and activitiesDetainees in detention facilities shall
			 be afforded access to at least 1 hour each day of indoor and outdoor
			 recreational programs and activities for detainees.
							(13)Training of
			 personnelAll personnel in detention facilities and short term
			 detention facilities shall be given a comprehensive specialized training and
			 regular, periodic updates that shall include at a minimum an overview of
			 immigration detention and all detention standards; the characteristics of the
			 non-citizen detainee population including special characteristics of vulnerable
			 groups; and the due process and grievance procedures to protect the rights of
			 detainees.
							(14)Short term
			 detention facilities
								(A)In
			 generalAll detainees in short term detention facilities shall
			 receive—
									(i)potable
			 water;
									(ii)food, if
			 detained for more than 5 hours;
									(iii)basic
			 toiletries, diapers, sanitary products, blankets; and
									(iv)access to
			 bathroom facilities and telephones.
									(B)Consular
			 officialsThe Secretary or his designates shall provide consular
			 officials with access to detainees held at such facilities.
								(C)Health
			 careDetainees shall be afforded reasonable access to a licensed
			 health care professional.
								(D)Nursing
			 mothersThe Secretary shall ensure that nursing mothers in such
			 facilities have access to their children.
								(E)PropertyAny
			 property the Department confiscates from detainees shall be returned upon
			 repatriation or transfer.
								(F)Protections for
			 childrenThe Secretary shall provide adequately trained and
			 qualified staff at each major port of entry (as defined by the U.S. Customs and
			 Border Protection station assigned to that port having in its custody over the
			 past 2 fiscal years an average per year of 50 or more unaccompanied alien
			 children (as defined in section 462 of the Homeland Security Act of 2002 (6
			 U.S.C. 279))), including U.S. Customs and Border Protection agents charged
			 primarily with the safe, swift, and humane transportation of unaccompanied
			 alien children to Office of Refugee Resettlement custody and independent
			 licensed social workers dedicated to ensuring the proper temporary care for the
			 children while in Department custody before their transfer to the Office of
			 Refugee Resettlement. These staff will ensure that each child—
									(i)receives
			 emergency medical care;
									(ii)receives mental
			 health care in case of trauma and has access to psychosocial health
			 services;
									(iii)is provided
			 with a pillow, linens, and sufficient blankets to rest at a comfortable
			 temperature, a bed, and a mattress placed in an area specifically designated
			 for residential use;
									(iv)receives
			 adequate nutrition;
									(v)enjoys a safe and
			 sanitary living environment;
									(vi)receives
			 educational materials; and
									(vii)has access to
			 at least 3 hours of indoor and outdoor recreational programs and activities per
			 day.
									(G)ConfidentialityThe
			 Secretary of Health and Human Services shall maintain the privacy and
			 confidentiality of all information gathered in the course of providing care,
			 custody, placement and follow-up services to unaccompanied alien children,
			 consistent with the best interest of the unaccompanied alien child, by not
			 disclosing such information to other government agencies or nonparental third
			 parties. The Secretary may share information when authorized to do so by the
			 child and when consistent with the child's best interest. The Secretary may
			 provide information to a duly recognized law enforcement entity, if such
			 disclosure would prevent imminent and serious harm to another individual. All
			 disclosures shall be duly recorded in writing and placed in the child's
			 files.
								(15)Vulnerable
			 populationsDetention facility conditions and minimum
			 requirements for detention facilities shall recognize and accommodate the
			 unique needs of vulnerable populations as defined by this Act.
							(16)ChildrenThe
			 Secretary shall ensure that unaccompanied alien children (as defined in section
			 462 of the Homeland Security Act of 2002 (6 U.S.C. 279)) are physically
			 separated from any adult who is not an immediate family member and are
			 separated by sight and sound from immigration detainees and inmates with
			 criminal convictions, pretrial inmates facing criminal prosecution, children
			 who have been adjudicated delinquents or convicted of adult offenses or are
			 pending delinquency or criminal proceedings, and those inmates exhibiting
			 violent behavior while in detention as is consistent with the Juvenile Justice
			 and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.)
							(b)Rulemaking and
			 enforcement
							(1)In
			 general
								(A)Notice of
			 proposed rulemakingNot later than 60 days after the date of the
			 enactment of this Act, the Secretary shall issue a notice of proposed
			 rulemaking regarding the enforcement of this section.
								(B)Final
			 regulationsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall promulgate regulations, binding upon
			 all short term detention facilities and detention facilities, to ensure that
			 the detention requirements under subsection (a) are fully implemented and
			 enforced, and that all facilities comply with the regulations.
								(2)Enforcement
								(A)In
			 generalThe Secretary shall enforce all regulations promulgated
			 under paragraph (1).
								(B)GuidanceNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall issue guidance for ensuring that short term detention facilities and
			 detention facilities comply with all detention requirements and all regulations
			 and standards promulgated under paragraph (1).
								(C)Compliance
			 mechanismsTo ensure the compliance described in subparagraph
			 (B), the Secretary—
									(i)shall establish
			 mechanisms for reviewing any evidence of noncompliance with the provisions
			 under this section;
									(ii)may impose
			 financial penalties upon noncompliant detention facilities; and
									(iii)may terminate
			 the contracts of persistently noncompliant detention facilities.
									(D)InvestigationsThe
			 Secretary shall investigate evidence pertaining to violations of the provisions
			 under this section, including detainee complaints. The Secretary shall complete
			 such investigation not later than 30 days after collecting the relevant
			 evidence. If the Secretary determines that a violation has occurred, the
			 Secretary shall ensure that such violation is remedied not later than 30 days
			 after such determination. A decision by the Secretary not to pursue such an
			 enforcement action shall constitute final agency action.
								(E)GrievancesEach
			 detainee has the right to file grievances with the staff of short term
			 detention facilities, detention facilities, and the Department and shall be
			 protected from retaliation.
								(F)Compliance
			 officerEach short term detention facility and detention facility
			 shall designate an officer to ensure compliance with the provisions of this
			 section. Such officer shall investigate all evidence pertaining to a violation
			 of this section. If a violation is identified, the officer shall remedy the
			 violation not later than 30 days after such identification.
								(G)Judicial
			 reviewA detainee may not seek—
									(i)review in
			 district court until after the passage of the 30-day remediation period
			 described in subparagraph (F);
									(ii)remedy in
			 district court unless he or she has complied with the procedures promulgated
			 under this subsection; or
									(iii)punitive
			 damages for violations of this section.
									(H)Rule of
			 constructionNothing in the section may be construed to preclude
			 review of noncompliance with this section under section 1983 of title 42,
			 United States Code.
								(c)Detention
			 commission
							(1)AppointmentThe
			 Secretary shall appoint and convene a detention commission comprised of—
								(A)experts from U.S.
			 Immigration and Customs Enforcement, U.S. Customs and Border Protection, the
			 Office of Refugee Resettlement, and Division of Immigration Health Services in
			 the Department of Health and Human Services; and
								(B)an equal number
			 of independent experts from nongovernmental organizations and intergovernmental
			 organizations with expertise in working on behalf of aliens detained under
			 immigration laws and vulnerable populations.
								(2)DutiesThe
			 detention commission shall conduct independent investigations, evaluate, and
			 report on the compliance of short term detention facilities, detention
			 facilities, and the Department with the requirements set forth in this
			 section.
							(3)ReportNot
			 later than 60 days after end of the fiscal year during which this Act was
			 enacted, and biennially thereafter, the detention commission shall submit a
			 report on the duties set forth in paragraph (2) to—
								(A)the
			 Committee on the Judiciary of the
			 Senate;
								(B)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
								(C)the
			 Committee on the Judiciary of the House of
			 Representatives; and
								(D)the
			 Committee on Homeland Security of the House of
			 Representatives.
								(d)Death in
			 custody reporting requirement
							(1)In
			 generalIf an individual dies while in the custody of the
			 Department or en route to or from custody, the supervising official at a short
			 term detention facility or detention facility shall immediately report such
			 death to the Secretary. Not later than 48 hours after receiving the report of
			 such death, the Secretary shall report the death to the Office of the Inspector
			 General of the Department and the Department of Justice.
							(2)InvestigationsThe
			 Department shall complete an investigation of each detainee death that shall be
			 conducted consistent with established medical practice for morbidity and
			 mortality reviews and examine both individual and systemic contributors to the
			 death. The investigation shall be conducted by a panel of physicians with
			 experience in morbidity and mortality reviews and shall include the medical
			 staff of the facility or facilities that cared for the deceased detainee,
			 physicians from within the Department, and independent physicians not
			 affiliated with the Department or facility. The panel shall complete a report
			 and corrective action plan in each case.
							(3)Reports
								(A)In
			 generalNot later than 60 days after the end of each fiscal year,
			 the Secretary shall submit a report to the committees set forth in subsection
			 (c)(3) that contains detailed information regarding all detainee deaths during
			 the preceding fiscal year, including—
									(i)each mortality
			 and morbidity report;
									(ii)each corrective
			 action plan; and
									(iii)corrective
			 actions taken.
									(B)ContentsThe
			 reports to the Office of the Inspector General and to Congress referred to in
			 paragraph (1) shall include—
									(i)the
			 name, gender, race, ethnicity, and age of the deceased;
									(ii)the date, time,
			 and location of death;
									(iii)the law
			 enforcement agency that detained, arrested, or was in the process of arresting
			 the deceased;
									(iv)a
			 description of the circumstances surrounding the death;
									(v)the
			 status and results of any investigation that has been conducted into the
			 circumstances surrounding the death; and
									(vi)all medical
			 records of the deceased.
									270.Access to
			 counselSection 240(b)(4) (8
			 U.S.C. 1229a(b)(4)) is amended—
						(1)in the matter
			 preceding subparagraph (A), by striking In proceedings under this
			 section, under regulations of the Attorney General and inserting
			 The Attorney General shall promulgate regulations for proceedings under
			 this section, under which—
						(2)in subparagraph
			 (B), by striking , and at the end and inserting a
			 semicolon;
						(3)by redesignating
			 subparagraph (C) as subparagraph (D); and
						(4)by inserting
			 after subparagraph (B) the following:
							
								(C)the Attorney
				General, or the designee of the Attorney General, may appoint counsel to
				represent an alien if the fair resolution or effective adjudication of the
				proceedings would be served by appointment of counsel;
				and
								.
						271.Group legal
			 orientation presentations
						(a)Establishment
			 of a national legal orientation support and training centerThe
			 Attorney General, in consultation with the Secretary, shall establish a
			 National Legal Orientation Support and Training Center (referred to in this
			 section as the Center) to ensure quality and consistent
			 implementation of group legal orientation programs nationwide.
						(b)DutiesThe
			 Center shall—
							(1)offer training to
			 nonprofit agencies that will offer group legal orientation programs;
							(2)consult with
			 nonprofit agencies offering group legal orientation programs regarding program
			 development and substantive legal issues;
							(3)develop standards
			 for group legal orientation programs; and
							(4)ensure that all
			 detained aliens in immigration and asylum proceedings under sections 235, 238,
			 240, and 241(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1225, 1228,
			 1229a, and 1231(b)(5)) receive group legal orientation programs.
							(c)ProceduresThe
			 Secretary shall establish procedures for regularly scheduled, group legal
			 orientation presentations.
						(d)Grants
			 authorizedThe Attorney General shall establish a program to
			 award grants to nongovernmental agencies to develop, implement, or expand legal
			 orientation programs for all detainees at a detention facility that offers such
			 programs.
						272.Protections
			 for refugees
						(a)Protection of
			 refugees prior to adjustmentSection 209 (8 U.S.C. 1159) is
			 amended—
							(1)in subsection
			 (a)(1), by striking return or be returned to the custody of the
			 Department of Homeland Security for inspection and examination for admission to
			 the United States as an immigrant in accordance with the provisions of sections
			 235, 240, and 241 and inserting be eligible for adjustment of
			 status as an immigrant to the United States;
							(2)in subsection
			 (a)(2), by striking upon inspection and examination; and
							(3)in subsection
			 (c), by adding at the end the following: An application for adjustment
			 under this section may be filed up to 3 months before the date on which the
			 applicant would first otherwise be eligible for adjustment under this
			 section..
							(b)Procedures for
			 ensuring accuracy and verifiability of sworn statements taken pursuant to
			 expedited removal authority
							(1)In
			 generalThe Secretary shall establish quality assurance
			 procedures to ensure the accuracy and verifiability of signed or sworn
			 statements taken by employees of the Department exercising expedited removal
			 authority under section 235(b) of the Immigration and Nationality Act (8 U.S.C.
			 1225(b)).
							(2)Recording of
			 interviewsAny sworn or signed written statement taken of an
			 alien as part of the record of a proceeding under section 235(b)(1)(A) of the
			 Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A) shall be accompanied by
			 a recording of the interview which served as the basis for that sworn
			 statement.
							(3)Recordings
								(A)In
			 generalThe recording of the interview shall include the written
			 statement, in its entirety, being read back to the alien in a language that the
			 alien claims to understand, and the alien affirming the accuracy of the
			 statement or making any corrections thereto.
								(B)FormatThe
			 recording shall be made in video, audio, or other equally reliable
			 format.
								(4)Exemption
			 authority
								(A)In
			 generalSubsections (b) and (c) shall not apply to interviews
			 that occur at detention facilities exempted by the Secretary pursuant to this
			 paragraph.
								(B)Undue burdens
			 or costsThe Secretary or the Secretary’s designee may exempt any
			 detention facility based on a determination by the Secretary or the Secretary’s
			 designee that compliance with subsections (b) and (c) at that facility would
			 impair operations or impose undue burdens or costs.
								(C)Annual
			 reportThe Secretary or the Secretary’s designee shall report
			 annually to Congress on the detention facilities that have been exempted
			 pursuant to this subsection.
								(D)Private cause
			 of actionThe exercise of the exemption authority shall not give
			 rise to a private cause of action.
								(c)InterpretersThe
			 Secretary shall ensure that a professional, fluent interpreter is used
			 when—
							(1)the interviewing
			 officer does not speak a language understood by the alien; and
							(2)no other Federal,
			 State or local government employee is available who is able to interpret
			 effectively, accurately, and impartially.
							(d)Recordings in
			 immigration proceedingsRecordings of interviews of aliens
			 described in section (b) shall be included in the record of a proceeding and
			 may be considered as evidence in any further proceedings involving the
			 alien.
						(e)Study on the
			 effect of expedited removal provisions, practices and procedures on asylum
			 claims
							(1)In
			 generalThe United States Commission on International Religious
			 Freedom (referred to in this subsection as the Commission) is
			 authorized to conduct a study to determine whether immigration officers
			 described in paragraph (2) are engaging in conduct described in paragraph
			 (3).
							(2)Immigration
			 officers describedAn immigration officer described in this
			 paragraph is an immigration officer performing duties under section 235(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1225(b)) with respect to aliens
			 who are apprehended after entering the United States and who may be eligible to
			 apply for asylum under such section or section 208 of such Act (8 U.S.C.
			 1158).
							(3)Conduct
			 describedConduct described in this paragraph is—
								(A)improperly
			 encouraging an alien described in paragraph (2) to withdraw or retract claims
			 for asylum;
								(B)incorrectly
			 failing to refer such an alien for an interview by an asylum officer for a
			 determination of whether the alien has a credible fear of persecution (within
			 the meaning of section 235(b)(1)(B)(v) of the Immigration and Nationality Act
			 (8 U.S.C. 1225(b)(1)(B)(v)));
								(C)incorrectly
			 removing such an alien to a country where the alien may be persecuted;
			 or
								(D)detaining such an
			 alien improperly or in inappropriate conditions.
								(f)ReportNot
			 later than 2 years after the date on which the Commission initiates the study
			 conducted under subsection (a), the Commission shall submit a report containing
			 the results of the study to—
							(1)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
							(2)the
			 Committee on the Judiciary of the
			 Senate;
							(3)the
			 Committee on Foreign Relations of the
			 Senate;
							(4)the
			 Committee on Homeland Security of the House of
			 Representatives;
							(5)the
			 Committee on the Judiciary of the House of
			 Representatives; and
							(6)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
							(g)Staff
							(1)From other
			 agenciesAt the request of the Commission, the Secretary, the
			 Attorney General, and the Comptroller General of the United States shall
			 authorize staff designated by the Commission who are recognized for their
			 expertise and knowledge of refugee and asylum issues to assist the Commission
			 in conducting the study under subsection (a).
							(2)Hiring of
			 staffThe Commission may hire additional staff and consultants to
			 conduct the study under subsection (a).
							(3)Access to
			 proceedings
								(A)In
			 generalExcept as provided in subparagraph (B), the Secretary and
			 the Attorney General shall permit staff designated under paragraph (1) or hired
			 under paragraph (2) to have unrestricted access to all stages of all
			 proceedings conducted under section 235(b) of the Immigration and Nationality
			 Act (8 U.S.C. 1225(b)).
								(B)ExceptionsThe
			 Secretary and the Attorney General shall not permit unrestricted access
			 pursuant to subparagraph (A) in any case in which—
									(i)an
			 alien that is subject to a proceeding conducted under section 235(b) of the
			 Immigration and Nationality Act objects to such access; or
									(ii)the Secretary or
			 Attorney General determines that the security of a particular proceeding would
			 be threatened by such access.
									273.Immigration
			 and Customs Enforcement Ombudsman
						(a)EstablishmentSubtitle
			 D of title III of the Homeland Security Act of 2002 (6 U.S.C. 251 et seq.) is
			 amended by adding at the end the following:
							
								447.Immigration
				and customs enforcement ombudsman
									(a)In
				generalThere shall be in the Department of Homeland Security the
				position of Immigration and Customs Enforcement Ombudsman (referred to in this
				section as the Ombudsman).
									(b)RequirementsThe
				Ombudsman shall—
										(1)report directly
				to the Assistant Secretary for Immigration and Customs Enforcement (referred to
				in this section as the Assistant Secretary); and
										(2)have a background
				in immigration law.
										(c)FunctionsThe
				Ombudsman shall—
										(1)undertake regular
				and unannounced inspections of detention facilities and local offices of United
				States Immigration and Customs Enforcement to determine whether the facilities
				and offices comply with relevant policies, procedures, standards, laws, and
				regulations;
										(2)report all
				findings of compliance or noncompliance of the facilities and local offices
				described in paragraph (1) to the Secretary and the Assistant Secretary;
										(3)develop
				procedures for detainees or their representatives to submit confidential
				written complaints directly to the Ombudsman;
										(4)investigate and
				resolve all complaints, including confidential and anonymous complaints,
				related to decisions, recommendations, acts, or omissions made by the Assistant
				Secretary or the Commissioner of U.S. Customs and Border Protection in the
				course of custody and detention operations;
										(5)initiate
				investigations into allegations of systemic problems at detention
				facilities;
										(6)conduct any
				review or audit relating to detention, as directed by the Secretary or
				Assistant Secretary;
										(7)refer matters, as
				appropriate, to the Office of Inspector General of the Department of Justice,
				the Office of Civil Rights and Civil Liberties of the Department, or any other
				relevant office or agency;
										(8)propose changes
				in the policies or practices of United States Immigration and Customs
				Enforcement to improve the treatment of United States citizens and residents,
				immigrants, detainees, and others subject to immigration-related enforcement
				operations;
										(9)establish a
				public advisory group consisting of nongovernmental organization
				representatives and Federal, State, and local government officials with
				expertise in detention and vulnerable populations to provide the Ombudsman with
				input on—
											(A)the priorities of
				the Ombudsman; and
											(B)current practices
				of United States Immigration and Customs Enforcement; and
											(10)recommend to the
				Assistant Secretary personnel action based on any finding of
				noncompliance.
										(d)Annual
				report
										(1)ObjectivesNot
				later than June 30 of each year, the Ombudsman shall prepare and submit a
				report to the Committee on the Judiciary
				of the Senate and the Committee on the Judiciary of the House of
				Representatives on the objectives of the Office of the
				Ombudsman for the next fiscal year.
										(2)ContentsEach
				report submitted under paragraph (1) shall include—
											(A)full and
				substantive analysis of the objectives of the Office of the Ombudsman;
											(B)statistical
				information regarding such objectives;
											(C)a description of
				each detention facility found to be in noncompliance with the detention
				standards of the Department of Homeland Security or other applicable
				regulations;
											(D)a description of
				the actions taken by the Department of Homeland Security to remedy any findings
				of noncompliance or other identified problems;
											(E)information
				regarding whether the actions described in subparagraph (D) resulted in
				compliance with detention standards;
											(F)a summary of the
				most pervasive and serious problems encountered by individuals subject to the
				enforcement operations of the Department of Homeland Security, including a
				description of the nature of such problems; and
											(G)such other
				information as the Ombudsman may consider
				advisable.
											.
						(b)AmendmentThe
			 table of contents in section 1(b) of the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.) is amended by inserting after the item relating to section
			 446 the following:
							
								Sec.447.Immigration and
				Customs Enforcement Ombudsman..
							
						274.Elimination of
			 time limits on asylum applicationsSection 208(a)(2) (8 U.S.C. 1158(a)(2)) is
			 amended—
						(1)in subparagraph
			 (A), by striking Attorney General each place it appears and
			 inserting Attorney General or the Secretary of Homeland
			 Security;
						(2)by striking
			 subparagraph (B);
						(3)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively;
						(4)in subparagraph
			 (B), as redesignated, by striking subparagraph (D) and inserting
			 subparagraphs (C) and (D); and
						(5)by striking
			 subparagraph (C), as redesignated, and inserting the following:
							
								(C)Changed
				circumstancesNotwithstanding subparagraph (B), an application
				for asylum of an alien may be considered if the alien demonstrates, to the
				satisfaction of the Attorney General or the Secretary of Homeland Security, the
				existence of changed circumstances that materially affect the applicant’s
				eligibility for asylum.
								(D)Motion to
				reopen denied asylum claimNotwithstanding subparagraph (B) or
				section 240(c)(7), an alien may file a motion to reopen an asylum claim during
				the 2-year period beginning on the date of the enactment of this subparagraph
				if the alien—
									(i)was denied asylum
				based solely upon a failure to meet the 1-year application filing deadline in
				effect on the date on which the application was filed;
									(ii)was granted
				withholding of removal to the alien’s country of nationality (or, if stateless,
				to the country of last habitual residence under section 241(b)(3));
									(iii)has not
				obtained lawful permanent residence in the United States pursuant to any other
				provision of law;
									(iv)is not subject
				to the safe third country exception in section 208(a)(2)(A) or a bar to asylum
				under section 208(b)(2) and should not be denied asylum as a matter of
				discretion; and
									(v)is physically
				present in the United States when the motion is
				filed.
									;
				and
						(6)in subparagraph
			 (E), by striking subparagraphs (A) and (B) and inserting
			 subparagraph (A).
						275.Efficient
			 asylum determination process and detention of asylum seekersSection 235(b)(1)(B) (8 U.S.C.
			 1225(b)(1)(B)) is amended—
						(1)in clause (ii),
			 by striking shall be detained for further consideration of the
			 application for asylum and inserting may, in the Secretary's
			 discretion, be detained for further consideration of the application for asylum
			 by an asylum officer designated by the Director of United States Citizenship
			 and Immigration Services. The asylum officer, after conducting a nonadversarial
			 asylum interview, may grant asylum to the alien under section 208 or refer the
			 case to a designee of the Attorney General, for a de novo asylum determination,
			 for relief under the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York December 10, 1984, or for
			 withholding of removal under section 241(b)(3).; and
						(2)in clause
			 (iii)(IV)—
							(A)by amending the
			 subclause heading to read as follows:
								
									(IV)Detention
									;
				and
							(B)by striking
			 shall and inserting may, in the Secretary’s
			 discretion,.
							276.Protection of
			 stateless persons in the United States
						(a)In
			 generalChapter 1 of title II (8 U.S.C. 1151 et seq.) is amended
			 by adding at the end the following:
							
								210A.Protection of
				stateless persons in the United States
									(a)Defined
				term
										(1)In
				generalIn this section, the term de jure stateless
				person means an individual who is not considered a national under the
				laws of any country. Individuals who have lost their nationality as a result of
				their voluntary action or knowing inaction after arrival in the United States
				shall not be considered de jure stateless persons.
										(2)Designation of
				specific de jure groupsThe Secretary of Homeland Security, in
				consultation with the Secretary of State, may, in the discretion of the
				Secretary, designate specific groups of individuals who are considered de jure
				stateless persons, for purposes of this section.
										(b)Mechanisms for
				regularizing the status of stateless persons
										(1)Relief for
				individuals determined to be de jure stateless personsThe
				Secretary of Homeland Security or the Attorney General may, in his or her
				discretion, provide conditional lawful status to an alien who is otherwise
				inadmissible or deportable from the United States if the alien—
											(A)is a de jure
				stateless person;
											(B)applies for such
				relief;
											(C)is not
				inadmissible under paragraph (2) or (3) of section 212(a); and
											(D)is not described
				in section 241(b)(3)(B)(i).
											(2)WaiversThe
				provisions of paragraphs (4), (5), (6)(A), (7)(A), and (9) of section 212(a)
				shall not be applicable to any alien seeking relief under paragraph (1), and
				the Secretary of Homeland Security or the Attorney General may waive any other
				provision of such section (other than paragraph (2)(C) or subparagraph (A),
				(B), (C), or (E) of paragraph (3)) with respect to such an alien for
				humanitarian purposes, to assure family unity, or when it is otherwise in the
				public interest.
										(3)Submission of
				passport or travel documentAny alien who seeks benefits under
				this section must submit to the Secretary or the Attorney General—
											(A)any passport or
				travel document issued at any time to the alien (whether or not the passport or
				document has expired or been cancelled, rescinded, or revoked); or
											(B)an affidavit
				sworn under penalty of perjury stating that the alien has never been issued a
				passport or travel document, or identifying with particularity any such
				passport or travel document and explaining why the alien cannot submit
				it.
											(4)Work
				authorizationThe Secretary may—
											(A)authorize an
				alien who has applied for relief under paragraph (1) to engage in employment in
				the United States while such application is being considered; and
											(B)provide such
				applicant with an employment authorized endorsement or other appropriate
				document signifying authorization of employment.
											(5)Treatment of
				spouses and childrenThe spouse or child of an alien who has been
				granted conditional lawful status under paragraph (1) shall, if not otherwise
				eligible for admission under paragraph (1), be granted conditional lawful
				status under this section if accompanying, or following to join, such alien,
				provided that the spouse or child is admissible (except as otherwise provided
				in paragraph (2)), and provided further that the qualifying relationship to the
				principal beneficiary existed on the date on which such alien was granted
				conditional lawful status.
										(c)Adjustment of
				status
										(1)Inspection and
				examinationAt the end of the 5-year period beginning on the date
				on which an alien has been granted conditional lawful status under subsection
				(b), the alien may apply for lawful permanent residence in the United States
				if—
											(A)the alien has
				been physically present in the United States for at least 5 years;
											(B)the alien's
				conditional lawful status has not been terminated by the Secretary of Homeland
				Security or the Attorney General, pursuant to such regulations as the Secretary
				or the Attorney General may prescribe; and
											(C)the alien has not
				otherwise acquired permanent resident status.
											(2)Requirements
				for adjustmentThe Secretary or the Attorney General, under such
				regulations as the Secretary or the Attorney General may prescribe, may adjust
				the status of an alien granted conditional lawful status under subsection (b)
				to that of an alien lawfully admitted for permanent residence if such
				alien—
											(A)is a de jure
				stateless person;
											(B)properly applies
				for such adjustment of status;
											(C)has been
				physically present in the United States for at least 5 years after being
				granted conditional lawful status under subsection (b);
											(D)is not firmly
				resettled in any foreign country; and
											(E)is admissible
				(except as otherwise provided under subsection (b)(2)) as an immigrant under
				this chapter at the time of examination of such alien for adjustment of
				status.
											(3)RecordUpon
				approval of an application under this subsection, the Secretary or the Attorney
				General shall establish a record of the alien's admission for lawful permanent
				residence as of the date that is 5 years before the date of such
				approval.
										(d)Proving the
				claimIn determining an alien's eligibility for lawful
				conditional status or adjustment of status under this subsection, the Secretary
				or the Attorney General shall consider any credible evidence relevant to the
				application. The determination of what evidence is credible and the weight to
				be given that evidence shall be within the sole discretion of the Secretary or
				the Attorney General.
									(e)Review
										(1)Administrative
				reviewNo appeal shall lie from the denial of an application by
				the Secretary, but such denial will be without prejudice to the alien’s right
				to renew the application in proceedings under section 240.
										(2)Motions to
				reopenNotwithstanding any limitation imposed by law on motions
				to reopen removal, deportation, or exclusion proceedings, any individual who is
				eligible for relief under this section may file 1 motion to reopen removal or
				deportation proceedings in order to apply for relief under this section, except
				that any such motion shall be filed not later than the later of—
											(A)2 years after the
				date of the enactment of this section; or
											(B)90 days after the
				date of entry of a final administrative order of removal, deportation, or
				exclusion.
											(f)LimitationThe
				provisions of this section shall apply only to aliens present in the United
				States. Nothing in this section may be construed to authorize or
				require—
										(1)the admission of
				any alien to the United States;
										(2)the parole of any
				alien into the United States; or
										(3)the grant of any
				motion to reopen or reconsider filed by an alien after departure or removal
				from the United
				States.
										.
						(b)Judicial
			 reviewSection 242(a)(2)(B)(ii) of the Immigration and
			 Nationality Act (8 U.S.C. 1252(a)(2)(B)(ii)) is amended by inserting or
			 210A after 208(a).
						(c)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 210
			 the following:
							
								
									210A. Protection of stateless
				persons in the United
				States.
								
								.
						277.Authority to
			 designate certain groups of refugees for consideration
						(a)In
			 generalSection 207(c)(1) (8 U.S.C. 1157(c)(1)) is
			 amended—
							(1)by inserting
			 (A) before Subject to the numerical limitations;
			 and
							(2)by adding at the
			 end the following:
								
									(B)(i)The President, upon a
				recommendation of the Secretary of State made in consultation with the
				Secretary of Homeland Security, and after appropriate consultation, may
				designate specifically defined groups of aliens whose resettlement in the
				United States is justified by humanitarian concerns or is otherwise in the
				national interest and who share common characteristics that identify them as
				targets of persecution on account of race, religion, nationality, membership in
				a particular social group, or political opinion or of other serious harm, or
				who, having been identified as targets of persecution on account of race,
				religion, nationality, membership in a particular social group, or political
				opinion or of other serious harm, share a common need for resettlement due to a
				specific vulnerability.
										(ii)An alien who establishes membership
				in a group designated under clause (i) to the satisfaction of the Secretary of
				Homeland Security shall be considered a refugee for purposes of admission as a
				refugee under this section, unless the Secretary determines that such alien
				ordered, incited, assisted or otherwise participated in the persecution of any
				person on account of race, religion, nationality, membership in a particular
				social group, or political opinion.
										(iii)A designation under clause
				(i)—
											(I)may be revoked by the President at any
				time after notification to Congress;
											(II)if not revoked, shall expire at the
				end of each fiscal year; and
											(III)may be renewed by the President
				after appropriate consultation.
											(iv)Categories of aliens established
				under section 599D of title V of Public Law 101–167 (8 U.S.C. 1157 note)
				shall—
											(I)be designated under clause (i) until
				the end of the first fiscal year commencing after the date of the enactment of
				this subparagraph; and
											(II)be eligible for designation
				thereafter, at the discretion of the President.
											(v)An alien's admission under this
				subparagraph shall count against the refugee admissions goal under subsection
				(a).
										(vi)A designation under clause (i) shall
				not influence decisions to grant, to any alien, asylum under section 208,
				protection under section 241(b)(3), or protection under Article 3 of the
				Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or
				Punishment, done at New York December 10,
				1984.
										.
							(b)Written reasons
			 for denials of refugee statusEach decision to deny an application for
			 refugee status of an alien who is within a category established under this
			 section shall be in writing and shall state, to the maximum extent feasible,
			 the reason for the denial.
						(c)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the first day of the first fiscal year that begins after the date of the
			 enactment of this Act.
						278.Admission of
			 refugees in the absence of the annual presidential determinationSection 207(a) (8 U.S.C. 1157(a)) is
			 amended—
						(1)by striking
			 paragraph (1);
						(2)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4),
			 respectively;
						(3)in paragraph (1),
			 as redesignated—
							(A)by striking
			 after fiscal year 1982; and
							(B)by adding at the
			 end the following: If the President does not issue a determination under
			 this paragraph before the beginning of a fiscal year, the number of refugees
			 that may be admitted under this section in each quarter before the issuance of
			 such determination shall be 25 percent of the number of refugees admissible
			 under this section during the previous fiscal year.; and
							(4)in paragraph (3),
			 as redesignated, by striking (beginning with fiscal year
			 1992).
						CReforming
			 America’s Legal Immigration System
				IStanding
			 Commission on Foreign Workers, Labor Markets, and the National
			 Interest
					300.Standing
			 Commission on Foreign Workers, Labor Markets, and the National
			 Interest
						(a)Establishment
			 of Commission
							(1)In
			 generalThere is established an independent Federal agency within
			 the executive branch to be known as the Standing Commission on Foreign Workers,
			 Labor Markets, and the National Interest (referred to in this section as the
			 Commission).
							(2)PurposesThe
			 purposes of the Commission are—
								(A)to establish
			 employment-based immigration policies that promote America's economic growth
			 and competitiveness while minimizing job displacement, wage depression and
			 unauthorized employment in the United States;
								(B)to create and
			 implement a policy-focused research agenda on the economic impacts of
			 immigration at the national, regional, State, industry and occupation
			 levels;
								(C)to collect and
			 analyze information about employment-based immigration and the labor market and
			 share the data and analysis with lawmakers, researchers and the American
			 public;
								(D)to recommend to
			 the Congress and the President on a regular basis an evidence-based methodology
			 for determining the level of employment-based immigration;
								(E)to recommend to
			 Congress and the President the numeric levels and characteristics of workers to
			 be admitted in various employment-based visa categories;
								(F)to work with the
			 Department of Labor to conduct pilot programs to examine ways to improve the
			 operation of foreign worker programs; and
								(G)to collect and
			 analyze information about the economic, labor, security, and foreign policy
			 impacts of our Nation’s immigration policies.
								(3)MembershipThe
			 Commission shall be composed of—
								(A)7 voting
			 members—
									(i)who
			 shall be appointed by the President, with the advice and consent of the Senate,
			 not later than 6 months after the date of the enactment of this Act;
									(ii)who shall serve
			 for 5-year staggered terms;
									(iii)1
			 of whom the President shall appoint as Chair of the Commission to serve a
			 6-year term, which can be extended for 1 additional 3-year term;
									(iv)who shall have
			 expertise in economics, demography, sociology, labor, business, civil rights,
			 immigration, or other pertinent qualifications or experience;
									(v)who
			 may not be an employee of the Federal Government or of any State or local
			 government; and
									(vi)not more than 4
			 of whom may be members of the same political party; and
									(B)8 ex-officio
			 members, including—
									(i)the
			 Secretary;
									(ii)the Secretary of
			 State;
									(iii)the Attorney
			 General;
									(iv)the Secretary of
			 Labor;
									(v)the
			 Secretary of Commerce;
									(vi)the Secretary of
			 Health and Human Services;
									(vii)the Secretary
			 of Agriculture; and
									(viii)the
			 Commissioner of Social Security.
									(4)VacanciesAny
			 vacancy in the Commission shall be filled in the same manner as the original
			 appointment.
							(5)Meetings
								(A)Initial
			 meetingThe Commission shall meet and begin carrying out the
			 duties described in subsection (b) as soon as practicable.
								(B)Subsequent
			 meetingsAfter its initial meeting, the Commission shall meet
			 upon the call of the Chair or a majority of its members.
								(C)QuorumFour
			 voting members of the Commission shall constitute a quorum.
								(b)Duties of the
			 CommissionThe Commission shall collect, analyze, and publish
			 data regarding—
							(1)the historic
			 migration patterns to and from the United States and demographic trends,
			 including the birth rate, education levels, and age profiles of the immigrant
			 and native population of the United States;
							(2)the national,
			 regional, State, and local impacts of employment-based immigration—
								(A)within industries
			 and business sectors;
								(B)on wages, labor
			 standards, occupations, and employment levels;
								(C)on small
			 business;
								(D)on employment and
			 unemployment levels;
								(E)on economic
			 growth, productivity, and competitiveness;
								(F)on national and
			 border security; and
								(G)on local
			 communities;
								(3)the development
			 and implementation of the new worker program to admit H–2C nonimmigrants
			 (referred to in this section as the Program), including—
								(A)the criteria for
			 the admission of workers under the Program; and
								(B)the formula and
			 methodologies for determining the annual numerical limitations of the
			 Program;
								(4)the current and
			 anticipated needs of employers for skilled and unskilled labor;
							(5)the national
			 interest;
							(6)the current and
			 anticipated supply of skilled and unskilled labor;
							(7)the impact of
			 employment-based immigration on the economic growth, competitiveness, labor
			 standards, labor conditions, and wages;
							(8)the extent and
			 impact of unauthorized employment in the United States;
							(9)the factors that
			 determine the economic success of immigrants to the United States;
							(10)specific aspects
			 of the Nation’s immigration policies and programs that Congress has requested
			 the Commission to examine or analyze; and
							(11)any other
			 matters regarding the impact of employment-based immigration that the
			 Commission considers appropriate.
							(c)Annual
			 reports
							(1)Program
			 evaluationNot later than 1 year after the date of the enactment
			 of this Act, and annually thereafter, the Commission shall submit a report to
			 the President and Congress that—
								(A)assesses the
			 economic, labor, security, and foreign policy impacts of the Nation’s
			 immigration policies;
								(B)evaluates the
			 Program and defines a formula and methodologies for measuring the need for
			 nonimmigrants in States, industries, and occupations;
								(C)recommends
			 adjustments, based on the established methodologies, to the Program’s numeric
			 allocations for the subsequent fiscal year; and
								(D)reviews the
			 issuance and allocations of employment-based immigrant and nonimmigrant visa
			 categories.
								(2)Effect on
			 employment levelsNot later than February 1 of each year, the
			 Commission shall submit a report to Congress that contains—
								(A)the Commission’s
			 recommendations on the increase or decrease in the number of employment-based
			 immigrant visas to be made available for temporary or permanent employment
			 under the Immigration and Nationality Act and a statement of the reasons for
			 such recommendations; and
								(B)the Commission’s
			 recommendations on how many immigrant visas from the discretionary national
			 interest pool described in section 301(e) should be added to the subsequent
			 fiscal year’s annual immigrant visa allocations to comport with the increases
			 recommended in subparagraph (A) and to which employment preference categories
			 such visas should be added.
								(3)Effect of
			 congressional inactionIf Congress does not enact a law to
			 approve or disapprove the Commission’s recommendations under paragraph (2) not
			 later than 90 days after receiving a report under such paragraph, the number of
			 employment-based immigrant visas shall remain at the level authorized for the
			 previous fiscal year.
							(d)National
			 interest definedFor purposes of determining whether immigrant
			 visas should be allocated from the discretionary national interest pool in a
			 given fiscal year, the term national interest shall be broadly
			 defined and shall take into consideration—
							(1)national and
			 regional unemployment rates;
							(2)unemployment
			 rates by industry and sector;
							(3)national and
			 regional demographic and industry projections;
							(4)wage and labor
			 impact;
							(5)education,
			 workforce development, and social support considerations;
							(6)immigrant visa
			 backlogs and length of familial separation;
							(7)national security
			 and border security;
							(8)community impact
			 assessments; and
							(9)competitiveness
			 and economic growth.
							(e)Powers of the
			 CommissionThe Commission, by vote of a majority of the members
			 present and voting, shall have the power to—
							(1)establish general
			 policies and promulgate such rules and regulations for the Commission as are
			 necessary to carry out the purposes of this section;
							(2)appoint and fix
			 the salary and duties of the Staff Director of the Commission, who shall serve
			 at the discretion of the Commission and who shall be compensated at a rate not
			 to exceed the highest rate now or hereafter prescribed for Level 6 of the
			 Senior Executive Service Schedule (5 U.S.C. 5382), and such other personnel as
			 may be necessary to enable the Commission to carry out its functions;
							(3)deny, revise, or
			 ratify any request for regular, supplemental, or deficiency appropriations
			 prior to any submission of such request to the Office of Management and Budget
			 by the Chair;
							(4)utilize, with
			 their consent, the services, equipment, personnel, information, and facilities
			 of other Federal, State, local, and private agencies and instrumentalities with
			 or without reimbursement for such utilization;
							(5)without regard to
			 section 3324 of title 31, United States Code, enter into and perform such
			 contracts, leases, cooperative agreements, and other transactions as may be
			 necessary in the conduct of the functions of the Commission, with any public
			 agency, or with any person, firm, association, corporation, educational
			 institution, or nonprofit organization;
							(6)accept and
			 employ, in carrying out the provisions of this title, voluntary and
			 uncompensated services, notwithstanding the provisions of section 1342 of title
			 31, United States Code, however, individuals providing such services shall not
			 be considered Federal employees except for purposes of chapter 81 of title 5,
			 United States Code, with respect to job-incurred disability and title 28,
			 United States Code, with respect to tort claims;
							(7)request such
			 information, data, and reports from any Federal agency as the Commission may
			 from time to time require and as may be produced consistent with other
			 law;
							(8)arrange with the
			 head of any other Federal agency for the performance by such agency of any
			 function of the Commission, with or without reimbursement;
							(9)establish a
			 research and development program within the Commission for the purpose of
			 understanding and documenting the effects of immigration and the admission of
			 foreign workers on the labor market and national competitiveness;
							(10)collect
			 systematically the data obtained from studies, research, and the empirical
			 experience of public and private agencies concerning the need for and effects
			 of immigration;
							(11)interview and
			 confer with State and local officials, representatives of labor and industry,
			 and experts in academia to obtain information about the need for or benefit of
			 additional immigrant or nonimmigrant workers;
							(12)make
			 recommendations to Congress concerning the numeric limitations of the immigrant
			 and nonimmigrant employment-based visa categories and recommend modifications
			 or the enactment of statutes relating to matters that the Commission finds to
			 be necessary and advisable to carry out an effective immigration policy;
							(13)hold hearings
			 and call witnesses to assist the Commission in the exercise of its powers or
			 duties;
							(14)retain and, in
			 its discretion pay reasonable attorneys' fees out if its appropriated funds to,
			 private attorneys who—
								(A)shall provide
			 legal advice to the Commission in the conduct of its work, or to appear for or
			 represent the Commission in any case in which the Commission is authorized by
			 law to represent itself, or in which the Commission is representing itself with
			 the consent of the Department of Justice; and
								(B)when serving as
			 officers or employees of the United States, shall be considered special
			 Government employees (as defined in section 202(a) of title 18, United States
			 Code);
								(15)grant incentive
			 awards to its employees pursuant to chapter 45 of title 5, United States
			 Code;
							(16)create
			 occupational, industry, and regional advisory committees; and
							(17)perform such
			 other functions as may be necessary to carry out the purposes of this section,
			 which may be delegated to any member or designated person, as
			 appropriate.
							(f)Information and
			 assistance from Federal agencies
							(1)InformationThe
			 head of any Federal department or agency that receives a request from the
			 Commission for information, including suggestions, estimates, and statistics,
			 as the Commission considers necessary to carry out the provisions of this
			 section, shall furnish such information to the Commission, to the extent
			 allowed by law.
							(2)Assistance
								(A)General
			 services administrationThe Administrator of General Services
			 shall, on a reimbursable basis, provide the Commission with administrative
			 support and other services for the performance of the Commission’s
			 functions.
								(B)Other Federal
			 agenciesThe departments and agencies of the United States may
			 provide the Commission with such services, funds, facilities, staff, and other
			 support services as the heads of such departments and agencies determine
			 advisable and authorized by law.
								(g)Personnel
			 matters
							(1)Staff
								(A)Appointment and
			 compensationThe Chair, in accordance with rules agreed upon by
			 the Commission, may appoint and fix the compensation of a staff director and
			 such other personnel as may be necessary to enable the Commission to carry out
			 its functions.
								(B)Federal
			 employees
									(i)In
			 generalExcept as provided under clause (ii), the executive
			 director and any personnel of the Commission who are employees shall be
			 considered to be employees under section 2105 of title 5, United States Code,
			 for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such
			 title.
									(ii)Commission
			 membersClause (i) shall not apply to members of the
			 Commission.
									(2)DetaileesAny
			 employee of the Federal Government may be detailed to the Commission without
			 reimbursement from the Commission. Such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
							(3)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate paid a person occupying a position at level
			 IV of the Executive Schedule under section 5315 of such title 5.
							(h)Compensation
			 and travel expenses
							(1)CompensationEach
			 voting member of the Commission may be compensated at a rate not to exceed the
			 daily equivalent of the annual rate of basic pay in effect for a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day during which that member is engaged in the actual
			 performance of the duties of the Commission.
							(2)Travel
			 expensesMembers of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under section 5703(b) of title 5, United States Code,
			 while away from their homes or regular places of business in the performance of
			 services for the Commission.
							IIFamily and
			 employment visa reforms
					1Family and
			 employment-based immigrant visas
						301.Recapture of
			 immigrant visas lost to bureaucratic delay
							(a)Worldwide level
			 of family-Sponsored immigrantsSection 201(c) (8 U.S.C. 1151(c))
			 is amended to read as follows:
								
									(c)Worldwide level
				of family-Sponsored immigrants
										(1)In
				generalSubject to subparagraph (B), the worldwide level of
				family-sponsored immigrants under this subsection for a fiscal year is equal to
				the sum of—
											(A)480,000;
				and
											(B)the sum
				of—
												(i)the number
				computed under paragraph (2); and
												(ii)the number
				computed under paragraph (3).
												(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
											(A)the worldwide
				level of family-sponsored immigrant visas established for the previous fiscal
				year; and
											(B)the number of
				visas issued under section 203(a), subject to this subsection, during the
				previous fiscal year.
											(3)Unused visa
				numbers from fiscal years 1992 through 2007The number computed
				under this paragraph is—
											(A)the difference,
				if any, between—
												(i)the sum of the
				worldwide levels of family-sponsored immigrant visas established for fiscal
				years 1992 through 2007; and
												(ii)the number of
				visas issued under section 203(a), subject to this subsection, during such
				fiscal years; and
												(B)the number of
				unused visas from fiscal years 1992 through 2007 that were issued after fiscal
				year 2007 under section 203(a), subject to this
				subsection.
											.
							(b)Worldwide level
			 of employment-Based immigrantsSection 201(d) (8 U.S.C. 1151(d))
			 is amended to read as follows:
								
									(d)Worldwide level
				of employment-Based immigrants
										(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
											(A)140,000;
											(B)the number
				computed under paragraph (2); and
											(C)the number
				computed under paragraph (3).
											(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
											(A)the worldwide
				level of employment-based immigrant visas established for the previous fiscal
				year; and
											(B)the number of
				visas issued under section 203(b), subject to this subsection, during the
				previous fiscal year.
											(3)Unused visa
				numbers from fiscal years 1992 through 2007The number computed
				under this paragraph is the difference, if any, between—
											(A)the difference,
				if any, between—
												(i)the sum of the
				worldwide levels of employment-based immigrant visas established for each of
				fiscal years 1992 through 2007; and
												(ii)the number of
				visas issued under section 203(b), subject to this subsection, during such
				fiscal years; and
												(B)the number of
				unused visas from fiscal years 1992 through 2007 that were issued after fiscal
				year 2007 under section 203(b), subject to this
				subsection.
											.
							(c)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) (8
			 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
								
									(F)A derivative
				beneficiary as described in section 203(d) of an employment-based immigrant
				under section 203(b).
									(G)Aliens with
				extraordinary ability in the sciences, arts, education, business, or athletics
				which has been demonstrated by sustained national or international acclaim,
				if:
										(i)the achievements
				of such alien have been recognized in the field through extensive
				documentation;
										(ii)such alien seeks
				to enter the United States to continue work in the area of extraordinary
				ability; and
										(iii)the entry of
				such alien into the United States will substantially benefit prospectively the
				United States.
										(H)Aliens who have
				earned an advanced degree in the sciences (not including the social sciences),
				technology, engineering, or mathematics from a United States institution of
				higher education (as defined in section 1001(a) of title 20) and have been
				working in a field related to their degree subject in the United States under a
				nonimmigrant visa during the 2-year period preceding their application for an
				immigrant visa under section 203(b).
									(I)Alien physicians
				who have completed service requirements of a waiver or exemption requested by
				an interested State agency or by an interested Federal agency under section
				214(l), including those alien physicians who completed such service before the
				date of the enactment of this subparagraph.
									(J)Aliens who are
				eligible for adjustment of status under section 245(n)(1) as an alien who
				described in section
				101(a)(15)(H)(ii)(c).
									
							(d)Requirement To
			 satisfy eligibility requirementsSection 203 (8 U.S.C. 1153) is
			 amended by adding at the end the following new subsection:
								
									(i)Requirement To
				satisfy eligibility requirementsNotwithstanding the
				inapplicability of the worldwide levels specified in sections 201(c) and (d) to
				aliens described in section 201(b)(1), aliens described in subparagraph (H) or
				(I) of section 201(b)(1) shall satisfy the requirements for eligibility for an
				immigrant visa under 1 of the preference categories under subsection
				(b).
									.
							(e)Discretionary
			 national interest poolThe discretionary national interest pool
			 is the number that is the average of the difference between—
								(1)the number of
			 legal immigrant visas issued annually from fiscal year 1995 through fiscal year
			 2010; and
								(2)the number of
			 legal immigrant visas issued annually plus unauthorized entries estimated
			 annually by the Secretary of Homeland Security from fiscal year 1995 through
			 fiscal year 2010.
								(f)ApplicabilityThe
			 amendments made by subsection (c) shall apply to any immigrant petition or
			 immigrant visa application—
								(1)pending on the
			 date of the enactment of this Act; or
								(2)filed on or after
			 such date of enactment.
								(g)Elimination of
			 the EB–1A preference categorySection 203(b)(1) (8 U.S.C.
			 1153(b)(1)) is amended—
								(1)by striking
			 subparagraph (A); and
								(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
								(h)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first fiscal year that commences no earlier than 9 months
			 after the date of the enactment of the Comprehensive Immigration Reform Act of
			 2010.
							302.Reclassification
			 of spouses and minor children of lawful permanent residents as immediate
			 relatives
							(a)In
			 generalSection 201(b)(2) (8 U.S.C. 1151(b)(2)) is amended to
			 read as follows:
								
									(2)(A)(i)Immediate
				relatives.
											(ii)In this paragraph, the term
				immediate relative means a child, spouse, or parent of a citizen
				of the United States or a child or spouse of a lawful permanent resident (and
				for each family member of a citizen or lawful permanent resident under this
				subparagraph, such individual’s spouse or child who is accompanying or
				following to join the individual), except that, in the case of parents, such
				citizens shall be at least 21 years of age.
											(iii)If an alien who was the spouse of a
				citizen of the United States and was not legally separated from the citizen at
				the time of the citizens death files a petition under section
				204(a)(1)(A)(ii) not later than 2 years after the date of the citizen's death,
				the alien and each child of the alien shall be remain, for purposes of this
				paragraph, an immediate relative during the period beginning on the date of the
				citizens death and ending on the date on which the alien
				remarries.
											(iv)An alien who has filed a petition
				under clause (iii) or (iv) of section 204(a)(1)(A) shall remain, for purposes
				of this paragraph, a an immediate relative if the United States citizen or
				lawful permanent resident spouse or parent loses United States citizenship on
				account of the abuse.
											(B)Aliens admitted under section 211(a)
				on the basis of a prior issuance of a visa to their accompanying parent who is
				an immediate relative.
										(C)Aliens born to an alien lawfully
				admitted for permanent residence during a temporary visit
				abroad.
										.
							(b)Allocation of
			 immigrant visasSection 203(a) (8 U.S.C. 1153(a)) is
			 amended—
								(1)in paragraph (1),
			 by striking 23,400 and inserting 127,200;
								(2)by striking
			 paragraph (2) and inserting the following:
									
										(2)Unmarried sons
				and unmarried daughters of permanent resident aliensQualified
				immigrants who are the unmarried sons or unmarried daughters (but are not the
				children) of an alien lawfully admitted for permanent residence shall be
				allocated visas in a number not to exceed 80,640, plus any visas not required
				for the class specified in paragraph
				(1).
										;
								(3)in paragraph (3),
			 by striking 23,400 and inserting 80,640;
			 and
								(4)in paragraph (4),
			 by striking 65,000 and inserting 191,520.
								(c)Technical and
			 conforming amendments
								(1)Rules for
			 determining whether certain aliens are immediate
			 relativesSection 201(f) (8 U.S.C. 1151(f)) is amended—
									(A)in paragraph (1),
			 by striking paragraphs (2) and (3), and inserting
			 paragraph (2),;
									(B)by striking
			 paragraph (2);
									(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
									(D)in paragraph (3),
			 as redesignated by subparagraph (C), by striking through (3) and
			 inserting and (2).
									(2)Numerical
			 limitation to any single foreign StateSection 202 (8 U.S.C.
			 1152) is amended—
									(A)in subsection
			 (a)(4)—
										(i)by
			 striking subparagraphs (A) and (B);
										(ii)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B),
			 respectively; and
										(iii)in subparagraph
			 (A), as redesignated by clause (ii), by striking section
			 203(a)(2)(B) and inserting section 203(a)(2); and
										(B)in subsection
			 (e), in the flush matter following paragraph (3), by striking , or as
			 limiting the number of visas that may be issued under section 203(a)(2)(A)
			 pursuant to subsection (a)(4)(A).
									(3)Allocation of
			 immigration visasSection 203(h) (8 U.S.C. 1153(h)) is
			 amended—
									(A)in paragraph
			 (1)—
										(i)in
			 the matter preceding subparagraph (A), by striking subsections (a)(2)(A)
			 and (d) and inserting subsection (d);
										(ii)in
			 subparagraph (A), by striking becomes available for such alien (or, in
			 the case of subsection (d), the date on which an immigrant visa number became
			 available for the alien’s parent), and inserting became
			 available for the alien’s parent,; and
										(iii)in subparagraph
			 (B), by striking applicable;
										(B)by amending
			 paragraph (2) to read as follows:
										
											(2)Petitions
				describedThe petition described in this paragraph is a petition
				filed under section 204 for classification of the alien’s parent under
				subsection (a), (b), or (c).
											;
				and
									(C)in paragraph (3),
			 by striking subsections (a)(2)(A) and (d) and inserting
			 subsection (d).
									(4)Procedure for
			 granting immigrant statusSection 204 (8 U.S.C. 1154) is
			 amended—
									(A)in subsection
			 (a)(1)—
										(i)in
			 subparagraph (A)—
											(I)in clause (i), by
			 inserting or lawful permanent resident after
			 citizen;
											(II)in clause (ii),
			 by striking described in the second sentence of section 201(b)(2)(A)(i)
			 also and inserting , alien child, or alien parent described in
			 section 201(b)(2)(A);
											(III)in clause
			 (iii)—
												(aa)in
			 subclause (I)(aa), by inserting or legal permanent resident
			 after citizen; and
												(bb)in
			 subclause (II)(aa)—
													(AA)in subitems (AA)
			 and (BB), by inserting or legal permanent resident; after
			 citizen each place that term appears;
													(BB)in subitem (CC),
			 by inserting or legal permanent resident after
			 citizen each place that term appears; and
													(CC)in subitem
			 (CC)(bbb), by inserting or legal permanent resident after
			 citizenship;
													(IV)in clause (iv),
			 by inserting or legal permanent resident after
			 citizen each place that term appears;
											(V)in clause (v)(I),
			 by inserting or legal permanent resident after
			 citizen; and
											(VI)in clause
			 (vi)—
												(aa)by
			 inserting or legal permanent resident status after
			 renunciation of citizenship; and
												(bb)by
			 inserting or legal permanent resident after abuser’s
			 citizenship;
												(ii)by
			 striking subparagraph (B);
										(iii)in subparagraph
			 (C), by striking subparagraph (A)(iii), (A)(iv), (B)(ii), or
			 (B)(iii) and inserting clause (iii) or (iv) of subparagraph
			 (A); and
										(iv)in
			 subparagraph (J), by striking or clause (ii) or (iii) of subparagraph
			 (B);
										(B)in subsection
			 (a), by striking paragraph (2);
									(C)in subsection
			 (c)(1), by striking or preference status; and
									(D)in subsection
			 (h), by striking or a petition filed under subsection
			 (a)(1)(B)(ii).
									(d)Country
			 limitSection 202(a)(2) (8
			 U.S.C. 1152(a)(2)) is amended to read as follows:
								
									(2)Per country
				levels for family-sponsored and employment-based
				immigrantsSubject to paragraphs (3), (4), and (5) the total
				number of immigrant visas made available to natives of any single foreign state
				under subsection (a) of section 203 in any fiscal year may not exceed 15
				percent of the total number of such visas made available under such subsection
				in that fiscal
				year.
									.
							303.Retention of
			 priority dateSection
			 203(h)(3) (8 U.S.C. 1153(h)(3)) is amended to read as follows:
							
								(3)Retention of
				priority dateIf the age of an alien is determined under
				paragraph (1) to be 21 years of age or older for the purposes of subsections
				(a)(2)(A) and (d), and a parent of the alien files a petition under section 204
				for classification of such alien based upon a relationship described in
				subsection (a), the priority date for such petition shall be the original
				priority date issued upon receipt of the original family- or employment-based
				petition for which either parent was a
				beneficiary.
								.
						304.Discretionary
			 authority with respect to removal or deportation of citizen and resident
			 immediate family membersSection 240(c)(4) (8 U.S.C. 1229a(c)(4)) is
			 amended by adding at the end the following:
							
								(D)Judicial
				discretionIn the case of an alien subject to removal,
				deportation, or exclusion, the immigration judge may exercise discretion to
				decline to order the alien removed, deported or excluded from the United States
				if the judge determines that such removal, deportation, or exclusion is against
				the public interest or would result in hardship to the alien’s United States
				citizen or permanent resident parent, spouse, or child except that this
				subparagraph shall not apply to an alien whom the judge determines—
									(i)is described
				in—
										(I)subparagraph (B),
				(C), (D)(ii), (E), (H), (I), or (J) of section 212(a)(2);
										(II)section
				212(a)(3);
										(III)subparagraph
				(A), (C), or (D) of section 212(a)(10); or
										(IV)section
				237(a)(4); or
										(ii)has engaged in
				conduct described in paragraph (8) or (9) of section 103 of the Trafficking
				Victims Protection Act of 2000 (22 U.S.C.
				7102).
									.
						305.Military
			 families
							(a)In
			 generalSection 245 (8 U.S.C. 1255) is amended by adding at the
			 end the following:
								
									(n)Adjustment of
				status for immediate family members of members of the Armed Forces
										(1)In
				generalThe Secretary of Homeland Security shall adjust the
				status of an alien described in paragraph (2) to that of an alien lawfully
				admitted for permanent residence if the alien—
											(A)applies for such
				adjustment;
											(B)is admissible to
				the United States as an immigrant, except as provided in paragraph (4);
				and
											(C)is physically
				present in the United States.
											(2)Aliens eligible
				for adjustment of statusAn alien described in this paragraph is
				an alien—
											(A)who is a parent,
				spouse, child, son, daughter, or the legal guardian of a child of—
												(i)a
				living Armed Forces member; or
												(ii)a deceased Armed
				Forces member if—
													(I)the Armed Forces
				member died as a result of injury or disease incurred in, or aggravated by, the
				Armed Forces member’s service; and
													(II)the alien
				applies for such adjustment—
														(aa)if
				the death of the Armed Forces member occurred before the date of the enactment
				of the CIR Act of 2011, not
				later than 2 years after such date of enactment; or
														(bb)if
				the death of the Armed Forces member occurred after the date of the enactment
				of the CIR Act of 2011, not
				later than 2 years after the death of the Armed Forces member; or
														(B)who is the
				spouse, child, son, or daughter of an alien described in subparagraph
				(A).
											(3)Armed forces
				member definedIn this subsection, the term Armed Forces
				member means an individual who—
											(A)is, or was at the
				time of the individual’s death described in paragraph (2)(A)(ii)(I), a national
				of the United States or lawfully admitted for permanent residence;
											(B)on or after
				October 7, 2001, served as a member of—
												(i)the Armed Forces
				on active duty;
												(ii)the National
				Guard; or
												(iii)the Selected
				Reserve of the Ready Reserve; and
												(C)if separated from
				the service described in subparagraph (B), was separated under honorable
				conditions.
											(4)Inapplicability
				of certain grounds of inadmissibility
											(A)In
				generalThe provisions of paragraphs (4), (5), (6)(A), (7)(A),
				and (9)(B) of section 212(a) shall not apply to an adjustment of status made
				pursuant to this subsection.
											(B)WaiverThe
				Secretary of Homeland Security or the Attorney General, as appropriate, may
				waive any other provision of section 212(a) (other than paragraph (2)(C) and
				subparagraphs (A), (B), (C), (E), and (F) of paragraph (3)) with respect to an
				adjustment of status made pursuant to this subsection—
												(i)for humanitarian
				purposes;
												(ii)to assure family
				unity; or
												(iii)if such waiver
				is otherwise in the public interest.
												(5)Fee
				authorityThe Secretary of Homeland Security or the Secretary of
				State, as appropriate, may establish a fee pursuant to section 9701 of title
				31, United States Code, for the processing of an application for an adjustment
				of status made pursuant to this subsection.
										(6)Jurisdiction
											(A)Secretary of
				homeland securityExcept as provide in subparagraph (B), the
				Secretary of Homeland Security shall have exclusive jurisdiction to determine
				eligibility for an adjustment of status made pursuant to this
				subsection.
											(B)Attorney
				generalNotwithstanding paragraph (1) or subparagraph (A), in
				cases in which an alien has been placed into deportation, exclusion, or removal
				proceedings, either before or after filing an application for an adjustment of
				status under this subsection, the Attorney General shall have exclusive
				jurisdiction and shall assume all the powers and duties of the Secretary of
				Homeland Security until proceedings are terminated, or if a final order of
				deportation, exclusion, or removal is
				entered.
											.
							(b)Exemption from
			 direct numerical limitationsSection 201(b)(1) (8 U.S.C.
			 1151(b)(1)), as amended by is amended section 301(c), is further amended by
			 adding at the end the following:
								
									(K)Aliens provided permanent residence
				status under section
				245(n).
									.
							306.Equal
			 treatment for all stepchildrenSection 101(b)(1)(B) (8 U.S.C.
			 1101(b)(1)(B)) is amended by striking , provided the child had not
			 reached the age of eighteen years at the time the marriage creating the status
			 of stepchild occurred.
						307.Widows,
			 widowers, and orphans
							(a)Protection for
			 certain surviving relativesSection 204(l)(1) (8 U.S.C.
			 1154(l)(1) is amended by adding at the end the following: An alien is
			 not required to reside in the United States to qualify to have his or her
			 petition or application adjudicated under this paragraph if the alien is
			 described in subparagraph (A), (B), or (C) of paragraph (2) and his or her
			 priority date was current at the time of the qualifying relative’s death or is
			 described in subparagraph (D), (E), or (F) of paragraph (2).
								
									(1)In
				generalAn alien described in paragraph (2) who resided in the
				United States at the time of the death of the qualifying relative and who
				continues to reside in the United
				States
									.
							(b)Continued
			 waiver eligibility for widows, widowers, and orphansSection
			 212(a)(1)(B) (8 U.S.C. 1182(a)(1)(B)) is amended to read as follows:
								
									(B)Waiver for
				widows, widowers, and orphansAn alien who would have been
				statutorily eligible for a waiver of inadmissibility under this Act, if his or
				her qualifying relative had not died, may be considered for any waiver under
				this Act notwithstanding such death, which shall constitute the functional
				equivalent of extreme hardship to the qualifying
				relative.
									.
							(c)Naturalization
			 of surviving relativesSection 319(a) (8 U.S.C. 1430(a)) is
			 amended by inserting (or, if the spouse is deceased, the spouse was a
			 citizen of the United States) after citizen of the United
			 States.
							308.Fiancé child
			 status protection
							(a)DefinitionSection
			 101(a)(15)(K)(iii) (8 U.S.C. 1101(a)(15)(K)(iii)) is amended by inserting
			 , provided that a determination of the age of such minor child is made
			 using the age of the alien on the date on which the petition is filed with the
			 Secretary of Homeland Security to classify the alien’s parent as the fiancé or
			 fiancé of a United States citizen (in the case of an alien parent described in
			 clause (i)) or as the spouse of a United States citizen under section
			 201(b)(2)(A)(i) (in the case of an alien parent described in clause
			 (ii)); before the semicolon at the end.
							(b)Adjustment of
			 status authorizedSection 214(d) (8 U.S.C. 1184(d)(1)) is
			 amended—
								(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
								(2)in paragraph (1),
			 by striking In the event and inserting the following:
									
										(2)(A)If an alien does not
				marry the petitioner under paragraph (1) within 3 months after the alien and
				the alien’s minor children are admitted into the United States, such alien and
				children shall be required to depart from the United States. If such aliens
				fail to depart from the United States, they shall be removed in accordance with
				sections 240 and 241.
											(B)Subject to subparagraphs (C) and (D),
				if an alien marries the petitioner described in section 101(a)(15)(K)(i) within
				3 months after the alien is admitted into the United States, the Secretary of
				Homeland Security or the Attorney General, subject to the provisions of section
				245(d), may adjust the status of the alien, and any minor children accompanying
				or following to join the alien, to that of an alien lawfully admitted for
				permanent residence on a conditional basis under section 216 if the alien and
				any such minor children apply for such adjustment and are not determined to be
				inadmissible to the United States.
											(C)Paragraphs (5) and (7)(A) of section
				212(a) shall not apply to an alien who is eligible to apply for adjustment of
				his or her status to an alien lawfully admitted for permanent residence under
				this section.
											(D)An alien eligible for a waiver of
				inadmissibility as otherwise authorized under this Act shall be permitted to
				apply for adjustment of his or her status to that of an alien lawfully admitted
				for permanent residence under this
				section.
											.
								(c)Age
			 determinationSection 245(d) (8 U.S.C. 1155(d)) is
			 amended—
								(1)by inserting
			 (1) before The Attorney General; and
								(2)by adding at the
			 end the following:
									
										(2)A determination
				of the age of an alien admitted to the United States under section
				101(a)(15)(K)(iii) shall be made, for purposes of adjustment to the status of
				an alien lawfully admitted for permanent residence on a conditional basis under
				section 216, using the age of the alien on the date on which the petition is
				filed with the Secretary of Homeland Security to classify the alien’s parent as
				the fiancé or fiancé of a United States citizen (in the case of an alien parent
				admitted to the United States under section 101(a)(15)(K)(i)) or as the spouse
				of a United States citizen under section 201(b)(2)(A)(i) (in the case of an
				alien parent admitted to the United States under section
				101(a)(15)(K)(ii)).
										.
								(d)Effective
			 date
								(1)In
			 generalThe amendments made by this subsection shall be effective
			 as if included in the Immigration Marriage Fraud Amendments of 1986 (Public Law
			 99–639).
								(2)ApplicabilityThe
			 amendments made by this subsection shall apply to all petitions or applications
			 described in such amendments that—
									(A)are pending as of
			 the date of the enactment of this Act; or
									(B)have been denied,
			 but would have been approved if such amendments had been in effect at the time
			 of adjudication of the petition or application.
									(3)Motion to
			 reopen or reconsiderA motion to reopen or reconsider a petition
			 or application described in subparagraph (B)(ii) shall be granted if such
			 motion is filed with the Secretary or the Attorney General not later than 2
			 years after the date of the enactment of this Act.
								309.Special
			 humanitarian visasSection 103
			 (8 U.S.C. 1103) is amended by adding at the end the following:
							
								(i)Authority To
				waive eligibility requirements for special humanitarian
				considerationsNotwithstanding any other provision of law, the
				Secretary of Homeland Security may waive any requirements under this Act on
				behalf of not more than 1,000 aliens whose circumstances involve special
				humanitarian
				considerations.
								.
						310.Exemption from
			 immigrant visa limit for certain veterans from the PhilippinesSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as
			 amended by this subtitle, is further amended by adding at the end the
			 following:
							
								(L)Aliens who are eligible for an
				immigrant visa under paragraph (1) or (3) of section 203(a) and have a parent
				(regardless of whether the parent is living or dead) who was naturalized
				pursuant to section 405 of the Immigration Act of 1990 (8 U.S.C. 1440 note) or
				title III of the Act of October 14, 1940 (8 U.S.C. 501 et seq.), as in effect
				between March 27, 1942 and December 24,
				1952.
								.
						311.Affidavit of
			 supportSection 213A (8 U.S.C.
			 1183a) is amended—
							(1)in subsection
			 (a)(1)(A) by striking 125 and inserting
			 100;
							(2)in subsection
			 (f)(1)(E), by striking 125 and inserting
			 100;
							(3)in subsection
			 (f)(4)(B)(i), by striking 125 and inserting 100;
			 and
							(4)in subsection
			 (f)(5)(A), by striking 125 and inserting
			 100.
							312.Retaining
			 workers subject to green card backlog
							(a)Adjustment of
			 status
								(1)In
			 generalSection 245 (8 U.S.C. 1255), as amended by section 305,
			 is further amended by adding at the end the following:
									
										(o)Adjustment of
				status for employment-based immigrants
											(1)EligibilityThe
				Secretary of Homeland Security shall promulgate regulations to provide for the
				filing of an application for adjustment of status by an alien (and any eligible
				dependents of such alien), regardless of whether an immigrant visa is
				immediately available at the time the application is filed, if the
				alien—
												(A)has an approved
				petition under subparagraph (E) or (F) of section 204(a)(1); or
												(B)at the discretion
				of the Secretary, has a pending petition under subparagraph (E) or (F) of
				section 204(a)(1).
												(2)Visa
				availabilityAn application filed pursuant to paragraph (1) may
				not be approved until an immigrant visa becomes available.
											(3)FeesIf
				an application is filed pursuant to paragraph (1), the beneficiary of such
				application shall pay a supplemental fee of $500. Such fee may not be charged
				to any dependent accompanying or following to join such beneficiary.
											(4)Extension of
				employment authorization and advanced parole document
												(A)In
				generalThe Secretary of Homeland Security shall provide
				employment authorization and advanced parole documents, in 3-year increments,
				to beneficiaries of an application for adjustment of status based on a petition
				that is filed or, at the discretion of the Secretary, pending, under
				subparagraph (E) or (F) of section 204(a)(1).
												(B)Fee
				adjustmentsApplication fees under this subsection may be
				adjusted in accordance with the 3-year period of validity assigned to the
				employment authorization or advanced parole documents under subparagraph
				(A).
												.
								(b)Use of
			 feesSection 286 (8 U.S.C. 1356) is amended—
								(1)in subsection
			 (m)—
									(A)by striking
			 Notwithstanding any other provisions of law, and inserting the
			 following:
										
											(c)Immigration
				examinations fee account
												(1)In
				generalNotwithstanding any other provision of law, all fees
				collected under section 245(o)(3)
				and
												;
									(B)by striking
			 : Provided, however, That all and inserting the
			 following:
										
											(2)Virgin Islands;
				GuamAll
											;
				and
									(C)by striking
			 : Provided further, That fees and inserting the
			 following:
										
											(3)Cost
				recoveryFees
											.
									(2)in subsection
			 (n)—
									(A)by striking
			 (n) All deposits and inserting the following:
										
											(4)Use of
				funds
												(A)In
				generalExcept as provided under subparagraph (B), all
				deposits
												;
				and
									(B)adding at the end
			 the following:
										
											(C)Supplemental
				fee for adjustment of status of employment-based immigrantsAny
				amounts deposited into the Immigration Examinations Fee Account that were
				collected under section 245(o)(3) shall remain available until expended by the
				Secretary of Homeland Security for backlog reduction and clearing security
				background check
				delays.
											;
									(3)in subsection
			 (o), by striking (o) The Attorney General and inserting the
			 following:
									
										(5)Annual
				financial report to CongressThe Attorney
				General
										;
				and
								(4)in subsection
			 (p), by striking (p) The provisions set forth in subsections (m), (n),
			 and (o) of this section and inserting the following:
									
										(6)ApplicabilityThe
				provisions set forth in this subsection
				shall
										.
								2Uniting American
			 Families Act
						315.Short
			 titleThis chapter may be
			 cited as the Uniting American Families
			 Act of 2011.
						316.Definitions of
			 permanent partner and permanent partnershipSection 101(a) (8 U.S.C. 1101(a)) is
			 amended—
							(1)in paragraph
			 (15)(K)(ii), by inserting or permanent partnership after
			 marriage; and
							(2)by adding at the
			 end the following:
								
									(52)The term
				permanent partner means an individual 18 years of age or older
				who—
										(A)is in a committed,
				intimate relationship with another individual 18 years of age or older in which
				both individuals intend a lifelong commitment;
										(B)is financially
				interdependent with that other individual;
										(C)is not married to,
				or in a permanent partnership with, any individual other than that other
				individual;
										(D)is unable to
				contract with that other individual a marriage cognizable under this Act;
				and
										(E)is not a first,
				second, or third degree blood relation of that other individual.
										(53)The term
				permanent partnership means the relationship that exists between 2
				permanent
				partners.
									.
							317.Immigrant
			 visas
							(a)Worldwide level
			 of immigrationSection
			 201(b)(2)(A) (8 U.S.C. 1151(b)(2)(A)), as amended by section 302, is further
			 amended—
								(1)by striking
			 spouse each place it appears and inserting spouse or
			 permanent partner;
								(2)by inserting
			 (or, in the case of a permanent partnership, whose permanent partnership
			 was not terminated) after was not legally separated from the
			 citizen; and
								(3)by striking
			 remarries. and inserting remarries or enters a permanent
			 partnership with another person..
								(b)Numerical
			 limitations on individual foreign states
								(1)Per country
			 levelsSection 202(a)(4) (8 U.S.C. 1152(a)(4)) is amended—
									(A)in the paragraph
			 heading, by inserting ,
			 permanent partners, after spouses;
									(B)in the heading of
			 subparagraph (A), by inserting , permanent partners, after
			 spouses; and
									(C)in the heading of subparagraph (C), by
			 striking and
			 daughters inserting without permanent partners and unmarried
			 daughters without permanent partners.
									(2)Rules for
			 chargeabilitySection 202(b)(2) (8 U.S.C. 1152(b)(2)) is
			 amended—
									(A)by striking
			 his spouse and inserting his or her spouse or permanent
			 partner;
									(B)by striking
			 such spouse each place it appears and inserting such
			 spouse or permanent partner; and
									(C)by inserting
			 or permanent partners after husband and
			 wife.
									(c)Allocation
								(1)Preference
			 allocation for family members of permanent resident
			 aliensSection 203(a)(2) (8 U.S.C. 1153(a)(2)) is amended—
									(A)by striking the
			 paragraph heading and inserting the following:
										
											(B)Spouses,
				permanent partners, unmarried sons without permanent partners, and unmarried
				daughters without permanent partners of permanent resident
				aliens
											;
									(B)in subparagraph
			 (A), by inserting , permanent partners, after
			 spouses; and
									(C)in subparagraph (B), by striking or
			 unmarried daughters and inserting without permanent partners or
			 the unmarried daughters without permanent partners.
									(2)Preference
			 allocation for sons and daughters of citizensSection 203(a)(3)
			 (8 U.S.C. 1153(a)(3)) is amended—
									(A)by striking the
			 paragraph heading and inserting the following:
										
											(2)Married sons
				and daughters of citizens and sons and daughters with permanent partners of
				citizens
											;
				and
									(B)by inserting
			 , or sons or daughters with permanent partners, after
			 daughters.
									(3)Employment
			 creationSection 203(b)(5)(A)(ii) (8 U.S.C. 1153(b)(5)(A)(ii)) is
			 amended by inserting permanent partner, after
			 spouse,.
								(4)Treatment of
			 family membersSection 203(d) (8 U.S.C. 1153(d)) is
			 amended—
									(A)by inserting
			 or permanent partner after section 101(b)(1);
			 and
									(B)by inserting
			 , permanent partner, after the spouse.
									(d)Procedures
								(1)Classification
			 petitionsSection 204(a)(1) (8 U.S.C. 1154(a)(1)) is
			 amended—
									(A)in subparagraph
			 (A)—
										(i)in
			 clause (ii), by inserting or permanent partner after
			 spouse;
										(ii)in
			 clause (iii)—
											(I)by inserting
			 or permanent partner after spouse each place it
			 appears; and
											(II)in subclause (I),
			 by inserting or permanent partnership after
			 marriage each place it appears;
											(iii)in
			 clause (v)(I), by inserting permanent partner, after is
			 the spouse,; and
										(iv)in
			 clause (vi)—
											(I)by inserting
			 or termination of the permanent partnership after
			 divorce; and
											(II)by inserting
			 , permanent partner, after spouse; and
											(B)in subparagraph
			 (B)—
										(i)by
			 inserting or permanent partner after spouse each
			 place it appears; and
										(ii)in
			 clause (ii)—
											(I)in subclause
			 (I)(aa), by inserting or permanent partnership after
			 marriage;
											(II)in subclause
			 (I)(bb), by inserting or permanent partnership after
			 marriage the first place it appears; and
											(III)in subclause
			 (II)(aa), by inserting (or the termination of the permanent
			 partnership) after termination of the marriage.
											(2)Immigration fraud
			 preventionSection 204(c) (8 U.S.C. 1154(c)) is amended—
									(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
									(B)by inserting
			 or permanent partnership after marriage each
			 place it appears.
									318.Refugees and
			 asylees
							(a)Annual
			 admission of refugees and admission of emergency situation
			 refugeesSection 207(c) (8
			 U.S.C. 1157(c)) is amended—
								(1)in
			 paragraph (2)—
									(A)by inserting
			 , permanent partner, after spouse each place it
			 appears; and
									(B)by inserting
			 , permanent partner’s, after spouse’s; and
									(2)in paragraph (4),
			 by inserting , permanent partner, after
			 spouse.
								(b)AsylumSection 208(b)(3) (8 U.S.C. 1158(b)(3)) is
			 amended—
								(1)in
			 the paragraph heading, by inserting , permanent partner, after
			 spouse; and
								(2)in subparagraph
			 (A), by inserting , permanent partner, after
			 spouse.
								(c)Adjustment of
			 status of refugeesSection
			 209(b)(3) (8 U.S.C. 1159(b)(3)) is amended by inserting , permanent
			 partner, after spouse.
							319.Inadmissible
			 aliens
							(a)Classes of
			 aliens ineligible for visas or admissionSection 212(a) (8 U.S.C.
			 1182(a)) is amended—
								(1)in paragraph
			 (3)(D)(iv), by inserting permanent partner, after
			 spouse,;
								(2)in paragraph
			 (4)(C)(i)(I), by inserting , permanent partner, after
			 spouse;
								(3)in paragraph
			 (6)(E)(ii), by inserting permanent partner, after
			 spouse,; and
								(4)in paragraph
			 (9)(B)(v), by inserting , permanent partner, after
			 spouse.
								(b)WaiversSection
			 212(d) (8 U.S.C. 1182(d)) is amended—
								(1)in paragraph (11),
			 by inserting permanent partner, after spouse,;
			 and
								(2)in
			 paragraph (12), by inserting , permanent partner, after
			 spouse.
								(c)Waivers of
			 inadmissibility on health-Related groundsSection 212(g)(1)(A) (8
			 U.S.C. 1182(g)(1)(A)) is amended by inserting , permanent
			 partner, after spouse.
							(d)Waivers of
			 inadmissibility on criminal and related groundsSection
			 212(h)(1)(B) (8 U.S.C. 1182(h)(1)(B)) is amended by inserting permanent
			 partner, after spouse,.
							(e)Waiver of
			 inadmissibility for misrepresentationSection 212(i)(1) (8 U.S.C.
			 1182(i)(1)) is amended by inserting permanent partner, after
			 spouse,.
							320.Nonimmigrant
			 status for permanent partners awaiting the availability of an immigrant
			 visaSection 214(r) (8 U.S.C.
			 1184(r)) is amended—
							(1)in
			 paragraph (1), by inserting or permanent partner after
			 spouse; and
							(2)in paragraph (2),
			 by inserting or permanent partnership after
			 marriage each place it appears.
							321.Conditional
			 permanent resident status
							(a)Certain alien
			 spouses, permanent partners, and sons and daughters
								(1)Section
			 heading
									(A)In
			 generalThe heading for section 216 (8 U.S.C. 1186a) is amended
			 by striking and
			 sons and inserting ,
			 permanent partners,
			 sons,.
									(B)Clerical
			 amendmentThe table of contents is amended by amending the item
			 relating to section 216 to read as follows:
										
											
												Sec. 216. Conditional permanent resident
				status for certain alien spouses, permanent partners, sons, and
				daughters.
											
											.
									(2)In
			 generalSection 216(a) (8 U.S.C. 1186a(a)) is amended—
									(A)in paragraph (1),
			 by inserting or permanent partner after spouse;
			 and
									(B)in paragraph
			 (2)—
										(i)in
			 subparagraph (A), by inserting or permanent partner after
			 spouse;
										(ii)in
			 subparagraph (B), by inserting permanent partner, after
			 spouse,; and
										(iii)in
			 subparagraph (C), by inserting permanent partner, after
			 spouse,.
										(3)Termination of
			 status if finding that qualifying marriage improperSection
			 216(b) (8 U.S.C. 1186a(b)) is amended—
									(A)in the subsection
			 heading, by inserting or
			 permanent partnership after marriage; and
									(B)in paragraph
			 (1)(A)—
										(i)by
			 inserting or permanent partnership after
			 marriage; and
										(ii)in
			 clause (ii)—
											(I)by inserting
			 or has ceased to satisfy the criteria for being considered a permanent
			 partnership under this Act, after terminated,;
			 and
											(II)by inserting
			 or permanent partner after spouse.
											(4)Requirements of
			 timely petition and interview for removal of conditionSection
			 216(c) (8 U.S.C. 1186a(c)) is amended—
									(A)in paragraphs (1),
			 (2)(A)(ii), (3)(A)(ii), (3)(C), (4)(B), and (4)(C), by inserting or
			 permanent partner after spouse each place it appears;
			 and
									(B)in paragraph
			 (3)(A), (3)(D), (4)(B), and (4)(C), by inserting or permanent
			 partnership after marriage each place it appears.
									(5)Contents of
			 petitionSection 216(d)(1) (8 U.S.C. 1186a(d)(1)) is
			 amended—
									(A)in subparagraph
			 (A)—
										(i)in
			 the heading, by inserting or permanent partnership after
			 marriage;
										(ii)in
			 clause (i)—
											(I)by inserting
			 or permanent partnership after marriage;
											(II)in subclause
			 (I), by inserting before the comma at the end , or is a permanent
			 partnership recognized under this Act; and
											(III)in subclause
			 (II)—
												(aa)by
			 inserting or has not ceased to satisfy the criteria for being considered
			 a permanent partnership under this Act, after
			 terminated,; and
												(bb)by
			 inserting or permanent partner after spouse;
			 and
												(iii)in
			 clause (ii), by inserting or permanent partner after
			 spouse; and
										(B)in subparagraph
			 (B)(i)—
										(i)by
			 inserting or permanent partnership after
			 marriage; and
										(ii)by
			 inserting or permanent partner after
			 spouse.
										(6)DefinitionsSection
			 216(g) (8 U.S.C. 1186a(g)) is amended—
									(A)in paragraph
			 (1)—
										(i)by
			 inserting or permanent partner after spouse each
			 place it appears; and
										(ii)by
			 inserting or permanent partnership after marriage
			 each place it appears;
										(B)in paragraph (2),
			 by inserting or permanent partnership after
			 marriage;
									(C)in paragraph (3),
			 by inserting or permanent partnership after
			 marriage; and
									(D)in paragraph
			 (4)—
										(i)by
			 inserting or permanent partner after spouse each
			 place it appears; and
										(ii)by
			 inserting or permanent partnership after
			 marriage.
										(b)Certain alien
			 entrepreneurs, spouses, permanent partners, and children
								(1)In
			 generalSection 216A (8 U.S.C. 1186b) is amended—
									(A)in the section
			 heading, by inserting , permanent partners, after
			 spouses; and
									(B)in paragraphs
			 (1), (2)(A), (2)(B), and (2)(C), by inserting or permanent
			 partner after spouse each place it appears.
									(2)Termination of
			 status if finding that qualifying entrepreneurship
			 improperSection 216A(b)(1) (8 U.S.C. 1186b(b)(1)) is amended by
			 inserting or permanent partner after spouse in
			 the matter following subparagraph (C).
								(3)Requirements of
			 timely petition and interview for removal of conditionSection
			 216A(c) (8 U.S.C. 1186b(c)) is amended, in paragraphs (1), (2)(A)(ii), and
			 (3)(C), by inserting or permanent partner after
			 spouse.
								(4)DefinitionsSection
			 216A(f)(2) (8 U.S.C. 1186b(f)(2)) is amended by inserting or permanent
			 partner after spouse each place it appears.
								(5)Clerical
			 amendmentThe table of contents is amended by amending the item
			 relating to section 216A to read as follows:
									
										
											Sec. 216A. Conditional permanent resident
				status for certain alien entrepreneurs, spouses, permanent partners, and
				children.
										
										.
								322.Deportation and
			 removal
							(a)Deportable
			 aliensSection
			 237(a)(1) (8 U.S.C. 1227(a)(1)) is
			 amended—
								(1)in
			 subparagraph (D)(i), by inserting or permanent partners after
			 spouses each place it appears;
								(2)in subparagraphs
			 (E)(ii), (E)(iii), and (H)(i)(I), by inserting or permanent
			 partner after spouse;
								(3)by inserting after
			 subparagraph (E) the following:
									
										(F)Permanent
				partnership fraudAn alien shall be considered to be deportable
				as having procured a visa or other documentation by fraud (within the meaning
				of section 212(a)(6)(C)(i)) and to be in the United States in violation of this
				Act (within the meaning of subparagraph (B)) if—
											(i)the alien obtains
				any admission to the United States with an immigrant visa or other
				documentation procured on the basis of a permanent partnership entered into
				less than 2 years before such admission and which, within 2 years subsequent to
				such admission, is terminated because the criteria for permanent partnership
				are no longer fulfilled, unless the alien establishes to the satisfaction of
				the Secretary of Homeland Security that such permanent partnership was not
				contracted for the purpose of evading any provision of the immigration laws;
				or
											(ii)it appears to the
				satisfaction of the Secretary of Homeland Security that the alien has failed or
				refused to fulfill the alien’s permanent partnership, which the Secretary of
				Homeland Security determines was made for the purpose of procuring the alien’s
				admission as an immigrant.
											;
				and
								(4)in paragraphs
			 (2)(E)(i) and (3)(C)(ii), by inserting or permanent partner
			 after spouse each place it appears.
								(b)Removal
			 proceedingsSection 240 (8
			 U.S.C. 1229a) is amended—
								(1)in the heading of
			 subsection (c)(7)(C)(iv), by inserting permanent partners, after
			 spouses,; and
								(2)in subsection
			 (e)(1), by inserting permanent partner, after
			 spouse,.
								(c)Cancellation of
			 removalSection 240A(b) (8
			 U.S.C. 1229b(b)) is amended—
								(1)in paragraph
			 (1)(D), by inserting or permanent partner after
			 spouse; and
								(2)in paragraph
			 (2)—
									(A)in the paragraph
			 heading, by inserting ,
			 permanent partner, after spouse; and
									(B)in subparagraph
			 (A), by inserting , permanent partner, after
			 spouse each place it appears.
									323.Adjustment of
			 status; criminal penalties; other requirements
							(a)Adjustment of
			 status of nonimmigrant to that of person admitted for permanent
			 residence
								(1)Prohibition on
			 adjustment of statusSection 245(d) (8 U.S.C. 1255(d)) is amended
			 by inserting or permanent partnership after
			 marriage.
								(2)Avoiding
			 immigration fraudSection 245(e) (8 U.S.C. 1255(e)) is
			 amended—
									(A)in paragraph (1),
			 by inserting or permanent partnership after
			 marriage; and
									(B)by adding at the
			 end the following:
										
											(4)(A)Paragraph (1) and
				section 204(g) shall not apply with respect to a permanent partnership if the
				alien establishes by clear and convincing evidence to the satisfaction of the
				Secretary of Homeland Security that—
													(i)the permanent partnership was entered
				into in good faith and in accordance with section 101(a)(52);
													(ii)the permanent partnership was not
				entered into for the purpose of procuring the alien’s admission as an
				immigrant; and
													(iii)no fee or other consideration was
				given (other than a fee or other consideration to an attorney for assistance in
				preparation of a lawful petition) for the filing of a petition under section
				204(a) or 214(d) with respect to the alien permanent partner.
													(B)The Secretary shall promulgate
				regulations that provide for only 1 level of administrative appellate review
				for each alien under subparagraph
				(A).
												.
									(3)Adjustment of
			 status for certain aliens paying feeSection 245(i)(1)(B) (8
			 U.S.C. 1255(i)(1)(B)) is amended by inserting , permanent
			 partner, after spouse.
								(b)Application of
			 criminal penalties to for misrepresentation and concealment of facts regarding
			 permanent partnershipsSection 275(c) (8 U.S.C. 1325(c)) is
			 amended to read as follows:
								
									(c)Any individual who
				knowingly enters into a marriage or permanent partnership for the purpose of
				evading any provision of the immigration laws shall be imprisoned for not more
				than 5 years, fined not more than $250,000, or
				both.
									.
							(c)Requirements as
			 to residence, good moral character, attachment to the principles of the
			 ConstitutionSection 316(b)
			 (8 U.S.C. 1427(b)) is amended by inserting , permanent partner,
			 after spouse.
							324.Naturalization
			 for permanent partners of citizens
							(a)In
			 generalSection 319 (8 U.S.C.
			 1430) is amended—
								(1)in subsection
			 (a)—
									(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
									(B)by inserting
			 or permanent partnership after marital
			 union;
									(2)in subsection
			 (b)—
									(A)in paragraph (1),
			 by inserting or permanent partner after spouse;
			 and
									(B)in paragraph (3),
			 by inserting or permanent partner after
			 spouse;
									(3)in subsection
			 (d)—
									(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
									(B)by inserting
			 or permanent partnership after marital
			 union;
									(4)in subsection
			 (e)(1)—
									(A)by inserting
			 or permanent partner after spouse;
									(B)by inserting
			 by the Secretary of Defense after is authorized;
			 and
									(C)by inserting
			 or permanent partnership after marital union;
			 and
									(5)in subsection
			 (e)(2), by inserting or permanent partner after
			 spouse.
								(b)Savings
			 provisionSection 319(e) (8 U.S.C. 1430(e)) is amended by adding
			 at the end the following:
								
									(3)Nothing in this subsection may be
				construed to confer a right for an alien to accompany a member of the Armed
				Forces of the United States or to reside abroad with such member, except as
				authorized by the Secretary of Defense in the member’s official
				orders.
									.
							325.Application of
			 family unity provisions to other laws
							(a)Application of
			 family unity provisions to permanent partners of certain LIFE Act
			 beneficiariesSection 1504 of
			 the LIFE Act Amendments of 2000 (division B of Public Law 106–554; 114 Stat.
			 2763–325) is amended—
								(1)in the heading, by
			 inserting , permanent
			 partners, after spouses;
								(2)in subsection (a),
			 by inserting , permanent partner, after spouse;
			 and
								(3)in
			 each of subsections (b) and (c)—
									(A)in each of the
			 subsection headings, by inserting , permanent partners, after
			 spouses; and
									(B)by inserting
			 , permanent partner, after spouse each place it
			 appears.
									(b)Application to
			 Cuban Adjustment Act
								(1)In
			 generalThe first section of
			 Public Law 89–732 (8 U.S.C. 1255 note) is amended—
									(A)in the next to
			 last sentence, by inserting , permanent partner, after
			 spouse the first 2 places it appears; and
									(B)in the last
			 sentence, by inserting , permanent partners, after
			 spouses.
									(2)Conforming
			 amendmentSection
			 101(a)(51)(D) (8 U.S.C. 1101(a)(51)(D)) is amended by striking or
			 spouse and inserting , spouse, or permanent
			 partner.
								3Reforms to
			 specific employment-based visa categories
						AEB–5 Program
			 reauthorization
							326.Permanent
			 reauthorization of EB–5 Regional Center Program
								(a)Short
			 titleThis section may be cited as the Creating American Jobs Through Foreign Capital Investment
			 Act.
								(b)Permanent
			 reauthorizationSection 610 of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 1993 (8 U.S.C. 1153 note) is amended—
									(1)by striking
			 pilot each place such term appears; and
									(2)in subsection
			 (b), by striking until September 30, 2012.
									BAdjustments to
			 other select visa programs
							331.Elimination of
			 sunset provisions
								(a)Special
			 immigrant nonminister religious worker programSection 101(a)(27)(C)(ii) (8 U.S.C. 1101
			 (a)(27)(C)(ii)) is amended by striking September 30, 2012 each
			 place such term appears.
								(b)Conrad State 30
			 programSection 220(c) of the
			 Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182
			 note) is amended by striking and before September 30,
			 2012..
								332.Permanent
			 authorization of the nonimmigrant nurses in health professional shortage areas
			 program
								(a)In
			 generalSection 2(e) of the Nursing Relief for Disadvantaged
			 Areas Act of 1999 (8 U.S.C. 1182 note) is amended to read as follows:
									
										(e)Application of
				nonimmigrant changesThe amendments made by this section shall
				apply to classification petitions filed for nonimmigrant status only—
											(1)during the
				period—
												(A)beginning on the
				date that interim or final regulations are first promulgated under subsection
				(d); and
												(B)ending on the
				date that is 3 years after the date of the enactment of the Nursing Relief for
				Disadvantaged Areas Reauthorization Act of 2005; and
												(2)during the period
				beginning on the date of the enactment of the CIR Act of
				2011.
											.
								(b)Inapplicability
			 of certain regulatory requirementsThe requirements under chapter
			 5 of title 5, United States Code (commonly referred to as the
			 Administrative Procedure Act) or any other law relating to
			 rulemaking, information collection or publication in the Federal Register,
			 shall not apply to any action to implement the amendment made by subsection (a)
			 to the extent the Secretary, the Secretary of Labor, or the Secretary of Health
			 and Human Services determines that compliance with any such requirement would
			 impede the expeditious implementation of such amendment.
								333.Incentives for
			 physicians to practice in medically underserved communitiesSection 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended—
								(1)in subsection
			 (g), by adding at the end the following:
									
										(12)An alien physician described in
				section 212(j)(2)(B) who entered the United States as a nonimmigrant described
				in section 101(a)(15)(H)(i)(b) to pursue graduate medical education or training
				shall not be subject to the limitations described in paragraphs (1) and (4).
				The period of authorized admission of such alien as an H–1B nonimmigrant may
				not extend beyond the 6-year period beginning on the date on which the alien
				receives the exemption described in subparagraph (A), other than extensions
				authorized under section 104 and 106 of the American Competitiveness in the
				Twenty-First Century Act of 2000 (Public Law 106–313) if—
											(A)an interested State agency submits a
				request for an exemption under section 214(l)(1)(B), but not 1 of the 10
				waivers or exemptions described in subsection (l)(1)(D)(ii); and
											(B)the Secretary of State recommends that
				the alien be exempted from such
				limitations.
											;
				and
								(2)in subsection
			 (l)—
									(A)in paragraph
			 (1)—
										(i)in
			 the matter preceding subparagraph (A), by striking the Attorney General
			 shall not grant such waiver unless and inserting or for an
			 exemption from the limitations described in paragraphs (1) and (4) of
			 subsection (g) on behalf of an alien described in subsection (g)(12), the
			 Secretary shall not grant such waiver or exemption unless;
										(ii)in
			 subparagraph (A), by inserting or exemption before the semicolon
			 at the end;
										(iii)in subparagraph
			 (B), by striking would not cause the number of waivers allotted for that
			 State for that fiscal year to exceed 30 and inserting or
			 exemption would not cause the total number of waivers plus the total number of
			 exemptions allotted for that State for that fiscal year to exceed 30, unless
			 such allotment is increased pursuant to paragraph (4);
										(iv)in
			 subparagraph (C)—
											(I)in clause (ii),
			 by striking within 90 days and all that follows and inserting
			 the following: "not later than the latest of—
												
													(II)90 days after
				receiving such waiver or exemption;
													(III)90 days after
				completing graduate medical education or training in a program approved under
				section 212(j)(1); or
													(IV)90 days after
				receiving nonimmigrant status or employment authorization;
													(iii)the alien
				agrees to continue to work for a total of not less than 3 years while
				authorized to work in the United States under this Act, absent extenuating
				circumstances, including—
														(I)the original
				interested Federal or State agency that requested the waiver or exemption
				attests that extenuating circumstances exist;
														(II)the contracting
				health facility or health care organization attests that the alien’s employment
				is being terminated through no fault of the alien;
														(III)the contracting
				health facility or health care organization commits a material breach of
				contract, including the failure to pay the salary or rate of pay, the failure
				to provide vacation or other paid leave, or requiring the alien to work excess
				hours in violation of an employment agreement;
														(IV)the contracting
				health facility or health care organization is—
															(aa)violating the
				rules of the Federal agency or State agency that requested the waiver or
				exemption; or
															(bb)otherwise
				violating any applicable Federal or State law;
															(V)the closure or
				anticipated closure of the contracting health facility or health care
				organization, the termination of the service contract between the contracting
				health care organization and the health facility worksite for the alien, or the
				anticipated inability of the contracting health facility or health care
				organization to pay the offered rate of pay to the alien;
														(VI)the failure of
				the contracting health facility or health care organization to support the
				credentialing of the alien in order for the alien to be able to begin
				employment on the date on which the alien’s employment authorization
				begins;
														(VII)the alien, or a
				spouse or child of the alien, experiences unforeseen health problems that
				require treatment outside of the approved geographic area;
														(VIII)in the case of
				employment by an individual physician, the license of the employing physician
				is suspended or revoked;
														(IX)the contracting
				health facility or health care organization fails to agree to sponsor the alien
				for an extension of the alien’s status under section 101(a)(15)(H)(i)(b) in a
				timely manner; or
														(X)the contracting
				health facility or health care organization engages in practices that endanger
				the health of patients;
														(iv)contracting
				health facilities and health care organizations enter into an employment
				agreement with the alien that—
														(I)specifies the
				maximum number of on-call hours per week that the alien will be expected to be
				available and the compensation the alien will receive for on-call time;
														(II)specifies
				whether the contracting health facility or health care organization will pay
				for the alien’s malpractice insurance premiums;
														(III)specifies
				whether the employer will provide malpractice tail insurance and the amount of
				such insurance;
														(IV)describes all of
				the work locations at which the alien will work;
														(V)states that the
				contracting health facility or health care organization will not add additional
				work locations without the approval or the Federal agency or State agency that
				requested the waiver or exemption; and
														(VI)does not include
				liquidated damages provisions; and
														(v)the alien whose
				employment terminates during the 3-year service period is given 120 days to
				submit an application or petition to commence employment with another
				contracting health facility or health care organization and is considered to be
				maintaining lawful status in an authorized stay during that period;
				and
													;
				and
											(v)in
			 subparagraph (D)—
											(I)in clause (ii),
			 by striking would not cause the number of the waivers and
			 inserting or exemption would not cause the total number of waivers and
			 exemptions; and
											(II)in clause (iii),
			 by inserting or exemption after waiver;
											(B)in paragraph
			 (2)(A), by inserting described in 212(e)(iii) after
			 status of an alien; and
									(C)by adding at the
			 end the following:
										
											(4)(A)If at least 90 percent
				of the total number of waivers and exemptions allotted in a fiscal year under
				paragraph (1)(B) to States that were granted not fewer than 5 such waivers or
				exemptions, in the aggregate, during any 1 of the 3 previous fiscal years are
				granted, on a nationwide basis, in such fiscal year, the allotment of such
				waivers and exemptions in the next fiscal year shall be increased from 30 to 35
				for each State. Such allotments shall be further increased by 5 each time such
				90 percent threshold of the adjusted allotment level is reached, on a
				nationwide basis.
												(B)Any increase in allotments under
				subparagraph (A) shall be maintained indefinitely in future fiscal years,
				unless the total number of waivers and exemptions granted in a fiscal year is
				10 percent lower than in most recent fiscal year in which there was an increase
				in the number of waivers and exemptions allotted pursuant to this paragraph. In
				such circumstances—
													(i)the number of waivers and exemptions
				allotted shall be decreased by 5 per State beginning in the next fiscal year;
				and
													(ii)each additional 10 percent decrease
				in such waivers and exemptions compared with the most recent fiscal year in
				which there was an increase in the allotment shall decrease by 5 the allotment
				of waivers and exemptions per State, which shall not be lower
				30.
													.
									334.Retaining
			 physicians in medically underserved communitiesSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as
			 amended by this subtitle, is further amended by adding at the end the
			 following:
								
									(M)Aliens who have
				completed service requirements of a waiver or exemption requested under section
				214(l), including aliens who completed such service before the date of the
				enactment of this
				subparagraph.
									.
							335.Temporary
			 visas for individuals from Ireland
								(a)DefinitionSection 101(a)(15)(E)(iii) (8 U.S.C.
			 1101(a)(15)(E)) is amended by inserting or solely to perform services as
			 an employee who meets the requirements of section 203(d)(2) if the alien is a
			 national of the Republic of Ireland after
			 Australia.
								(b)Temporary
			 admission of inadmissible aliensClause (i) of section
			 212(a)(d)(3)(A) (8 U.S.C. 1182(d)(3)(A)) is amended by inserting before the
			 semicolon the following: provided that such recommendation and approval
			 shall not be required for the issuance of a visa pursuant to section
			 101(a)(15)(E) for ineligibility under paragraphs (6), (7), or (9) of section
			 212(a) that is based on conduct occurring prior to the date of enactment of
			 this Act.
								(c)Numerical
			 limitationsSection 214(g)(11)(B)(8 U.S.C. 1184(g)(11)(B)) is
			 amended by inserting for each of the nationalities included in section
			 101(a)(15)(E)(iii) before the period.
								4Miscellaneous
			 employment visa reforms
						336.Providing
			 premium processing of employment-based visa petitionsPursuant to section 286(u) of the
			 Immigration and Nationality Act (8 U.S.C. 1356(u)), the Secretary shall
			 establish and collect—
							(a)a fee for premium processing of
			 employment-based immigrant petitions; and
							(b)a fee for premium
			 processing of an administrative appeal of any decision on a permanent
			 employment-based immigrant petition.
							337.Visa
			 revalidationSection 222 (8
			 U.S.C. 1202) is amended—
							(1)in subsection (h), in the matter preceding
			 subparagraph (1), by inserting and except as provided under subsection
			 (i), after Act; and
							(2)by adding at the end the following:
								
									(i)The Secretary of
				State shall permit an alien granted a nonimmigrant visa under subparagraph (E),
				(H), (I), (L), (O), or (P) of section 101(a)(15) to apply for a renewal of such
				visa within the United States if—
										(1)such visa is
				valid or did not expire more than 12 months before the date of such
				application;
										(2)the alien is
				seeking a nonimmigrant visa under the same subparagraph under which the alien
				had previously received a visa; and
										(3)the alien has
				complied with the immigration laws of the United
				States.
										.
							338.Application
			 fees for intending immigrantsSection 402 of Public Law 111–230 is
			 amended—
							(1)in subsection (a), by inserting and
			 are not intending immigrants before the period at the end;
							(2)in subsection (b), by inserting and
			 are not intending immigrants before the period at the end; and
							(3)by adding at the
			 end the following:
								
									(d)Subsections (a)
				and (b) shall not apply to seasonal or intermittent nonimmigrants, and family
				members of nonimmigrants described in section 101(a)(15)(L).
									(e)For purposes of
				subsections (a) and (b), the term intending immigrant means any
				alien who intends to work and reside permanently in the United States, as
				evidenced by—
										(1)a pending or
				approved application for alien employment certification under section
				212(a)(5)(A); or
										(2)a pending or
				approved petition under paragraph (1), (2), or (3) of section
				203(b).
										.
							339.Employment of
			 spousesSection 214(c)(2)(E)
			 (8 U.S.C. 1184(c)(2)(E)) is amended by striking section
			 101(a)(15)(L) and inserting subparagraph (H) or (L) of section
			 101(a)(15).
						340.Time limits
			 for nonimmigrants to depart the United StatesSection 214 (8 U.S.C. 1184) is amended by
			 adding at the end the following:
							
								(s)Separated
				employees and dependents
									(1)In
				generalAny alien who ceases to be employed by the alien’s
				petitioning employer, regardless of the reason for such separation, shall be
				automatically granted a period of authorized stay equal to 60 days from the
				date of separation, during which the alien may—
										(A)depart the United
				States; or
										(B)apply for change
				or extension of status.
										(2)Spouse and
				children
										(A)In
				generalThe spouse and children of an alien described in
				paragraph (1) shall be automatically granted a period of authorized stay equal
				to the principal alien employee.
										(B)Death of
				principal alien employeeThe spouse and children of a
				nonimmigrant alien who dies shall be entitled to retain the dependent
				nonimmigrant status to which they were eligible at the time of such death until
				the later of—
											(i)1
				year after such death; or
											(ii)the date on
				which an adjudication of benefits under section 204(l) is
				completed.
											.
						5POWER
			 Act
						341.Short
			 titlesThis chapter may be
			 cited as the  Protect Our Workers from
			 Exploitation and Retaliation Act or the
			 POWER
			 Act.
						342.Victims of
			 serious labor and employment violations or crime
							(a)Protection for
			 victims of labor and employment violationsSection 101(a)(15)(U)
			 (8 U.S.C. 1101(a)(15)(U)) is amended—
								(1)in clause
			 (i)—
									(A)by amending
			 subclause (I) to read as follows:
										
											(I)the alien—
												(aa)has suffered substantial abuse or
				harm as a result of having been a victim of criminal activity described in
				clause (iii);
												(bb)has suffered substantial abuse or
				harm related to a violation described in clause (iv);
												(cc)is a victim of criminal activity
				described in clause (iii) and would suffer extreme hardship upon removal;
				or
												(dd)has suffered a violation described in
				clause (iv) and would suffer extreme hardship upon
				removal;
												;
									(B)in subclause
			 (II), by inserting , or a labor or employment violation resulting in a
			 workplace claim described in clause (iv) before the semicolon at the
			 end;
									(C)in subclause
			 (III)—
										(i)by
			 striking or State judge, to the Service and inserting ,
			 State, or local judge, to the Department of Homeland Security, to the Equal
			 Employment Opportunity Commission, to the Department of Labor, to the National
			 Labor Relations Board; and
										(ii)by
			 inserting , or investigating, prosecuting, or seeking civil remedies for
			 a labor or employment violation related to a workplace claim described in
			 clause (iv) before the semicolon at the end; and
										(D)in subclause
			 (IV)—
										(i)by
			 inserting (aa) after (IV); and
										(ii)by
			 adding at the end the following: “or
											
												(bb)a workplace claim described in clause
				(iv) resulted from a labor or employment
				violation;
												;
										(2)in clause
			 (ii)(II), by striking and at the end;
								(3)by moving clause
			 (iii) 2 ems to the left;
								(4)in clause (iii),
			 by striking or at the end and inserting and;
			 and
								(5)by adding at the
			 end the following:
									
										(iv)in the labor or employment
				violation related to a workplace claim, the alien—
											(I)has filed, is a material witness in, or
				is likely to be helpful in the investigation of, a bona fide workplace claim
				(as defined in section 274A(e)(10)(C)(iii)(II)); and
											(II)reasonably fears, has been threatened
				with, or has been the victim of, an action involving force, physical restraint,
				retaliation, or abuse of the immigration or other legal process against the
				alien or another person by the employer in relation to acts underlying the
				workplace claim or related to the filing of the workplace claim;
				or
											.
								(b)Temporary
			 protection for victims of crime, labor, and employment
			 violationsNotwithstanding any other provision of law, the
			 Secretary may permit an alien to temporarily remain in the United States and
			 grant the alien employment authorization if the Secretary determines that the
			 alien—
								(1)has filed for
			 relief under section 101(a)(15)(U) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(U)); or
								(2)(A)has filed, or is a
			 material witness to, a bona fide workplace claim (as defined in section
			 274A(e)(10)(B)(iii)(II) of such Act, as added by section 3(b)); and
									(B)has been helpful, is being helpful, or
			 is likely to be helpful to—
										(i)a Federal, State, or local law
			 enforcement official;
										(ii)a Federal, State, or local
			 prosecutor;
										(iii)a Federal, State, or local
			 judge;
										(iv)the Department of Homeland
			 Security;
										(v)the Equal Employment Opportunity
			 Commission;
										(vi)the Department of Labor;
										(vii)the National Labor Relations
			 Board; or
										(viii)other Federal, State, or local
			 authorities investigating, prosecuting, or seeking civil remedies related to
			 the workplace claim.
										(c)Conforming
			 amendmentsSection 214(p) (8 U.S.C. 1184(p)) is amended—
								(1)in paragraph (1),
			 by inserting or investigating, prosecuting, or seeking civil remedies
			 for workplace claims described in section 101(a)(15)(U)(iv) after
			 section 101(a)(15)(U)(iii) each place such term appears;
								(2)in paragraph
			 (2)(A), by striking 10,000 and inserting 30,000;
			 and
								(3)in paragraph
			 (6)—
									(A)by inserting
			 or workplace claims described in section 101(a)(15)(U)(iv) after
			 described in section 101(a)(15)(U)(iii); and
									(B)by inserting
			 or workplace claim after prosecution of such criminal
			 activity.
									(d)Adjustment of
			 status for victims of crimesSection 245(m)(1) (8 U.S.C.
			 1255(m)(1)) is amended by inserting or an investigation or prosecution
			 regarding a workplace claim after prosecution.
							(e)Change of
			 nonimmigrant classificationSection 384(a)(1) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1367(a)(1)) is amended—
								(1)in subparagraph
			 (E), by striking physical or mental abuse and the criminal
			 activity, and inserting abuse and the criminal activity or
			 workplace claim;;
								(2)in subparagraph
			 (F), by striking the comma at the end and inserting ; or;
			 and
								(3)by inserting
			 after subparagraph (F) the following:
									
										(G)the alien's
				employer,
										.
								343.Labor
			 enforcement actions
							(a)Removal
			 proceedingsSection 239(e) (8 U.S.C. 1229(e)) is amended—
								(1)in paragraph
			 (1)—
									(A)by striking
			 In cases where and inserting If; and
									(B)by inserting
			 or as a result of information provided to the Department of Homeland
			 Security in retaliation against individuals for exercising or attempting to
			 exercise their employment rights or other legal rights after
			 paragraph (2); and
									(2)in paragraph (2),
			 by adding at the end the following:
									
										(C)At a facility
				about which a workplace claim has been filed or is contemporaneously
				filed.
										.
								(b)Unlawful
			 employment of aliensSection 274A(e) (8 U.S.C. 1324a(e)) is
			 amended by adding at the end the following:
								
									(10)Conduct in
				enforcement actions
										(A)Enforcement
				actionIf the Department of Homeland Security undertakes an
				enforcement action at a facility about which a workplace claim has been filed
				or is contemporaneously filed, or as a result of information provided to the
				Department in retaliation against employees for exercising their rights related
				to a workplace claim, the Department shall ensure that—
											(i)any aliens
				arrested or detained who are necessary for the investigation or prosecution of
				workplace claim violations or criminal activity (as described in subparagraph
				(T) or (U) of section 101(a)(15)) are not removed from the United States until
				after the Department—
												(I)notifies the
				appropriate law enforcement agency with jurisdiction over such violations or
				criminal activity; and
												(II)provides such
				agency with the opportunity to interview such aliens; and
												(ii)no aliens
				entitled to a stay of removal or abeyance of removal proceedings under this
				section are removed.
											(B)Protections for
				victims of crime, labor, and employment violations
											(i)Stay of removal
				or abeyance of removal proceedingsAn alien against whom removal
				proceedings have been initiated under chapter 4 of title II, who has filed a
				workplace claim, who is a material witness in any pending or anticipated
				proceeding involving a bona fide workplace claim, or who has filed for relief
				under section 101(a)(15)(U), shall be entitled to a stay of removal or an
				abeyance of removal proceedings and to employment authorization until the
				resolution of the workplace claim or the denial of relief under section
				101(a)(15)(U) after exhaustion of administrative appeals, whichever is later,
				unless the Department establishes, by a preponderance of the evidence in
				proceedings before the immigration judge presiding over that alien's removal
				hearing, that—
												(I)the alien has
				been convicted of a felony; or
												(II)the workplace
				claim was filed in a bad faith with the intent to delay or avoid the alien's
				removal.
												(ii)DurationAny
				stay of removal or abeyance of removal proceedings and employment authorization
				issued pursuant to clause (i) shall remain valid until the resolution of the
				workplace claim or the denial of relief under section 101(a)(15)(U) after the
				exhaustion of administrative appeals, and shall be extended by the Secretary of
				Homeland Security for a period of not longer than 3 additional years upon
				determining that—
												(I)such relief would
				enable the alien asserting a workplace claim to pursue the claim to
				resolution;
												(II)the deterrent
				goals of any statute underlying a workplace claim would be served; or
												(III)such extension
				would otherwise further the interests of justice.
												(iii)DefinitionsIn
				this section:
												(I)Material
				witnessNotwithstanding any other provision of law, the term
				material witness means an individual who presents a declaration
				from an attorney investigating, prosecuting, or defending the workplace claim
				or from the presiding officer overseeing the workplace claim attesting that, to
				the best of the declarant’s knowledge and belief, reasonable cause exists to
				believe that the testimony of the individual will be relevant to the outcome of
				the workplace claim.
												(II)Workplace
				claimThe term workplace claim means any written or
				oral claim, charge, complaint, or grievance filed with, communicated to, or
				submitted to the employer, a Federal, State, or local agency or court, or an
				employee representative related to the violation of applicable Federal, State,
				and local labor laws, including laws concerning wages and hours, labor
				relations, family and medical leave, occupational health and safety, or
				nondiscrimination.
												.
							344.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 chapter and the amendments made by this chapter.
						DImmigrant
			 integration and other reforms
				IStrengthen and
			 unite communities with civics education and English skills
					1Expanding English
			 literacy, United States history, and civics education
						351.Increased
			 investment in English literacy, United States history, and civics education
			 under the Adult Education And Family Literacy Act
							(a)Integrated
			 English Literacy and Civics Education ProgramSection 203 of the
			 Adult Education and Family Literacy Act (20 U.S.C. 9202) is amended—
								(1)by redesignating
			 paragraphs (12) through (18) as paragraphs (13) through (19), respectively;
			 and
								(2)by inserting
			 after paragraph (11), the following:
									
										(12)Integrated
				english literacy, united states history, and civics education
				programThe term integrated English literacy, United States
				history, and civics education program means a program of instruction
				designed to help an English language learner achieve competence in English
				through contextualized instruction on the rights and responsibilities of
				citizenship, naturalization procedures, civic participation, and United States
				history and Government to help such learner acquire the skills and knowledge to
				become an active and informed parent, worker, and community
				member.
										.
								(b)State
			 leadership activitiesSection 223(a) of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9223(a)) is amended by inserting after paragraph
			 (11) the following:
								
									(12)Technical
				assistance for grant applications of faith- and community-based
				organizations.
									.
							(c)National
			 institute for literacySection 242(c)(1) of the Adult Education
			 and Family Literacy Act (20 U.S.C. 9252(c)(1)) is amended—
								(1)by redesignating
			 subparagraphs (G), (H), and (I), as subparagraphs (I), (J), and (K),
			 respectively; and
								(2)by inserting
			 after subparagraph (F) the following:
									
										(G)to coordinate and
				share information with national organizations and associations that are
				interested in integrated English literacy, United States history, and civics
				education programs;
										(H)to study the
				effectiveness of distance learning or self-study programs in assisting the
				English language learner population achieve competence in
				English;
										.
								(d)ReportSection
			 242(k) of the Adult Education and Family Literacy Act (20 U.S.C. 9252(k)) is
			 amended—
								(1)in paragraph (2),
			 by striking and at the end;
								(2)by redesignating
			 paragraph (3) as paragraph (4); and
								(3)by inserting
			 after paragraph (2) the following:
									
										(3)a separate
				analysis of—
											(A)national and
				State adult English instruction needs;
											(B)data on the
				composition of recent immigration flows and immigration settlement patterns
				throughout the United States; and
											(C)estimated
				instructional needs based on the English ability and educational attainment of
				English language learners under recent migration patterns;
				and
											.
								(e)National
			 leadership activitiesSection 243 of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9253) is amended—
								(1)in paragraph
			 (1)—
									(A)in subparagraph
			 (A), by inserting and integrated English literacy, United States
			 history, and civics education programs before the semicolon at the end;
			 and
									(B)in subparagraph
			 (B), by inserting and integrated English literacy, United States
			 history, and civics education programs before , based on
			 scientific evidence; and
									(2)in paragraph
			 (2)—
									(A)in subparagraph
			 (B), by inserting and integrated English literacy, United States
			 history, and civics education programs before the semicolon at the
			 end;
									(B)in subparagraph
			 (D)(ii), by inserting integrated English literacy, United States
			 history, and civics education programs, before and workplace
			 literacy programs; and
									(C)in subparagraph
			 (E)—
										(i)in
			 clause (i), by inserting and integrated English literacy, United States
			 history, and civics education programs before the semicolon at the
			 end;
										(ii)in
			 clause (iii), by striking and at the end;
										(iii)in clause
			 (iv)—
											(I)by striking
			 section 231 and inserting sections 231 and 244;
			 and
											(II)by adding
			 and at the end; and
											(iv)by
			 adding at the end the following:
											
												(v)the extent to
				which integrated English literacy, United States history, and civics education
				programs carried out under section 244 lead participants in such programs to
				increase their civic participation and, if applicable, lead such participants
				to become United States
				citizens;
												.
										(f)Integrated
			 English literacy, United States history, and civics
			 educationChapter 4 of subtitle A of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9251 et seq.) is amended by adding at the end
			 the following:
								
									244.Integrated
				English literacy, United States history, and civics education programs
										(a)Program
				authorizedThe Secretary shall award grants to States, from
				allocations under subsection (b), for integrated English literacy, United
				States history, and civics education programs.
										(b)Allocations
											(1)In
				generalSubject to paragraph (2), the Secretary shall allocate
				for each fiscal year, from the amount appropriated pursuant to subsection (c)
				for such fiscal year—
												(A)65 percent of
				such amount to States on the basis of a State's need for integrated English,
				United States history, and civics education programs, as determined by
				calculating each State's share of a 10-year average of the data compiled by the
				Office of Immigration Statistics of the Department of Homeland Security, for
				immigrants admitted for lawful permanent residence during the 10 most recent
				fiscal years; and
												(B)35 percent of
				such amount to the States on the basis of whether the State experienced growth,
				as measured by the average of the 3 most recent years for which data compiled
				by the Office of Immigration Statistics of the Department of Homeland Security
				are available, for immigrants admitted for lawful permanent residence.
												(2)MinimumEach
				State shall receive an allocation under paragraph (1) in an amount that is not
				less than $60,000.
											(c)Authorization
				of appropriationThere are authorized to be appropriated to carry
				out this section—
											(1)$200,000,000 for
				fiscal year 2012;
											(2)$250,000,000 for
				fiscal year 2013; and
											(3)$300,000,000 for
				fiscal year
				2014.
											.
							352.Definitions of
			 English language learner
							(a)Adult Education
			 and Family Literacy ActThe Adult Education and Family Literacy
			 Act (20 U.S.C. 9201 et seq.) is amended—
								(1)in section 203
			 (20 U.S.C. 9202)—
									(A)by redesignating
			 paragraphs (6), (7), (8), (9), and (10), as paragraphs (7), (8), (9), (10), and
			 (6), respectively;
									(B)in paragraph (6),
			 as redesignated—
										(i)in
			 the paragraph heading, by striking Individual of limited english proficiency
			 and inserting English
			 language learner; and
										(ii)in
			 the matter preceding subparagraph (A), by striking individual of limited
			 English proficiency and inserting English language
			 learner; and
										(C)in paragraph (7),
			 as redesignated, by striking individuals of limited English
			 proficiency and inserting English language
			 learners;
									(2)in section
			 224(b)(10)(D) (20 U.S.C. 9224(b)(10)(D)), by striking individuals with
			 limited English proficiency and inserting English language
			 learners; and
								(3)in section
			 243(2)(D)(ii) (20 U.S.C. 9253(2)(D)(ii)), by striking individuals with
			 limited English proficiency who are adults and inserting adult
			 English language learners.
								(b)Elementary and
			 Secondary Education Act of 1965
								(1)AmendmentSection
			 9101(25) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(25)) is amended by striking the matter preceding subparagraph (A) and
			 inserting the following:
									
										(25)English
				language learnerThe term English language learner
				means an
				individual—
										.
								(2)ReferencesAny
			 reference in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) to an individual who is limited English proficient shall be construed
			 to refer to an English language learner.
								353.Credits for
			 teachers of english language learners
							(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
								
									25E.Teachers of
				English language learners
										(a)In
				generalIn the case of an eligible teacher, there shall be
				allowed a credit against the tax imposed by this chapter for the taxable year
				an amount equal to—
											(1)$750, for each of
				the first 5 taxable years for which the taxpayer is allowed a credit under this
				section; and
											(2)$500, for any
				other taxable year.
											(b)Credit allowed
				only for 10 taxable yearsNo credit shall be allowed under this
				section with respect to a taxpayer for any taxable year after the 10th taxable
				year for which such taxpayer is allowed a credit under this section.
										(c)Eligible
				teacher defined
											(1)In
				generalExcept as provided in paragraph (2), the term
				eligible teacher means, with respect to a taxable year, any
				individual who is—
												(A)a full-time
				teacher of English as a second language or bilingual instruction for the
				academic year ending in such taxable year; or
												(B)an eligible
				part-time teacher of English as a second language or bilingual instruction for
				the academic year ending in such taxable year.
												(2)Eligible
				part-time teacherThe term eligible part-time
				teacher means, with respect to a taxable year, an individual who teaches
				at least 20 hours per week during the academic year ending in such taxable
				year. Such term does not include any individual who is a full-time teacher of
				English as a second language during such academic year.
											(3)Special
				ruleIn the case of an eligible part-time teacher, subsection (a)
				shall be applied by substituting $375 for $750
				and by substituting $250 for
				$500.
											.
							(b)Clerical
			 amendmentThe table of sections for such subpart is amended by
			 inserting after the item relating to section 25D the following:
								
									
										Sec. 25E. Teachers of English language
				learners.
									
									.
							(c)Teacher
			 certification expensesPart VII of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 (relating to additional itemized deductions
			 for individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following:
								
									224.Certification
				expenses for teachers of English language learners
										(a)In
				generalIn the case of an individual, there shall be allowed a
				deduction for eligible teacher certification expenses paid or incurred by the
				taxpayer for the taxable year.
										(b)Eligible
				teacher certification expensesThe term eligible teacher
				certification expenses—
											(1)means the tuition
				and fees required for the enrollment or attendance of the taxpayer at an
				eligible educational institution (as defined in section 25A) for a course which
				is required for certification or licensure of such individual as qualified to
				provide English as a second language or bilingual instruction to elementary or
				secondary school students who are limited English proficient (as defined in
				section 9901 of the Elementary and Secondary Education Act of 1965); and
											(2)shall not include
				any amounts that are—
												(A)used for a course
				that is part of the individual's degree program; or
												(B)funded by another
				person or any governmental entity.
												(c)Denial of
				double benefitNo deduction shall be allowed under this section
				for any expense for which a deduction or credit is allowed under any other
				provision of this chapter.
										(d)TerminationThis
				section shall not apply to expenses paid or incurred after December 31,
				2014.
										.
							(d)Certification
			 deduction allowed whether or not taxpayer itemizes other
			 deductionsSubsection (a) of
			 section 62 of such Code is amended by inserting after paragraph (21) the
			 following new paragraph:
								
									(22)Teacher
				certification expensesThe deduction allowed by section
				224.
									.
							(e)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following:
								
									
										Sec. 224. Certification expenses for
				teachers of English language learners.
										Sec. 225. Cross
				reference.
									
									.
							(f)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall promulgate regulations implementing the provisions of
			 this section.
							(g)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
							354.Research in
			 adult education
							(a)In
			 generalSection 133(c)(2)(A) of the Education Sciences Reform Act
			 of 2002 (20 U.S.C. 9533(c)(2)(A)) is amended by inserting education
			 and before literacy.
							(b)National
			 research and development center
								(1)In
			 generalThe Secretary of Education shall direct the Commissioner
			 for Education Research of the National Center for Education Research
			 established pursuant to section 131 of the Education Sciences Reform Act of
			 2002 (20 U.S.C. 9531) to establish a national research and development center
			 for adult education and literacy (as described in section 133(c)(2)(A) of such
			 Act).
								(2)Provision for
			 expansion of researchIf, as of the date of the enactment of this
			 Act, the Commissioner has established a center for adult literacy in accordance
			 with section 133(c)(2)(A) of the Education Sciences Reform Act of 2002 (20
			 U.S.C. 9533(c)(2)(A)), the Commissioner shall expand the topic of research of
			 such center to include adult education, in accordance with the amendment made
			 by subsection (a).
								2Supporting
			 English language acquisition and adult education in the workforce
						356.Credit for
			 employer-provided adult English literacy and basic education programs
							(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
								
									45R.Employer-provided
				adult English literacy and basic education programs
										(a)In
				generalFor the purposes of section 38, the credit determined
				under this section with respect to any employer for the taxable year is an
				amount equal to 20 percent of qualified education program expenses, but in no
				case shall the employer receive a credit in an amount of more than $1,000 per
				full-time employee participating in the qualified education program.
										(b)Qualified
				education program expensesFor purposes of this section:
											(1)In
				generalThe term qualified education program
				expenses means expenses paid or incurred by an employer to make
				available qualified education to employees of the employer, who—
												(A)are English
				language learners; and
												(B)(i)have not received a
				secondary school diploma, or its recognized equivalent; or
													(ii)lack sufficient mastery of basic
				educational skills, including financial literacy, to enable the individuals to
				function effectively in society.
													(2)Qualified
				educationThe term qualified education means adult
				education and literacy activities provided—
												(A)by an eligible
				provider which for the fiscal year ending during the employer's taxable year
				receives or is eligible to receive Federal funds under section 231 of the Adult
				Education and Family Literacy Act (20 U.S.C. 9241) for adult education and
				literacy activities; or
												(B)in curriculum
				approved by the Department of Education, the Employment and Training
				Administration of the Department of Labor, or in current use by a Federal
				agency.
												(3)Eligible
				provider; adult education and literacy activitiesThe terms
				eligible provider and adult education and literacy
				activities have the respective meanings given to such terms in section
				203 of the Adult Education and Family Literacy Act (20 U.S.C. 9202).
											(4)English
				language learnerThe term English language learner
				has the same meaning given such term in section 9101(25) of the Elementary and
				Secondary Education Act of 1965.
											(c)Special
				rulesFor purposes of this section:
											(1)Full-time
				employmentAn employee shall be considered full-time if such
				employee is employed at least 30 hours per week for 25 or more calendar weeks
				in the taxable year.
											(2)Aggregation
				ruleAll persons treated as a single employer under subsection
				(a) or (b) or section 52, or subsection (m) or (o) of section 414, shall be
				treated as 1 person.
											(d)Denial of
				double benefitNo deduction or credit shall be allowed under any
				other provision of this chapter for any amount taken into account in
				determining the credit under this section.
										(e)Election To
				have credit not applyA taxpayer may elect (at such time and in
				such manner as the Secretary may by regulations prescribe) to have this section
				not apply for any taxable year.
										(f)TerminationThis
				section shall not apply to expenses paid or incurred after December 31,
				2014.
										.
							(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to the current year business credit) is amended—
								(1)by striking
			 plus at the end of paragraph (34);
								(2)by striking the
			 period at the end of paragraph (35) and inserting , plus;
			 and
								(3)by adding at the
			 end the following new paragraph:
									
										(36)the adult
				English literacy and basic education programs credit determined under section
				45R.
										.
								(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the such Code is amended by adding at the end the
			 following new item:
								
									
										Sec. 45R. Employer-provided adult English literacy and basic
				education
				programs.
									
									.
							(d)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall promulgate regulations implementing the provisions of
			 this section.
							(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31 of the year in which this Act was
			 enacted.
							357.Presidential
			 award for business leadership in promoting United States citizenship
							(a)EstablishmentThe
			 Presidential Award for Business Leadership in Promoting United States
			 Citizenship (referred to in this section as the Presidential Citizenship
			 Award) shall be awarded by the President to companies and other
			 organizations that make extraordinary efforts in assisting their employees and
			 members to learn English and increase their understanding of United States
			 history and civics.
							(b)Selection and
			 presentation of award
								(1)SelectionThe
			 President, after reviewing recommendations from the Secretary of Homeland
			 Security and the Secretary of Commerce, shall periodically award the
			 Presidential Citizenship Award to large and small companies and other
			 organizations described in subsection (a).
								(2)PresentationThe
			 presentation of the Presidential Citizenship Award shall be made by the
			 President, or a designee of the President, in conjunction with an appropriate
			 ceremony.
								3Building stronger
			 communities
						361.Office of
			 Citizenship and New Americans
							(a)Renaming the
			 Office of Citizenship
								(1)In
			 generalBeginning on the date of the enactment of this Act, the
			 Office of Citizenship of United States Citizenship and Immigration Services
			 shall be referred to as the Office of Citizenship and New
			 Americans.
								(2)Conforming
			 amendmentsSection 451(f) of the Homeland Security Act of 2002 (6
			 U.S.C. 271(f)) is amended—
									(A)in the subsection
			 heading, by striking Citizenship. and inserting
			 Citizenship and New Americans.;
									(B)in paragraph (1),
			 by inserting and New Americans after Office of
			 Citizenship; and
									(C)in paragraph (2),
			 by inserting and New Americans after Office of
			 Citizenship.
									(3)ReferencesAny
			 reference in a law, regulation, document, paper, or other record of the United
			 States to the Office of Citizenship within United States Citizenship and
			 Immigration Services shall be deemed to be a reference to the Office of
			 Citizenship and New Americans.
								(b)FunctionsSection
			 451(f)(2) of the Homeland Security Act of 2002 (6 U.S.C. 271(f)(2)), as amended
			 by subsection (a)(2)(C), is further amended by striking for
			 promoting and all that follows through the period at the end and
			 inserting the following: “for—
								
									(A)establishing
				national goals for introducing new immigrants into the United States and
				measuring the degree to which such goals are met;
									(B)assessing and
				coordinating Federal policies, regulations, task forces, and commissions
				related to introducing immigrants into the United States;
									(C)continuing with
				the efforts of the Task Force on New Americans established under Executive
				Order 13404—
										(i)to facilitate a
				dialogue among Federal agencies;
										(ii)make
				recommendations to the President; and
										(iii)follow through
				with initiatives administered by the Task Force under the authority of such
				Executive Order;
										(D)serving as a
				liaison and intermediary with State and local governments and other entities to
				assist in establishing local goals, task forces, and councils to assist in
				introducing immigrants into the United States;
									(E)coordinating with
				other Federal agencies to provide information to State and local governments on
				the demand for English acquisition programs and best practices in place on the
				Federal and State level for immigrants who have recently arrived in the United
				States;
									(F)assisting States
				in coordinating activities with the grant program carried out under this
				subtitle; and
									(G)promoting
				instruction and training on citizenship responsibilities for aliens interested
				in becoming naturalized citizens of the United States, including the
				development of educational materials for such
				aliens.
									.
							(c)DonationsSection
			 451(f) of the Homeland Security Act of 2002 (6 U.S.C. 271(f)), as amended by
			 this section, is further amended by adding at the end the following:
								
									(3)Donations
										(A)Acceptance of
				donationsThe Chief of the Office of Citizenship and New
				Americans may accept monetary and in-kind donations to support the activities
				described in paragraph (2).
										(B)Dedication of
				fundsNotwithstanding any other provision of law—
											(i)any amounts
				donated to the Office of Citizenship and New Americans to support the
				activities described in paragraph (2) shall be deposited into an account
				dedicated for such purpose;
											(ii)the amounts
				contained in the account described in clause (i) shall be used solely to
				support such activities; and
											(iii)amounts that
				were not donated for the exclusive purpose of supporting such activities may
				not be deposited into such
				account.
											.
							(d)Report to
			 CongressThe Chief of the Office of Citizenship and New Americans
			 shall submit a biennial report to the appropriate committees in Congress that
			 describes the activities of the Office of Citizenship and New Americans.
							362.Grants to
			 States
							(a)Authority To
			 provide grantsSubject to subsections (c) and (d), the Chief of
			 the Office of Citizenship and New Americans (referred to in this section as the
			 Chief) is authorized to provide competitive grants to States to
			 form State New American Councils to carry out the activities described in
			 section 363.
							(b)State New
			 American CouncilsA State New American Council shall—
								(1)consist of not
			 fewer than 15 individuals and not more than 19 individuals from the State;
			 and
								(2)shall include, to
			 the extent practicable, representatives from—
									(A)business;
									(B)faith-based
			 organizations;
									(C)civic
			 organizations;
									(D)philanthropic
			 organizations;
									(E)nonprofit
			 organizations, including those with experience working with immigrant
			 communities;
									(F)key education
			 stakeholders, such as State educational agencies, local educational agencies,
			 community colleges, or teachers;
									(G)State adult
			 education offices;
									(H)State or local
			 public libraries; and
									(I)State or local
			 government officials.
									(c)Waiver of
			 requirement
								(1)Authority to
			 grantThe Chief may award a grant under subsection (a) to a State
			 without requiring the State to form a State New American Council if the Chief
			 determines that the State is carrying out similar statewide initiatives to
			 introduce immigrants into the State and into the United States.
								(2)GuidelinesThe
			 Chief shall establish guidelines for awarding grants to States described in
			 paragraph (1).
								(d)Grants to local
			 governmentsThe Chief may provide a grant under subsection (a) to
			 a local government.
							(e)ApplicationAn
			 applicant for a grant under this section shall submit an application to the
			 Chief at such time, in such manner, and containing such information as the
			 Chief may reasonably require, including—
								(1)if the applicant
			 is a State seeking to form a State New American Council, an assurance that such
			 State New American Council will meet the requirements under subsection
			 (b);
								(2)the number of
			 immigrants in the State in which the applicant is located; and
								(3)a description of
			 the challenges in introducing new immigrants into the State and local
			 community.
								(f)DurationA
			 grant awarded under subsection (a) shall be for a period of 5 years.
							(g)PriorityPriority
			 shall be given to grant applications that—
								(1)use matching
			 funds from non-Federal sources, which may include in-kind contributions;
			 and
								(2)demonstrate
			 collaboration with private entities to achieve the goals of their comprehensive
			 plan.
								(h)Additional
			 considerationAdditional consideration shall be given to grant
			 applications submitted by States that have experienced a large increase in the
			 population of immigrants during the most recent 10-year period relative to past
			 migration patterns, based on data compiled by the Office of Immigration
			 Statistics.
							(i)Grant
			 amountThe amount of a grant awarded under subsection (a) shall
			 be not less than $500,000 and not more than $5,000,000 for each fiscal
			 year.
							(j)Reservations
								(1)NationalThe
			 Chief shall reserve not more than 1 percent of the amount appropriated to carry
			 out this section for the administration of the Office of Citizenship and New
			 Americans, including for the evaluation of funds distributed.
								(2)StatesA
			 State awarded a grant under subsection (a) may reserve not more than 10 percent
			 of such grant amount for the creation and operation of a State New American
			 Council.
								363.Authorized
			 activities
							(a)Mandatory
			 activitiesA grant awarded under section 361(a) shall be
			 used—
								(1)to develop,
			 implement, expand, or enhance a comprehensive plan to introduce new immigrants
			 into the State, including improving English literacy, knowledge of United
			 States history, and civics education;
								(2)to provide
			 subgrants to local communities in accordance with subsection (c);
								(3)if the grant is
			 awarded to a State, to form a State New American Council, which shall meet not
			 less frequently than once each quarter;
								(4)to disseminate
			 best practices and other information compiled by the Office of Citizenship and
			 New Americans that pertains to effective programs for English acquisition and
			 civics education; and
								(5)to convene public
			 hearings not less frequently than once each year to report on the activities
			 carried out by such grant.
								(b)Permissible
			 activitiesA grant awarded under section 361(a) may be
			 used—
								(1)to solicit and
			 disseminate solutions and remedies to the challenges of introducing new
			 immigrants in the State or municipality in which the grant is awarded;
								(2)to provide
			 technical assistance, training, or coordination for State or local agencies to
			 improve programs to introduce new immigrants into the United States, such as
			 English literacy, United States history, and civics education;
								(3)to review and
			 develop strategies to expand distance learning as a method of instruction for
			 English literacy, United States history, and civics education and available
			 technological programs that may supplement or supplant quality classroom
			 instruction;
								(4)to coordinate
			 with entities of other States engaged in activities under this part or other
			 activities to introduce new immigrants into the State or community;
								(5)to develop
			 materials focused on preparation for the naturalization test;
								(6)to engage in
			 outreach and educational activities on the naturalization process; and
								(7)to provide
			 assistance to immigrants with the naturalization application, as
			 appropriate.
								(c)Subgrants to
			 local communities
								(1)Requirement to
			 awardA grant under section 108(a) shall be used to award
			 subgrants to entities of local governments to assist communities with local
			 efforts to introduce new Americans into the community.
								(2)Authorized
			 activitiesSubgrants shall be awarded under paragraph (1) to
			 entities of local governments for use to carry out activities in accordance
			 with—
									(A)a comprehensive
			 plan described in subsection (a)(1); and
									(B)any guidance
			 provided by the Chief of the Office of Citizenship and New Americans.
									(3)Subgrant
			 amountThe amount of a subgrant awarded under this subsection
			 shall be not less than $100,000 and not more than $600,000 for a fiscal
			 year.**
								364.Reporting and
			 evaluation
							(a)Reporting
			 requirement
								(1)In
			 generalEach entity awarded a grant under section 108(a) shall
			 submit a report annually to the Office of Citizenship and New Americans
			 that—
									(A)describes the
			 activities of the State New American Council and subgrant recipients and how
			 these activities meet the goals of—
										(i)the
			 Chief of the Office of Citizenship and New Americans; and
										(ii)the
			 comprehensive plan described in section 109(a)(1); and
										(B)describes the
			 geographic areas being served, the number of immigrants in such areas, and the
			 primary languages spoken there.
									(2)Other
			 requirementsThe Chief of the Office of Citizenship may set out
			 other requirements as the Chief sees fit in order to—
									(A)impose
			 accountability; and
									(B)measure the
			 outcomes of the activities carried out with grants awarded under section
			 1083(a).
									(b)Annual
			 evaluationThe Chief of the Office of Citizenship and New
			 Americans shall conduct an annual evaluation of the grant program established
			 under this subtitle and use such evaluation—
								(1)to improve the
			 effectiveness of programs carried out by the Chief;
								(2)to assess future
			 needs of immigrants and of State and local governments related to
			 immigrants;
								(3)to determine the
			 effectiveness of such grant program; and
								(4)to ensure that
			 the grantees and subgrantees are acting within the scope and purpose of this
			 subtitle.
								365.New Citizens
			 Award Program
							(a)EstablishmentThere
			 is established a new citizens award program to recognize citizens who—
								(1)have made an
			 outstanding contribution to the United States; and
								(2)are naturalized
			 during the 10-year period ending on the date of such recognition.
								(b)Presentation
			 authorized
								(1)In
			 generalThe President is authorized to present a medal, in
			 recognition of outstanding contributions to the United States, to citizens
			 described in subsection (a).
								(2)Maximum number
			 of awardsNot more than 10 citizens may receive a medal under
			 this section in any calendar year.
								366.Rule of
			 constructionNothing in this
			 subtitle may be construed to limit the authority of the Secretary, acting
			 through the Director of United States Citizenship and Immigration Services or
			 such other officials of the Department of Homeland Security as the Secretary
			 may direct, to manage, direct, and control the activities of the Chief of the
			 Office of Citizenship and New Americans.
						367.Report to
			 Congress on fee increasesSection 286 (8 U.S.C. 1356), as amended by
			 section 326(b), is further amended by adding at the end the following:
							
								(x)Report to
				Congress on fees and fee increasesThe Secretary of Homeland
				Security shall annually submit a report to the
				Committee on the Judiciary of the
				Senate and the Committee on
				the Judiciary of the House of Representatives that—
									(1)identifies the
				direct and overhead costs associated with providing immigration services,
				distinguishing such costs from immigration enforcement and national security
				costs;
									(2)identifies the
				costs for providing premium processing services to business customers under
				subsection (u);
									(3)describes the
				extent to which the premium processing fee prescribed under subsection (u) is
				set at a level that ensures recovery of those costs;
									(4)identifies the
				amount of funding allocated for the infrastructure improvements in the
				adjudications and customer-service processes as prescribed under subsection
				(u); and
									(5)contains
				information about the basis for any fee increases that will occur during the
				following 12
				months.
									.
						368.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle $100,000,000 for each
			 of the fiscal years 2012 through 2016.
						IIEmergency relief
			 for certain populations
					371.Adjustment of
			 status for certain Haitian orphans
						(a)In
			 generalThe Secretary may adjust the status of an alien described
			 in subsection (b) to that of an alien lawfully admitted for permanent residence
			 if the alien—
							(1)subject to
			 subsection (c), applies for such adjustment;
							(2)is physically
			 present in the United States on the date the application for such adjustment is
			 filed; and
							(3)is admissible to
			 the United States as an immigrant, except as provided in subsection (d).
							(b)Aliens eligible
			 for adjustment of statusAn alien is described in this subsection
			 if the alien was inspected and granted parole into the United States pursuant
			 to the humanitarian parole policy for certain Haitian orphans announced on
			 January 18, 2010, and suspended as to new applications on April 15,
			 2010.
						(c)ApplicationIn
			 the case of a minor, an application under this section may be submitted on
			 behalf of the alien by—
							(1)a parent;
			 or
							(2)a legal
			 guardian.
							(d)Grounds of
			 inadmissibilityParagraphs (4) and (7)(A) of section 212(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply to
			 adjustment of status under this section.
						(e)Visa
			 availabilityWhen an alien is granted the status of having been
			 lawfully admitted for permanent residence under this section, the Secretary of
			 State shall not be required to reduce the number of immigrant visas authorized
			 to be issued under the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.).
						(f)Alien deemed To
			 meet definition of childAn alien described in subsection (b)
			 shall be deemed to satisfy the requirements applicable to adopted children
			 under section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1)) if, before the date on which the alien reaches 18 years of
			 age—
							(1)the alien obtains
			 adjustment of status under this section; and
							(2)a United States
			 citizen adopts the alien, regardless of whether the adoption occurs before, on,
			 or after the date of the decision-granting adjustment of status under this
			 section.
							(g)No immigration
			 benefits for birth parentsNo birth parent of an alien who
			 obtains adjustment of status under this section shall thereafter, by virtue of
			 such parentage, be accorded any right, privilege, or status under this section
			 or the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						372.Adjustment of
			 status for certain Liberian nationals
						(a)Adjustment of
			 status
							(1)In
			 general
								(A)EligibilityExcept
			 as provided under subparagraph (B), the Secretary shall adjust the status of an
			 alien described in subsection (b) to that of an alien lawfully admitted for
			 permanent residence, if the alien—
									(i)applies for
			 adjustment not later than 1 year after the date of the enactment of this Act;
			 and
									(ii)is
			 otherwise eligible to receive an immigrant visa and admissible to the United
			 States for permanent residence, except that, in determining such admissibility,
			 the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and
			 (7)(A) of section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)) shall not apply.
									(B)Ineligible
			 aliensAn alien shall not be eligible for adjustment of status
			 under this section if the Secretary determines that the alien—
									(i)has
			 been convicted of any aggravated felony (as defined in section 101(a)(43) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(43));
									(ii)has been
			 convicted of 2 or more crimes involving moral turpitude; or
									(iii)has ordered,
			 incited, assisted, or otherwise participated in the persecution of any person
			 on account of race, religion, nationality, membership in a particular social
			 group, or political opinion.
									(2)Relationship of
			 application to certain orders
								(A)In
			 generalAn alien present in the United States who has been
			 subject to an order of exclusion, deportation, or removal, or has been ordered
			 to depart voluntarily from the United States under any provision of the
			 Immigration and Nationality Act may, notwithstanding such order, apply for
			 adjustment of status under paragraph (1) if otherwise qualified under such
			 paragraph.
								(B)Separate motion
			 not requiredAn alien described in subparagraph (A) may not be
			 required, as a condition of submitting or granting such application, to file a
			 separate motion to reopen, reconsider, or vacate the order described in
			 subparagraph (A).
								(C)Effect of
			 decision by secretaryIf the Secretary grants an application
			 under paragraph (1), the Secretary shall cancel the order described in
			 subparagraph (A). If the Secretary makes a final decision to deny the
			 application, the order shall be effective and enforceable to the same extent as
			 if the application had not been made.
								(b)Aliens eligible
			 for adjustment of status
							(1)In
			 generalThe benefits provided under subsection (a) shall apply to
			 any alien—
								(A)who is—
									(i)a
			 national of Liberia; and
									(ii)has been
			 continuously present in the United States between January 1, 2011, and the date
			 on which the alien submits an application under subsection (a); or
									(B)who is the
			 spouse, child, or unmarried son or daughter of an alien described in
			 subparagraph (A).
								(2)Determination
			 of continuous physical presenceFor purposes of establishing the
			 period of continuous physical presence referred to in paragraph (1)(A)(ii), an
			 alien shall not be considered to have failed to maintain continuous physical
			 presence by reasons of an absence, or absences, from the United States for any
			 period or periods amounting in the aggregate to not more than 180 days.
							(c)Stay of
			 removal
							(1)In
			 generalThe Secretary shall establish procedures, by regulation,
			 through which an alien, who is subject to a final order of deportation,
			 removal, or exclusion, may seek a stay of such order based upon the filing of
			 an application under subsection (a).
							(2)During certain
			 proceedingsNotwithstanding any provision of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.), the Secretary shall not order an alien
			 to be removed from the United States if the alien is in exclusion, deportation,
			 or removal proceedings under any provision of such Act and has applied for
			 adjustment of status under subsection (a), unless the Secretary has made a
			 final determination to deny the application.
							(3)Work
			 authorization
								(A)In
			 generalThe Secretary may—
									(i)authorize an
			 alien who has applied for adjustment of status under subsection (a) to engage
			 in employment in the United States while a determination regarding such
			 application is pending; and
									(ii)provide the
			 alien with an employment authorized endorsement or other appropriate document
			 signifying authorization of employment.
									(B)Pending
			 applicationsIf an application for adjustment of status under
			 subsection (a) is pending for a period exceeding 180 days and has not been
			 denied, the Secretary shall authorize such employment.
								(d)Record of
			 permanent residenceUpon the approval of an alien's application
			 for adjustment of status under subsection (a), the Secretary shall establish a
			 record of the alien's admission for permanent record as of the date of the
			 alien's arrival in the United States.
						(e)Availability of
			 administrative reviewThe Secretary shall provide to applicants
			 for adjustment of status under subsection (a) the same right to, and procedures
			 for, administrative review as are provided to—
							(1)applicants for
			 adjustment of status under section 245 of the Immigration and Nationality Act
			 (8 U.S.C. 1255); and
							(2)aliens subject to
			 removal proceedings under section 240 of such Act (8 U.S.C. 1229a).
							(f)Limitation on
			 judicial reviewA determination by the Secretary regarding the
			 adjustment of status of any alien under this section is final and shall not be
			 subject to review by any court.
						(g)No offset in
			 number of visas availableIf an alien is granted the status of
			 having been lawfully admitted for permanent residence pursuant to this section,
			 the Secretary of State shall not be required to reduce the number of immigrant
			 visas authorized to be issued under any provision of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.).
						(h)Application of
			 Immigration and Nationality Act provisions
							(1)DefinitionsExcept
			 as otherwise specifically provided in this chapter, the definitions contained
			 in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) shall apply in
			 this section.
							(2)Savings
			 provisionNothing in this chapter may be construed to repeal,
			 amend, alter, modify, effect, or restrict the powers, duties, function, or
			 authority of the Secretary in the administration and enforcement of the
			 Immigration and Nationality Act or any other law relating to immigration,
			 nationality, or naturalization.
							(i)Effect of
			 eligibility for adjustment of statusEligibility to be granted
			 the status of having been lawfully admitted for permanent residence under this
			 section shall not preclude an alien from seeking any status under any other
			 provision of law for which the alien may otherwise be eligible.
						IIIState Court
			 Interpreter Grant Program
					381.FindingsCongress finds that—
						(1)the fair
			 administration of justice depends on the ability of all participants in a
			 courtroom proceeding to understand that proceeding, regardless of their English
			 proficiency;
						(2)19 percent of the
			 population of the United States older than 5 years of age speaks a language
			 other than English at home;
						(3)only qualified
			 court interpreters can ensure that persons with limited English proficiency
			 comprehend judicial proceedings in which they are a party;
						(4)the knowledge and
			 skills required of a qualified court interpreter differ substantially from
			 those required in other interpretation settings, such as social service,
			 medical, diplomatic, and conference interpreting;
						(5)the Federal
			 Government has demonstrated its commitment to equal administration of justice
			 regardless of English proficiency;
						(6)regulations
			 implementing title VI of the Civil Rights Act of 1964 and the guidance issued
			 by the Department of Justice pursuant to Executive Order 13166, issued August
			 11, 2000, clarify that all recipients of Federal financial assistance,
			 including State courts, are required to take reasonable steps to provide
			 meaningful access to their proceedings for persons with limited English
			 proficiency;
						(7)40 States have
			 developed, or are developing, qualified court interpreting programs;
						(8)robust, effective
			 court interpreter programs—
							(A)actively recruit
			 skilled individuals to be court interpreters;
							(B)train those
			 individuals in the interpretation of court proceedings;
							(C)develop and use a
			 thorough, systematic certification process for court interpreters; and
							(D)have sufficient
			 funding to ensure that a qualified interpreter will be available to the court
			 whenever necessary; and
							(9)Federal funding
			 is necessary to—
							(A)encourage State
			 courts that do not have court interpreter programs to develop them;
							(B)assist State
			 courts with nascent court interpreter programs to implement them;
							(C)assist State
			 courts with limited court interpreter programs to enhance them; and
							(D)assist State
			 courts with robust court interpreter programs to make further improvements and
			 share successful programs with other States.
							382.State Court
			 Interpreter Program
						(a)Grants
			 authorized
							(1)In
			 generalThe Administrator of the Office of Justice Programs of
			 the Department of Justice (referred to in this section as the
			 Administrator) shall award grants, in accordance with such
			 regulations as the Attorney General may prescribe, to State courts to develop
			 and implement programs to assist individuals with limited English proficiency
			 to access and understand State court proceedings in which they are a
			 party.
							(2)Technical
			 assistanceThe Administrator shall allocate, for each fiscal
			 year, $500,000 of the amount appropriated pursuant to section 383, which shall
			 be used to establish a court interpreter technical assistance program to assist
			 State courts receiving grants under this part.
							(b)Use of
			 grantsGrants awarded under subsection (a) may be used by State
			 courts to—
							(1)assess regional
			 language demands;
							(2)develop a court
			 interpreter program for the State courts;
							(3)develop,
			 institute, and administer language certification examinations;
							(4)recruit, train,
			 and certify qualified court interpreters;
							(5)pay for salaries,
			 transportation, and technology necessary to implement the court interpreter
			 program developed under paragraph (2); and
							(6)engage in other
			 related activities, as prescribed by the Attorney General.
							(c)Application
							(1)In
			 generalThe highest State court of each State desiring a grant
			 under this section shall submit an application to the Administrator at such
			 time, in such manner, and accompanied by such information as the Administrator
			 may reasonably require.
							(2)State
			 courtsThe highest State court of each State submitting an
			 application under paragraph (1) shall include in the application—
								(A)a demonstration
			 of need for the development, implementation, or expansion of a State court
			 interpreter program;
								(B)an identification
			 of each State court in that State which would receive funds from the
			 grant;
								(C)the amount of
			 funds each State court identified under subparagraph (B) would receive from the
			 grant; and
								(D)the procedures
			 the highest State court would use to directly distribute grant funds to State
			 courts identified under subparagraph (B).
								(d)State court
			 allotments
							(1)Base
			 allotmentFrom amounts appropriated for each fiscal year pursuant
			 to section 383, the Administrator shall allocate $100,000 to each of the
			 highest State court of each State, which has an application approved under
			 subsection (c).
							(2)Discretionary
			 allotmentFrom amounts appropriated for each fiscal year pursuant
			 to section 383, the Administrator shall allocate $5,000,000 to be distributed
			 among the highest State courts of States which have an application approved
			 under subsection (c), and that have extraordinary needs that are required to be
			 addressed in order to develop, implement, or expand a State court interpreter
			 program.
							(3)Additional
			 allotmentIn addition to the allocations made under paragraphs
			 (1) and (2), the Administrator shall allocate, to the highest State court of
			 each State whose application was approved under subsection (c), an amount equal
			 to the product reached by multiplying—
								(A)the unallocated
			 balance of the amount appropriated for each fiscal year pursuant to section
			 383; and
								(B)the ratio between
			 the number of people older than 5 years of age who speak a language other than
			 English at home in the State and the number of people older than 5 years of age
			 who speak a language other than English at home in all the States that receive
			 an allocation under paragraph (1), as those numbers are determined by the
			 Bureau of the Census.
								(4)Treatment of
			 District of ColumbiaFor purposes of this section—
								(A)the District of
			 Columbia shall be treated as a State; and
								(B)the District of
			 Columbia Court of Appeals shall act as the highest State court for the District
			 of Columbia.
								383.Authorization
			 of appropriationsThere are
			 authorized to be appropriated $15,000,000 for each of the fiscal years 2012
			 through 2016 to carry out this part.
					IVOther
			 matters
					391.Adjustment of
			 status for certain victims of terrorism
						(a)Adjustment of
			 statusThe status of any alien described in subsection (b) may be
			 adjusted by the Secretary to that of an alien lawfully admitted for permanent
			 residence, if the alien—
							(1)applies for such
			 adjustment not later than 1 year after the date of the enactment of this
			 Act;
							(2)is not
			 inadmissible to the United States under paragraph (2) or (3) of section 212(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)), or deportable under
			 paragraph (2) or (4) of section 237(a) of such Act (8 U.S.C. 1227(a));
			 and
							(3)not later than
			 the date on which the application under paragraph (1) is submitted, satisfies
			 any applicable Federal tax liability by establishing that—
								(A)no such tax
			 liability exists; or
								(B)all outstanding
			 liabilities have been paid.
								(b)Aliens eligible
			 for adjustment of status
							(1)In
			 generalThe benefit provided under subsection (a) shall apply to
			 any alien who—
								(A)was, on September
			 10, 2001, the spouse, child, unmarried son, or unmarried daughter of an alien
			 who died as a direct result of the terrorist activity conducted against the
			 United States on September 11, 2001;
								(B)was deemed to be
			 a beneficiary of, and by, the September 11th Victim Compensation Fund of 2001
			 (49 U.S.C. 40101); and
								(C)made a proffer of
			 information to the Secretary between April 24, 2008, and August 15, 2008, in
			 connection with a request for immigration relief.
								(2)ExceptionAn
			 alien shall not be provided any benefit under this section if the Secretary
			 determines that the alien has willfully made a material misrepresentation or
			 material omission in the proffer of information described in paragraph
			 (1)(C).
							(c)Work
			 authorizationThe Secretary may authorize an alien who has
			 applied for adjustment of status under subsection (a) to engage in employment
			 in the United States during the pendency of such application.
						(d)ConstructionNothing
			 in this section shall be construed to limit the existing authority of the
			 Secretary on the date of the enactment of this Act to require any form or other
			 submission of information or to perform any background or security check for
			 the purpose of determining the admissibility, or eligibility under this
			 section, of any alien.
						(e)Waiver of
			 regulationsNot later than 6 months after the date of the
			 enactment of this Act, the Secretary shall issue guidance to carry out this
			 section. The Secretary shall not be required to promulgate regulations before
			 implementing this section.
						(f)No offset in
			 number of visas availableAt the time an alien is granted the
			 status of having been lawfully admitted for permanent residence under this
			 section, the Secretary of State shall not be required to reduce the number of
			 immigrant visas authorized to be issued under title II of the Immigration and
			 Nationality Act (8 U.S.C. 1151 et seq.).
						(g)Definitions
							(1)Applicable
			 Federal tax liability definedIn this section, the term
			 applicable Federal tax liability means liability for Federal
			 taxes, including penalties and interest, owed for any year for which the
			 statutory period for assessment of any deficiency for such taxes has not
			 expired.
							(2)Incorporation
			 by referenceExcept as otherwise specifically provided in this
			 section, the definitions used in the Immigration and Nationality Act (8 U.S.C.
			 1101 et seq.) (excluding the definitions applicable exclusively to title III of
			 such Act) shall apply in the administration of this section.
							392.Development of
			 assessment and strategy addressing factors driving migration
						(a)Development of
			 assessmentNot later than 6
			 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit a report to Congress that contains a baseline
			 assessment of the primary factors driving migration in a prioritized group of
			 10 countries with the highest rates of irregular migration to the United
			 States, including—
							(1)factors driving migration in the
			 prioritized countries; and
							(2)the impact of United States assistance,
			 trade, or foreign policy on migration trends in the prioritized
			 countries.
							(b)Strategy To
			 address factors driving immigrationThe Secretary of State,
			 working with the Administrator of the United States Agency for International
			 Development, and in consultation with the Bureau of Population, Refugees, and
			 Migration of the Department of State, the Department of Labor, and the Office
			 of the United States Trade Representative, shall submit strategy to the
			 Committee on Foreign Relations of the
			 Senate and the Committee on
			 Foreign Affairs of the House of Representatives for addressing
			 the economic, social, and security factors driving high rates of irregular
			 migration from the prioritized countries, as identified by the report submitted
			 under subsection (a).
						(c)Elements of
			 strategyThe strategy required under subsection (b) shall
			 include—
							(1)a summary and
			 evaluation of current assistance provided by the Government of the United
			 States to countries with the highest rates of irregular migration to the United
			 States;
							(2)an identification
			 of the regions and municipalities experiencing the highest emigration rates and
			 the current level of United States aid or investment in these areas; and
							(3)recommendations
			 for future United States Government assistance and technical support to address
			 key economic, social and development factors identified in the prioritized
			 migration source countries that are designed to ensure appropriate engagement
			 of national and local governments and civil society organizations.
							393.Prioritization
			 of migration source countries by the United States Agency for International
			 Development
						(a)In
			 generalThe Administrator of
			 the United States Agency for International Development shall expand programming
			 that prioritizes sustainable alternatives to emigration and incorporates
			 migration and development programming to assist communities in the countries
			 identified in the previous section, including—
							(1)communities that
			 currently experience, or are projected to soon experience, high rates of
			 population loss due to international migration to the United States;
							(2)communities
			 experiencing or at high risk of trafficking in persons;
							(3)communities that
			 are receiving high rates of returned or deported migrants from the United
			 States;
							(4)communities
			 affected by destabilizing levels of generalized violence, or violence
			 associated with gang or drug related crimes; and
							(5)communities that
			 currently have developed partnerships with migrant associations and federations
			 based in the United States.
							(b)Increased
			 assistanceThe Secretary of State and the Administrator of the
			 United States Agency for International Development shall work with the
			 Committee on Foreign Relations of the
			 Senate, the Committee on
			 Appropriations of the Senate, the
			 Committee on Foreign Affairs of the House of
			 Representatives, and the Committee on Appropriations of the House of
			 Representatives to increase, beginning in fiscal year 2012,
			 financial assistance to the communities described in subsection (a) with the
			 goal of—
							(1)alleviating rural
			 poverty and revitalizing agricultural production by supporting investment in
			 rural development strategies, marketing support to small farmers, small scale
			 agroenterprise initiatives, and expanded access to credit and micro-finance
			 opportunities for small farmers, particularly in regions of highest
			 outmigration;
							(2)fully funding
			 micro-finance and micro-enterprise initiatives and ensure mechanisms for access
			 to rural credit and micro-insurance and target available funding to
			 traditionally marginalized groups and at-risk populations, particularly youth
			 and indigenous populations;
							(3)prioritizing
			 income generation and livelihood alternatives targeted to youth;
							(4)supporting
			 innovations and matching funds for collective remittance investment and
			 business development through the establishment or expansion of United States
			 matching funds through United States Agency for International Development for
			 collective remittance investment by migrant associations and federations in
			 migrant sending municipalities or regions; and
							(5)recognizing that
			 the highest rates of irregular migration are from Mexico and other Western
			 Hemisphere countries by dedicating particular attention to bilateral and
			 multilateral efforts to reduce the economic and social factors driving
			 irregular migration in this region.
							394.Sense of
			 Congress on increased United States foreign policy coherency in the Western
			 HemisphereIt is the sense of
			 Congress that the Secretary of State should review the United States foreign
			 policy toward Latin America in order to strengthen hemispheric security through
			 the reduction of poverty and inequality, expansion of equitable trade, support
			 for democratic institutions, citizen security and the rule of law, as essential
			 elements in consolidation of a well-managed regional migration policy.
					
